Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 1 of 125




            EXHIBIT 2
     Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 2 of 125




STATE OF NORTH CAROLINA                    IN THE GENERAL COURT OF JUSTICE
                                                   SUPERIOR COURT DIVISION
COUNTY OF WAKE                                          18 cvs 014001


COMMON CAUSE, et al.,

                 Plaintiffs,                      PLAINTIFFS' MOTION FOR
                                                    THE COURT TO ISSUE
      v.
                                                       DIRECTION TO
DAVID LEWIS, IN HIS OFFICIAL CAPACITY AS          LEGISLATIVE DEFENDANTS
SENIOR CHAIRMAN OF THE HOUSE SELECT
COMMITTEE ON REDISTRICTING, et al.,                                    <
                                                                 OJ    ..... ::_    ~

                                                                 ../   ..   '~:;.
                                                                                    c::::;:,

                 Defendants.                                      '                            -n
                                                                                    .....Q
                                                             r         ~·~

                                                             ~         rn           c._
                                                                                    c::
                                                                                    :z


                                                             ~-
                                                                           .                   r-.--
                                                                               .      I        l
                                                                                    a-
                                                                                               rT1
                                                                                               i     ~
                                                             I         ~...-')      )>
                                                                       .                       !;:J
                                                                                                .•
                                                                                               ...
                                                                       (:)
                                                                       .            +.>
                                                                       .()          N
                                                                                    Ul
      Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 3 of 125




       Plaintiffs bring this motion respectfully requesting that the Court issue certain direction to

Legislative Defendants in light of recent developments relating to the electronic storage devices

produced by Stephanie Hofeller to Plaintiffs in response to Plaintiffs' February 13, 2019

subpoena to Ms. Hofeller. In a May 31, 2019letter to Plaintiffs' counsel, Legislative Defendants

pwported, unilaterally and without any plausible authorization, to designate "the entirety'' of the

Hofeller files as "Highly ConfidentiaVOutside Attorneys' Eyes Only'' in a transparent effort to

conceal evidence of wrongdoing by Legislative Defendants and others. Legislative Defendants'

May 31 letter further demanded, again without any plausible basis, that Plaintiffs return and

destroy the Hofeller files in their entirety. Each of these attempts by Legislative Defendants to

conceal evidence that is extraordinarily relevant to this case is unjustified and improper.

       For the reasons set forth in detail below, Plaintiffs respectfully request that the Court

direct Legislative Defendants as follows: (1) Legislative Defendants shall not further pursue the

return or destruction of material properly produced by other parties or third parties in response to

lawful court process in discovery in this case; and (2) Legislative Defendants shall not attempt to

unilaterally designate material produced in discovery by other parties or third parties as

Confidential or Highly Confidential under the Consent Prot~ctive Order.

                                         BACKGROUND
       As the Court knows, on February 13, 2019, Plaintiffs issued a third-party subpoena

pursuant to Rule 45 to Stephanie Hofeller, the daughter of the late mapmaker Dr. Thomas

Hofeller who created the redistricting plans at issue in this case (the "2017 Plans"). The

subpoena requested all documents in Ms. Hofeller's possession, custody, or control relating to

Dr. Hofeller's work on the challenged plans, as well as "[a]ny storage device" in Ms. Hofeller's

possession, custody, or control that may contain such documents or any information "relating to"
       Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 4 of 125




such documents. Plaintiffs emailed a copy of the subpoena to all parties in this case on the same

day the subpoena was served, February 13, 2019. Neither Legislative Defendants nor any other

party or non-party moved to quash or otherwise objected to the subpoena.

       In mid-March 2019, in response to the subpoena, Ms. Hofeller produced four external

hard drives and eighteen thumb drives containing over 75,000 files (the "Hofeller files").

Plaintiffs received these storage devices on March 13, 2019, and e-mailed notice to all

Defendants on March 20, 2019, pursuant to Rule 45(d1). A dispute subsequently arose between

the parties regarding whether to filter out certain files containing sensitive personal information

of the Hofeller family before providing copies of the contents of the devices to Defendants. In

attempting to negotiate a resolution of that issue, on April9, 2019, Plaintiffs sent all Defendants

a searchable index listing the files names and files paths of the over 75,000 Hofeller files. And

in early May, pursuant to the Court's direction, Plaintiffs provided complete copies of all of the

Hofeller files to all three sets of Defendants.

        It has now been nearly four months since all Defendants received notice of the subpoena

to Ms. Hofeller. It has been two-and-a-half months since all Defendants received notice of

Plaintiffs' receipt of the Hofeller files in response to the subpoena. It has been nearly two

months since all Defendants received a substantially complete searchable index of the Hofeller

files. And it has been more than a month since all Defendants received all of the Hofeller files

themselves. Over this time, neither Legislative Defendants nor anyone else has filed a motion

with this Court seeking a protective order or any other restriction over any of the Hofeller files.

        On May 17, Plaintiffs took a trial-preservation deposition of Ms. Hofeller, with her own

counsel defending the deposition, and also counsel for each set of Defendants present and

afforded the opportunity to examine Ms. Hofeller. (Legislative Defendants' counsel examined




                                                  2
       Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 5 of 125




Ms. Hofeller for many hours.) Ms. Hofeller testified that she obtained the storage devices at

issue with her mother's knowledge and express approval, while visiting her parents' home in

Raleigh on October 11, 2018. Ex. A (S. Hofeller Dep.) at 20:3-26: 10; 52:6-10; 81:8-82:2;

110:17-11:24. Specifically, Ms. Hofeller testified that she asked her mother, "Can I take thes_e

[devices]," and her mother "said absolutely" and in fact "encouraged" Ms. Hofeller to take them.

Id. at 21:6-11, 26:3-10. Ms. Hofeller testified that "[her] mother gave to [her] unconditionally"

"everything on those hard drives that [her] father had left in his room." Id. at 81:8-82:2.

       Ms. Hofeller testified that she again sought and received her mother's consent before

producing the Hofeller files to Plaintiffs in response to their subpoena. ld. at 39:21-41:8. Ms.

Hofeller further testified that, in giving consent to produce the drives in response to the

subpoena, her mother knew that the drives contained Dr. Hofeller's ''work-related files." !d. at

56:22-57: 18; see id. at 59: 13-18 ("Q. At what point in time did you discuss with your mother the

possibility of turning over your father's business records to Common Cause or to Arnold &

Porter? A. The subpoena. That-- that would be when we specifically discussed that.").

       In the course of reviewing the Hofeller files for this case, Plaintiffs' counsel recently

realized that several of the files were also relevant to another pending lawsuit in which Plaintiffs'

same counsel from Arnold & Porter are representing different plaintiffs-a federal challenge to

the addition of a citizenship question on the 2020 Decennial Census, which is pending before the

United States Supreme Court. Specifically, Plaintiffs' counsel realized that several files revealed

that Dr. Hofeller played a substantial, previously undisclosed role in orchestrating the

Department of Justice's request to add a citizenship question to the Census, and that this fact

called into question the veracity of testimony by two government witnesses in the case, and also

bore directly on central merits issues in the case. On May 30,2019, the plaintiffs in the New




                                                 3
      Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 6 of 125




York action filed a motion in the district court for an order to show cause whether sanctions or

other appropriate relief are warranted in light of the new evidence. New York v. Dep 't of

Commerce, No. 18-cv-2921, ECF No. 595 (S.D.N.Y.). The plaintiffs submitted notice of their

district court filing to the Supreme Court. Dep't of Commerce v. New York, No. 18-966 (U.S.).

       The very next day after Plaintiffs disclosed this evidence of potential government

misconduct, Legislative Defendants in this case sent a letter to Plaintiffs' counsel pwporting to

take certain actions with respect to the Hofeller files, suggesting that Plaintiffs' counsel have

been "neglecting [their] professional responsibilities," and making various demands. Ex. Bat 5.

First, Legislative Defendants' letter pwported to suddenly and unilaterally designate "the

entirety'' of the Hofeller files as "Highly Confidential/Outside Attorney's Eyes Only'' under the

Consent Protective Order in this case. !d. at 1. Legislative Defendants' stated reason for taking

this action-.which is unauthorized and without effect under the plain terms of the Consent

Protective Order for reasons explained below-was that there are some unidentified number of

unspecified files supposedly containing "confidential financial information" beyond the 1,001

files designated Highly Confidential pursuant to the Court's May 1 order. !d. at 1. Legislative

Defendants did not identify a single additional file containing "confidential fmancial

information," did not provide any estimate of the number of such files, and did not make any

claim that the number of such files is more than a miniscule fraction of the total Hofeller files.

        Second, Legislative Defendants' May 31 letter asserted that Plaintiffs' counsel have

"apparently been reviewing likely privileged materials" of Legislative Defendants. !d. at 1. But

the letter listed only five specific ftles that Legislative Defendants asserted may be privileged on

the ground that those five files were "expert witness materials created by Dr. Hofeller in

connection with North Carolina legal matters." ld. at 2. Legislative Defendants provided no




                                                 4
      Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 7 of 125




substantiation for their assertion that Plaintiffs' counsel had "apparently" reviewed any of those

five files or any other similar files.

        Third, Legislative Defendants expressed various "concerns" about the circumstances

under which Ms. Hofeller acquired the Hofeller files and produced them to Plaintiffs in response

to their February 13,2019 subpoena. See id. at 2-3. The details of these baseless concerns and

Plaintiffs' responses are set forth in full in the attached letters and need not be repeated here.

        Fourth, Legislative Defendants made a series of specific demands ofPlaintiffs. In

particular, Legislative Defendants dem~ded that Plaintiffs:

        1) "immediately cease and desist reviewing all materials produced by Ms. Hofeller, and

            particularly all files unrelated to North Carolina";

        2) "immediately cease and desist providing any or all of these materials to third parties

            unrelated to this case, as [Plaintiffs' counsel] have apparently recently done in a

            matter pending in New York";

        3) "return all of the produced materials to the Trustee for the Kathleen H. Hofeller

            Irrevocable Trust to allow for a privilege review of Dr. Hofeller's materials";

        4) "identify by name all individuals [Plaintiffs' counsel] employ who have reviewed and

            produced materials, the date[s] on which they reviewed those materials, and which

            materials they reviewed with sufficient specificity that [Legislative Defendants] can

            determine which materials are at issue";

        5) "inform [Legislative Defendants] which of these wrongfully produced materials have

            been shared outside [Plaintiffs' counsel's] frrms, including but not limited to any

            expert witnesses in the case, and, if so, with whom and which materials with




                                                  5
       Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 8 of 125




            sufficient specificity to allow [Legislative Defendants] to assess the scope of the

            intrusion into protected materials"; and

        6) "attest that all copies of the materials wrongfully produced by Ms. Hofeller are no

            longer in [Plaintiffs' counsel's] possession and have been destroyed."

Id. at 4-5 (emphasis added).

        Finally, Legislative Defendants stated, without elaboration, that they "insist on"

Plaintiffs' counsel's "compliance with the North Carolina Rules of Civil Procedure and Rules of

Professional Responsibility." Id. at 5. Legislative Defendants' counsel continued: "Should you

persist in neglecting your professional responsibilities, our clients are considering all options

available to them to enforce their rights." !d. Immediately thereafter, Legislative Defendants

demanded "compliance with the steps outlined above by June 5, 2019," including that Plaintiffs

"return" all of the Hofeller files to a "Trustee" and "destroy[] ... all copies of the materials." Id.

        Plaintiffs responded to this letter on June 5, 2019. In their response, Plaintiffs explained

that the Consent Protective Order does not authorize Legislative Defendants to designate any of

the Hofeller files as Highly Confidential, let alone all of them. Ex. C at 2. As Plaintiffs

explained, the Consent Protective Order unambiguously provides that only "the Party producing

the materiaf' may designate the material as Confidential or Highly Confidential under the

Consent Protective Order. !d. (quoting Consent Protective Order 11 1) (emphasis added); see also

Consent Protective Order 11112-3 (only "the Producing party may designate" materials as

Confidential or Highly Confidential). Legislative Defendants are not "the Producing party" of

the Hofeller files.

        With respect to Legislative Defendants' unsubstantiated allegations that Plaintiffs'

counsel "apparently'' have reviewed privileged materials in the Hofeller files, Plaintiffs' counsel




                                                  6
       Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 9 of 125




made clear that they have no intention of reviewing any of the five specific documents that

Legislative Defendants identified in their letter, nor have they reviewed-or have any intention

of reviewing-any other draft expert report or draft declaration prepared in connection with

litigation. Id. at 3. Plaintiffs further noted, however, that Legislative Defendants have waived

any privilege they may have held over any information in the Hofeller files. Id. at 4-13. Under

well-settled case law, Legislative Defendants waived any privilege when they did not move to

quash Plaintiffs subpoena to Ms. Hofeller or otherwise raise any objection to the subpoena. ld.

at 4-5 (citing cases). Legislative Defendants independently waived privilege when they

acquiesced to-and indeed demanded-Plaintiffs' production of complete copies of all of the

Hofeller files to State Defendants and Intervenor Defendants, without any ftltering or privilege-

related protections in place. Id. at 5-6 (citing cases).

        Plaintiffs also explained in their response that any purported claim of work-product

privilege with respect to Dr. Hofeller's work in Covington or on the 2017 Plans challenged in

this case is overcome by Plaintiffs' substantial need for the information and the prejudice to

Plaintiffs and the public interest from concealing it. Id. at 6-13. Specifically, Legislative

Defendants cannot possibly maintain any work-product privilege claim over such materials

because the Hofeller files reveal false statements and material omissions made by Legislative

Defendants to the federal district court in Covington and to the public, in at least three respects:

   •   In July 2017, Legislative Defendants convinced the federal district court in Covington not
       to order special elections under new remedial maps in 2017, based on Legislative
       Defendants' repeated statements that they had not yet started drawing new districts at all
       and needed sufficient time to develop criteria, draft the plans, and receive public input.
       See id. at 7-10. The Hofeller files reveal that not only had work on the remedial plans
       begun well before July 2017, but that the new state House and state Senate plans were
       already substantially complete by the end of June 2017. See id. at 10.

   •   In a September 7, 2017 submission to the Covington court, Legislative Defendants
       purported to describe the "process" and "criteria" used to the draw the 2017 Plans. They



                                                  7
         Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 10 of 125




          stated that the process for drawing new plans began at the end ofJune 2017 and that the
          criteria used were the ones adopted on August 10, 2017. !d. at 11. The Hofeller files
          reveal that Dr. Hofeller had in fact already substantially completed drawing the 2017
          Plans in June 2017, before Legislative Defendants stated the process had even begun and
          a month-and-a-half before the adopted criteria were even introduced and adopted. See id.
          at11-12.

     •    Legislative Defendants repeatedly stated to the Covington court and at public hearings
          that neither they nor Dr. Hofeller had any racial data on the new districts being
          developed. /d. at 12. They said that "data regarding the race of voters ... was not even
          loaded into the computer used by the map drawer to construct the districts." /d. (quoting
          Covington, ECF No. 192 at 28) (emphasis added). The Hofeller files reveal that Dr.
          Hofeller had data on the racial composition of the proposed districts in every one of his
          draft maps, including drafts prepared after he was formally retained by Legislative
          Defendants. /d. at 12-13.

Plaintiffs explained in their June 5 response letter that the evidence and full details of these false

statements will be made clear at trial, and that the false statements not only overcome any work-

product privilege claim, but also raise troubling questions regarding Legislative Defendants'

recent efforts to use improper means to conceal the Hofeller files in their entirety. /d. at 13.

          Finally, Plaintiffs' June 5 letter rebutted Legislative Defendants' allegations and

mischaracterizations regarding the circumstances under which Ms. Hofeller obtained and

produced the Hofeller files, and Plaintiffs refused to accede to Legislative Defendants' specific

demands that Plaintiffs return and destroy material evidence to this case. /d. at 13-18.

                                            ARGUMENT

I.        This Court Should Direct Legislative Defendants Not To Pursue Further the Return
          and/or Destruction of the Hofeller Files

          Plaintiffs request that this Court direct Legislative Defendants to cease pursuing the

return and/or destruction of the Hofeller files. Legislative Defendants have demanded that

Plaintiffs "return" all of the Hofeller files to a "Trustee" of an Irrevocable Trust, and Legislative

Defendants have further demanded that Plaintiffs "destroy'' all remaining "copies of the

materials." Ex. Bat 4-5.



                                                   8
      Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 11 of 125




         Such demands are improper and should stop. Plaintiffs obtained the Hofeller files

through the lawful process of this Court-a subpoena issued by Plaintiffs to Ms. Hofeller,

through her attorney, with notice to all Defendants on the same day the subpoena was served.

Ms. Hofeller produced the Hofeller files to Plaintiffs in response to their subpoena after no party

or non-party moved to quash or otherwise raised any objection to the subpoena-none at all.

The Hofeller files contain evidence that is highly relevant to the merits of this lawsuit, and

Legislative Defendants' extrajudicial efforts to interfere with Plaintiffs' use of such lawfully

obtained evidence-and indeed to have Plaintiffs "return" and/or "destroy" such evidence-are

troubling. Legislative Defendants' actions are even more concerning given that the evidence in

question appears to reveal false statements they made to a federal court and the public. 1

         If Legislative Defendants believe there are grounds for preventing or limiting

introduction of evidence in the Hofeller files at trial, they should file a motion in limine or an

objection when the evidence is introduced. They should not be making out-of-court demands

that Plaintiffs' counsel destroy evidence that was obtained through a lawful subpoena and is

highly materials to the merits of Plaintiffs' case. Plaintiffs respectfully request that the Court

direct Legislative Defendants to cease in such efforts.




1
  To the extent Legislative Defendants' demands are accompanied by threats directed to Plaintiffs' counsel regarding
their purported "neglect[]'' of their "professional responsibilities," they are all the more improper. Ex. Bat 5. A
party may not seek to gain leverage or an advantage in civil litigation by "sending threatening letters to opposing
counsel" alleging purported disciplinary violations. Johnson v. EEOC Charlotte Dist. Office, 2016 WL 3514456, at
*5 n.2 (W.D.N.C. June 27, 2016); see also Nieman v. Grange Mut. Ins. Co., 2012 WL 3779090, at *5 (C.D. Ill. Aug.
31, 2012) (admonishing party for "litigation tactics which are harassing and intimidating," including threatening
opposing counsel with allegations of ethical violations). Here, Legislative Defendants do not specify a single
implicated Rule of Professional of Responsibility or even attempt to identify what "professional responsibilities"
Pla~ntiffs' counsel are purportedly "neglecting." Ex. Bat 5. Indeed, Plaintiffs' counsel have acted cautiously,
ethically, and above-board at every tum, and will continue to do so at all times.


                                                        9
      Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 12 of 125




II.    This Court Should Direct Legislative Defendants Not to Attempt to Designate
       Documents in the Hofeller Files as Confidential or Highly Confidential Under the
       Consent Protective Order

       This Court should further direct Legislative Defendants not to attempt again to

unilaterally designate materials produced by Ms. Hofeller or other third parties as Confidential or

Highly Confidential under the Consent Protective Order. Legislative Defendants' purported

designation of"the entirety" of the Hofeller files as Highly Confidential in their May 31 letter is

plainly not authorized under the Consent Protective Order, and seems to have been done for

improper purposes.

       The Consent Protective Order is unambiguous that only ''the Party producing the

material" in discovery may designate those materials as Confidential or Highly Confidential.

Paragraph 1 of the Order states: "To fall within the scope of this Agreement, any such

Confidential material shall be designated as 'CONFIDENTIAL' or 'HIGHLY

CONFIDENTIAL/OUTSIDE ATTORNEYS' EYES ONLY,' by the Party producing the

material." 4/5/19 Consent Protective Order~ 1 (emphasis added). Paragraphs 2 and 3 confirm

that only "[t]he producing Party may designate" materials as "CONFIDENTIAL" or "HIGHLY

CONFIDENTIAL." ld. ~~ 2, 3 (emphasis added). Specifically, "[t]he producing Party may

designate as 'CONFIDENTIAL' any materials that it produces in the litigation" subject to

meeting certain confidentiality criteria, id. ~ 3, and "[t]he producing Party may designate as

 'HIGHLY CONFIDENTIAL/ OUTSIDE ATTORNEYS' EYES ONLY' (a) any non-public

personal information, or (b) any CONFIDENTIAL material that the producing party reasonably

and in good faith believes" meets certain additional criteria. Id. ~ 3 (emphases added); see id.

~ 13 (stating that the Order applies equally to "information produced by a non-Party").




                                                10
       Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 13 of 125




         Legislative Defendants clearly are not ''the producing Party'' of the Hofeller files, but

rather are a "receiving party" of those files. Legislative Defendants have no authority to

unilaterally designate any of the Hofeller files as Highly Confidential under the Consent

Protective Order, let alone all of them. Legislative Defendants could not reasonably and in good

faith have read the Consent Protective Order to provide otherwise.

         The sudden and pretextual nature of Legislative Defendants' attempted designation of

material produced by a third party in discovery confirms as much. Legislative Defendants

purported to designate each and every one of the over 75,000 documents in the Hofeller files as

"Highly Confidential" because, supposedly, they have identified some unspecified and unknown

number of files that contain "confidential fmancial information." Ex. B at 1. Plaintiffs can

represent to this Court, and Legislative Defendants cannot dispute, that the vast majority of

documents in the Hofeller files have no financial information whatsoever. Legislative

Defendants' invocation of some small, unidentified number of files purportedly containing

unspecified financial information as a basis to designate over 75,000 other files as Highly

Confidential is a baseless and legally inoperative abuse of the Consent Protective Order. 2

         The true impetus for Legislative Defendants' attempted designation of the Hofeller files

is laid bare by the timing of their actions. Legislative Defendants purported to designate "the

entirety'' of the files as Highly Confidential just one day after several of the files-which

exposed misconduct by federal government officials-were submitted to a federal district court

and the United States Supreme Court in a case of national public importance. At a June 5




2
  Plaintiffs offered in their June 5 response that, if Legislative Defendants are genuinely concerned about the privacy
of files containing "confidential financial information," they should identify each such file, and Plaintiffs would
consider jointly asking the Court to designate such files as Confidential or Highly Confidential, as appropriate,
consistent wit~ Plaintiffs' cautious approach to the highly sensitive personal information of the Hofeller family since
they first received the Hofeller files. See Pis.' Mot. for Clarification Pursuant to Rule 45, filed 4/4119.


                                                          11
     Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 14 of 125




hearing concerning the misconduct by public officials exposed by these several Hofeller files, the

U.S. District Judge called the matter serious "serious" and set a schedule for full briefing on

potential sanctions. Needless to say, concealing alleged misconduct by public officials is not a

proper basis to designate materials as Highly ConfidentiaVOutside Attorneys' Eyes Only under

this or any other protective order.

        Contrary to Legislative Defendants' suggestions in their May 31 letter, moreover, there

was nothing improper about Plaintiffs' counsel sharing relevant, non-confidential materials

obtained in discovery with litigants in another lawsuit. To the contrary, courts "have

overwhelmingly and decisively endorsed the sharing of discovery information among different

plaintiffs, in different cases, in different courts." Burlington City Bd. ofEduc. v. U.S. Mineral

Prod. Co., 115 F.R.D. 188, 190 (M.D.N.C. 1987) (emphasis added); accord United States v.

Comstock, 2012 WL 1119949, at *1 (E.D.N.C. Apr. 3, 2012) ("The general rule ... is that

information produced in discovery in a civil case may be used in other cases."); In re Accent

Delight Int'l Ltd., 869 F.3d 121, 135 (2d Cir. 2017) (nothing "prevent[s] [a litigant] who lawfully

has obtained discovery ... from using the discovery elsewhere."); Parkway Gallery Furniture,

Inc. v. Kittinger/Pennsylvania House Grp., Inc., 121 F.R.D. 264,268-69 (M.D.N.C. 1988) ("[A]

party needs to present good cause for prohibiting the dissemination of non-confidential discovery

information or from prohibiting the utilization of such discovery in other litigation."); FTC v.

Digital Interactive Assocs., Inc., 1996 WL 912156, at *3 (D. Colo. Nov. 18, 1996)

("[D]issemination of information to litigants in other forums is often encouraged for purposes of

judicial economy."); United States v. Hooker Chemicals & Plastics Corp., 90 F.R.D. 421,426

(W.D.N.Y. 1981) (similar); Patterson v. Ford Motor Co., 85 F.R.D. 152, 153-54 (W.D. Tex.

1980) (similar).




                                                12
     Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 15 of 125




       Again, if Legislative Defendants seek to restrict use of the Hofeller files, they must seek

relief from this Court. While Plaintiffs would strenuously oppose any such request, nothing

prevents Legislative Defendants from seeking an order of some sort from this Court. Legislative

Defendants have had months to seek such an order with respect to these materials, but neither

they nor anyone else has made any attempt to do so. What Legislative Defendants cannot do is

purport to unilaterally take out-of-court actions that are contrary to the Consent Protective Order

entered by this Court.

                                          *      *       *
       Plaintiffs recognize that the relief sought in this motion is not common, but believe that

the circumstances warrant it. Legislative Defendants' actions are not only improper, but have

diverted Plaintiffs' time and resources away from the steep demands of preparing for the

upcoming trial. Indeed, Plaintiffs' expert rebuttal reports are due at the end of this week, and

Plaintiffs' counsel have been forced to spend significant time responding to Legislative

Defendants' demands and improper attempted confidentiality designation. Legislative

Defendants' conduct should be brought to a stop.

       WHEREFORE, for the reasons stated above, Plaintiffs respectfully request that the Court

enter an order directing that (1) Legislative Defendants shall not further pursue the return or

destruction of material properly produced in response to lawful court process in discovery in this

case; and (2) Legislative Defendants shall not attempt to designate material produced in

discovery by other parties or third parties as Confidential or Highly Confidential under the

Consent Protective Order.




                                                13
    Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 16 of 125




Respectfully submitted this the 6th day of June, 2019


  POYNER SP~U~L~ LLP                                    ARNOLD AND PORTER
                                                          KAYE SCHOLER LLP
  By:          VVV '--
        Edwin M. Speas, Jr.                             R. Stanton Jones*
          N.C. State Bar No. 4112                       David P. Gersch*
        Caroline P. Mackie                              Elisabeth S. Theodore*
          N.C. State BarNo. 41512                       Daniel F. Jacobson*
        P.O. Box 180 1                                  601 Massachusetts A venue NW
        Raleigh, NC 27602-1801                          Washington, DC 20001-3743
        (919) 783-6400                                  (202) 954-5000
        espeas@poynersprui1l.com                        stanton.jones@arno1dpotter.com

        Counsel for Common Cause, the North             PERKINS COlE LLP
        Carolina Democratic Party, and the
        Individual Plaintiffs                           Marc E. Elias*
                                                        Aria C. Branch*
                                                        700 13th Street NW
                                                        Washington, DC 20005-3960
                                                        (202) 654-6200
                                                        mel ias@perki nscoie. com

                                                        Abha Khanna*
                                                        120 1 Third Avenue, Suite 4900
                                                        Seattle, WA 98101-3099
                                                        (206) 359-8000
                                                        akhanna@perkinscoie. com

                                                        Counsel for Common Cause and the
  *Admitted Pro Hac Vice                                Individual Plaintiffs




                                              14
       Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 17 of 125




                                 CERTIFICATE OF SERVICE

        I hereby certify that I have this day served a copy of the fo regoing by email, addressed to
the following persons at the following addresses which are the last addresses known to me:

 Amar Majmundar                               Thomas A. Farr
 Stephanie A. Brennan                         Phillip J . Strach
 Paul M. Cox                                  Michael McKnight
 NC Department of Justice                     Alyssa Riggins
 P.O. Box 629                                 Ogletree, Deakins, Nash, Smoak & Stewart,
 114 W. Edenton St.                           P.C.
 Raleigh, NC 27602                            4208 Six Forks Road, Suite 1100
 amajmundar@ncdoj .gov                        R aleigh, NC 27609
 sbrennan@ncdoj .gov                          Thomas.farr@ogletree.com
 pcox@ncdoj .gov                              Phillip.strach@ogletree.com
 Counsel for the Stale Board of Elections and Michael.mcknight@ogletree.com
 Ethics Enforcement and its members           Alyssa.riggins@ogletree.com
                                              Counsel for the Legislative Defendants

 John E. Branch III                                E. Mark Braden
 Andrew D. Brown                                   Richard B. Raile
 Nathaniel J. Pencook                              Trevor M. Stanley
 H. Denton Worrell                                 Elizabeth Scully
 Shanahan Law Group, PLLC                          Katherine McKnight
 128 E. Hargett Street, Sui te 300                 Baker & Hostetler, LLP
 Raleigh, NC 2760 1                                Washington Square, Suite 1100
 jbranch@shanahanlawgroup.com                      1050 Connecticut Ave., N.W.
 abrown@shanahanlawgroup.com                       Washington, DC 2003 6-5403
 dworrell@shanahanlawgroup.com                     rraile@bakerlaw.com
 npencook@shanahanlawgroup. com                    mbraden@bakerl aw.com
 Counsel for the Defendant-Intervenors             tstan ley@bakerlaw.com
                                                   escully@bakerlaw.com
                                                   kmcknight@ bakerlaw.co m
                                                   Counsel for the Legislative Defendants


       Thi s the 6th day of June, 2019.



                                                     EdwinM. Speas, Jr.
Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 18 of 125




                 EXHIBIT A
 STEPHANIE HOFELLER                                                                                                     May 17, 2019
Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 19 of 125
       STATE OF NORTH CAROLINA                   GENERAL COURT OF JUSTICE    1       A P P E A R A N C E S (continued)
                                                  SUPERIOR COURT DIVISION    2   Counsel for the Defendant-Intervenors:
       COUNTY OF WAKE                                 18 CVS 014001          3      Shanahan Law Group
                                                                                    BY: John E. Branch, III
       COMMON CAUSE, ET AL.,                         )                       4      128 E. Hargett Street, Suite 300
                                                     )                              Raleigh, North Carolina 27601
                        Plaintiffs,                  )                       5      (919) 856-9494
                                                     )                              jbranch@shanahanlawgroup.com
               vs.                                   )                       6
                                                     )                           Counsel for the Deponent:
       DAVID LEWIS, IN HIS OFFICIAL                  )                       7
       CAPACITY AS SENIOR CHAIRMAN                   )                               Fiduciary Litigation Group
       OF THE HOUSE SELECT COMMITTEE                 )                       8       BY: Tom Sparks
       ON REDISTRICTING, ET AL.,                     )                               223 South West Street, Suite 900
                                                     )                       9       Raleigh, North Carolina 27603
                        Defendants.                  )                               (919) 229-0845
                                                                            10       tom@fidlitlawgroup.com
                                                                            11
                          VIDEOTAPED DEPOSITION OF                          12   Also Present: Trae Howerton, Videographer
                              STEPHANIE HOFELLER                            13
        ________________________________________________                    14
                                     9:38 A.M.                              15

                             FRIDAY, MAY 17, 2019                           16   Reported By: Discovery Court Reporters and Legal
        ________________________________________________                                  Videographers
                                                                            17           BY: Lisa A. Wheeler, RPR, CRR
                                 POYNER SPRUILL                                          4208 Six Forks Road, Suite 1000
                                                                            18           Raleigh, North Carolina 27609
                   301 FAYETTEVILLE STREET, SUITE 1900                                   (919) 649-9998
                                                                            19

                           RALEIGH, NORTH CAROLINA                                             --oOo--
                                                                            20
                                                                            21
                                                                            22
                                                                            23
       BY:     LISA A. WHEELER, RPR, CRR
                                                                            24
                                                                            25


                                                                      1                                                                 3
   1            APPEARANCES                                                  1              INDEX
   2   Counsel for the Plaintiffs:                                                                        PAGE
   3      Arnold & Porter Kaye Scholer                                       2
          BY: R. Stanton Jones
   4      601 Massachusetts Avenue, NW                                           EXAMINATION BY MR. JONES                       6
                                                                             3
          Washington, D.C. 20001-3743
   5      (202) 942-5000                                                         EXAMINATION BY MS. SCULLY                        44
          stanton.jones@arnoldporter.com                                     4
   6
                                                                                 EXAMINATION BY MR. BRANCH                        195
                -and-                                                        5
   7
                                                                             6
           Poyner Spruill
   8       BY: Edwin M. Speas, Jr.
                                                                             7          EXHIBITS
           301 Fayetteville Street, Suite 1900
                                                                             8   HOFELLER
   9       Raleigh, NC 27601                                                     NUMBER    DESCRIPTION                   PAGE
           (919) 783-6400                                                    9
  10       espeas@poynerspruill.com                                              EXHIBIT 1 Subpoena, Stephanie Hofeller       9
  11   Counsel for the Defendants State Board of Elections
       and Ethics Enforcement and its members:
                                                                            10         Lizon
  12
                                                                            11   EXHIBIT 2 Color Photocopied Photographs       14
             North Carolina Department of Justice
                                                                            12   EXHIBIT 3 Subpoena, Kathleen H. Hofeller     167
  13         Special Litigation                                             13   EXHIBIT 4 Subpoena, The Estate of Thomas      167
             BY: Paul M. Cox                                                           Hofeller
  14         114 West Edenton Street                                        14
             Raleigh, North Carolina 27603                                       EXHIBIT 5 Certificate of Service       174
  15         (919) 716-6900
             pcox@ncdoj.gov
                                                                            15         (Incompetent Proceeding), with
  16                                                                                   Attachments
                                                                            16
       Counsel for the Legislative Defendants:
  17                                                                             EXHIBIT 6 Petition for Adjudication of 174
             BakerHostetler                                                 17         Incompetence and Application
  18         BY: Elizabeth A. Scully                                                   for Appointment of Guardian or
             Washington Square, Suite 1100
  19         1050 Connecticut Avenue, N.W.
                                                                            18         Limited Guardian
             Washington, D.C. 20036-5403
                                                                            19   EXHIBIT 7 Interim Report of the Guardian 180
  20         (202) 861-1500                                                            Ad Litem
             escully@bakerlaw.com                                           20
  21
                                                                                 EXHIBIT 8 Order on Motion for          184
                -and-                                                       21         Appointment of Interim
  22
                                                                                       Guardian
             Ogletree, Deakins, Nash, Smoak & Stewart                       22
  23         BY: Thomas A. Farr
             4208 Six Forks Road, Suite 1100                                     EXHIBIT 9 Report of the Guardian Ad      188
  24         Raleigh, North Carolina 27609                                  23         Litem
             (919) 787-9700                                                 24   EXHIBIT 10 Motion to Dismiss           192
  25         thomas.farr@ogletree.com                                       25


                                                                      2                                                                 4

                                                                                               1 (Pages 1 to 4)
 DISCOVERY COURT REPORTERS                                   www.discoverydepo.com                                  1-919-424-8242
 STEPHANIE HOFELLER                                                                                        May 17, 2019
Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 20 of 125
   1            PROCEEDINGS                                       1     married name of Stephanie Hofeller Lizon?
   2          THE VIDEOGRAPHER: Going on the record               2   A. It was actually Stephanie Louise Lizon.
   3      at 9:38 a.m. Today's date is May the 17th,              3   Q. Okay. And now you -- you've dropped the
   4      2019. This begins the video deposition of               4     Lizon; you just go by Stephanie Hofeller?
   5      Stephanie Hofeller taken in the matter of               5   A. That's right.
   6      Common Cause, et al., versus David Lewis, in            6   Q. And that's your maiden name?
   7      his Official Capacity As Senior Chairman of             7   A. Correct.
   8      the House Select Committee on Redistrict --             8   Q. Excellent. Okay. I'll go over some brief
   9      Redistricting, et al. This is filed in the              9     ground rules for the deposition today if
  10      General Court of Justice, Superior Court               10     that's okay.
  11      Division, in Wake County, North Carolina,              11   A. Yes.
  12      Case Number 18 CVS 014001.                             12   Q. So you understand that you've taken an oath
  13          If counsel will please identify                    13     to tell the truth today?
  14      yourselves for the record and whom you                 14   A. I do.
  15      represent and then our court reporter will             15   Q. Great. And the court reporter is taking down
  16      swear in our witness.                                  16     everything that we say so let's try not to
  17          MR. JONES: Stanton Jones from Arnold &             17     talk over one another. If you let me finish
  18      Porter for the plaintiffs.                             18     my question, I will let you finish your
  19          MR. SPEAS: Eddie Speas with Poyner                 19     answer. Does that make sense?
  20      Spruill for the plaintiffs.                            20   A. Acknowledged, yes.
  21          MR. COX: Paul Cox with the North                   21   Q. Your -- your counsel may object to some of my
  22      Carolina Attorney General's Office for the             22     questions today and -- and that's fine.
  23      State Board of Elections.                              23     Un- -- you understand that unless he
  24          MR. BRANCH: John Branch with Shanahan              24     instructs you not to answer a question, you
  25      Law Group for the intervenor defendants.               25     should let him state his objection for the

                                                             5                                                          7

    1            MR. FARR: Tom Farr with Ogletree                 1      record and then you'll go ahead and answer?
    2       Deakins for the def- -- legislative                   2   A. Yes, I understand that.
    3       defendants.                                           3   Q. Great. Is there any reason that you couldn't
    4            MS. SCULLY: Elizabeth Scully with                4      give complete, accurate, and truthful
    5       BakerHostetler for the legislative                    5      testimony today?
    6       defendants.                                           6   A. No.
    7            MR. SPARKS: Tom Sparks representing              7   Q. And if you want a break, just let me know.
    8       the deponent, Stephanie Hofeller.                     8      We'll finish the question and answer that
    9                  ****                                       9      we're doing and -- and happy to take a break
   10              STEPHANIE HOFELLER,                           10      whenever you'd like, okay?
   11   having been first sworn or affirmed by the court         11   A. All right. Thanks.
   12   reporter and Notary Public to tell the truth, the        12   Q. What state do you live in?
   13   whole truth, and nothing but the truth, testified        13   A. Kentucky.
   14   as follows:                                              14   Q. Great. So you don't live in North Carolina?
   15                EXAMINATION                                 15   A. That's correct.
   16   BY MR. JONES:                                            16   Q. Okay. And where you live in Kentucky, how
   17   Q. Good morning, Ms. Hofeller.                           17      far is it from where we are in Raleigh?
   18   A. Hello.                                                18   A. It's about a ten- or 11-hour drive.
   19   Q. I'm Stanton Jones from Arnold & Porter and I          19   Q. Okay. Do you know, roughly how many miles is
   20       represent the plaintiffs in this lawsuit.            20      it?
   21       Would you please state your full name for the        21   A. Roughly 650, something like that, I think.
   22       record.                                              22   Q. Okay. And can you tell me, who -- who are
   23   A. Stephanie Louise Hofeller.                            23      your parents?
   24   Q. Excellent. And am I right that you                    24   A. My father is Thomas Brooks Hofeller and my
   25       previously went by what I believe is a               25      mother is Kathleen Hartsough Hofeller.

                                                             6                                                          8

                                                                                   2 (Pages 5 to 8)
 DISCOVERY COURT REPORTERS                             www.discoverydepo.com                           1-919-424-8242
 STEPHANIE HOFELLER                                                                            May 17, 2019
Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 21 of 125
   1   Q. Great. So I have some questions about the        1     February, did you review this -- this list of
   2     subpoena that you received in this case. Is       2     documents and things that were -- were asked
   3     that okay?                                        3     to be produced?
   4   A. Yes.                                             4   A. Yes, I did.
   5   Q. Great. So earlier this year you received a       5   Q. Okay. And did -- did you understand that the
   6     subpoena from the plaintiffs in this case; is     6     subpoena was requesting any electronic
   7     that right?                                       7     storage devices that had any of your father's
   8   A. That's correct.                                  8     work drawing maps for the North Carolina
   9   Q. Okay.                                            9     legislature?
  10           MR. JONES: Mark this.                      10   A. Yes.
  11           (HOFELLER EXHIBIT 1 was marked for         11   Q. Okay. Did you have any materials that were
  12     identification.)                                 12     responsive to these requests in the subpoena?
  13   BY MR. JONES:                                      13   A. I did.
  14   Q. I'm showing you what's been marked as Exhibit   14   Q. Okay. And -- and were -- am I right that
  15     1. Do you recognize this document as the         15     those were electronic storage devices?
  16     subpoena that you received from the              16   A. Yes.
  17     plaintiffs in this case?                         17   Q. Okay.
  18   A. Yes. Yes, I do.                                 18   A. External hard drives and ad -- I don't know
  19   Q. Okay. And do you see on the first page under    19     what the proper -- or what people prefer to
  20     name and address of person subpoenaed on the     20     call them, ad-stick, thumb drive, external
  21     left side toward the top it says, Stephanie      21     storage devices to be used as backup
  22     Hofeller Lizon? That -- that's you, correct?     22     principally.
  23   A. That is me.                                     23   Q. Okay. So -- so the materials that you had
  24   Q. Okay. Great. And it says, care of Tom           24     that were responsive to the requests in the
  25     Sparks, Esquire. That's -- that's your           25     subpoena were -- were external hard drives

                                                     9                                                     11

   1     attorney, correct?                                1     and external what we'll call thumb drives?
   2   A. That's my attorney.                              2   A. That's correct.
   3   Q. Great. Okay. And if you look down in the         3   Q. Okay. Great.
   4     handwritten portion where there's a date and      4   A. Nothing that -- that appeared to have been
   5     a signature, do you see it's dated February       5     pulled out from an already assembled
   6     13th, 2019?                                       6     computer. These were all, you know, backup
   7   A. I do.                                            7     devices.
   8   Q. Okay. And is -- does -- is that around the       8   Q. Okay. These were all external devices that
   9     time that you recall receiving this subpoena?     9     you would need to plug into a computer some
  10   A. Yes.                                            10     way --
  11   Q. When you received the subpoena, did you take    11   A. Correct.
  12     a look at it?                                    12   Q. -- to look at them? Okay. Am I right that
  13   A. Yeah.                                           13     these storage devices had previously belonged
  14   Q. Great.                                          14     to your father?
  15   A. I got it in a electronic format initially       15   A. Yes.
  16     from my attorney because I wasn't actually in    16   Q. Okay.
  17     the state at that moment, but I was shortly      17   A. And mother.
  18     after that.                                      18   Q. And -- and you understood that the storage
  19   Q. Great. And if you flip a couple of pages
                                                          19     devices contained your father's work on North
  20     ahead to what's -- what's marked as Page 2 at
                                                          20     Carolina legislative maps?
  21     the bottom of the page, do you see where it
                                                          21           MS. SCULLY: Objection to form,
  22     says, list of documents and things to be
                                                          22     leading. You can answer.
  23     produced pursuant to this subpoena?
                                                          23   A. It was -- at what point you -- I would have
  24   A. Yes, I do.
                                                          24     to -- to ask you to clarify at what point
  25   Q. Okay. And when you received this subpoena in
                                                          25     it -- it was or wasn't clear. I knew -- when

                                                   10                                                      12

                                                                        3 (Pages 9 to 12)
 DISCOVERY COURT REPORTERS                  www.discoverydepo.com                           1-919-424-8242
 STEPHANIE HOFELLER                                                                             May 17, 2019
Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 22 of 125
    1     I first saw them I knew that they were all        1     containing the storage devices in --
    2     belonging to my father and mother. I wasn't       2   A. Yes.
    3     really sure which of them, if any, would have     3   Q. -- response to the subpoena?
    4     anything involving his work in North Carolina     4   A. Yes, that does appear to be the box that I
    5     or elsewhere.                                     5     sent them in, exactly.
    6   Q. Got it. Let -- let's focus on the time when      6   Q. Great. And -- and on the first page, if you
    7     you received the subpoena and you --              7     look at that top picture, it's addressed to
    8   A. Oh, at that point, yes, I did know that it       8     R. Stanton Jones at Arnold & Porter, LLP, at
    9     contained -- that all of those devices had at     9     an address in Washington, D.C. Is that the
   10     least -- at least one or two -- at least one     10     address where you sent the package?
   11     or two files that would -- that were labeled     11   A. Yes.
   12     in a -- in a way that it was obvious that        12   Q. Great. And if you flap -- flip to the second
   13     they pertained to my father's work               13     page, do you recognize those as additional
   14     redistricting in North Carolina.                 14     photographs of the outside of the package
   15   Q. And did you send the storage devices -- those   15     that you sent with the storage devices in
   16     storage devices that we've been discussing to    16     response to the subpoena?
   17     the plaintiffs' lawyers in response to the       17   A. Yes.
   18     subpoena?                                        18   Q. If you flip to the third page, if you'll
   19   A. Yes, I did.                                     19     focus on the bottom image, do you recognize
   20   Q. Okay. Do you recall roughly when you sent       20     that as a photograph of the -- the interior
   21     them?                                            21     of the box that you sent to the plaintiffs'
   22   A. I remember it was about a month after I         22     lawyers with the storage devices in response
   23     received the subpoena. Originally, I -- my       23     to the subpoena?
   24     intention was to -- to bring them physically     24   A. Yes.
   25     to Raleigh, but I got delayed and it was then    25   Q. Okay. If you flip to Page 4, do you

                                                    13                                                      15

   1      decided that it would be best for preserving      1     recognize the image there as being one of the
   2      the integrity of -- of the evidence that it       2     thumb drives that you put in the -- in the
   3      would be going straight to a third party.         3     package and sent to the plaintiffs' lawyers
   4    Q. Great. And I'll represent to you that I          4     in response to the subpoena?
   5      received the materials you sent on March          5   A. Yes.
   6      13th. Does that sound about right in terms        6   Q. Okay. Do you remember offhand how many
   7      of --                                             7     external hard drives there were and how many
   8    A. That does.                                       8     thumb drives there were?
   9    Q. -- the time?                                     9   A. I know there were four external hard drives.
  10    A. That does, actually. Where -- where I was in    10     I honestly don't remember exactly how many --
  11      Kentucky, I couldn't even find a FedEx           11     you know, there were -- I -- I -- there were
  12      office. I had to go -- I had to go down the      12     a couple of empty thumb drives in my -- in
  13      highway. I was surprised.                        13     my, you know, possession so I -- I was making
  14            MR. JONES: Can we mark this?               14     sure that I wasn't, you know, sending
  15            (HOFELLER EXHIBIT 2 was marked for         15     anything wrong. These were all the ones
  16      identification.)                                 16     that -- that I got from my father, but I
  17    BY MR. JONES:                                      17     don't remember exactly -- from his room, but
  18    Q. I'm showing you what's been marked as Exhibit   18     I don't remember exactly how many there were.
  19      2. On the -- you can take a moment to -- to      19     Like eight or nine, maybe, was it, or seven?
  20      flip through. That's fine. Go ahead.             20   Q. So if I -- I'll represent to you that inside
  21    A. That's...                                       21     the package that we received that we're
  22    Q. So my first question is, if you look at the     22     looking at photographs of there were -- there
  23      very first page, do you -- do you recognize      23     were four external hard drives, as you said,
  24      the -- the photograph -- the photographs         24     and also 18 thumb drives.
  25      there as images of the package that you sent     25   A. 18, yeah. Okay.

                                                    14                                                      16

                                                                       4 (Pages 13 to 16)
 DISCOVERY COURT REPORTERS                   www.discoverydepo.com                           1-919-424-8242
 STEPHANIE HOFELLER                                                                             May 17, 2019
Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 23 of 125
    1   Q. Does that seem right?                           1   A.  No.
    2   A. Yeah.                                           2   Q.  Okay.
    3   Q. Great.                                          3   A.  No.
    4   A. Yeah.                                           4   Q.  Did you -- did you delete any files that were
    5          MR. FARR: Excuse me. I don't mean to        5     on any of the storage devices?
    6     interrupt and I'm new to the game, but what      6   A. No. I was careful not to add or take
    7     were the stipulations about objections in        7     anything away.
    8     this case? Are all objections reserved           8   Q. Did you modify any of the files in any way?
    9     except for privilege and form of the             9   A. No.
   10     question?                                       10   Q. Okay. You didn't make any changes at all to
   11          MR. SPEAS: Yeah. That's the way we've      11     any of the files --
   12     been operating so far.                          12   A. None.
   13          MR. FARR: Okay. Thank you.                 13   Q. -- on the storage devices? You have to --
   14   BY MR. JONES:                                     14   A. I'm sorry.
   15   Q. I'm not going to go through every single       15   Q. Yeah. You -- you -- I'll just start over
   16     photograph here. There's about 50 pages of      16     again so we have a clean record.
   17     photographs. But would you just take a          17   A. Yes.
   18     moment and flip through them and if you could   18   Q. So you -- you did not make any changes to any
   19     just tell me, do you recognize these as         19     of the files or data on these storage devices
   20     photographs of the storage devices, both the    20     before sending them to the plaintiffs'
   21     external hard drives and the thumb drives,      21     lawyers in response to the subpoena?
   22     that you sent to the plaintiffs' lawyers in     22   A. That's correct. I did not.
   23     response to the subpoena? Do you recognize      23   Q. Okay. You can put that to the side. So now
   24     them that way?                                  24     I have some -- some pretty basic questions
   25   A. So far, yes. It's a rainbow of colors. I       25     about where you got the devices from. Is

                                                   17                                                       19

    1     remember that, too. Yes, those look -- all       1     that okay?
    2     of them I -- I remember.                         2   A. Yes.
    3   Q. Great. So having flipped through all of the     3   Q. Okay. Great. So, first, can you please tell
    4     photographs here, you recognize all of these     4     me just the month and the year when you got
    5     images --                                        5     these devices.
    6   A. Yes.                                            6   A. October 2018.
    7   Q. -- as being --                                  7   Q. Okay. And next could you please tell me just
    8   A. I -- I don't see anything that I didn't have    8     where specifically did you get the devices
    9     my hands on and put in that package.             9     from, just the physical location for
   10   Q. Okay. Excellent. Would you flip to Page 23.    10     starters?
   11     Do you see the image there of a storage         11   A. The apartment where my recently deceased
   12     device with the label, NC Data?                 12     father lived with my mother at Springmoor.
   13   A. Yes, I do.                                     13   Q. Okay. And what is Springmoor?
   14   Q. Do you recall that as one of the images that   14   A. Springmoor is a retirement community.
   15     you sent?                                       15   Q. Okay. And your father and mother had been
   16   A. I do.                                          16     living in this apartment in Springmoor before
   17   Q. Or, sorry, as one of the --                    17     his -- his death; is that right?
   18   A. One of the --                                  18   A. That's correct.
   19   Q. -- storage devices?                            19   Q. Okay. And at the time you got these files
   20   A. -- storage devices, yes.                       20     from the Springmoor apartment in October
   21   Q. Okay. Before sending all of these storage      21     2018, was your mother living there at the
   22     devices to the plaintiffs' lawyers in           22     time?
   23     response to the subpoena you received, did      23   A. Yes, she was.
   24     you alter any of the -- the contents of the     24   Q. Okay. Before getting the devices from the
   25     storage devices?                                25     apartment in Springmoor, did you ask your

                                                   18                                                       20

                                                                      5 (Pages 17 to 20)
 DISCOVERY COURT REPORTERS                  www.discoverydepo.com                            1-919-424-8242
 STEPHANIE HOFELLER                                                                            May 17, 2019
Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 24 of 125
    1     mother if it was okay to take them?              1     flag that draped his coffin and a picture of
    2   A. Yes, I did.                                     2     my grandparents and inside the box was
    3   Q. Okay. And did you ask her that in October       3     everything exactly as I had left it. So I
    4     2018?                                            4     took that to mean that I was supposed to look
    5   A. Yes, that -- that same day.                     5     for other things and so I started -- I -- I
    6   Q. Okay. Did your mother object to you taking      6     thought there was a chance that there might
    7     the devices?                                     7     have been something specifically for me as in
    8   A. No, she didn't.                                 8     a note or a message of some sort that I would
    9   Q. Okay. Did -- did -- did she say it was okay     9     find.
   10     to take the devices?                            10   Q. Okay. And -- and was that when you found the
   11   A. Yes. She encouraged me to.                     11     storage devices that we've been discussing?
   12   Q. Okay. So now I'm -- I'm going to back and --   12   A. It was in that same incident, yes, that --
   13     and ask a few more questions just to fill in    13     that same evening.
   14     some additional details about when and where    14   Q. Okay. And where in the apartment were the
   15     you got the devices, okay?                      15     storage devices?
   16   A. Yes.                                           16   A. They were on a shelf in my father's room.
   17   Q. Okay. When did you first learn that your       17   Q. Okay. Were they just sitting out open on the
   18     father had died?                                18     shelf?
   19   A. September 30th, 2018.                          19   A. Yes, they were. There was a bag -- a clear
   20   Q. Okay. And when you -- when you learned of      20     plastic bag with the thumb drives and
   21     his death -- and -- and I'll say for the        21     ad-sticks and then there was just a stack
   22     record, I'm -- I'm sorry for your -- for the    22     of -- it wasn't the only thing on the shelf.
   23     loss.                                           23     He had also some of those pullout boxes that
   24         When you learned of your father's death,    24     kind of are like drawers that had some of his
   25     did you contact your mother?                    25     papers in there, and the -- the hard drives

                                                   21                                                      23

    1   A. Yes.                                            1     just were there in the corner of -- it was
    2   Q. Did -- did you go to visit her then?            2     a -- one of those kind of box-style book
    3   A. Yes.                                            3     shelves. It wasn't just a straight shelf.
    4   Q. Okay. And -- and did you go to visit her in     4     Some of them had those removable drawers in
    5     Raleigh at the Springmoor apartment in           5     them and others were just open.
    6     October 2018?                                    6   Q. Okay. But all of the four external hard
    7   A. Yes, I did.                                     7     drives and the 18 thumb drives that you sent
    8   Q. And at that time when you were there at the     8     to the plaintiffs' lawyers in response to the
    9     Springmoor apartment in Raleigh in October       9     subpoena were on this bookshelf in your
   10     2018 visiting your mother, did -- did you       10     father's room in the apartment at Springmoor?
   11     go -- did you and your mother go through some   11   A. That's right.
   12     of your father's things?                        12   Q. Okay. And -- and they weren't in any sort of
   13   A. There wasn't much to go through. Most of       13     safe or lockbox; they were -- they were just
   14     what there even was in there was what was       14     out?
   15     left out, really. There were a couple of        15   A. That's right.
   16     desk drawers. I -- there were a couple of       16   Q. Okay. Had you seen any of these storage
   17     keepsakes of mine that I was looking for, but   17     devices before?
   18     one of the main reasons that I was looking
                                                          18   A. Inasmuch as I could say later having looked
   19     was because when I walked in the door to his
                                                          19     at them and when they were done, then I was
   20     room, immediately I saw a keepsake of mine
                                                          20     able to confirm that, yes, there were a
   21     from my childhood, a -- a jewelry box that I
                                                          21     couple of those that I recognized from when I
   22     had and that I had left in -- in my parents'
                                                          22     was either staying with on short trips or
   23     care. And inside of it -- it was displayed
                                                          23     living with my parents in their house in
   24     prominently right under the flag that he was
                                                          24     Alexandria, Virginia.
   25     buried with and -- well, not with but the
                                                          25   Q. Okay. And -- and could you just tell me

                                                   22                                                      24

                                                                      6 (Pages 21 to 24)
 DISCOVERY COURT REPORTERS                  www.discoverydepo.com                           1-919-424-8242
 STEPHANIE HOFELLER                                                                            May 17, 2019
Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 25 of 125
   1      briefly how -- how did you recognize -- what     1   A. Dalton Lamar Oldham. That was my father's
   2      was the connection that you made to these        2     business partner, attorney. Together he and
   3      storage devices?                                 3     my father were Geographic Strategies.
   4    A. The -- one of them had that blue rubber         4   Q. Okay. And -- and you understood your mother
   5      lining around it that I recognized               5     to be telling you that Mr. Oldham had come to
   6      immediately, and I know that there could be      6     the apartment in Springmoor after your
   7      more than one and I also know it's a             7     father's death and taken -- is -- was it a
   8      removable cover, so -- but then it just -- it    8     laptop and a desktop computer?
   9      appeared to be really what I -- what I was       9   A. Yes. And, again, it was a -- it wasn't clear
  10      looking for, really.                            10     exactly how much had -- he had taken as my
  11    Q. And after getting the storage devices, when    11     father was dying that he had -- that my
  12      did you ask your mother if it was okay to       12     father had said to him, take this. I don't
  13      take them?                                      13     think my mother really remembers exactly what
  14    A. When I noticed them, it was in a survey and    14     was there before and -- shortly before and
  15      I'd first come in and -- and I was a little     15     then shortly after his -- his death.
  16      overwhelmed with emotion when I first walked    16   Q. Okay. Great. Thank you. Okay. So now I
  17      into my father's room. Excuse me. So, you       17     have some questions just about what you did
  18      know, I was sort of looking around. There       18     after getting the devices, okay?
  19      was heirloom furniture all around the           19   A. Uh-huh.
  20      apartment and other -- other things that        20   Q. Great. So after getting the devices from
  21      belonged to my extended family, my, you know,   21     your parents' apartment in Springmoor, did
  22      great-grandparents and such, so I -- I sort     22     you consistently hold on to them until you
  23      of took the whole thing in, had another sort    23     sent them to the plaintiffs' lawyers in
  24      of, you know, casual, brief conversation with   24     response to the subpoena?
  25      my mother about how things had unfolded, and    25   A. Yes.

                                                    25                                                    27

    1     it was later when I was back in there and I      1   Q. Okay. You didn't give them to anyone else
    2     also said, this is -- I think he wanted me to    2     for any period of time in there?
    3     have this jewelry box. And so I said, I'm        3   A. No.
    4     going to take that. Is that okay? And she        4   Q. Okay.
    5     said, of course. And I said, I'm going to        5   A. I'm sorry I laugh. It's just I was so
    6     take these, too. I think that I'll find the      6     thrilled to have some of this precious data
    7     pictures and some of the things that I'm         7     of mine that I would not let anyone else near
    8     looking for on -- on these. Can I take           8     them.
    9     these? And she said, absolutely. She -- she      9   Q. Great. And did -- did you stay in Raleigh
   10     said, I don't even know how to use them.        10     then or did -- did you eventually go back to
   11   Q. Okay. Do you know if anyone else other than    11     Kentucky?
   12     you had been to your parents' apartment at      12   A. I stayed in Raleigh for a few days that time
   13     Springmoor to -- to look through or -- or       13     and then I went back to Kentucky.
   14     potentially take any of your father's things    14   Q. Okay. And -- and did you take the storage
   15     before you had gotten there?                    15     devices with you when you went back to
   16   A. That was my understanding because before I     16     Kentucky?
   17     took any of those things, I specifically        17   A. Yes, I did.
   18     asked my mother -- I said, he had a work
                                                          18   Q. Okay. And were you then able to look at any
   19     laptop still, yes? She said, yes. And she
                                                          19     of the -- the actual contents of the devices?
   20     said, and a work computer. And I said, okay,
                                                          20   A. I looked at the content of some of them that
   21     did Dale come and take that stuff? She said,
                                                          21     first night in my hotel room in Raleigh.
   22     yes, Dale took the laptop, Dale took the work
                                                          22   Q. Oh, okay. And did -- am I -- did you -- you
   23     computer, and Dale took everything that he
                                                          23     connected them to a computer to be able to
   24     wanted.
                                                          24     look at them?
   25   Q. And -- and who is Dale?
                                                          25   A. Yes. Yes. I had a -- I had -- I had a

                                                    26                                                    28

                                                                      7 (Pages 25 to 28)
 DISCOVERY COURT REPORTERS                  www.discoverydepo.com                           1-919-424-8242
 STEPHANIE HOFELLER                                                                            May 17, 2019
Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 26 of 125
    1     laptop with me that I use. I had found a --      1     storage devices to the plaintiffs' lawyers in
    2     an appropriate cable in one -- one of my         2     this case in response to the subpoena, did
    3     father's drawers I found a whole box of          3     you change or manipulate any of the files on
    4     cables and one of them was the proper adapter    4     the storage devices that related to your
    5     for that -- for those external hard drives.      5     father's work?
    6   Q. Okay. And -- and when you -- when you did       6   A. No, I did not.
    7     connect some of the -- the storage devices to    7   Q. Okay. Am I right that at some point after
    8     the computer to be able to look at the           8     getting the storage devices, you contacted
    9     contents, did -- did you see any personal        9     someone at the organization Common Cause; is
   10     information in there like photographs or        10     that right?
   11     other personal information?                     11   A. Yes.
   12   A. Yes. I found specifically really what I was    12   Q. Okay. And do -- do you remember the specific
   13     looking for, which were files of mine that I    13     person who you first contacted at Common
   14     had -- essentially I backed them up onto my     14     Cause?
   15     parents' computer when I was visiting them      15   A. I first reached out to Bob Phillips, the
   16     last and, actually, many times before that as   16     director, and it was in hopes that he might
   17     I felt that it was a really good way to         17     be able -- he and Common Cause might be able
   18     assure that they would be preserved because I   18     to give me a referral to find an attorney for
   19     knew that my father was not -- you know, I      19     my mother.
   20     knew he had a tendency to -- to be, you know,   20   Q. Okay. And in the course of those discussions
   21     careful about those things -- those kinds of    21     with Mr. Phillips, did you -- did you discuss
   22     things. And, yes, I found a great many          22     these storage devices?
   23     photographs that I was looking for of my        23   A. Not in that conversation, no.
   24     children and other documents that were          24   Q. Okay. Did Mr. Phillips connect you to
   25     related to my life, matters that concerned me   25     someone else at Common Cause?

                                                    29                                                     31

    1     and my children, and it was -- it was -- I       1   A. Yes.
    2     felt, well, I buried this treasure and that I    2   Q. Okay. And who was that?
    3     was getting to dig it up. I was really very      3   A. Jane Pinsky.
    4     excited to see those pictures again,             4   Q. Did you then have discussions with
    5     pictures -- also some pictures of my -- of my    5     Ms. Pinsky?
    6     great-grandparents and things like that that     6   A. Yes, I did.
    7     I had hoped that I would find copies of as       7   Q. Okay. And in the course of those discussions
    8     well.                                            8     with Ms. Pinsky did you mention the storage
    9   Q. Got it. So -- so some of these photographs      9     devices that we've been discussing?
   10     and other personal materials were things that   10   A. Yes, I did.
   11     you yourself had stored on your parents'        11   Q. Okay. And did -- did you offer to -- to
   12     computer years earlier when your father was     12     provide the devices to Ms. Pinsky and Common
   13     still alive; is that correct?                   13     Cause?
   14   A. That's correct.                                14   A. You know, when I first brought it up it was
   15   Q. Okay. And -- and you -- you saw some of        15     really just kind of an anecdotal reference to
   16     those materials on these storage devices?       16     a interview with David Daley that I had
   17   A. Yes.                                           17     recently read. At the end of this interview
   18   Q. Okay. Other than personal files like           18     his last statement, and it was really the --
   19     photographs, letters, et cetera, did you see    19     the gist of it was about the fact that the
   20     data or files on the storage devices re- --     20     rejected districts had been sent for redraw
   21     that related to your father's work creating     21     back to my father and now he was deceased and
   22     maps?                                           22     the comment that David Daley made was, I
   23   A. Yes, I did.                                    23     wonder -- I -- I think that somewhere out
   24   Q. Okay. And I think I asked this before, but     24     there on a hard drive there's a gift for the
   25     I'll just ask it again. Before sending the      25     state legislators.

                                                    30                                                     32

                                                                      8 (Pages 29 to 32)
 DISCOVERY COURT REPORTERS                  www.discoverydepo.com                           1-919-424-8242
 STEPHANIE HOFELLER                                                                             May 17, 2019
Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 27 of 125
   1    Q. I see. And -- and am I right, Mr. Daley is a    1     it -- because we were discussing whether
   2      journalist, an author who covers                 2     there was new evidence or no new evidence,
   3      redistricting issues?                            3     errors of law only. So she mentioned that
   4    A. Yes. He --                                      4     the case of the state legislative districts
   5    Q. Okay.                                           5     would be accepting new evidence and I said,
   6    A. He sort of brought it to a little bit more      6     well, I think this might be pertinent. And I
   7      mainstream attention by, I don't know, making    7     didn't know if it was -- I said -- even at
   8      it a little more personal, personable maybe      8     that time I said that I was skeptical that
   9      even.                                            9     there was anything here that was not already
  10    Q. Got it. And -- and the article that you had    10     disclosed after all of those. I recall
  11      read by Mr. Daley was one that was discussing   11     personally discovery and discovery and
  12      the -- the redraw of North Carolina's           12     discovery and discovery and a lot of
  13      legislative districts?                          13     grumbling because everyone always grumbles
  14    A. Specifically, yes. Yes. That was the first     14     about discovery in civil litigation. That's
  15      time -- I did not even know that -- I was       15     my experience.
  16      aware of Mr. Daley's book about Operation Red   16   Q. So when you say that this is pertinent, you
  17      Map, but I was not aware that he was actually   17     mean you believed that the storage devices
  18      from North Carolina and would have such a       18     that you had gotten from your parents'
  19      specific interest in this for that reason.      19     apartment in Springmoor had files or evidence
  20    Q. Got it. So -- so in these discussions with     20     that were pertinent or relevant to -- to this
  21      Ms. Pinsky, having read Mr. Daley's article,    21     litigation?
  22      am I right that you -- you expressed to         22   A. Well, in that they -- they were clearly about
  23      Ms. Pinsky that you wanted to provide the       23     redistricting and they were clearly labeled,
  24      storage devices to her and to Common Cause?     24     North Carolina.
  25    A. Well, I -- I sim- --                           25   Q. Excellent. After speaking to Ms. Pinsky

                                                    33                                                      35

    1           THE WITNESS: Pardon?                       1     about the devices, did she put you in touch
    2           MR. SPARKS: I just want you to let him     2     then with the plaintiffs' lawyers in this
    3     finish.                                          3     case?
    4   A. Oh, I'm sorry.                                  4   A. Yes. And I wanted to clarify. This -- the
    5   Q. Yeah. Go ahead.                                 5     conversation about these hard drives did not
    6   A. I -- I -- I simply quipped that, I have -- I    6     come up in the first of my conversations with
    7     have some hard drives. And we continued the      7     Ms. Pinsky. That was a development later on
    8     discussion about that. At that time I was        8     when we were discussing how I was very
    9     not aware that there was -- that one of the      9     frustrated about what was -- what was going
   10     matters was not an appeal. I -- I was under     10     on and -- with -- with my mother and I
   11     the impression that all of the matters          11     commented -- that's -- that's -- that's
   12     pending were appeals, therefore, no new         12     right. I commented on the progress that
   13     evidence. I -- when I first mentioned these     13     Common Cause had made with their assertions
   14     things, it was really from a journalistic       14     about the relative fairness of partisan
   15     point of view and more anecdotal. I did not     15     redistricting and also the underlying issues
   16     presume that they had any value as              16     that -- that sometimes are disguised, in my
   17     evidence --                                     17     opinion, as simply partisan. And I sort of
   18   Q. I see. And --                                  18     made that comment. I said, this is -- this
   19   A. -- per se.                                     19     is the furthest I've ever seen a plaintiff
   20   Q. -- did Ms. Pinsky explain to you that there    20     get with anything that my father drew, and I
   21     is, in fact, a lawsuit relating to North        21     will say I also said, and the way I knew my
   22     Carolina's legislative districts that -- that   22     father a decade ago, he would have looked at
   23     is not on appeal yet, that is still in the      23     those maps and -- and laughed.
   24     trial phase?                                    24   Q. So am I understanding correctly that when you
   25   A. She did explain. I think the way she put       25     originally contacted Bob Phillips at Common

                                                    34                                                      36

                                                                      9 (Pages 33 to 36)
 DISCOVERY COURT REPORTERS                  www.discoverydepo.com                            1-919-424-8242
 STEPHANIE HOFELLER                                                                            May 17, 2019
Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 28 of 125
    1     Cause and then in your initial discussions       1   A. Yes.
    2     with Jane Pinsky, you were not contacting        2   Q. Okay. Then in February of -- of 2019 did you
    3     them principally about these storage devices?    3     receive the subpoena from plaintiffs and
    4   A. No, I was not.                                  4     that's when you sent the storage devices?
    5   Q. Okay. Okay. Did you say you were -- you         5   A. Yes.
    6     were contacting them in hopes that Common        6   Q. Okay. Did you tell anyone that you object to
    7     Cause would be able to help refer you to a       7     the subpoena or that you object to providing
    8     lawyer in connection with your -- with your      8     a response to the subpoena?
    9     mother's situation?                              9   A. No.
   10   A. Yes.                                           10   Q. Okay. Did you, in fact, have any objection
   11          MR. SPARKS: Objection.                     11     or problem with the subpoena or with
   12          MS. SCULLY: Objection to form,             12     providing a response to the subpoena?
   13     mischaracterizes the witness's testimony.       13   A. No, I didn't.
   14   A. I -- I know enough about litigation and        14   Q. Okay. Did anyone else tell you that they
   15     attorneys because I'm a Hofeller. I knew        15     object to the subpoena?
   16     that bias would come into play whether or not   16   A. No.
   17     it was admitted. My father was often            17   Q. Did anyone else tell you that they had any
   18     concerned that he would be discriminated        18     objection or problem with you providing a
   19     against for his political position and took     19     response to the subpoena?
   20     care to know the allegiance of someone he       20   A. No.
   21     chose to represent him. I was not familiar      21   Q. Did you -- did you ever speak to your mother
   22     with this town. I did not know -- I knew        22     about the subpoena?
   23     that -- many of the parties that were           23   A. Yes, I did.
   24     involved in the litigation surrounding my       24   Q. Okay. And did you tell her that you were
   25     mother. I knew they had significant             25     going to respond to the subpoena?

                                                    37                                                     39

   1      allegiances here and I felt that the only        1   A. Yes. And because there were files that
   2      party in Raleigh that would both believe me      2     belonged to her, I asked for her permission
   3      that politics was an element and would know      3     also. I said -- she said that she had no
   4      who might be actually independent counsel for    4     problem with that. She also felt, as I did,
   5      my mother --                                     5     that the process would most likely be
   6    Q. Okay. And am I right that the -- the lawyer     6     centered around provably pertinent files
   7      you were seeking for your mother was in          7     anyway, but that -- I -- I reassured her -- I
   8      connection with the incompetency proceeding?     8     assured her, I should say, that she should be
   9    A. Correct.                                        9     aware that once you -- and, again, this is
  10    Q. Okay. Let's go -- go back. After you           10     something my father taught me. Once you let
  11      discussed the storage devices with Ms. Pinsky   11     go of it, you don't have control of it
  12      at Common Cause, am I right that Ms. Pinsky     12     anymore so you can't be guaranteed what will
  13      then connected you directly with the            13     and won't be disclosed, so it's something you
  14      plaintiffs' lawyers in this case?               14     should be prepared for when you are involved
  15    A. That's correct.                                15     with discovery.
  16    Q. Okay. And is that Mr. Speas and Ms. Mackie?    16   Q. Okay. And in the course of that discussion
  17    A. Yes.                                           17     with your mother, did you understand that
  18    Q. Okay. Great. And did you -- did you have
                                                          18     your mother was giving you permission or her
  19      conversations with them then?
                                                          19     okay to --
  20    A. Yes.
                                                          20   A. Yes.
  21    Q. Okay. And in the course of those
                                                          21   Q. -- to -- let me -- let me finish the
  22      conversations did you -- did you express that
                                                          22     question.
  23      you wanted to provide the storage devices
                                                          23   A. I'm sorry.
  24      that you had gotten from the apartment in
                                                          24   Q. That's okay. I'll just -- I'm just going to
  25      Springmoor to them?
                                                          25     ask it again, okay?

                                                    38                                                     40

                                                                   10 (Pages 37 to 40)
 DISCOVERY COURT REPORTERS                   www.discoverydepo.com                          1-919-424-8242
 STEPHANIE HOFELLER                                                                                     May 17, 2019
Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 29 of 125
    1   A. (Nods head).                                     1      viewpoint to me seemed irrelevant to the
    2   Q. So in the course of that discussion with your    2      function of census data turning into voting
    3     mother about the subpoena, did you understand     3      districts, and I really thought of it in --
    4     that she was giving you her permission or her     4      in those terms. I really -- I knew that if I
    5     okay to provide the storage devices that          5      presented them this way that they would be
    6     we've discussed to the plaintiffs' lawyers in     6      preserved, that they -- their integrity would
    7     response to the subpoena?                         7      be preserved and everything there, including
    8   A. Yes.                                             8      my files, including other matters completely
    9   Q. Okay. Thank you. Okay. I just have a -- a        9      unrelated to this, that those -- that that
   10     few other questions and I -- I did want to       10      would be a snapshot in time.
   11     ask you just a couple of questions about your    11   Q. Was -- was there any financial benefit to you
   12     relationship with each of your parents. And      12      personally from providing these files to the
   13     I -- and I don't intend to pry, but -- but       13      plaintiffs' lawyers? Did you -- did you make
   14     I'll just ask a couple of basic questions if     14      any profit here?
   15     that's okay.                                     15   A. No.
   16   A. That is okay, yes.                              16   Q. Okay.
   17   Q. Okay. Would -- would you say that you had a     17          MR. JONES: Can we go off the record,
   18     positive relationship with your father in        18      take a five-minute break?
   19     recent years?                                    19          THE WITNESS: Sounds great.
   20   A. Not in recent years, no.                        20          THE VIDEOGRAPHER: Going off the
   21   Q. Okay. When was the last time you spoke to       21      record. The time is 10:24 a.m.
   22     your father before his death last year?          22          (Whereupon, there was a recess in the
   23   A. July of 2014.                                   23      proceedings from 10:24 a.m. to 10:46 a.m.)
   24   Q. Okay. Would you say that you have a positive    24          THE VIDEOGRAPHER: Going back on the
   25     relationship, a functional relationship, with    25      record. The time is 10:46 a.m.

                                                    41                                                             43

   1      your mother?                                      1          MR. JONES: Thank you. Ms. Hofeller, I
   2    A. Yes.                                             2     have no more questions for you today. Thank
   3    Q. Okay. Do you know whether an official estate     3     you for your time.
   4      was opened for your father after his death?       4          THE WITNESS: My pleasure.
   5    A. No. That has been a confused issue.              5                EXAMINATION
   6    Q. Okay. So when you say no, you --                 6   BY MS. SCULLY:
   7    A. I --                                             7   Q. Ms. Hofeller, Elizabeth Scully. We met
   8    Q. -- the answer is, no, you don't know?            8     earlier this morning. I represent the
   9    A. Exactly.                                         9     legislative defendants in this case and I do
  10    Q. Okay. That's fine. Did you send these           10     have some follow-up questions that I would
  11      storage devices to the plaintiffs' lawyers in    11     like to ask of you today.
  12      this case to -- to get back at your father or    12         First, if I could turn your attention to
  13      to spite your father for personal reasons?       13     the document that was marked as Exhibit 2
  14    A. Not at all.                                     14     that you went through with counsel for the
  15    Q. Okay. Could you just tell me briefly in your    15     plaintiffs earlier. Looking at -- at the --
  16      words, why did you want to provide these         16     at the first page where there's a photograph
  17      devices to the plaintiffs' lawyers in this       17     of a -- of a box and then appears to be
  18      case?
                                                           18     handwriting for -- addressed to Arnold &
  19    A. When I was expressing my skepticism that
                                                           19     Porter.
  20      there would be anything in the way of
                                                           20         Do you see that there?
  21      evidence, I stated that I felt that these
                                                           21   A. I see the handwriting behind the box.
  22      files would if -- certainly be of historical
                                                           22   Q. Uh-huh.
  23      value, that they would give insight into the
                                                           23   A. Yes.
  24      process, not any value judgment on that
                                                           24   Q. Is that your handwriting?
  25      process. I did not have -- my political
                                                           25   A. No.

                                                    42                                                             44

                                                                      11 (Pages 41 to 44)
 DISCOVERY COURT REPORTERS                   www.discoverydepo.com                                  1-919-424-8242
 STEPHANIE HOFELLER                                                                                    May 17, 2019
Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 30 of 125
    1   Q. No. Do you know whose handwriting that is?       1   Q. Did you review all of the drives that you
    2   A. No.                                              2     sent to Arnold & Porter during the same day?
    3   Q. Did you personally prepare the box, label it,    3   A. Yes. Yes. Maybe perhaps I had to take a
    4     put the contents in the box and send it to        4     break overnight, but it was -- I -- I made
    5     Arnold & Porter?                                  5     sure that I was not including anything that
    6   A. I put the contents in the box, I sealed the      6     was mine that wasn't, you know, related to
    7     box, and at the FedEx office the label was        7     this at all, that I hadn't mistakenly mixed
    8     printed out and put on it in front of me.         8     anything in, that these were all just the
    9   Q. Okay. Did you send the materials directly to     9     files and things that had come from my
   10     Arnold & Porter or to a vendor before you        10     father's apartment. So that -- that's about
   11     sent them to Arnold & Porter?                    11     the extent of it.
   12   A. I sent them directly to Arnold Porter.          12   Q. So if I understand you, if you found
   13   Q. Did you ever send the materials to a -- a       13     materials on the -- in any of these thumb
   14     vendor?                                          14     drives or drives that you thought were yours
   15   A. No.                                             15     or your personal information, you removed
   16   Q. Turning to the -- it's marked Number 4 in       16     that information before you sent it to
   17     Exhibit Number 2.                                17     Arnold & Porter?
   18   A. Okay.                                           18   A. No.
   19   Q. You have that in front of you?                  19          MR. JONES: Objection. That
   20   A. I do.                                           20     mischar- --
   21   Q. And it appears on Page Number 4 of Exhibit      21          THE WITNESS: Oh, I'm sorry.
   22     Number 2 is a picture of a thumb drive. Do       22          MR. JONES: -- mischaracterizes the
   23     you see that?                                    23     testimony.
   24   A. I do.                                           24          MS. SCULLY: I -- I believe --
   25   Q. And on that thumb drive there are some          25          MR. FARR: He asked -- she asked the

                                                     45                                                            47

    1     drawing -- a handwritten drawing on that          1      question so she can answer it.
    2     thumb drive. Do you recall what material was      2          MR. SPEAS: Tom, how many people are
    3     contained in this thumb drive?                    3      representing your side in this deposition?
    4   A. Are -- are you -- please clarify the -- the      4          MR. FARR: Three.
    5     handwriting being the A as opposed to the         5   BY MS. SCULLY:
    6     label on the drive, which is etched into the      6   Q. I believe you testified earlier that when you
    7     metal, I believe.                                 7      looked through the materials you took from
    8   Q. Well, let me -- let me back up and ask you       8      your father's room that you did find
    9     this: Do you know -- on this document on the      9      information on those electronic files that
   10     fourth page there appears to be two              10      were personal to you, correct?
   11     photographs. Both appear to reflect a thumb      11   A. That is correct.
   12     drive. Do you know if these are two              12   Q. Did you produce that personal information
   13     different thumb drives or one thumb drive?       13      when you sent the electronic materials to
   14   A. I believe that is the two opposite sides of     14      Arnold & Porter?
   15     the same thumb drive.                            15   A. Yes, I did.
   16   Q. Do you know that for a fact or is that          16   Q. A moment ago when you said you looked through
   17     just -- you're making an assumption?             17      the electronic files before you produced them
   18   A. I am making an assumption.                      18      to Arnold & Porter to make sure that nothing
   19   Q. Do you know if you in -- if you ever reviewed   19      that related only to you or that wasn't
   20     the information that was on this thumb drive     20      relevant -- you wanted to make sure that
   21     that appears on Page 4 of Exhibit Number 2       21      wasn't being produced, what did you mean by
   22     that you sent to Arnold & Porter?                22      that?
   23   A. I know that I reviewed all of the drives that   23   A. That wasn't what I said. What I said is I
   24     I sent to -- to Arnold Porter. I do not          24      checked them to make sure that they were my
   25     recall what was on which storage device.         25      father's, that I hadn't mistakenly grabbed

                                                     46                                                            48

                                                                      12 (Pages 45 to 48)
 DISCOVERY COURT REPORTERS                   www.discoverydepo.com                                  1-919-424-8242
 STEPHANIE HOFELLER                                                                                  May 17, 2019
Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 31 of 125
   1      something from my own room, a storage device          1     take them, it was -- maybe I mentioned that I
   2      that I would keep, use with my phone, with my         2     was excited about the possibility that there
   3      laptop, completely unrelated to this, never           3     would be pictures of my children, but she
   4      having been touched by my father. That's              4     said, they're yours. Take them. I don't
   5      what I meant.                                         5     have any use for them.
   6   Q. Okay. Thank you for that clarification. How           6   Q. And when you had that initial conversation
   7      many hours did it take you to go through and          7     with your mother, you had no discussions with
   8      review the entire contents of the materials           8     her and expressed no interest in looking
   9      that you provided to Arnold & Porter?                 9     through to find any of your father's business
  10   A. And please -- I would like to clarify that I         10     records or materials he may have created in
  11      did not open every file. I merely observed           11     connection with his work as -- as an expert
  12      that this was the media that I thought it was        12     in other litigations, correct?
  13      when I arrived at my home. So it was, oh,            13   A. Correct. As a matter of fact, I went to the
  14      two, three hours, I think, making sure. Some         14     point of making sure that I asked my mother
  15      of them, you know, I -- they didn't light up         15     that all of his specifically work-related
  16      at first. I had to put them in the other USB         16     material had already been collected. I
  17      drive, reseat the connectors. Some -- some           17     didn't wish to assert myself in -- in --
  18      of them took -- some of them were slower than        18     in -- into the business intentionally.
  19      others to open, but I would say that I had           19   Q. At some point you say when you were -- well,
  20      made sure that -- done that last check before        20     when you first took the -- the files, did
  21      putting it in the mail that I knew what I was        21     you -- you didn't know what was on these
  22      sending and that it was all what I was               22     files when you first took them, correct?
  23      asserting it was, and I think that process           23   A. Some of them I didn't. The backups that I
  24      took, yeah, maybe about two or three hours.          24     recognized from my parents' home PC back in
  25   Q. Do you know how many files you opened during         25     Alexandria -- I was at least vaguely familiar

                                                          49                                                    51

   1     those two to three hours?                              1     with what had been on my parents' home PC
   2   A. During those two to three hours I didn't open         2     when I was there, so those were pretty much
   3     any of the files. I merely looked in the               3     as I expected them. And then I -- my thought
   4     basic root folders on each to confirm what it          4     was that I would at least look at everything
   5     was and that it had belonged to my father              5     and see what it was.
   6     really was the point. The files on all of              6   Q. Now, you said you went to your mother's home.
   7     these that were mine specifically as in                7     It was sometime in October 2018. Do you know
   8     photographs I took, letters I wrote, those I           8     specifically when you were -- went to your
   9     had looked at early on. My interest in these           9     mother's home and took these files?
  10     drives initially was only for those. I                10   A. October 11th.
  11     ignored everything else for a period of time.         11   Q. And how do you know it was October 11th?
  12   Q. When you took these files from your father's         12   A. I have had to recount the details of my
  13     room and spoke to your mother about it,               13     arrival at my mother's house several times
  14     you -- in that conversation with your mother          14     over the past few months, so it's become
  15     you told her you were taking the files                15     pretty -- pretty normal.
  16     because you wanted to look through the files          16   Q. Do you have any documents that reflect when
  17     to find personal things related to you,               17     you were in North Carolina?
  18     photographs that may be on the files,                 18   A. Documents. I don't think so, no.
  19     correct?                                              19   Q. Did you go to any restaurants, make any
  20   A. That's correct.                                      20     credit card charges, purchase gasoline near
  21   Q. And with that understanding your mother gave         21     your mother's apartment, any type of document
  22     you permission to take the files, correct?            22     that would indicate the time period when you
  23   A. I did not feel that my mother's permission           23     were visiting with your mother?
  24     for me to have these was conditional on               24   A. I believe that receipts would reflect that I
  25     anything. When she gave me permission to              25     was in Raleigh during certain days.

                                                          50                                                    52

                                                                         13 (Pages 49 to 52)
 DISCOVERY COURT REPORTERS                         www.discoverydepo.com                          1-919-424-8242
 STEPHANIE HOFELLER                                                                             May 17, 2019
Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 32 of 125
    1   Q. How long did you stay -- did you stay with       1     father's business work with his partner, Dale
    2     your mother at that time?                         2     Oldham?
    3   A. Not at that time. At that time I stayed in a     3   A. I noticed, as was standard on my father's
    4     hotel and I stayed for, I believe, around         4     home PC, there would -- there was usually at
    5     four days. I think -- I don't honestly            5     least a folder related to his work. I was
    6     recall off the top of my head if it was three     6     accustomed to not really paying much
    7     nights or four nights.                            7     attention to the specifics. I talked to him
    8   Q. Was the hotel located in Raleigh?                8     about things. I didn't need to poke.
    9   A. Yes.                                             9   Q. And when you noticed that there were folders
   10   Q. What was the name of the hotel where you        10     on this hard drive that you reviewed related
   11     stayed?                                          11     to your father's work and knowing that Dale
   12   A. I stayed one night in a hotel, the name of      12     Oldham had taken efforts to try to reclaim
   13     which I don't recall because I didn't like       13     business records, did you go back and tell
   14     it. So then I moved to the La Quinta, I          14     your mom, you know, we still have information
   15     believe, yes --                                  15     related to Dad's work?
   16   Q. And how --                                      16   A. My father always had information related to
   17   A. -- near Crabtree.                               17     his work on the personal hard drive. It
   18   Q. And how did you pay for your stay at the        18     wasn't noteworthy.
   19     La Quinta?                                       19   Q. Does that mean you did not go back and tell
   20   A. I paid -- I think the first night I paid cash   20     your mom that there was information related
   21     and the next night I paid with my debit card.    21     to his work on the hard drive that you had?
   22   Q. And you get monthly statements of your debit    22   A. At some point when I discussed the fact that
   23     card?                                            23     they might be of interest to the case, I --
   24   A. I think I've gone paperless.                    24     again, with my mother there are some things
   25   Q. Do you receive e-mails of -- notification of    25     because she's my mother that don't need to be

                                                     53                                                     55

   1      your debit card statement --                      1     explicitly stated. She assumed that there
   2    A. Yes.                                             2     would be at least some work-related material
   3    Q. -- when it's available?                          3     on the hard drive. I discussed with her the
   4    A. Yes.                                             4     nature of this litigation and, again, such
   5    Q. And your debit card is held with what bank?      5     similar litigation was a regular fixture in
   6    A. PNC.                                             6     my entire life living with my father. So the
   7    Q. After you took the materials from -- from        7     idea that there would be some litigation
   8      your father's room, when did you first begin      8     going on around things that he had drawn was
   9      to look through the materials?                    9     just par for the course. So, yes, I don't
  10    A. That same evening.                              10     know that I would have explicitly said,
  11    Q. When you stayed at the hotel that you don't     11     Mother, there are these kinds of files on
  12      recall the name of?                              12     this. It was more like, Common Cause may
  13    A. Yes.                                            13     have an interest in these work files. And
  14    Q. And how many -- well, did you review one        14     even I -- with her I even discussed my belief
  15      device? How many devices did you review that     15     that this would not -- these all being
  16      night?                                           16     backups, that this would not be any
  17    A. That first night I stuck with the one because   17     information that was not already known and
  18      that's where I found hundreds of pictures of
                                                           18     had already been disclosed. There were files
  19      me with my infant children.
                                                           19     that were titled, Discovery, so I assumed
  20    Q. And was the one a thumb drive or was it a
                                                           20     that those had gone previously into
  21      hard drive, if you remember?
                                                           21     discoveries that had already happened.
  22    A. An external hard drive.
                                                           22   Q. From your answer I'm still not clear whether
  23    Q. When looking through this one external hard
                                                           23     you actually had a conversation with your
  24      drive on that first night, did you also find
                                                           24     mother about your father's business records
  25      materials that appeared to be related to your
                                                           25     that you discovered on the external hard

                                                     54                                                     56

                                                                    14 (Pages 53 to 56)
 DISCOVERY COURT REPORTERS                   www.discoverydepo.com                           1-919-424-8242
 STEPHANIE HOFELLER                                                                                  May 17, 2019
Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 33 of 125
   1     drives.                                           1   A. I'm aware.
   2          Did you have a specific conversation         2   Q. Do you know the time period in which that
   3     with your mother to tell her that you             3      occurred?
   4     identified business records of your father's      4   A. November. Early November.
   5     on these external hard drives that you had        5   Q. October/November your conversations with your
   6     taken possession of?                              6      mom with respect to Common Cause are focused
   7          MR. JONES: Objection, asked and              7      on how they'd helped her identify an
   8     answered.                                         8      attorney. Who was that attorney that they
   9   A. All of those points were at some point           9      helped her identify?
  10     mentioned. My mother was aware of the fact       10   A. I was referred to Allan From, who explained
  11     that the interest -- the subpoena for these      11      that he didn't handle specifically those
  12     hard drives was, in fact, for work-related       12      matters and referred us to Douglas Noreen.
  13     files only. So not only was it clear to her      13   Q. At what point in time did you discuss with
  14     that there were work-related files, but it       14      your mother the possibility of turning over
  15     was clear to her that the lawyers that would     15      your father's business records to Common
  16     be looking at it on either side would not be     16      Cause or to Arnold & Porter?
  17     looking at anything other than my father's       17   A. The subpoena. That -- that would be when we
  18     work-related files.                              18      specifically discussed that.
  19   Q. When did you first begin discussing with your   19   Q. Did you --
  20     mother the fact that Common Cause may have an    20   A. I think I might have quipped about that David
  21     interest in your father's work files?            21      Daley article way back in October when I was
  22   A. My -- wow. She and I were discussing the        22      looking at those hard drives recalling that
  23     matter of this pressing issue of hers. Most      23      comment, somewhere out there on a hard drive.
  24     of our discussions about Common Cause in         24   Q. Did you --
  25     those first two months were just about how       25   A. I made a joke about that. I wasn't really,

                                                    57                                                           59

   1     nice it was that they had given us some           1     you know, saying, look at those hard drives.
   2     referrals.                                        2     Well --
   3   Q. When you say your discussions in those first     3   Q. Did you have --
   4     two months, you mean -- what -- what time         4   A. Dale got all the good stuff. Sorry.
   5     period do you mean?                               5   Q. Did you have a conversation with your mother
   6   A. That would have been October and November.       6     about the possibility of turning over your
   7   Q. Of 2018?                                         7     father's business records to Common Cause or
   8   A. Correct. I'm sorry. Yes.                         8     Arnold & Porter before you received the
   9   Q. So October/November 2018 your discussions        9     subpoena?
  10     with your mother are focusing on the             10   A. I think that I did -- the -- did -- she was
  11     referral -- attorney referral you received       11     also curious about the case and I had said
  12     for her and on the --                            12     that I was -- I think I shared with her on
  13   A. And her case, really.                           13     that moment when I -- when I realized --
  14   Q. And her case?                                   14     maybe around that same day when I realized
  15   A. All of it as it may be related to the           15     that this wasn't strictly appeal, that --
  16     unfortunate politicizing of our family life.     16     that there had been a new -- a new matter
  17   Q. And when you say her case, I believe you        17     opened. And she never really was all that
  18     testified earlier that the case you're           18     familiar with the details and, to be honest,
  19     referring to was a petition to have your         19     I'm no expert on redistricting either. I
  20     mother found incompetent, correct?               20     really only felt that I was uniquely informed
  21   A. Yes.                                            21     about my father as a person and perhaps his
  22   Q. You are aware that there was an interim order   22     process, his -- his creative process, his --
  23     entered and your mother had a guardian over      23     his political philosophy. Those kinds of
  24     her estate and over her person appointed,        24     things I felt that I was perhaps -- that I
  25     correct?                                         25     possessed some unique understanding of the

                                                    58                                                           60

                                                                    15 (Pages 57 to 60)
 DISCOVERY COURT REPORTERS                  www.discoverydepo.com                                1-919-424-8242
 STEPHANIE HOFELLER                                                                                   May 17, 2019
Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 34 of 125
   1      man, but my mother was not -- my mother has a     1   A. That is absolutely correct.
   2      career of her own so her interest was really      2   Q. You have no legal training, correct?
   3      more incidental, just as much as anyone in --     3   A. No formal training.
   4      in -- in the public -- the general public         4   Q. You've never worked --
   5      might be interested in the political process.     5   A. Just on the street. I'm sorry.
   6    Q. You testified earlier that you understood        6   Q. You've never been employed or worked in a law
   7      your father had a business and a business         7      firm, correct?
   8      partner, Dale Oldham, correct?                    8   A. I believe that I've done temp work as a
   9    A. Correct.                                         9      receptionist for law firms but nothing --
  10    Q. And you understood that your -- your father     10      nothing noteworthy in that it would pad my
  11      and Mr. Oldham in their business were            11      CV.
  12      retained and engaged as experts in               12   Q. You have never made any determinations or
  13      litigations over the years, correct?             13      been asked by anyone to make any
  14    A. That's correct.                                 14      determinations about whether something is a
  15    Q. You testified you're familiar with civil        15      privileged document or not, correct?
  16      litigation earlier, correct?                     16   A. No. That's correct. I mean, I have not been
  17    A. Yeah, and specifically with litigation on the   17      ever asked by anyone to do that, no.
  18      matters of the concern of the people.            18   Q. Other than seeing a document marked as
  19    Q. You understand that in connection with your     19      privileged, you have -- you've testified you
  20      father's work as an expert consultant that       20      don't know and haven't -- you don't have the
  21      there are materials that he prepares as an       21      skills to determine whether a document is a
  22      expert that are privileged materials --          22      privileged document or not if it doesn't
  23           MR. JONES: Ob- --                           23      reflect privileged on the document itself?
  24    BY MS. SCULLY:                                     24   A. Well, you know, if it was civil litigation
  25    Q. -- materials that he prepares on behalf of      25      concerning personal matters, then I think I

                                                    61                                                            63

    1     the clients he's been retained to be an           1     would assume privilege, but considering that
    2     expert for, correct?                              2     this is a public matter and it's -- this is
    3          MR. JONES: Objection, calls for a            3     a -- this is a -- my understanding of -- of
    4     legal conclusion. The witness is not a            4     political philosophy and the founding of this
    5     lawyer.                                           5     republic is that this is -- this concerns the
    6   A. None of the materials were labeled               6     people and, therefore, I would probably err
    7     privileged.                                       7     in the direction of it not being privileged
    8   Q. Do you have -- do you believe that you have      8     if it weren't marked so, if that clarifies.
    9     the appropriate training or skills to             9   Q. Prior to making the production of the
   10     determine whether the materials on your          10     electronic files that you made to Arnold &
   11     father's hard drives contained privileged        11     Porter in response to the subpoena marked as
   12     information?                                     12     Exhibit 1, did you engage in any sort of
   13   A. All of the attorneys I've ever worked with if   13     review to determine whether the files that
   14     they were concerned about protecting             14     you were turning over contained privileged
   15     privilege have pretty bold letters that said,    15     information?
   16     the following contains privileged                16           MR. JONES: I'll -- I'll object. It's
   17     attorney-client communication and the            17     ambiguous, the term privilege. There are
   18     proceeding contains privileged                   18     lots of privileges.
   19     attorney-client communications. In that I        19   A. Also, I really was -- it had already been
   20     can read when something says that it's           20     kind of clarified that the best way to
   21     privileged, I'm qualified. But, no, beyond       21     preserve the integrity of this -- of this
   22     that, I think if -- if -- if I just stumbled     22     data would be not to pick and choose. There
   23     into a client's file, I would not be able to     23     were personal files of mine on these hard
   24     say which was and wasn't privileged, no.         24     drives and I left everything exactly as it
   25   Q. You do not have a law degree, correct?          25     was. I did not make decisions about what did

                                                    62                                                            64

                                                                     16 (Pages 61 to 64)
 DISCOVERY COURT REPORTERS                   www.discoverydepo.com                                  1-919-424-8242
 STEPHANIE HOFELLER                                                                             May 17, 2019
Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 35 of 125
    1     and didn't go specifically for the purpose of    1          MR. JONES: Okay. I'll object because
    2     a historical documentation of the complete       2     it misclar- -- -characterizes the testimony.
    3     media as it was when I found it.                 3     She has not testified that anyone clarified
    4   Q. You testified that it was clarified to you      4     anything for her.
    5     that the best way to preserve this data was      5   A. Yeah. That's --
    6     not to go through and make any selection or      6   Q. You may answer the question.
    7     remove anything from it, just to turn all of     7   A. That's -- I -- yes, I was going to say
    8     the materials over to Arnold & Porter,           8     exactly that. I don't recall that -- that it
    9     correct?                                         9     was -- certainly if I said clarify -- in the
   10           MR. JONES: Objection. I think that        10     discussion that I had with the attorneys
   11     mischaracterizes the testimony.                 11     Caroline Mackie and Eddie Speas, there was
   12   BY MS. SCULLY:                                    12     discussion on how it would be best recognized
   13   Q. You can answer the question.                   13     in court as -- as -- as a -- a good chain of
   14   A. Could you ask it again?                        14     custody, transparency. There would be no
   15   Q. You testified that it was clarified to you     15     accusation of picking and choosing, of
   16     that the best way for you to preserve the       16     keeping some things secret and some things
   17     integrity of this data was to just turn over    17     not if the media were turned over to a third
   18     the data in its entirety to Arnold & Porter     18     party in its exact state.
   19     and not to go through and pick and choose or    19   Q. Prior to turning over the hard drives and the
   20     remove anything from the data, correct?         20     thumb drives to Arnold & Porter did you ask
   21           MR. JONES: I'll -- I'll object.           21     your counsel to conduct -- well, let me ask
   22     It's --                                         22     this: Did you -- did you have representation
   23   A. These are theoretical --                       23     at that point in time?
   24           MR. SPARKS: Hold on.                      24   A. I did not or did --
   25           MR. JONES: Hold on. Hold on. Let          25          THE WITNESS: Were we -- were you

                                                    65                                                     67

    1     me --                                            1     retained yet?
    2          THE WITNESS: Sorry.                         2   A. I don't -- certainly not in this matter. No,
    3          MR. JONES: I have to state my               3     I did -- I did not have counsel at that time
    4     objection. So I'll object because it             4     I don't think.
    5     mischaracterizes the testimony and the use of    5          THE WITNESS: Or did I?
    6     the passive voice makes it ambiguous.            6   A. I don't know. I wasn't consulting with an
    7          MR. SPARKS: Now you can answer.             7     attorney on this matter.
    8   A. I don't think there are any -- I don't think    8   Q. I take it from --
    9     there are any solid lines in this. I think       9          MR. SPARKS: Do you want me to
   10     that there was a -- a collective attempt to     10     interject anything here?
   11     maintain accuracy, maintain transparency.       11          MS. SCULLY: No, that's all right.
   12   Q. Who clarified that for you? When you said,     12   BY MS. SCULLY:
   13     it was clarified --                             13   Q. I take it from your answer that you did not
   14   A. It wasn't clar- --                             14     seek counsel from any attorney about whether
   15   Q. -- for me --                                   15     there were concerns with respect to any
   16   A. Okay.                                          16     privileged information that may be turned
   17   Q. -- who was that?                               17     over to Arnold & Porter in response to the
   18          MR. SPARKS: Hold on a second. Please       18     subpoena?
   19     let her finish.                                 19          MR. JONES: I'll -- I'll object. I
   20          THE WITNESS: I'm sorry.                    20     think the question is asking about
   21          MR. JONES: Yeah. I'll --                   21     communications she may or may not have had
   22          MR. SPARKS: Thank you.                     22     between herself and one of her lawyers, which
   23          MR. JONES: Go ahead and -- is the          23     would be privileged.
   24     question done?                                  24   BY MS. SCULLY:
   25          MS. SCULLY: (Nods head).                   25   Q. You testified a moment ago you didn't have

                                                    66                                                     68

                                                                   17 (Pages 65 to 68)
 DISCOVERY COURT REPORTERS                  www.discoverydepo.com                            1-919-424-8242
 STEPHANIE HOFELLER                                                                            May 17, 2019
Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 36 of 125
    1     counsel at that point in time. I'm just          1     that you had possession of business records
    2     clarifying that you never sought any guidance    2     of theirs?
    3     from any attorney as to whether there was a      3   A. There have been work files on my father's
    4     concern about turning over privileged            4     home PC since we had a home PC so, no, in
    5     information from your father's business          5     that I asked -- there are other matters
    6     records to Arnold & Porter?                      6     concerning contact. Dale isn't exactly easy
    7           MR. SPARKS: And I will object to that      7     to get ahold of, but I specifically -- I felt
    8     because if she did it --                         8     that I had pretty much covered that when I
    9           THE WITNESS: It would be privileged.       9     asked everyone involved that knew anything
   10           MR. SPARKS: -- it would be                10     about my father and/or Dale if Dale had
   11     attorney-client privileged.                     11     gotten everything he wanted and the answer
   12           MR. JONES: Just answer it --              12     was yes given the fact that some of those
   13     instruct -- instruct her not -- you should      13     backups are from 2009, '10, '11, and that I
   14     instruct her not to answer.                     14     was in many of those times living at home
   15           MR. SPARKS: And don't answer, please.     15     using that computer as my own and those files
   16   BY MS. SCULLY:                                    16     were there.
   17   Q. I'll ask a more general question. Did you      17   Q. You said you asked everyone involved if Dale
   18     seek any counsel prior to producing the         18     got everything he wanted and the answer was
   19     materials in response to Arnold & Porter's      19     yes. Who is the everyone involved that you
   20     subpoena?                                       20     asked?
   21           MR. SPARKS: Same objection and please     21   A. The other person that I asked -- there are
   22     don't answer that.                              22     two other people that I asked other than my
   23           MR. FARR: Whether -- whether she          23     mother. I asked my uncle -- oh, and
   24     talked to an attorney is privileged? Are you    24     through -- I asked my cousin and I -- I sort
   25     saying that?                                    25     of tried to establish that he had come and

                                                   69                                                     71

    1          THE WITNESS: I think so.                    1     gone. That was when my mother explained that
    2          MR. SPARKS: I'm sorry. Ask the              2     also when Dale left with the things that were
    3     question again.                                  3     related to Geographic Strategies before my
    4          MR. FARR: Whether she -- whether she        4     father died, that my father had given him his
    5     talked to an attorney is privileged, just the    5     half of the business, which amounted to
    6     fact that she talked to an attorney?             6     around $300,000.
    7          MS. SCULLY: Just the general thing,         7   Q. Who was your uncle that you asked? What's
    8     not what -- specifically what was discussed.     8     his name?
    9     Did she speak with an attorney.                  9   A. Chris Hartsough.
   10          MR. SPARKS: I'm -- I'm going to lodge      10   Q. What was his relationship with Dale?
   11     the same objection, yes, and give the same      11   A. There -- he did not have a relationship with
   12     instruction.                                    12     Dale; rather, he had been present during my
   13   BY MS. SCULLY:                                    13     parents' move from their house in Raleigh to
   14   Q. You testified earlier that you understood      14     the retirement community in Raleigh. I was
   15     that your father's business partner,            15     interested in this move because many of my
   16     Mr. Oldham, had taken steps to retrieve         16     personal possessions went missing at this
   17     records related to their business, correct,     17     time. That's my -- was my principle interest
   18     retrieve one of your father's computers, yes?   18     in finding out what had happened.
   19   A. Two --                                         19   Q. And who's your cousin that you spoke with?
   20   Q. Two?                                           20   A. Trudy Harris.
   21   A. -- of his computers.                           21   Q. Did she have a relationship with Dale?
   22   Q. When you realized that there was information   22   A. No. None of these people had a relationship
   23     related to your father's business contained     23     with Dale. It's just that he had apparently
   24     on these hard drives and thumb drives, did      24     been there during this longer period of time
   25     you reach out to Mr. Oldham to let him know     25     when my family was helping my parents move.

                                                   70                                                     72

                                                                    18 (Pages 69 to 72)
 DISCOVERY COURT REPORTERS                  www.discoverydepo.com                           1-919-424-8242
 STEPHANIE HOFELLER                                                                              May 17, 2019
Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 37 of 125
   1      That's all.                                       1     and his work in -- in public service, not so
   2    Q. If you wanted to know if Dale Oldham had         2     much about -- about Dale, honestly.
   3      gotten everything that he wanted, why not ask     3   Q. Is that, no, you did not communicate with
   4      Mr. Oldham directly himself?                      4     Dale Oldham before you turned over these
   5    A. Because he was a part of the litigation that     5     files to Arnold & Porter to let him know that
   6      was ongoing with my mother. He was a -- he        6     there were --
   7      was an opposing party in that litigation and      7   A. I did not make --
   8      noncommunicative before that point as well.       8   Q. -- records related to --
   9      I did at -- at one point attempt to reach out     9          THE WITNESS: Yeah, I'm sorry.
  10      to him to discuss my mother, but he did not      10   BY MS. SCULLY:
  11      return my calls and resisted all of my           11   Q. -- that there were records related to his
  12      attempts to -- to talk to him.                   12     business with your father that were being
  13    Q. When did you attempt to reach out to            13     turned over in response to a subpoena?
  14      Mr. Oldham to discuss your mother?               14          MR. JONES: Objection, asked and
  15    A. Twice, once during the first trip to Raleigh    15     answered.
  16      and again in the second trip to Raleigh. Oh,     16          MR. SPARKS: Go ahead and answer.
  17      and then we sent him notice of -- of certain     17   A. I didn't attempt yet again to contact
  18      documents -- family documents that bore his      18     Mr. Oldham in advance of responding to that
  19      name as those documents had been changed. He     19     subpoena. No, I did not.
  20      got notice of that as well.                      20   Q. Did you ever attempt to contact Mr. Oldham
  21    Q. The first trip to Raleigh, was that the trip    21     and leave any substantive message for him
  22      in October around -- on or about October         22     that you had possession of --
  23      11th, 2018?                                      23   A. Of my father's stuff.
  24    A. Yes.                                            24   Q. -- business records --
  25    Q. And when was the second trip?                   25   A. I'm sorry.

                                                    73                                                       75

    1   A. That would have been shortly after. Let's        1   Q. -- of records related to your father and
    2     see. The first trip was October -- okay. So       2     Mr. Oldham's business and that you intended
    3     I -- I believe that I was then three or four      3     to turn those records over to Arnold & Porter
    4     days back in Kentucky, but the situation          4     and Common Cause?
    5     was -- was serious enough that I felt I had       5          MR. JONES: Objection, asked and
    6     to -- to change my plans to continue my work      6     answered.
    7     in Kentucky and actually drop everything in       7   A. I didn't.
    8     Kentucky and come back to Raleigh to help my      8   Q. Turning back to Exhibit Number 2. I believe
    9     mother. That would be -- I think I was back       9     you testified that you -- sitting here today,
   10     by the 18th.                                     10     you do not know what specific information is
   11   Q. Prior to turning over the hard drives and the   11     contained on the thumb drive that is pictured
   12     thumb drives to Arnold & Porter, is it           12     on Page 4 of Exhibit 2, correct?
   13     correct that you never communicated with Dale    13   A. That's correct.
   14     Oldham to let him know that materials related    14   Q. If I could turn your attention to Page 7.
   15     to his business with your father were being      15     And is -- do you know what this device is
   16     turned over?                                     16     that appears on Page 7?
   17   A. Those were my father's files. I did not         17   A. It appears to be an external drive.
   18     assume that any of them or all of them --        18   Q. Do you know what the contents were of the --
   19     many of them were there on that hard drive       19     this external drive that appears on Page 7?
   20     before Geographic Strategies existed. There      20   A. I know that that's my father's handwriting on
   21     were files related to my father's work that      21     that label. Beyond that, I don't know
   22     were there from a time when I'm not even sure    22     offhand.
   23     that Dale knew my father. I did not really       23   Q. Do you have any specific recollection of
   24     think of this in terms of Dale Oldham, no. I     24     reviewing the files that are contained on the
   25     thought of this in terms of my dead father       25     hard drive that appears on Page 7 of Exhibit

                                                    74                                                       76

                                                                     19 (Pages 73 to 76)
 DISCOVERY COURT REPORTERS                   www.discoverydepo.com                            1-919-424-8242
 STEPHANIE HOFELLER                                                                             May 17, 2019
Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 38 of 125
    1     2?                                                1     parents' personal computer, which would
    2   A. Not specifically that one, no. None of them      2     contain the files that I was looking for of
    3     specifically. They all seem to have sort of       3     mine.
    4     a -- a mix -- a mixture of -- of different        4   Q. In the subpoena that you received from
    5     kinds of data on different matters. All of        5     Arnold & Porter there was a specific request
    6     them were mingle -- mingled.                      6     looking for materials relating to the 2011 or
    7   Q. Turning to Page 9, do you know what that is a    7     the 2017 North Carolina redistricting. You
    8     picture of?                                       8     understood that, correct?
    9   A. Once again, it appears to be a picture of --     9   A. Yes, I -- yes.
   10     of one of the external drives.                   10   Q. Did you undertake any efforts to limit the
   11   Q. I take it similar to the drive that we saw in   11     materials that you were turning over to
   12     the picture immediately before that you have     12     Arnold & Porter in response to the subpoena
   13     no specific recollection of what material is     13     to only documents that related to the 2011 or
   14     contained on this drive, correct?                14     2017 North Carolina redistricting?
   15   A. That's correct.                                 15          MR. JONES: I'll -- I'll -- I'll
   16   Q. Is it fair to say that you do not have any      16     object. I think it mischaracterizes the
   17     specific recollection of what information is     17     scope of the face of the subpoena.
   18     contained on any of the hard drives or the       18          MR. SPARKS: Go ahead and answer.
   19     thumb drives that are photographed that          19   A. The request was for any and all materials
   20     appear in Exhibit 2?                             20     that might, so I -- since there appeared to
   21   A. Well, it's very similar with all of them was    21     be relevant -- relevant data, I -- I think I
   22     my impression. So it was -- it would be very     22     already answered this question. I think the
   23     difficult to say what was on which. I mean,      23     idea was that it was going to be preserved
   24     I don't know offhand -- like there were          24     and that I would not be deciding which files
   25     two -- for example, there were two drives        25     would go and which files wouldn't.

                                                    77                                                     79

    1     that were identical in appearance, but they       1   Q. I take it from your answer that you did not
    2     seemed to be backups of the same hard drive       2     review each hard drive and each thumb drive
    3     but at different times. So that would be          3     to confirm that each hard drive and each
    4     very hard for me to say which was the 2011        4     thumb drive, in fact, had any information
    5     set and which was the 2013 set, for example.      5     with respect to the 2011 or 2017 North
    6   Q. You testified earlier when -- under your         6     Carolina redistricting; instead, you just
    7     examination with plaintiffs' counsel that you     7     turned it over in its entirety --
    8     recognized one of the hard drives because of      8   A. I was answering the subpoena --
    9     the blue rubber band that was around it.          9          MR. SPARKS: Let her finish.
   10   A. No, the blue cover.                             10          THE WITNESS: Sorry.
   11   Q. Blue cover. Turning your attention to Page      11   BY MR. SPARKS:
   12     15 of Exhibit 2, is that the blue -- is that     12   Q. -- to Arnold & Porter, correct?
   13     a picture of the blue cover you were             13   A. Yes. Yes.
   14     referring to when you testified earlier?         14   Q. You testified earlier when you took the
   15   A. It -- it -- I would assume that it is the       15     electronic hard drives and thumb drives from
   16     cover that I was referring to.                   16     your father's home you said you were so
   17   Q. And what did -- what is it about that cover     17     thrilled to have precious data of yours. You
   18     that stood out in your mind?                     18     said mine, but -- what precious data were you
   19   A. You know, this -- it wasn't an effort at        19     referring to?
   20     precision. I just remembered that this was a     20   A. Pictures of me and my infant children,
   21     cover that went typically with a brand and       21     pictures of me on my property in West
   22     type of external storage device that my          22     Virginia, pictures of dead friends, music
   23     father liked to use. And I had a hunch -- I      23     recorded years ago by me and a friend who had
   24     was hoping that it would be what it turned       24     a band together, letters that I had written
   25     out to be and that is a backup of the -- my      25     to friends, letters that I wrote to my

                                                    78                                                     80

                                                                    20 (Pages 77 to 80)
 DISCOVERY COURT REPORTERS                   www.discoverydepo.com                           1-919-424-8242
 STEPHANIE HOFELLER                                                                             May 17, 2019
Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 39 of 125
    1     father, documents that I might have otherwise     1     before you gave them to Arnold & Porter.
    2     possession of if it weren't for first a house     2   A. That would be difficult. Do you mean -- you
    3     fire that destroyed everything I owned in         3     know, I -- for example, I printed out copies
    4     2013 and also a divorce in which everything       4     of pictures of me and my children. Do you
    5     else that I had pretty much was, you know,        5     consider me putting those on my wall time
    6     left in the hands of -- of someone I didn't       6     reviewing the materials?
    7     really feel like communicating with.              7   Q. No. Time spent looking through the
    8   Q. You didn't consider the records relating to      8     electronic files on a computer.
    9     your father's work -- redistricting work to       9   A. That would be very difficult to determine. I
   10     be your data, correct?                           10     mean, I don't know. How much time do you
   11   A. The hard drives were given to me by my -- by    11     spend looking at pictures of your children?
   12     my mother, so I would say that I considered      12   Q. Putting aside the amount -- well --
   13     everything on those hard drives that my          13   A. I didn't spend a lot of time looking at my
   14     father had left in his room that my mother       14     father's work files if that's what you're
   15     gave to me unconditionally -- I considered       15     driving at. No, I didn't.
   16     all of it mine at that point when it was         16   Q. So let's focus on that point. Putting aside
   17     given to me by my deceased father's wife.        17     the time you spent looking through files that
   18   Q. Even if the material related to your father's   18     related to you or photographs related to you
   19     business with another business partner, you      19     or issues that were personal to you, putting
   20     considered it your material, your --             20     all of those personal materials aside, how
   21   A. I considered the stor- --                       21     much time would you estimate you spent
   22           MR. JONES: Ob- -- objection. It's          22     reviewing files that related to your father,
   23     been asked and answered.                         23     his redistricting work, his business records,
   24           MR. SPARKS: Go ahead and answer.           24     any expert documents he may have created,
   25   A. I considered everything that my mother gave     25     those materials?

                                                     81                                                     83

    1     me that had previously belonged to my father      1   A. Well, it's also hard because there were
    2     who was now dead mine, yes.                       2     certain situations in some of those backups
    3   Q. Did your father have a will?                     3     where there were folders that contained a
    4   A. Yes.                                             4     multitude of mixed documents. In certain
    5   Q. Do you know if in the will there was any         5     cases I would open something thinking that it
    6     provision with respect to his personal            6     was one thing and find that it was something
    7     property and who the personal property would      7     different. So there were -- there were both
    8     be left to?                                       8     situations where -- for example, news
    9   A. My understanding, not being an estate            9     articles that he had in a folder of -- I
   10     attorney, is my mother was the beneficiary.      10     believe there were a lot of -- of news
   11   Q. Have you seen a copy of the will?               11     articles that I actually read through that he
   12   A. Yes.                                            12     had saved, maybe articles even that mentioned
   13   Q. Did you -- did your father make any direct      13     him specifically and, of course, I was
   14     gifts to you in the will?                        14     interested in preserving that. Of course, I
   15   A. I don't believe he did, no.                     15     wanted, you know, a scrapbook of my father
   16   Q. Did your father in the will address anything    16     and so -- also, there were -- just looking at
   17     related to his -- his business records,          17     the file extensions and having a basic
   18     business files?                                  18     familiarity with my father's work, I knew a
   19   A. I don't recall.                                 19     lot of them would be file extensions that I
   20   Q. Prior to turning over the electronic files to   20     wouldn't even be able to open considering
   21     Arnold & Porter you said you spent two to        21     that I didn't have the right proprietary
   22     three hours immediately before turning them      22     software. So -- wow. I really -- it would
   23     over to Arnold & Porter. I would like to         23     be very difficult for me to give an estimate.
   24     understand how much time in total you spent      24     I don't really understand. Maybe -- I mean,
   25     reviewing the materials at any point in time     25     not -- not to be snide, but what -- what --

                                                     82                                                     84

                                                                    21 (Pages 81 to 84)
 DISCOVERY COURT REPORTERS                   www.discoverydepo.com                           1-919-424-8242
 STEPHANIE HOFELLER                                                                                 May 17, 2019
Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 40 of 125
    1     what -- what exactly are we driving at? How           1   A. The specifically work-related stuff, the
    2     many hours I spent looking specifically at            2     stuff that would be -- you know, the stuff
    3     just the files in folders that contained              3     that he wanted, the stuff that he felt was
    4     things like, again, letters to me, old trust          4     pertinent.
    5     documents, letters that my grandfather sent           5   Q. And you said he took two computers from your
    6     to my father, and interesting stories and             6     father's office; is that correct?
    7     maybe a few photographs, some of them of my           7   A. That's what I'm told.
    8     father and my relatives, some of them my              8   Q. You've also testified today that these hard
    9     father and my children, some of them me and           9     drives and the thumb drives, you understood
   10     my children? It would be -- it would be very         10     them to be backups, correct?
   11     difficult to give you an estimate of how many        11   A. That's correct.
   12     of those minutes were spent looking at files         12   Q. Was it your understanding that your father's
   13     that were specifically related to his work,          13     work-related files that they had on the
   14     much less specifically related to which -- I         14     computer that Dale Oldham had taken or
   15     mean, I wouldn't be able to distinguish the          15     computers that he'd taken were also backed up
   16     legislative maps from the congressional              16     on any of these hard drives or thumb drives
   17     district maps.                                       17     that you received?
   18   Q. Is it fair to say that the majority of the          18          MR. JONES: Ob- -- objection, calls for
   19     time you spent reviewing the files was spent         19     speculation.
   20     reviewing materials related personal to you          20   A. Honestly, if I speculated I would speculate
   21     and that, in comparison, you spent very              21     that any backups that had been done
   22     little time reviewing files related --               22     specifically of the work computers would be
   23   A. Very little --                                      23     already taken by him. I did not -- I did
   24   Q. -- to your father's --                              24     not -- actually, the opposite. I assumed
   25   A. -- is kind of a --                                  25     that these were personal backups because they

                                                          85                                                    87

   1            MR. SPARKS: Hold, please.                       1     were there with -- with those things. And,
   2    BY MS. SCULLY:                                          2     again, it's -- it's always been a little
   3    Q. -- work? Yeah. It's a --                             3     bit -- those lines have always been a bit
   4    A. I'm sorry.                                           4     blurry in the household.
   5    Q. It's -- my question, is it fair to say that?         5          MR. BRANCH: All right. I'm --
   6            MR. JONES: Objection, asked and                 6   BY MS. SCULLY:
   7       answered.                                            7   Q. Do you --
   8            MR. SPARKS: Please answer.                      8          MR. BRANCH: -- going to remind
   9    A. Yes.                                                 9     everybody here that under the North Carolina
  10            MR. JONES: We've been going about              10     rules, counsel's only supposed to object to
  11       an -- about an hour.                                11     the form of the question. There are no
  12            MS. SCULLY: We can take a break.               12     speaking objections allowed in North
  13            MR. JONES: Can we take a break?                13     Carolina. This is multiple times now that
  14            THE WITNESS: This time I am going to           14     the witness has changed her answer in
  15       smoke a cigarette.                                  15     response to a speaking objection by
  16            THE VIDEOGRAPHER: Going off the                16     Mr. Jones. Now, unless I'm mistaken,
  17       record. The time is 11:39 a.m.                      17     Mr. Jones, you do not represent the witness.
  18            (Whereupon, there was a recess in the          18     Under the rules you can object to the form of
  19       proceedings from 11:39 a.m. to 11:59 a.m.)          19     the question and that's it. You can't
  20            THE VIDEOGRAPHER: Going back on the            20     instruct her not to answer and she should not
  21       record. The time is 11:59 a.m.
                                                               21     be changing her testimony in response to
  22    BY MR. SPARKS:
                                                               22     something that you articulate for her.
  23    Q. Ms. Hofeller, you testified earlier today
                                                               23   BY MS. SCULLY:
  24       that Dale got all the good stuff. What did
                                                               24   Q. Ms. Hofeller, do you, in fact, know one way
  25       you mean by that?
                                                               25     or another if the information that was

                                                          86                                                    88

                                                                         22 (Pages 85 to 88)
 DISCOVERY COURT REPORTERS                           www.discoverydepo.com                       1-919-424-8242
 STEPHANIE HOFELLER                                                                                         May 17, 2019
Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 41 of 125
   1      contained on the hard drives and the thumb            1     concerning maps that had already been
   2      drives that you provided to Arnold & Porter           2     redrawn.
   3      were in part duplicative of the information           3   Q. You knew historically that Common Cause had
   4      that was contained on the computers that Dale         4     been antagonistic to the work that your
   5      Oldham took possession of?                            5     father had done in North Carolina, correct?
   6   A. I really don't know. I really honestly don't          6   A. If -- if -- if that's the way to characterize
   7      know.                                                 7     it, then, yes.
   8   Q. Turning back to your communications with              8   Q. I believe you testified you reached out to
   9      Common Cause, you testified earlier that your         9     Mr. Phillips to seek a referral for your
  10      first outreach to Common Cause was a                 10     mother. Did you communicate any specific
  11      communication that you had with someone named        11     details to Mr. Phillips about why you were
  12      Bob Phillips, correct?                               12     looking for an attorney for your mother?
  13   A. Correct.                                             13   A. Yes, so that I could get the right kind of
  14   Q. When did that communication occur?                   14     attorney.
  15   A. That would have been in very -- very early           15   Q. What -- can you share with me specifically to
  16      November, the first week of November.                16     the best of your recollection what you said
  17   Q. How many times did you speak with                    17     to Mr. Phillips when you communicated with
  18      Mr. Phillips?                                        18     him on the phone?
  19   A. Once.                                                19   A. That my mother was facing a challenge to her
  20   Q. Was your communication with Mr. Phillips in          20     competence.
  21      person, telephonic? How did you communicate          21   Q. Did you share with Mr. Phillips who had
  22      with him?                                            22     brought the incompetency petition against
  23   A. Telephonic.                                          23     her?
  24   Q. What did you know about Common Cause when you        24   A. No.
  25      reached out to Mr. Phillips?                         25   Q. Did you share with Mr. Phillips any

                                                          89                                                           91

   1   A. I knew that they were representing the                1      information about who was involved in the
   2      interest of voters that felt that this                2      incompetency proceedings?
   3      redistricting represented a violation of              3   A. Not specifically, no.
   4      their constitutional rights.                          4   Q. If I recall correctly, you testified that
   5   Q. And the redistricting that you're referring           5      Mr. Phillips then put you in touch with Jane
   6      to, does that include the maps that were              6      Pinsky?
   7      prepared by your father, Mr. Hofeller, in             7   A. That's correct.
   8      North Carolina?                                       8   Q. Jane Pinsky also works for Common Cause?
   9   A. Yes.                                                  9   A. Yes.
  10   Q. So you understood that Common Cause was              10   Q. Is Ms. Pinsky a lawyer, if you know?
  11      seeking to have the redistricting maps that          11   A. I don't think she is.
  12      your father had prepared thrown out, correct?        12   Q. How many times did you speak with Ms. Pinsky?
  13   A. Yes.                                                 13   A. In total I believe that we had three -- three
  14   Q. You knew that Common Cause was antagonistic          14      or four conversations, all on the phone.
  15      to the work of your father, Mr. Hofeller,            15   Q. Do you know what Ms. Pinsky's title is with
  16      correct?                                             16      Common Cause?
  17   A. I didn't know that they were -- initially, I         17   A. Not offhand, no.
  18      did not know that they were antagonistic to          18   Q. I want to go through the three or four
  19      the new maps.                                        19      communications that you had with Ms. Pinsky.
  20   Q. When you say the new maps, what do you mean          20      Do you recall the first communication you had
  21      by that?                                             21      with her --
  22   A. Well, he's drawn more than one set, so               22   A. Yes.
  23      interesting to know I didn't actually know           23   Q. -- the time period?
  24      that there was a new case when I first spoke         24   A. That would have been also very early
  25      to Common Cause. I thought that this was all         25      November. Sometime during the first --

                                                          90                                                           92

                                                                          23 (Pages 89 to 92)
 DISCOVERY COURT REPORTERS                           www.discoverydepo.com                              1-919-424-8242
 STEPHANIE HOFELLER                                                                                     May 17, 2019
Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 42 of 125
   1     sometime during the first eight or nine days     1   Q. Reply.
   2     of November.                                     2   A. -- for the -- for that.
   3   Q. Was anyone else on the phone during that        3   Q. Did you have any e-mail communications with
   4     first communication that you had with            4     Jane Pinsky?
   5     Ms. Pinsky?                                      5   A. I think that I did, yes, because I wanted --
   6   A. Not that I know of.                             6     we -- we were confirming names and numbers
   7   Q. Approximately how long did that first           7     and things. Like I didn't know how do you
   8     communication with Ms. Pinsky last?              8     spell that and I said, can you just e-mail me
   9   A. I'm not -- it wasn't a particularly long        9     that? And -- and then I think it was more --
  10     conversation. Ten minutes, maybe -- maybe,      10     I think maybe one more time in e-mail --
  11     if that.                                        11     she -- she really prefers the phone. We --
  12   Q. Tell me what you recall about that             12     we both kind of felt that way, I think. So
  13     conversation, what you said and what she        13     any further e-mail was more to the -- to
  14     said.                                           14     the -- to the -- like, are you going to be at
  15   A. She had -- she -- we confirmed that this was   15     the office? Can I reach you today? Are you
  16     about the matter of referral and that Bob had   16     busy? That sort of thing. Like the --
  17     said that she would be the one that would --    17     that -- that predicated the -- a follow-up
  18     was more familiar with the names of -- of       18     phone call about those attorneys. It was
  19     local attorneys. And she had some names for     19     still pretty much exclusively on that and
  20     me and so I took down those names, and she      20     just sort of incidentals on the topic of --
  21     wished me luck and expressed condolences for    21     of what this proceeding against my mother
  22     the loss of my father and I think that was      22     really actually was, you know, very -- I
  23     about it in that first conversation, I think.   23     didn't know much about what -- what -- what
  24   Q. When you first communicated with Ms. Pinsky,   24     was actually being asserted. It's hard to
  25     did she give you the impression that she was    25     explain. It wasn't really very detailed. It

                                                  93                                                            95

                                                          1
   1     expecting your call? Did you make the call              was just kind of clarifying what kind of
                                                          2
   2     to her?                                                 attorney I would need, I think, really,
                                                          3
   3   A. I re- -- I think we -- I don't actually know           whether this is -- is this an estate
                                                          4
   4     who initiated the call that was the one where           attorney? Is this a litigation attorney? Is
                                                          5
   5     we actually spoke. We exchanged a few                   this -- and a lot of my questions she would
                                                          6
   6     messages. I got an e-mail from Bob saying               then say, you know, I would have to -- I
                                                          7
   7     that he had told Jane to reach out to me and            would have to ask an attorney what kind of
                                                          8
   8     then exactly what combination of who left who           attorney you need for your mother, that sort
                                                          9
   9     what message, I'm not honestly sure.                    of thing.
                                                         10
  10   Q. You had an e-mail communication with Bob.           Q. Did you share with Ms. Pinsky any of the
                                                         11
  11     How many e-mail communications did you have             documents from the incompetency proceedings,
                                                         12
  12     with Mr. Phillips?                                      any of the legal documents --
                                                         13
  13   A. One. I mean, one conversation. It was, I            A. No.
                                                         14
  14     think, maybe two, maybe three messages, his          Q. -- court documents?
                                                         15
  15     saying that and me saying thank you. So I            A. No, I don't -- no, I don't think I did,
                                                         16
  16     think was -- two, I think, was all.                     actually. It didn't seem necessary or
                                                         17
  17   Q. I just want to make sure I understand your             appropriate since she wasn't the attorney.
                                                         18
  18     testimony. You had one telephone                     Q. Approximately how many e-mail communications
                                                         19
  19     conversation with Mr. Phillips and then you             did you have with Ms. Pinsky?
                                                         20
  20     had one e-mail with Mr. Phillips, but the            A. I think maybe a grand total of two, if two.
                                                         21
  21     e-mail may have had a couple of threads                 I would have to look. It may even be just
                                                         22
  22     within it?                                              one thread. I hon- -- I didn't really study
                                                         23
  23   A. Recalling to my best ability, it was -- the            it.
                                                         24
  24     e-mail would have contained his noted that I         Q. Your first conversation that you had with
                                                         25
  25     would be hearing from Jane and my thanks --             Ms. Pinsky in early November, first eight or

                                                  94                                                            96

                                                                       24 (Pages 93 to 96)
 DISCOVERY COURT REPORTERS                 www.discoverydepo.com                                   1-919-424-8242
 STEPHANIE HOFELLER                                                                             May 17, 2019
Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 43 of 125
    1     nine days, said lasted approximately ten         1     that image, when you begin to speak about
    2     minutes. Can you tell me what you recall         2     that person as if they were a human being
    3     specifically about what was discussed during     3     with multitudes of emotions, contradictions,
    4     that conversation, what you said to her and      4     all of those things, often people get
    5     what she said to you?                            5     hostile. If you are -- if you are bringing a
    6   A. I don't recall specifics, no. I -- it was --    6     human image to a hero's image, they -- they
    7     I was just trying to get an attorney for my      7     sometimes feel that maybe they -- they get
    8     mother, so I don't remember exactly what I       8     angry.
    9     said on the --                                   9   Q. How did your father's work in redistricting
   10   Q. In that first communication did she give you   10     relate, if at all, to the incompetency
   11     names of attorneys that you could reach out     11     proceedings that were ongoing with respect to
   12     to?                                             12     your mother?
   13   A. Yes.                                           13   A. Many people who only knew my father
   14   Q. In the first conversation that you had with    14     incidentally or knew him only in one context
   15     Ms. Pinsky did you talk substantively about     15     were resisting the assertion that I had that
   16     who was involved in the incompetency            16     perhaps my mother and I would know better
   17     proceedings?                                    17     what it was that my father wanted that was
   18   A. No.                                            18     not specifically spelled out. There was a
   19   Q. Did you at any point in time discuss with      19     lot of speculation about what your father
   20     Ms. Pinsky who was involved in the              20     wanted coming from a variety of sources, some
   21     incompetency proceedings?                       21     people that really didn't know him very well
   22   A. Not that I recall, no. I really said very      22     outside of the context of work, and it was,
   23     little other than I felt that the fact that     23     frankly, a little bit offensive.
   24     my father had so many friends and coworkers     24   Q. You did not have any conversations with your
   25     and colleagues and -- and supporters and        25     father regarding what he wanted to have

                                                   97                                                      99

    1     really, frankly, people who really, really,      1     happen with his work related to redistricting
    2     really idolized him and -- and -- and had        2     upon his death, did you?
    3     kind of a -- a nonhuman vision of him, and       3   A. I don't believe I -- I don't believe I ever
    4     that was why I was contacting Common Cause.      4     had a conversation with my father about what
    5     I didn't have any -- I wasn't expecting there    5     he wanted to have happen after his death
    6     to be a discussion about specific names. It      6     pertaining specifically to his work. I think
    7     seemed to me from the point of view where I      7     he felt that once he was dead, that his work
    8     was at the time that the specific names were     8     to him at least would be no longer relevant.
    9     going to have to be people in Raleigh that       9   Q. What led you to that belief?
   10     didn't worship my father. There was no need     10   A. He often would say that that was -- you know,
   11     to -- no need to -- to -- to detail. And        11     if you're going to divide people into -- into
   12     also I wasn't really trying to discuss the      12     camps of how they view death, my father
   13     merits of my mother's matter with -- with --    13     would, whether he was sincere or not, he
   14     with Common Cause. I was only trying to         14     would often say, you know, sometimes
   15     really seriously just hope that I might find    15     jokingly -- I don't know how well you knew
   16     an attorney in Raleigh that was independent     16     him, but he -- he had a -- he had a penchant
   17     of -- of my father and -- and the people he     17     for irony and he would often say, well, it
   18     worked for.                                     18     won't matter once I'm dead, right? So -- he
   19   Q. When you say independent from your father,     19     also said things like, I know that people on
   20     what do you mean by that?                       20     their deathbed very rarely look up and say, I
   21   A. I mean that in matters that concern a man as   21     wish I'd spent more time at work.
   22     a person, often when you're dealing with        22   Q. At what point in time did you discuss with
   23     people that only know him in a professional     23     Ms. Pinsky that you had some of your father's
   24     context and have a great deal of their          24     hard drives that you thought might be of
   25     personal and professional life mingled with     25     interest to Common Cause?

                                                   98                                                     100

                                                                 25 (Pages 97 to 100)
 DISCOVERY COURT REPORTERS                  www.discoverydepo.com                            1-919-424-8242
 STEPHANIE HOFELLER                                                                             May 17, 2019
Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 44 of 125
    1   A. That would have been sometime in December.       1     thinking of it in terms of -- of evidence for
    2     That was later. She -- she called me to ask       2     any case. I was thinking of it more just as
    3     how things were going with my mother because      3     a -- an archival -- an academic interest.
    4     I also -- one of the things that I -- that        4   Q. When did you come to the understanding that
    5     comes -- that was coming pretty clear to          5     this action in which you received the
    6     anyone who talked to me in that time is there     6     subpoena is still at the trial level and not
    7     was a lot of -- there was a lot of emotion        7     on appeal?
    8     regarding the then still very recent death of     8   A. Actually, what's funny is that I was -- I was
    9     my father and that it was -- it was sad that,     9     a little bit confused and, again, other
   10     you know, the principle concern about him,       10     matters were really, really pressing
   11     his life, and everything having to do with       11     throughout, so I wasn't spending a lot of
   12     him was this -- this matter rather than the      12     time studying what was going on with this. I
   13     matter of his family.                            13     had somehow gotten the impression that this
   14   Q. How many conversations did you have with        14     already was in appeal, but for some reason
   15     Ms. Pinsky about your father's hard drives       15     this was -- because it was going to the lower
   16     and electronic materials that you had?           16     court that it wasn't. I -- I just -- you
   17   A. I'm sure -- pretty -- pretty sure it was only   17     know, I'm used to lawyers saying things.
   18     one because she said that she really would       18     Okay, all right, whatever. I didn't even
   19     not be certain -- I mean, really, that was       19     know -- I just thought it was a certain type
   20     it. I said -- we -- we had that                  20     of appeal that I wasn't even familiar with.
   21     conversation. She said, I'll ask the             21     I didn't actually understand completely that
   22     lawyers. And I think then any further            22     this was a new matter until it was said so
   23     conversation at all about those -- that media    23     like about a week ago. I -- I just -- all I
   24     was had with the attorneys.                      24     knew -- all I knew for certain was that
   25   Q. When you say Ms. Pinsky said, I'll ask the      25     unlike the congressional districts that are

                                                  101                                                     103

    1     lawyers, was that in response to a question       1     at the U.S. Supreme Court, this matter
    2     you asked her? What do you mean by that?          2     would -- that new evidence would be allowed.
    3   A. That was not a response to a specific            3     That was what was clear.
    4     question. That was a response to the              4   Q. How did you come to that understanding?
    5     conversation that had begun with me               5   A. Because the -- because that first
    6     mentioning the David Daley interview and          6     conversation that -- on the matter -- I think
    7     saying, I have hard drives. And in the            7     Jane mentioned that there might be. I think
    8     context of that article he had -- David Daley     8     might be. And, again, she was always saying,
    9     had implied that those hard drives would have     9     you know, I'm not -- you know, I would have
   10     maps that the state legislators would like.      10     to confirm that with the attorneys as a, you
   11     I, once again, didn't really think that it       11     know, good public servant.
   12     was anything, you know -- I don't know how to    12   Q. What was Jane having to confirm with the
   13     describe it. I --                                13     attorneys?
   14   Q. Do you -- do you have an understanding of       14   A. That there would be -- that -- that the --
   15     which lawyer she was referring to when           15     that the hard drives would be potential --
   16     Ms. Pinsky said, I'll ask the lawyers?           16     potentially usable as evidence in that the
   17   A. The -- the lawyers who were involved in this    17     matter was open in that regard. I just,
   18     matter since we were discussing whether or
                                                           18     again, initially felt that Common Cause,
   19     not there would be any use -- any
                                                           19     being not directly affiliated with my father,
   20     admissibility. Again, I thought -- I wasn't
                                                           20     would be a good -- literally like a
   21     even sure that -- I didn't even understand --
                                                           21     repository for the information that I felt
   22     at that moment when I spoke to her the first
                                                           22     had historical value beyond any partisan
   23     time about it and mentioned that article, I
                                                           23     interest but, rather -- I even used the words
   24     was under the impression that everything in
                                                           24     insight into the process -- the literal
   25     this matter was on appeal so I wasn't
                                                           25     process because I -- I -- again, I'm not an

                                                  102                                                     104

                                                                26 (Pages 101 to 104)
 DISCOVERY COURT REPORTERS                   www.discoverydepo.com                           1-919-424-8242
 STEPHANIE HOFELLER                                                                            May 17, 2019
Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 45 of 125
    1     expert on redistricting, but I have worked in    1   Q. Did Ms. Pinsky put you eventually in
    2     political demographics and I have alongside      2     communication with any of the attorneys in
    3     my father -- you know, he studied political      3     this litigation?
    4     philosophy in general. So the -- the             4   A. Yes.
    5     academic interest in this was -- was             5   Q. Did you initiate the communications with any
    6     paramount to me even above any other             6     of the attorneys in this litigation?
    7     potential. I did -- I'm not a North Carolina     7   A. No.
    8     resident. I'm not a North Carolina voter. I      8   Q. Who did you first speak with as an attorney
    9     have no personal concern about what happens      9     in this litigation?
   10     in this case beyond the fact that this          10   A. I got a text from Eddie Speas.
   11     would -- this -- this man was my father and     11   Q. Do you still have a copy of the text message
   12     my mother was being -- being -- having a -- a   12     you received from him?
   13     very unpleasant procedure in a town that was    13   A. I don't.
   14     not our home where the only people we even --   14   Q. When did you receive the text from him, if
   15     that she even knew were people that had been    15     you recall?
   16     working with my father.                         16   A. Shortly after that conversation with Jane. I
   17   Q. I believe you testified that Jane mentioned    17     believe that was December. I'm honestly -- I
   18     there might be some use for your father's       18     really -- I didn't -- the phone that I was
   19     materials as evidence, correct?                 19     using was running out of storage so it was --
   20   A. She did not put it in terms of use as          20     it was kind of -- you know, the phones will
   21     evidence. She simply stated that the matter     21     tend to dump those text messages. There was
   22     in the lower house was not a closed matter as   22     really no way for me to -- to track it back
   23     far as evidence was concerned. I think          23     to exactly when.
   24     that -- I don't remember her exact words, but   24   Q. So you believe it was sometime in December
   25     there was no implication in that that there     25     2018 you received a text message from Eddie

                                                  105                                                    107

   1      would be a literal use, just that there's        1     Speas, Jr. -- 2018, thank you, correct?
   2      even a possibility that new evidence could be    2   A. Yes.
   3      heard on this matter at all.                     3   Q. What do you recall the text message saying?
   4    Q. So you did understand based on your             4   A. Intro- -- he introduced himself and -- and
   5      communications with Ms. Pinsky that there was    5     basically said that -- I don't remember exact
   6      a possibility that this information might be     6     words. More like, Jane said you might be
   7      useful in the matter, correct?                   7     willing to -- to speak to us, something along
   8    A. Yes.                                            8     those lines, and basically asking permission
   9    Q. And --                                          9     for contact and doing what is now polite in
  10           MR. SPARKS: I need to clarify one          10     business and -- if you have a cell phone, you
  11      thing. I'm sorry. You said lower house.         11     introduce yourself over text so that if he
  12      Did you mean lower court?                       12     were to call again, I would know what that
  13           THE WITNESS: Lower court, yes. I'm         13     number was.
  14      sorry.                                          14   Q. Did you respond to the text message?
  15           MR. SPARKS: Go ahead.                      15   A. Yes.
  16    BY MS. SCULLY:                                    16   Q. How did you respond?
  17    Q. And the party you were producing the           17   A. Yes. I don't know if I said more than just
  18      information that might be useful to was on      18     yes. Maybe something polite just to -- to
  19      the opposite side from the work your father     19     make it not so terse, but --
  20      had done, correct?                              20   Q. You responded via text; is that correct?
  21           MR. JONES: Objection, asked and            21   A. Yes, I did.
  22      answered.                                       22   Q. Approximately how many text communications
  23           MR. SPEAS: That's not a --                 23     have you had with Mr. Speas?
  24    A. I understood that Common Cause was             24   A. Not very many. There -- it was really more
  25      representing the voters.                        25     just an effort to schedule phone calls.

                                                  106                                                    108

                                                               27 (Pages 105 to 108)
 DISCOVERY COURT REPORTERS                   www.discoverydepo.com                          1-919-424-8242
 STEPHANIE HOFELLER                                                                                    May 17, 2019
Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 46 of 125
   1    Q. You have had more than one text communication          1     recollection what you said and what Mr. Speas
   2       with Mr. Speas, correct?                               2     said on that first telephone call.
   3    A. I think there were may- -- I think there were          3   A. I said that I had -- I said that I had
   4       two, one in advance of -- of -- of two phone           4     material that might be relevant to the case.
   5       calls, two, you know, are you going to be              5   Q. Did you explain in any further detail what
   6       available at such and such a time sort of              6     material you had?
   7       thing.                                                 7   A. Vague detail, external storage devices
   8    Q. After you communicated in response to                  8     that -- I don't know whether or not I
   9       Mr. Speas's first text where you said, yes,            9     mentioned -- I -- I don't think I
  10       willing to talk to you, when was the next             10     specifically said backups. I just said
  11       time you spoke with Mr. Speas?                        11     external storage devices.
  12    A. I think that that was about a week or so. It          12   Q. What do you recall Mr. Speas saying in
  13       was -- you know, it was starting to get close         13     response to that?
  14       to the holidays so, you know, there was time          14   A. I believe that he did even in that first
  15       between communiques. If -- if, you know,              15     phone call want to clarify that these were --
  16       research needed to be done or references              16     that -- that these had been given to me.
  17       or -- or questions asked, it -- everything            17   Q. What specifically did Mr. Speas ask you about
  18       was starting to take a lot longer because it          18     the hard drives?
  19       was the holiday season.                               19   A. The -- I think if they'd been given to me.
  20    Q. The next time you spoke with Mr. Speas, was           20   Q. And so your recollection is Mr. Speas said,
  21       that a telephone communication?                       21     have these been given to you?
  22    A. Yes.                                                  22   A. I don't know what his exact words were. The
  23    Q. Did you initiate the call?                            23     gist of it was, are they yours, and I said
  24    A. I don't know. I really don't remember. It             24     that they had, indeed, been given to me.
  25       was -- we -- the idea being follow-up                 25   Q. Did you tell him the circumstances under

                                                           109                                                   111

    1     questions need to be asked on our end and --            1     which you had obtained them?
    2     and it -- the -- the discussion continued as            2   A. More or less, that along with things that
    3     to whether or not there was -- I don't know.            3     literally belonged to me and things that I
    4     I think I -- I don't know how to -- to                  4     took to mean from my father that he wanted me
    5     explain it any differently than I've already            5     to have, I had -- I had asked for these, you
    6     explained it, frankly.                                  6     know, and as I said, I asked my mother if I
    7   Q. On the first telephone call that you had with          7     could take my jewelry box, too, even though,
    8     Mr. Speas, was there anyone else on the call            8     of course, the answer would have been yes and
    9     as far as you know?                                     9     many -- many would say that if it was
   10   A. No.                                                   10     something that I left with my father of mine
   11   Q. So just you and Mr. Speas on the first                11     specifically with the intent that he would
   12     telephone call?                                        12     hold it for me, that when I came to his
   13   A. That's how I remember it.                             13     apartment after his death, that anything that
   14   Q. And that's all I can ask you for is the best          14     had belonged to me up till the point of his
   15     of your recollection --                                15     death was already mine, but I still went to
   16   A. Yeah.                                                 16     the extra effort to make sure because, you
   17   Q. -- today. Approximately how long did the              17     know, I -- I didn't want to -- I didn't what
   18     first telephone call between you and                   18     to give anyone the impression that I was
   19     Mr. Speas last?                                        19     there to -- to pick over the corpse.
   20   A. Maybe ten minutes, again, just -- there was           20   Q. Just to clarify, your -- your father never
   21     not a lot of detail --                                 21     told you he wanted you to have his external
   22   Q. Tell me --                                            22     hard drives or these thumb drives, correct?
   23   A. -- discussed. It was really more just a               23   A. He said that he wanted -- that he would keep
   24     friendly business-style conversation.                  24     the data that I had stored on his computer.
   25   Q. Tell me as -- to the best of your                     25     With that I took to mean -- we didn't really

                                                           110                                                   112

                                                                      28 (Pages 109 to 112)
 DISCOVERY COURT REPORTERS                         www.discoverydepo.com                            1-919-424-8242
 STEPHANIE HOFELLER                                                                            May 17, 2019
Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 47 of 125
    1     get a chance to discuss the details of all of    1     Poyner Spruill tell you that the best way to
    2     his personal effects because when I last         2     proceed would be to give them the entirety of
    3     spoke to him he wasn't dying.                    3     the contents?
    4   Q. The information you turned over to Arnold &     4   A. Well, I didn't necessarily know who was and
    5     Porter in response to the subpoena was not       5     wasn't with Pointer Spruill [sic]. I only
    6     limited to the -- your personal data that you    6     knew that these were attorneys that were
    7     discussed with your father that he would         7     working on the matter.
    8     preserve for you, correct?                       8   Q. Did Mr. Speas or Ms. Mackie ever tell you
    9   A. Correct.                                        9     that it would be best for you to turn over
   10   Q. You did not have any conversations with your   10     the entirety --
   11     father in which he told you he wanted you to    11   A. They didn't say that it would be best. I'm
   12     have possession of his hard drives or thumb     12     sorry. They said that it would be a -- a --
   13     drives which you've turned over to Arnold &     13     a better preservation of the integrity, that
   14     Porter, correct?                                14     the chain of custody would be transparent and
   15          MR. JONES: Objection, asked and            15     in that transparency, the integrity of the --
   16     answered.                                       16     of the potential evidence would be preserved.
   17   A. No.                                            17   Q. Who told you that, Mr. Speas, Mr. Mackie, or
   18   Q. In your initial conversation with Mr. Speas    18     both?
   19     did you share with him your understanding       19          MR. FARR: It's Ms. Mackie.
   20     that the external hard drives and thumb         20   A. Ms. Mackie.
   21     drives that you had contained your --           21   Q. Ms. Mackie. Sorry.
   22     contained information regarding your father's   22   A. I -- I don't recall which one of them said
   23     redistricting work including his expert         23     that. I'm sorry. I really don't.
   24     consulting work?                                24   Q. This was a discussion you had with Mr. Speas
   25   A. Could -- could you ask the question again?     25     or Ms. Mackie prior to your receiving the

                                                  113                                                    115

    1     I'm sorry.                                       1     subpoena, correct?
    2   Q. Did you share with Mr. Speas any detailed       2   A. I -- I don't know. Now that you ask, I don't
    3     information about what you believed these        3     know which -- because at some point,
    4     hard drives and thumb drives -- what the         4     honestly, I, once again, had assumed that
    5     materials were on those hard drives and thumb    5     this had all been seen before and I was
    6     drives?                                          6     really honestly talking about the fact that
    7   A. I did not get very specific, no. That is how    7     there was personal information of mine and
    8     I'm accustomed to doing things with attorneys    8     explaining that, once again, it's that
    9     is that attorneys decide what's relevant and     9     classic, okay, you know, just because you
   10     what isn't and that if there's a chance that    10     don't have anything to hide doesn't mean that
   11     it might be relevant to a matter that that      11     you aren't entitled to privacy. So I
   12     attorney is working on, that I would say,       12     actually did have a -- you know, with my dad
   13     this might be relevant to the matter that       13     echoing in my ear that you ask about that. I
   14     you're working on. So that was pretty much      14     was getting ready to potentially turn over
   15     what I said. I don't recall talking about       15     data that was personal to me as well so I
   16     specific files. I don't think that there        16     really wanted to find out what the intentions
   17     was -- already we -- there was a feeling that   17     were. And it was explained to me that --
   18     it would be most proper to say, this might be
                                                          18     that this was quite clear -- it was quite
   19     relevant, and then to not speculate further.
                                                          19     clear that -- that anyone, either the -- the
   20   Q. Did anyone from Arnold & Porter specifically
                                                          20     legislative defendants or the plaintiffs,
   21     tell you that would be the better way to
                                                          21     were only properly entitled to even look at
   22     proceed, to give --
                                                          22     the content of files that were explicitly and
   23   A. I did not have any discussion with anyone
                                                          23     obviously related to this case.
   24     from Arnold Porter.
                                                          24   Q. And that was something that either Mr. Speas
   25   Q. Okay. Did anyone from -- I apologize --
                                                          25     or Ms. Mackie told you, that the only

                                                  114                                                    116

                                                               29 (Pages 113 to 116)
 DISCOVERY COURT REPORTERS                  www.discoverydepo.com                           1-919-424-8242
 STEPHANIE HOFELLER                                                                              May 17, 2019
Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 48 of 125
    1     information anyone would be entitled to look      1     incompetency matter with Eddie Speas or
    2     at is information related to the                  2     Caroline Mackie beyond the fact that it
    3     redistricting and that no one would be            3     existed.
    4     entitled to look at any of your personal --       4   Q. You do recall the -- having the discussion of
    5   A. Well --                                          5     the existence of the fact with them in the
    6   Q. -- information?                                  6     context --
    7   A. -- no -- I'm sorry. No one in this -- in         7   A. You know --
    8     this -- in this matter, yes.                      8   Q. -- of the referral?
    9   Q. Is it your understanding that your personal      9   A. -- I -- I'm sorry. I didn't mean to cut you
   10     information to the extent it existed on the      10     off. I honestly don't know if -- if we
   11     hard drives and the thumb drives has been        11     discussed it even to that point. The only
   12     maintained by Poyner Spruill and has not been    12     way in which there would have even been any
   13     produced in this litigation?                     13     awareness -- I don't even know if I got as
   14   A. You know, I haven't really been keeping up to   14     specific as to say that it was incompetency.
   15     date on -- I know that it's a matter of          15     I think, honestly, I probably used some sort
   16     contention. I know that I was a little           16     of colloquialism, à la Hofellerism, like,
   17     bit -- kind of raised my eyebrows when I         17     yeah, I got to beat the vultures off the
   18     found out that the legislative defendants        18     widow. So really I think I put it more in
   19     felt that they needed to see everything,         19     terms like that. It was never my intention
   20     but -- I knew that that was probably going to    20     to discuss the matter or the merits of the
   21     be the end result because I know how             21     case or anything specific with these
   22     litigation goes and I myself have been the       22     attorneys. It was unrelated.
   23     subject of, you know, quite a few                23   Q. And who are the -- the vultures you were
   24     speculations about whether or not a person is    24     referring to?
   25     entitled to privacy or confidentiality.          25   A. Various friends and family.

                                                   117                                                     119

   1      Usually the answer ends up somehow being no       1   Q. Who specifically?
   2      so with that expectation, I still yet spoke       2   A. Trudy Harris, my cousin; a half-uncle who may
   3      my intention and that was that my personal        3     or may not have been -- you know, there --
   4      data be protected, that my mother's personal      4     it's -- it's been very unclear how many
   5      data be protected, and that my father's           5     friends and family were expressing some sense
   6      personal data be protected, and that the only     6     of entitlement to things like my
   7      things that were on these drives that would       7     grandmother's jewelry, you know, things like
   8      be -- would be looked at on paper was files       8     that.
   9      that were explicitly and clearly related to       9   Q. Were either Ms. Harris or your uncle involved
  10      this matter. So when the legislative             10     at all in the incompetency proceedings?
  11      defendants moved to see it all, I -- I went,     11   A. Involved, no. And, again, it's still yet
  12      huh, well, what do you know. Wonder why they     12     unclear exactly. There's been very little
  13      want that. That was about the extent of it,      13     transparency. So names of interested
  14      but it seemed pretty -- pretty predictable.      14     parties. That doesn't mean they were
  15      My father used to often exasperate about,        15     involved. It just means that someone, i.e.,
  16      well, they -- they're not entitled to that,      16     the petitioner, may have looked on documents
  17      it's personal, so...                             17     including trusts and wills and such and seen
  18    Q. Did you have any conversations with Mr. Speas   18     names of beneficiaries and simply written
  19      or with Ms. Mackie about the incompetency        19     them down. I was all very unclear who was
  20      proceedings that you were dealing with with      20     and wasn't literally involved. I mean, this
  21      your mother?                                     21     is an estate. There's usually a mess when
  22    A. No. No. I mean, maybe I might have              22     there's an estate that has any -- any
  23      mentioned that that's how we got into            23     interest to anyone at all.
  24      conversation, because I was getting a            24   Q. During your first telephone call with
  25      referral, but, no, I did not discuss the         25     Mr. Speas sometime in December 2018 did

                                                   118                                                     120

                                                                30 (Pages 117 to 120)
 DISCOVERY COURT REPORTERS                   www.discoverydepo.com                            1-919-424-8242
 STEPHANIE HOFELLER                                                                                   May 17, 2019
Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 49 of 125
    1     Mr. Speas during that communication talk          1      re- -- do our research and get back to you.
    2     about possibility of sending you a subpoena?      2          MR. SPARKS: Are you okay? Do you need
    3   A. I don't remember in which conversation, but,     3      a break?
    4     actually, I believe that it was -- I believe      4          THE WITNESS: (Nods head).
    5     that it was Jane Pinsky that actually said        5          MS. SCULLY: We can take a break.
    6     they're going to send -- I think she said,        6          MR. SPARKS: She seems to be tired.
    7     they -- they asked me to let you know so that     7      Thank you.
    8     you would have a heads-up that there was a        8          THE VIDEOGRAPHER: Going off the
    9     subpoena out.                                     9      record. The time is 12:47 p.m.
   10   Q. So you had -- that there was a subpoena out.    10          (Whereupon, there was a recess in the
   11     I don't understand.                              11      proceedings from 12:47 p.m. to 1:04 p.m.)
   12   A. That it had been mailed --                      12          THE VIDEOGRAPHER: Going back on the
   13   Q. Okay.                                           13      record. The time is 1:04 p.m.
   14   A. -- or whatever.                                 14   BY MS. SCULLY:
   15   Q. Prior to your receiving the subpoena, it's      15   Q. Ms. Hofeller, before we went off the record
   16     your recollection that Ms. Pinsky called you     16      we were talking about the first telephone
   17     to let you know that there was a subpoena        17      communication that you had with Mr. Speas and
   18     being sent out?                                  18      I believe you testified that in conclusion of
   19   A. I don't know that that was the specific         19      that conversation, Mr. Speas said something
   20     reason that she called. We had sort of --        20      along the lines of, okay, we'll have to do
   21     you know, we were -- we had casual               21      some research. We'll be back in
   22     conversation at that point because we --         22      communication with you; is that correct?
   23     she -- she, once again, was asking me how        23   A. As far as I know. I mean, it -- it -- I
   24     things were going and was there -- you know,     24      remember it being very much what I would
   25     how -- how was my mother feeling, was she --     25      expect communication with an attorney on a

                                                   121                                                             123

   1      how was she doing, because I'd told her that      1     civil matter to be like as in, tell us about
   2      she was extremely stressed out and -- and         2     what you have and we will then -- they -- I
   3      emotionally -- emotionally drained and            3     got the impression that they really wanted to
   4      very -- feeling very vulnerable and -- and        4     make sure that -- that I was -- that this was
   5      all because, you know, she really isn't --        5     a voluntary -- you know, that I was okay with
   6      she isn't prepared for litigation. She was        6     the idea that -- that -- that I might -- you
   7      not expecting to be in such a -- an exposed       7     know, that this would be potentially involved
   8      position and, you know, my father had managed     8     in the matter, not just, you know, an aside.
   9      to keep her very sheltered from his work up       9     And with that they wanted to make sure that
  10      until the point when he was no longer around     10     it was relevant really, I guess, would be the
  11      to do that.                                      11     best word, that it was relevant. And before
  12    Q. In the first telephone call that you had with   12     they even wanted to go into any more of the
  13      Mr. Speas you told him that you had some         13     nuts and bolts, they wanted to make sure that
  14      external storage devices. You weren't sure       14     this was even a relevant matter because I
  15      if they were backup or not, but you had these    15     think the impression being that they didn't
  16      materials. You said he asked you for             16     want to discuss -- they didn't want to
  17      clarification if they were yours and you said    17     discuss a lot with me that wasn't
  18      yes, they were yours.
                                                           18     specifically relevant to the case.
  19           What else was discussed during that
                                                           19   Q. When was the next communication that you
  20      conversation, if you recall?
                                                           20     recall having with Mr. Speas after this
  21    A. I think at that point really that -- there
                                                           21     original approximately ten-minute phone
  22      wasn't much other than that. It was -- as
                                                           22     conversation that you had with him sometime
  23      communication with attorneys often is, you
                                                           23     in December 2018?
  24      know, there was a -- a basic set of questions
                                                           24   A. Well, again, my impressions from that time,
  25      and then it was let's -- let's consult, let's
                                                           25     mostly about the fact that the holidays were

                                                   122                                                             124

                                                                31 (Pages 121 to 124)
 DISCOVERY COURT REPORTERS                   www.discoverydepo.com                                 1-919-424-8242
 STEPHANIE HOFELLER                                                                                    May 17, 2019
Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 50 of 125
    1     upon us and so there was a lot of -- there              1     with the -- the media we'd already
    2     was a lot of phone tag. There was a lot of              2     established was relevant to the -- to the
    3     someone's going to be out of town and then              3     case. Like is there any -- is -- is there
    4     another person's going to be on vacation and            4     anything else that you have that appears to
    5     things like that. So I think -- I mean, the             5     be related to this directly that you would
    6     next -- the next conversation, I believe,               6     like to -- to mention? And I think -- I
    7     that I can really firmly say it happened                7     think that there was only -- there were
    8     instead of just leaving messages would have,            8     things that were related to my father's work
    9     I think, been after the holidays, sometime --           9     in that everything was related to his work,
   10     I think sometime in January, I think.                  10     like, you know, certain -- certain statements
   11   Q. That next conversation when you actually              11     where the -- the business is mentioned like
   12     spoke with Mr. Speas, not just exchanging              12     as a -- like taxes, things like that, but
   13     voicemail messages, sometime in January, did           13     nothing -- you know, nothing specific. I
   14     you make that call or did Mr. Speas call you?          14     don't -- I don't recall.
   15   A. I don't recall.                                       15   Q. Do you recall having conversations with
   16   Q. Regardless of who initiated the call, who was         16     Mr. Speas and Ms. Mackie about the fact that
   17     on the call?                                           17     information about your father's taxes were
   18   A. I think that -- I think that it was just --           18     included in these materials that you were
   19     you know, it -- it -- it had come to the               19     discussing producing to them?
   20     point where it was clear to me at least                20   A. We did not discuss specifically taxes. I
   21     that -- that Eddie and Caroline were the               21     had -- we were -- it -- it was established
   22     attorneys that -- that were -- at Common               22     already that this media contained really a --
   23     Cause that were working on this matter. So,            23     a masala of -- of -- of data that was my
   24     honestly, which -- which step was -- which --          24     personal data, my father's personal data, my
   25     which bit of information was given to me by            25     father's work data, and, frankly, even my

                                                           125                                                   127

   1       which one of them, Eddie or Caroline, it's             1     work data. There was stuff relevant to my
   2       kind of hard for me to recall off the top of           2     work as well as my personal life on all of
   3       my head, honestly. I'm not trying to be                3     them and that it was very -- it was -- I
   4       evasive. I just don't know who -- who said             4     think when I said personal that that pretty
   5       what. I was -- I was already thinking of               5     much covered everything nonre- --
   6       them as interchangeable, you know, so --               6     specifically North Carolina redistricting
   7    Q. I understand.                                          7     related. What I'm saying is I don't remember
   8    A. -- it didn't seem relevant to me so I                  8     saying specifically, his tax returns are on
   9       didn't -- I didn't make the point to remember          9     this. I'm pretty sure I never said that.
  10       who said what.                                        10     I -- we just -- when -- when we discussed the
  11    Q. Did you have any telephone conversations in           11     fact that it was all mingled, personal and
  12       which both Mr. Speas and Ms. Mackie were both         12     work, that I -- I think that was implied that
  13       on the line at the same time?                         13     was covered.
  14    A. Yes. Yes, we did have at least one, and I             14   Q. If I understand your testimony, you discussed
  15       think that was -- yeah, I think that would            15     with Mr. Speas and Ms. Mackie that within the
  16       have been in January.                                 16     materials you were providing to them was both
  17    Q. What do you recall about that conversation            17     data related to your father's work as well as
  18       with both Mr. Speas and Ms. Mackie on the             18     personal data with regards to your father and
  19       phone in January?                                     19     personal data for your mother and personal
  20    A. I remember that the -- I believe -- I could           20     data for yourself, correct?
  21       say that the point of the conversation was            21   A. Correct.
  22       to -- to get a -- an accurate survey of what          22   Q. Do you recall what, if anything, Mr. Speas or
  23       information, what format, anything else that          23     Ms. Mackie said in response to you sharing
  24       might be includable -- I know that's not a            24     with them that this data was commingled and
  25       word but, you know, might be best included            25     contained --

                                                           126                                                   128

                                                                      32 (Pages 125 to 128)
 DISCOVERY COURT REPORTERS                         www.discoverydepo.com                            1-919-424-8242
 STEPHANIE HOFELLER                                                                            May 17, 2019
Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 51 of 125
    1   A. They addressed it without -- I don't think I    1     it was going to a third party anyway and that
    2     even had to really specify what, I think,        2     it would be basically not even handled by
    3     seemed obvious and that is that obvious -- I     3     them. It would go directly to a third party
    4     wouldn't expect to see a lot of personal data    4     anyway, so it would probably be just as well
    5     suddenly appearing in this matter because        5     that I mail it directly to that third party
    6     their understanding of the directive to them     6     for the -- the forensic IT expert really is
    7     was that only files that were explicitly,        7     what my understanding was. I don't remember
    8     obviously North Carolina redistricting during    8     the exact words they used, but the idea that
    9     this period of time related would even be        9     this would be someone that could say, this is
   10     looked at, much less entered into evidence.     10     how it was when we received it and could
   11     That was their understanding at that time.      11     confirm things like that none of the files
   12   Q. And when you say that was their                12     had been altered.
   13     understanding --                                13   Q. I thought you testified earlier that you did
   14   A. That's what they told me their understanding   14     not mail the materials directly to a
   15     was.                                            15     third-party vendor; is that correct?
   16   Q. Did you have any conversations with            16   A. I mailed them to -- I mean, I thought that
   17     Ms. Mackie without Mr. Speas on the line?       17     Poyner Spruill -- no, not Poyner Spruill. I
   18   A. Yes.                                           18     mean --
   19   Q. How many conversations have you had with       19   Q. Is it your understanding that you thought --
   20     Ms. Mackie?                                     20   A. Yes.
   21   A. I don't know. Three, maybe four. It was        21   Q. -- Arnold & Porter was a third-party vendor
   22     very -- again, many of these conversations      22     when you sent them the material?
   23     weren't much more than just touch base,         23   A. Vendor? No. Just another -- a different
   24     here's what we're doing, we're doing the        24     attorney. I said an attorney in D.C. who is
   25     research on this, we will get back to you,      25     a forensic expert on IT essentially.

                                                  129                                                    131

   1      just, you know, polite -- if it had been a       1   Q. Okay.
   2      while or if I called and left a message,         2   A. I don't remember the exact words, but that
   3      like, you know, have you found out whether or    3     was the understanding that I took away from
   4      not X, X, X, then it was -- a lot of this was    4     it, that they felt that it would be a -- a --
   5      voice mail. I don't honestly -- I can't tell     5     a better -- I don't know how to put it. I
   6      you exactly how many conversations and many      6     don't -- I don't have, as my father would
   7      of them were very brief, like just an attempt    7     call it, the legalese to -- to repeat exactly
   8      to schedule a phone call or something.           8     what was said. I did not ever get the
   9    Q. Did you have any e-mail communications with     9     impression this was a vendor. My
  10      Ms. Mackie?                                     10     understanding this was still a lawyer but
  11    A. I did and I -- the -- the -- what pops into    11     that this was somebody who specialized in
  12      my mind instantly is she e-mailed me the        12     this sort of thing.
  13      address to which I -- when it was established   13   Q. Okay. Approximately how many e-mail
  14      that I was not going to be able to get to       14     communications did you have with Ms. Mackie?
  15      Raleigh to actually produce the -- the          15   A. Not very many. I remember that she gave me
  16      evidence as per the subpoena -- because that    16     the address and then she had said that if I
  17      was my original intention because I was back    17     was having trouble -- at a certain point
  18      and forth, you know, helping my mother          18     because I was having trouble finding a -- a
  19      between my work in Kentucky and -- and -- and   19     FedEx office close to my house, and also, for
  20      visiting and helping her with -- with her       20     a brief period of time, you know, the --
  21      matters. But it -- it -- it became              21     it -- it was about a hundred dollars to ship
  22      increasingly clear, one, that I wasn't going    22     and we had a brief discussion about how I
  23      to make it to Raleigh soon enough to -- to --   23     would be reimbursed and I said, well, I'll
  24      to -- to -- to get this produced and, two, I    24     have to wait till Friday because, you know,
  25      think they -- that they had already said that   25     my paycheck was clearing and I didn't want to

                                                  130                                                    132

                                                               33 (Pages 129 to 132)
 DISCOVERY COURT REPORTERS                  www.discoverydepo.com                           1-919-424-8242
 STEPHANIE HOFELLER                                                                                  May 17, 2019
Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 52 of 125
   1      spend that money in advance. So, you know,       1   A. At what point did I make the decision to --
   2      stuff like that. It was very much just how       2     did we make the decision to mail them --
   3      was I going to actually achieve getting it in    3   Q. No.
   4      a box and getting it to that party. So I         4   A. -- or --
   5      don't know exactly how many exchanges we had     5   Q. Earlier in the process. At what point did
   6      over that.                                       6     you say, yeah, I'm going to give you -- I'm
   7    Q. I know we talked about your text messages       7     comfortable giving you all of this stuff, you
   8      with Mr. Speas. Did you have any e-mail          8     can have it?
   9      communications with Mr. Speas?                   9   A. Well, honestly, I wouldn't have brought it up
  10    A. I don't know that I had a specific e-mail      10     if I wasn't comfortable with the idea that I
  11      communication with Mr. Speas. I -- I think      11     would eventually give it to somebody.
  12      he was maybe CC'd on a couple of the things     12   Q. So is it fair to say when you had your
  13      or if not all the things that -- anything --    13     initial communication with Mr. Speas, at that
  14      like I said, I was -- I was very quickly        14     point in time you already intended and
  15      aware of the fact that Caroline and Eddie       15     planned to provide them if they wanted it the
  16      were the attorneys, so, again, I'm accustomed   16     hard drives and the thumb drives?
  17      to working with teams of lawyers where          17   A. Yes.
  18      everybody is CC'd on everything relevant. So    18   Q. Have you had conversations with anyone else
  19      I don't know how many of them were. I just      19     at Poyner Spruill besides Edwin Speas and
  20      remember seeing who was on the CC list and --   20     Ms. Mackie?
  21      like, for example, when I saw the motion, I     21   A. No.
  22      noticed Mark Braden. I was like, oh, hey,       22   Q. Is there anything you discussed with
  23      hi, Mark.                                       23     Ms. Speas [sic] or Ms. Mackie in your
  24    Q. In your -- you've testified in the             24     communications with them that we haven't
  25      conversations that you've had with Ms. Mackie   25     already covered?

                                                  133                                                            135

    1     and as well as with Mr. Speas that they've       1   A. I really don't think so, no. Maybe -- maybe
    2     mentioned doing research. Did they say           2      somebody said something about the weather but
    3     specifically what type of research they were     3      nothing -- certainly nothing relevant.
    4     doing?                                           4   Q. Other than exchanging of general pleasantries
    5   A. As to the relevance and admissibility of        5      on the communications that you've had with
    6     this -- potential relevance and admissibility    6      Ms. Speas and Ms. Mackie, have we discussed
    7     of this evidence. Also, they -- they were --     7      the substance of the communications that
    8     you know, they were very polite and -- and       8      you've had with them?
    9     really wanted to make sure that I didn't feel    9   A. Yes.
   10     that they were pulling this out of me or that   10   Q. Have you had any communications with Stanton
   11     I was on the spot. They were sensitive about    11      Jones with Arnold & Porter before today?
   12     the fact that my father had very recently       12   A. Phone call.
   13     passed and they were just, I mean, like         13          THE WITNESS: Were you -- yes, that
   14     attorneys are, you know, careful, you know,     14      was --
   15     just polite. They didn't -- they didn't want    15   A. I'm sorry. I don't remember all of the
   16     to make me feel like I was under any pressure   16      names.
   17     or -- I don't know how to put it best. I        17          THE WITNESS: When you called and --
   18     think -- is my -- am I getting my point         18      and said, I have a room full of attorneys --
   19     across? I don't know.                           19      it's, you know, a colloquialism -- that
   20   Q. When you -- at what point in time did you      20      was -- what day was that?
   21     make the decision that you were going to turn   21   A. Last week before the weekend. The Thursday,
   22     over to Arnold & Porter these hard drives and   22      I think it was, there was a conference call
   23     thumb drives? I know you said you originally    23      where we -- where it was -- it was dropped
   24     had a plan that you were going to hand          24      that there would very likely be a deposition
   25     deliver them in Raleigh and couldn't do that.   25      to authenticate.

                                                  134                                                            136

                                                               34 (Pages 133 to 136)
 DISCOVERY COURT REPORTERS                   www.discoverydepo.com                               1-919-424-8242
 STEPHANIE HOFELLER                                                                              May 17, 2019
Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 53 of 125
    1   Q. Last Thursday you had a conference call with     1     last?
    2     Mr. Jones. Was Mr. Sparks on the --               2   A. It -- it -- it's hard to say because my -- my
    3   A. Yes.                                             3     Bluetooth connection with my car kept
    4   Q. -- call as well? Who else was on the call,       4     dropping calls so there were -- there were a
    5     if anyone?                                        5     number of -- of drops. There was -- at one
    6   A. I -- Caroline definitely and --                  6     point I even continued -- I must have gone on
    7           THE WITNESS: Eddie, were you part of        7     for at least a minute or two before I
    8     that, too?                                        8     realized that there was no one on the other
    9   A. No. Okay.                                        9     end. Basically, it was just about how I
   10   Q. It's only if you recall.                        10     came -- the same set of questions that you
   11   A. I don't. I -- I -- I remember asking for the    11     asked today, basically, how did I come by it,
   12     list, but I was in the car and --                12     making -- you know, was I -- was it given to
   13           MR. JONES: I'll -- I'll just say we're     13     me? Yes. All of that. That -- and I -- you
   14     looking blankly at you because --                14     know, I spoke a lot about -- actually, in
   15           MS. SCULLY: Yes.                           15     that phone call I ex- -- I spoke a lot about
   16           MR. JONES: -- you have to answer based     16     the importance of -- of my father's work and
   17     on your recollection.                            17     how it was a very -- it seemed to me a very
   18           THE WITNESS: I know.                       18     pertinent matter. And I explained at that
   19           MR. JONES: You're not allowed --           19     time that I had throughout my young life
   20           THE WITNESS: I know. It's --               20     been as an only child very involved in --
   21           MR. JONES: -- to ask us questions.         21     involved in that when my father had a
   22           THE WITNESS: It's -- it's -- I --          22     PowerPoint presentation that he had just
   23           MR. JONES: So I don't --                   23     designed for the state legislators, he would
   24           THE WITNESS: I --                          24     say (indicates). He -- I -- at age 11 I
   25           MR. JONES: And we're not trying to be      25     think he felt that I was about at that level.

                                                   137                                                     139

   1      rude.                                             1     If you can understand this, then I've done --
   2    BY MS. SCULLY:                                      2     I've done my job. And -- and any -- any
   3    Q. It's an un- --                                   3     attempts that he made to -- to -- to make the
   4    A. Sometimes I forget that it's not --              4     matter understandable to someone who wasn't
   5    Q. And it's an unnatural --                         5     in, you know, cartography and demographics,
   6    A. -- a casual conversation.                        6     he would often test that on me to see because
   7            MR. JONES: Yes.                             7     I knew more probably than your average
   8    BY MS. SCULLY:                                      8     11-year-old but still wasn't, you know, like
   9    Q. Right.                                           9     one of the programmers. So he thought that
  10    A. This is -- I honestly don't recall the names    10     if -- if it was clear to me, that that would
  11      of -- of everyone that was involved. I do        11     be a good measure of if he, you know,
  12      remember because I said, hi, Caroline --         12     summarized it accurately. So, you know, I
  13      because I had spoken to her before. And I        13     did a little bit of -- of -- of, I don't
  14      think that the other names were names that I     14     know, sort of anecdotal tales about what it
  15      did not offhand know so...                       15     was like growing up in -- in a -- inside the
  16    Q. So to the best of your recollection, on the     16     beltway as it were.
  17      call was Stanton Jones, Caroline Mackie, and     17   Q. Would you say the call lasted more than an
  18      Mr. Sparks. There may have been a few
                                                           18     hour?
  19      additional individuals whose names you can't
                                                           19   A. I don't think it was more than an hour, no.
  20      recall and you didn't recognize at the time?
                                                           20     It was about -- as -- as far as the amount of
  21    A. Yes.
                                                           21     time that I actually spent on the phone,
  22    Q. You were in a car when you received the call
                                                           22     closer to 45 minutes. I mean, I -- as best I
  23      you said, yes?
                                                           23     can recall. I honestly was kind of trying to
  24    A. Yes.
                                                           24     find a place to park where people weren't all
  25    Q. Approximately how long did the telephone call
                                                           25     close by. I had -- you know, wasn't really

                                                   138                                                     140

                                                                35 (Pages 137 to 140)
 DISCOVERY COURT REPORTERS                   www.discoverydepo.com                           1-919-424-8242
 STEPHANIE HOFELLER                                                                             May 17, 2019
Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 54 of 125
   1     familiar with the area. I just wanted to get      1   A. No. No.
   2     somewhere so I wasn't going to be talking and     2   Q. In what context did they bring up that a
   3     driving at the same time.                         3     subpoena was issued to Dale Oldham?
   4   Q. Did you have any in-person meeting with          4   A. I think it was when I, again, had said
   5     Mr. Jones or Mr. Speas in advance of today's      5     something about -- I don't know. I felt like
   6     deposition?                                       6     I didn't want to promise that any of this
   7   A. Nope. This is the first time I've seen           7     was -- was relevant or new because -- and I
   8     either of them.                                   8     kept -- I really did genuinely believe that
   9   Q. Prior to today's deposition had you ever seen    9     because of the fact that Dale had had this
  10     the photographs that were marked as Exhibit      10     repeated conversation, this repeated
  11     2?                                               11     interaction with my father and his -- you
  12   A. No.                                             12     know, his possessions that everything that
  13   Q. Have you had any other communications with      13     could possibly be at all pertinent had
  14     Mr. Jones besides this telephone conversation    14     already been collected.
  15     we were talking about that occurred last         15   Q. Did either Mr. Speas or Ms. Mackie tell you
  16     Thursday?                                        16     that Dale Oldham had produced materials in
  17   A. No. No. Messages about everything have been     17     response to a subpoena?
  18     coming to me through my attorney.                18   A. No. I -- I did ask.
  19   Q. In your communications with Mr. Speas and       19   Q. And what did they say?
  20     Ms. Mackie, at what point in time did either     20   A. And I think it was Caroline that said, he's
  21     Ms. Speas or Ms. Mackie address the actual       21     refusing this -- to accept service. And I
  22     issuance of a subpoena?                          22     said, that's the Dale I know.
  23   A. I don't think -- I honestly don't think         23   Q. So it didn't surprise you that Mr. Oldham was
  24     that -- I'm not sure that I even spoke to        24     not responding to the subpoena?
  25     them directly in advance of -- well, I think     25   A. That's correct. It's --

                                                  141                                                     143

   1     that -- that -- that it was Jane who              1          MR. SPARKS: Objection --
   2     mentioned that they wanted to give me the         2          THE WITNESS: Oh, yeah.
   3     heads-up that there would be -- that that         3          MR. SPARKS: -- mischaracterization.
   4     would be out and -- because I had mentioned       4          THE WITNESS: Yeah.
   5     that the Geographic Strategies computers had      5          MR. SPARKS: Go ahead.
   6     been taken already by my father's business        6   A. I -- I would say nothing -- nothing surprises
   7     partner, I think they mentioned to me that        7     me with attorneys. I -- again, you know, my
   8     there was a subpoena issued to Dale, to           8     father did not -- no offense to any -- any
   9     Dalton Oldham, but then at that point it          9     esquire here, but he did not have a very
  10     was -- I asked questions like, will I            10     reverential attitude towards the whole
  11     theoretically get this back?                     11     process. He said something about that --
  12   Q. Uh-huh.                                         12     along with like a -- a little quip like with
  13   A. And they said yes. And I was just trying to     13     legislation -- you know, legislation is like
  14     get an idea of -- of what their journey was      14     sausage, you -- you shouldn't watch it being
  15     going to be, you know, considering that it       15     made. You know, I think he felt the same
  16     was my property. And it was mostly at that       16     about litigation so -- he --
  17     point discussion about just, you know,           17   Q. You un- --
  18     literally where they should be sent and --       18   A. -- often used to say that Dale was a very --
  19     and all of that.                                 19     very -- a good strategist.
  20   Q. Who mentioned to you that a subpoena was        20   Q. You understood at the time you were speaking
  21     issued to Dale Oldham?                           21     with Mr. Speas and Ms. Mackie that they had
  22   A. I don't remember whether that was Eddie or      22     been unable to obtain from Mr. Oldham records
  23     Caroline.                                        23     relating to your father's work --
  24   Q. Were you surprised that a subpoena was issued   24   A. Only --
  25     to Dale Oldham?                                  25   Q. -- correct?

                                                  142                                                     144

                                                               36 (Pages 141 to 144)
 DISCOVERY COURT REPORTERS                  www.discoverydepo.com                            1-919-424-8242
 STEPHANIE HOFELLER                                                                              May 17, 2019
Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 55 of 125
    1   A. -- because I --                                  1     didn't feel, charged with maintaining the
    2           THE WITNESS: I'm sorry.                     2     forensic integrity so I was just -- I wanted
    3           MR. SPARKS: Objection,                      3     to make sure that I had -- that I had
    4     mischaracterization. And just to be specific      4     everything in that it was mine, in that it
    5     and not to have a talking -- she said that        5     was -- I don't have a lot of -- of memento
    6     her -- what she was told is he never accepted     6     from my father. I was kind of hoping that I
    7     service so -- and I'm not trying to shape         7     would be able to preserve this for posterity
    8     testimony. That's just what she said.             8     if nothing else. And knowing how these
    9   A. Yes. I asked because I was curious because       9     things work, even though it was clear that
   10     I -- again, the same reason I was curious        10     the -- that the intention was that these
   11     when I saw all of these files and had a          11     things would be returned to me, that's
   12     minute to look at them, really my -- my          12     another thing my father taught me. You don't
   13     interest in them was a bit more on the           13     count on it.
   14     academic end than anything else.                 14   Q. The copies that you made of the -- some of
   15   Q. You understood based on your conversations      15     the materials that you provided to Arnold &
   16     with Mr. Speas and Ms. Mackie that they had      16     Porter, where are those copies maintained?
   17     not received any of your father's business       17   A. I have those at home in my home in Kentucky
   18     records from Mr. Oldham in the litigation,       18     and I have it on a couple of my own thumb
   19     correct?                                         19     drives.
   20           MR. JONES: Objection. It's been asked      20   Q. And where are the thumb drives kept?
   21     and answered.                                    21   A. In the same drawer where I keep pens,
   22   A. It was --                                       22     pencils, stuff like that.
   23           MS. SCULLY: It hasn't been answered.       23   Q. Is the drawer in your home in Kentucky? I'm
   24   A. -- my --                                        24     trying to understand --
   25   Q. You may answer.                                 25   A. Yes.

                                                   145                                                     147

    1   A. -- understanding based on a response to my       1   Q.  -- physically --
    2     direct question that Dalton Oldham was            2   A.  Yes.
    3     refusing to accept service on the subpoena.       3   Q.  -- where it is.
    4   Q. And as a result of his refusing to accept        4   A.  Yes. I'm sorry. I didn't mean to -- I -- I
    5     service, you understood he had not turned         5     wasn't sure what you were asking. Yes,
    6     over any documents, correct?                      6     they're -- they're in Kentucky.
    7   A. Yes.                                             7   Q. So all of the copies that you've made are
    8   Q. Did you retain copies of any of the hard         8     maintained at someplace in your home in
    9     drives and thumb drives that you produced to      9     Kentucky, correct?
   10     Arnold & Porter in response to the subpoena?     10   A. All of the copies that I made, yes, and --
   11   A. Yes.                                            11   Q. Correct?
   12   Q. Did you make copies of all of the hard drives   12   A. Except, of course -- now, I have some copies
   13     and thumb drives?                                13     of the photographs of me and my children, for
   14   A. I was not actually able to copy everything      14     example, on -- on -- on like my laptop that
   15     because I did not at that moment have            15     is -- it's like -- I -- I don't put pictures
   16     adequate storage.                                16     as background for desktop, but sometimes I
   17   Q. What -- which files did you copy and            17     have little decorative things. I was, again,
   18     maintain?                                        18     so happy to have these pictures again that I
   19   A. I was really principally concerned with --      19     have some of those, but other than that, no,
   20     well, first of all, I -- I did -- there was      20     I -- I tried really to keep it separate. I'm
   21     one hard drive I know that had many, many,       21     not, you know -- have more pressing matters.
   22     many, many backups of the same hard drive, so    22   Q. Have you provided anyone else with any copies
   23     I copied, you know, the first one and the        23     of the materials that you turned over to
   24     last one only knowing that that was going to     24     Arnold & Porter?
   25     be redundant and I was not -- I was not, I       25   A. Yes. My files, things that were literally

                                                   146                                                     148

                                                                37 (Pages 145 to 148)
 DISCOVERY COURT REPORTERS                   www.discoverydepo.com                            1-919-424-8242
 STEPHANIE HOFELLER                                                                                  May 17, 2019
Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 56 of 125
   1       mine, I have shared with colleagues in my             1     Porter, correct?
   2       work as a research consultant in criminology,         2   A. Yes.
   3       specifically victimology, specifically with           3   Q. I'd like to understand if -- putting that
   4       an emphasis on gender-based violence. So              4     information aside --
   5       things that were relevant to our study of --          5   A. Uh-huh.
   6       of anything involving that topic that were            6   Q. -- have you provided any other information
   7       there on note files, those -- mine, yes.              7     from the materials you provided to Arnold &
   8    Q. Have you shared with anyone any copies of any         8     Porter to anyone else?
   9       materials that relate to your father or your          9   A. No.
  10       father's work?                                       10   Q. You mentioned that Mr. Speas and Ms. Mackie
  11    A. No, other than communication between him and         11     talked to you about a subpoena that they'd
  12       me on matters that were related to me, but           12     issued to Dale Oldham. Did either Mr. Speas
  13       not -- nothing related to his work.                  13     or Ms. Mackie inform you that they had issued
  14    Q. There was, I understand also, on the files           14     a subpoena to your mother as well as to the
  15       you provided to Arnold & Porter personal             15     estate of your father?
  16       health information about your mother,                16   A. Yes.
  17       correct?                                             17   Q. When did they first tell you about that
  18    A. I -- I honestly don't know. I didn't really          18     subpoena that they had issued?
  19       examine all of the files that appeared to be         19   A. I think almost immediately after it was
  20       health related to see which of them were Mom         20     issued.
  21       and which of them were Dad, and honestly,            21   Q. Did they tell you in advance of issuing it
  22       right at this moment I -- I don't -- I don't         22     that they were going to issue it?
  23       know that I really observed -- okay. I think         23   A. I don't think so. I don't honestly remember.
  24       there was like a HIPAA form, but one of them         24     No. I think it was they had just issued it.
  25       was mine and I know there are medical records        25   Q. Did they tell you why they were sharing that

                                                          149                                                  151

    1     of mine on that hard drive, one of them.               1     information with you?
    2     Several, I think. I have some HIPAA release            2   A. Because they knew that I was in constant
    3     forms that I scanned and sent to hospitals,            3     communication with my mother and they --
    4     doctors, to obtain medical records on myself           4     again, this was all -- there was -- there's a
    5     and my children. My children's medical                 5     lot of talk about being sensitive to the fact
    6     records are part of that archive, vaccination          6     that my father had recently deceased and I
    7     records, things like that.                             7     think that the -- the impression was that
    8   Q. Sitting here today, do you know if -- in the          8     they wanted me to know so that I -- so that
    9     materials that you provided to Arnold &                9     my mother wouldn't, you know, see another
   10     Porter if there was personal health                   10     legal document and think that it was, you
   11     information related to your mother in those           11     know, something that she was going to be, you
   12     materials?                                            12     know, directly -- I don't know. That the
   13   A. I don't know.                                        13     incompetency got her very understandably --
   14   Q. Could have been; you just don't know?                14     she felt very put upon, very examined, and --
   15   A. Exactly.                                             15     and I think the idea was -- I think I had
   16   Q. Other than the information related to you            16     told them that they -- that I would like them
   17     personally that you provided to some of your          17     to tell me at that point so that I could know
   18     coworkers, have you provided copies of                18     that my mother was not going to be scared
   19     information -- this information that you              19     when -- when she received it and think, you
   20     produced to Arnold & Porter to anybody else?          20     know, she's -- she has some memory -- memory
   21   A. I'm -- I'm sorry. Clarify the question               21     issues as is normal for someone her age. So
   22     again.                                                22     they knew that I was very sensitive to that
   23   Q. You've testified that you provided some of           23     and that she -- even if I had told her, which
   24     your personal information that is contained           24     I didn't, that she might not remember that --
   25     within the materials you provided to Arnold &         25     that that's what that was. So that was

                                                          150                                                  152

                                                                      38 (Pages 149 to 152)
 DISCOVERY COURT REPORTERS                            www.discoverydepo.com                       1-919-424-8242
 STEPHANIE HOFELLER                                                                                   May 17, 2019
Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 57 of 125
   1      really pretty much it, so that -- that I               1     I just checked around to see if I saw
   2      would -- that my mother wouldn't be caught             2     anything untoward I -- looking for, you
   3      off guard and -- and be frightened and that I          3     know --
   4      would have a chance to -- to, once again,              4   Q. So you shared -- if I understand your
   5      clarify with her what was going on and that            5     testimony correctly, you had shared with
   6      that wasn't going to be a -- a problem for             6     Mr. Speas and Ms. Mackie that between Dale
   7      her.                                                   7     Oldham having the two computers of your
   8   Q. And when you say it wasn't going to be a               8     father and you having the hard drives and the
   9      problem for her, what do you mean by that?             9     thumb drives that your mother no longer had
  10   A. As opposed to the proceedings that are                10     possession of any of your father's electronic
  11      directly -- that were directly challenging            11     work files, correct?
  12      her competence, which was very much a problem         12   A. I had said that if there was -- I remember
  13      for her.                                              13     that I was, again, like a -- like a lawyer,
  14   Q. Did you have conversations with either                14     you know, I can't say for sure, but it looked
  15      Mr. Speas or Ms. Mackie about the fact that           15     to me that the only thing that could possibly
  16      your mom had these memory problems?                   16     even exist in her possession would be most
  17   A. No, not specifically the memory problems. I           17     certainly a duplicate of one or two files, a
  18      think it was more casual like, you know,              18     duplicate of something that was already in
  19      she's -- she's -- her emotions are very raw           19     the matter, i.e., that -- that there might be
  20      right now. She's on edge from everything              20     one or two of the last things that he -- he
  21      that's been happening. And I think really it          21     mentioned to himself on that PC but that --
  22      was more, again, in casual conversation               22     that -- at first glance -- because also, I
  23      the -- neither Eddie nor Caroline was                 23     was looking for things relevant to me,
  24      expressing any type of interrogatory interest         24     photographs of the family, things that I
  25      in -- in the other matter. We really -- our           25     might have missed, but it appeared as though

                                                          153                                                   155

   1      conversation really was very much centered on          1     there really wasn't anything much new at all
   2      this whole -- this, this matter, those                 2     on -- on -- on my mother's hard drive. So
   3      materials, and my father in his -- in the              3     I -- I did not say for sure that I knew
   4      context of his work as a political                     4     because I -- I didn't feel confident. I
   5      demographer.                                           5     wasn't even in Raleigh at that time. I just
   6   Q. Did you have any conversations with Mr. Speas          6     said, as far as I know, there is nothing on
   7      or Ms. Mackie about whether your mom would --          7     her personal computer and I don't believe
   8      had possession of any materials that would be          8     there's anything else much there. And I said
   9      responsive to a subpoena?                              9     that I would -- that I would probably be
  10   A. Yes, in that I -- basically, I -- I had said          10     better able to confirm it when I was next in
  11      that I -- that between Dale having taken the          11     Raleigh.
  12      work stuff and I taken the rest of what I             12          And in answer to your next question, no,
  13      saw, then that all -- all that remained in            13     I haven't really been -- my mother and I have
  14      her home was -- was a personal PC that was            14     not really been -- that hasn't been our
  15      really relatively new. I don't think that --          15     focus. I only recently found out that there
  16      that my parents even had that PC for more             16     was even going to be a deposition or that --
  17      than a few weeks before my father died, and           17     so I haven't actually gone through to --
  18      it did not -- it did not appear to me -- and          18     to -- to confirm it, but that's my
  19      the reason that I was familiar at all with            19     understanding and that's her understanding,
  20      the content of my mother's -- now my mother's
                                                                20     my mother's understanding, as far as I know,
  21      personal computer is because she'd had some
                                                                21     too.
  22      issue with a virus shortly before I had come,
                                                                22   Q. I want to make sure I understand your
  23      so I had -- along with the -- with the -- the
                                                                23     testimony. So you --
  24      gentleman that she had -- had come in to help
                                                                24           MR. SPEAS: Ms. Scully, your questions
  25      her make sure that her -- her PC was secure,
                                                                25     about my conversations with this witness have

                                                          154                                                   156

                                                                     39 (Pages 153 to 156)
 DISCOVERY COURT REPORTERS                           www.discoverydepo.com                        1-919-424-8242
 STEPHANIE HOFELLER                                                                               May 17, 2019
Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 58 of 125
    1     now exceeded the length of those                 1     really have to be worried about this. This
    2     conversations. I really think it's time you      2     is -- this is -- this is about stuff that you
    3     moved on to something else.                      3     gave me, but just -- she's used to the idea
    4   BY MS. SCULLY:                                     4     that lawyers like to cross their T's and dot
    5   Q. In your communications with Mr. Speas, did      5     their I's, and that's the way I put it to her
    6     you share with him that you would take it        6     and she understood it that way, and that was
    7     upon yourself to look to determine if your       7     the end of the matter as far as she was
    8     mom in her files had information related to      8     concerned. I really didn't want to -- I
    9     your father's work?                              9     mean, she -- she's bored with this. She
   10   A. I really -- it was not -- I don't know -- I    10     spent 52 years being married to my father.
   11     mean, I wasn't giving testimony. It was just    11           MR. JONES: We've --
   12     a casual conversation where I said, as far as   12   BY MS. SCULLY:
   13     I know, there's really nothing there. I         13   Q. It was your ex- --
   14     can't say for sure because I'm not there, but   14           MR. JONES: We've been going --
   15     I'll ask my mother and I'll look just like to   15   BY MS. SCULLY:
   16     see if there's a new computer sitting on the    16   Q. It was your expectation that your mother
   17     table when I get there. I mean, really,         17     didn't have any materials to produce and so
   18     there was very nonspecific tone, but I          18     you told her, you don't have to worry about
   19     expressed what I'll go ahead and express        19     it because you have no materials to produce
   20     again and that is that I really think that I    20     in response to the subpoena, correct?
   21     had gotten the -- the survey of everything      21           MR. SPARKS: Objection,
   22     that could possibly be relevant and it was      22     mischaracterization. Go ahead and answer the
   23     already in the hands of Poyner Spruill, I       23     question.
   24     guess. No. Which one? I'm -- I'm getting        24   A. I'm really not trying to be evasive. I don't
   25     all of you confused. Yes. Okay. Arnold          25     understand what part of your question I

                                                  157                                                        159

    1     Porter.                                          1        haven't answered yet. Maybe you could
    2   Q. Did you at any point in time actually go        2        clarify what you would like to know so that I
    3     through your mother's files to determine if      3        can answer --
    4     she had any information that may be              4   Q.     Did you --
    5     responsive to the subpoena that was served on    5   A.     -- your question.
    6     her?                                             6   Q.     -- tell your mother that there -- there were
    7          MR. SPARKS: Objection. That has been        7        no materials that she needed to produce in
    8     asked and answered.                              8        response to the subpoena?
    9   A. Yes, it has. It --                              9   A.     You know what, no, I didn't put it that way
   10   Q. Did you?                                       10        because -- I just told her not to worry about
   11   A. -- really has. I -- I said that I went         11        it because my mother's really had enough of
   12     through her files before -- not her files --    12        all of this and I didn't -- really, it was --
   13     again, the personal PC principally to look      13        it was pointless to -- to trouble her at that
   14     for any other pictures -- honestly, pictures    14        moment because we were actually discussing
   15     of family members was specifically what I was   15        the funding of her trust, whether or not she
   16     looking for. As I did that survey, I didn't     16        was going to be able to access funds to come
   17     notice anything else work related -- my         17        and visit me in Lexington. That was really
   18     father's work related. So did I go through      18        the meat of our conversation and I -- as she
   19     it with the idea that I was looking for stuff
                                                          19        was accustomed to sort of letting things go
   20     for them? No. Did I go through it? Yes.
                                                          20        by with my father's work as married couples
   21   Q. Did you have a conversation with your mother
                                                          21        often don't pay a lot of attention to each
   22     about the subpoena that was issued by Poyner
                                                          22        other's work, it was in that tone. So I
   23     Spruill on her?
                                                          23        don't -- I'm really just trying to be
   24   A. Yes. A conversation is a little bit an
                                                          24        accurate.
   25     exaggeration. I basically said, you don't
                                                          25   Q.     How about --

                                                  158                                                        160

                                                               40 (Pages 157 to 160)
 DISCOVERY COURT REPORTERS                   www.discoverydepo.com                             1-919-424-8242
 STEPHANIE HOFELLER                                                                                      May 17, 2019
Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 59 of 125
   1   A. I don't know how important it is...                  1   Q. Are you a member of Common Cause?
   2          MR. SPARKS: Do you have any more?                2   A. No.
   3          THE WITNESS: No.                                 3   Q. Have you ever worked for Common Cause?
   4          MR. SPARKS: Okay. We need to take a              4   A. No.
   5      break. She's -- she's tired. Thank you.              5   Q. Have you ever told anyone that you were
   6          THE VIDEOGRAPHER: Going off the                  6      working for Common Cause?
   7      record. The time is 1:50 p.m.                        7   A. No.
   8          (Whereupon, there was a recess in the            8   Q. Have you ever received any money from Common
   9      proceedings from 1:50 p.m. to 1:57 p.m.)             9      Cause?
  10          THE VIDEOGRAPHER: Going back on the             10   A. No. Oh, you know, actually, I think there
  11      record. The time is 1:57 p.m.                       11      was reimbursement for the FedEx --
  12   BY MS. SCULLY:                                         12   Q. And the reim- --
  13   Q. Ms. Hofeller, have you had any communications       13   A. -- in the form of a check.
  14      with a David Gersch?                                14   Q. The reimbursement for the FedEx -- and you're
  15   A. Not that I can recall, no.                          15      referring to the FedEx for shipping the
  16   Q. Have you had any communications with someone        16      documents to Arnold & Porter, correct?
  17      named Elizabeth Theodore?                           17   A. Yes. I provided them with a receipt and they
  18   A. No.                                                 18      provided me with a reimbursement for that
  19   Q. Any conversations or communications with            19      amount.
  20      Daniel Jacobson?                                    20   Q. Other than the reimbursement for the shipment
  21   A. No.                                                 21      for the box that you sent via FedEx to
  22   Q. Any conversations that you can recall with          22      Arnold & Porter, have you received any other
  23      anyone that works for Arnold & Porter besides       23      monies from Common Cause?
  24      Mr. Stanton Jones, the conversation we've           24   A. No compensations, no considerations, no
  25      already discussed?                                  25      money.

                                                       161                                                           163

   1   A. No.                                                  1    Q. Have you at any point in time received any
   2   Q. Any conversations with anyone working for            2      monies from anyone at Poyner Spruill?
   3     Poyner Spruill besides the conversations that         3    A. No.
   4     you've had with Mr. Speas and Ms. Mackie?             4    Q. Have you received any monies at any point in
   5   A. No.                                                  5      time from anyone at Arnold & Porter?
   6   Q. Have you had any conversations or                    6    A. No.
   7     communications with Mark Elias?                       7    Q. Have you received monies at any time from
   8   A. No.                                                  8      anyone working for Perkins Coie?
   9   Q. Have you had any conversations or other              9    A. No.
  10     communications with someone named Aria C.            10    Q. You've talked about the review of the
  11     Branch?                                              11      materials that you have conducted of the hard
  12   A. No.                                                 12      drives and the thumb drives. At any point in
  13   Q. Have you had any communications or other            13      time did anyone else have access to and
  14     written communications with Abha Khanna?             14      review those materials before you produced
  15   A. No.                                                 15      them to Arnold & Porter?
  16   Q. Have you had any communications with anyone         16    A. No.
  17     working for Perkins Coie?                            17    Q. Did -- you testified that the materials that
  18   A. No.                                                 18      you took possession of from the residence
  19   Q. Have you had any communications with anyone
                                                              19      where your father and mother resided -- you
  20     at Common Cause besides the communications
                                                              20      took those materials -- those electronic
  21     with Ms. Pinsky and the communication with --
                                                              21      materials to your home in Kentucky --
  22          MR. JONES: Mr. Phillips.
                                                              22    A. That's correct.
  23   BY MS. SCULLY:
                                                              23    Q. -- before --
  24   Q. -- Bob Phillips?
                                                              24    A. I'm sorry. I --
  25   A. No.
                                                              25    Q. -- before you produced them to Arnold &

                                                       162                                                           164

                                                                    41 (Pages 161 to 164)
 DISCOVERY COURT REPORTERS                          www.discoverydepo.com                            1-919-424-8242
 STEPHANIE HOFELLER                                                                            May 17, 2019
Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 60 of 125
    1     Porter approximately March 13th, 2019,           1     done over the phone. I didn't get the
    2     correct?                                         2     impression that there was anyone else there
    3   A. Correct.                                        3     so as far as I know there wasn't, no.
    4   Q. Has anyone else resided in your home in         4          MS. SCULLY: Can I have these marked 3
    5     Kentucky during that period of time between      5     and 4? 3 is on top, 4 is on bottom.
    6     October 2018 and March 13th, 2019?               6          (HOFELLER EXHIBIT 3 was marked for
    7   A. No. I live alone. Ditched the husband.          7     identification.)
    8     First time in my life, actually, I have my       8          (HOFELLER EXHIBIT 4 was marked for
    9     own place. It's wonderful. I love it.            9     identification.)
   10   Q. Prior to sending the hard drives and thumb     10          MR. BRANCH: Thank you.
   11     drives to Arnold & Porter, did you provide      11          MS. SCULLY: We're short one.
   12     copies of any of those materials to anyone      12          MR. BRANCH: If you need to --
   13     else?                                           13          MS. SCULLY: She has it. It's marked.
   14          MR. JONES: Ob- -- objection. That's        14          MR. JONES: Why don't we give Tom your
   15     been --                                         15     copy because --
   16   A. I already answered that.                       16          MR. SPEAS: Yeah.
   17          MR. JONES: -- asked and answered.          17          MR. JONES: -- he doesn't have one and
   18   BY MS. SCULLY:                                    18     we can share. So, Tom -- Tom --
   19   Q. Was --                                         19   A. Okay. I see.
   20   A. I already answered that.                       20          MR. JONES: -- take a --
   21   Q. I just wanted to clarify if it was prior to    21   BY MS. SCULLY:
   22     your -- I know you -- you've testified          22   Q. Oh.
   23     already that you provided some personal         23          MR. JONES: -- take a copy for each.
   24     information to a coworker. Was that prior to    24          MR. SPARKS: Thank you.
   25     your sending the information to Arnold &        25   A. I see that these are two different --

                                                  165                                                    167

    1     Porter or after?                                 1           MR. JONES: We'll share.
    2   A. That was prior and after because there was      2           MS. SCULLY: Thank you. I thought I'd
    3     something else relevant. So, again, my           3     made enough copies but apparently not.
    4     material, exclusively mine, as in may -- I       4           MR. SPARKS: It's good. We're good.
    5     sent a copy of one of those pictures to          5     Thanks.
    6     another one of my colleagues, picture of my      6   BY MS. SCULLY:
    7     son.                                             7   Q. Ms. Hofeller, what's just been put in front
    8   Q. I just wanted to clarify --                     8     of you marked as Exhibit 3 and 4, focusing
    9   A. Yeah.                                           9     first on Exhibit 3, do you recognize Exhibit
   10   Q. -- so there wasn't a confusion about whether   10     3 as a copy of the subpoena that was issued
   11     the copies were distributed prior to or after   11     to your mother, Kathleen Hofeller, on or
   12     the -- the release of the information to        12     about January 15th, 2019?
   13     Arnold & Porter.                                13   A. I see that it is, but I don't recognize it.
   14   A. Yeah. I mean, I don't know. I mean, you        14   Q. Had you ever seen -- I know you testified
   15     know...                                         15     earlier that you were aware that a subpoena
   16   Q. You testified earlier that before you made     16     was issued to your mother in this case. Had
   17     the production of the materials to Arnold &     17     you ever seen a copy of the subpoena before
   18     Porter that you did have some conversations     18     today?
   19     with your mother about the fact that you were   19   A. Actually, no.
   20     going to produce those materials to Arnold &    20   Q. Exhibit 4 appears to be a copy -- I'll
   21     Porter, correct?                                21     represent to you is a copy of a subpoena that
   22   A. Yes.                                           22     was issued to the Estate of Thomas Hofeller.
   23   Q. Was anyone else present when you had those     23     I know you testified earlier that you were
   24     communications with your mother?                24     aware that a subpoena was issued to your
   25   A. No. I don't think so. I mean, these were       25     father's estate. Had you ever seen a copy of

                                                  166                                                    168

                                                               42 (Pages 165 to 168)
 DISCOVERY COURT REPORTERS                  www.discoverydepo.com                           1-919-424-8242
 STEPHANIE HOFELLER                                                                             May 17, 2019
Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 61 of 125
   1      the actual subpoena?                              1     she hadn't contacted me.
   2    A. No.                                              2   Q. Had your father -- had there already been a
   3    Q. Put that aside. You testified earlier that       3     funeral service for your father at that point
   4      you first learned of your father's passing        4     in time when you learned of his passing?
   5      in -- I apologize --                              5           MR. JONES: Object again. It's -- I
   6    A. September 30th.                                  6     think it's inappropriate.
   7    Q. -- September 30th, 2018. How did you come to     7   A. I know as much about it as anyone who read
   8      learn of your father's passing?                   8     the New York Times obituary.
   9    A. I typed his name into Google and saw the New     9   Q. I take it you did not attend a funeral
  10      York Times article of his obituary.              10     service for your father; is that correct?
  11    Q. What had prompted you to search for your        11           MR. JONES: Objection.
  12      father's name that day?                          12   A. No.
  13    A. I had a feeling, a hunch something might        13   Q. You testified that you -- earlier that you
  14      be -- and, you know, it would -- I think it      14     had not spoken to your father -- the last
  15      had -- like a few months ago I was aware of      15     time you'd spoken to your father was July
  16      the -- the -- the fact that there was another    16     2014 prior to his passing in August of 2018,
  17      set of -- another set of districts in court,     17     correct?
  18      so, I mean, I figured if nothing else, I'd       18   A. Yes.
  19      see if there was anything interesting about      19   Q. Had you followed your father's work in any
  20      that basically really in my role as a -- as      20     way between July 2014 and August 2018?
  21      a -- as a student of -- of -- of political       21           MR. SPARKS: Now I'm going to object.
  22      philosophy and -- and other such things.         22     It's -- my understanding of this proceeding
  23      But, honestly, I -- I -- I had a hunch that      23     is that this is to authenticate things that
  24      maybe something was wrong.                       24     she turned over and we're now getting to
  25    Q. Once you found out that your father had         25     personal family matters. I'm going to -- are

                                                   169                                                    171

    1     passed away, did you reach out to your            1     we going to continue down this line? If
    2     mother?                                           2     we're going to continue down this line, I am
    3   A. Yes.                                             3     going to instruct her not to answer.
    4   Q. Did you ask your mother why she hadn't           4          MS. SCULLY: Not much further, but I
    5     contacted you to inform you --                    5     just want -- it is important. It is relevant
    6   A. I didn't.                                        6     and we can talk outside about whether it's
    7   Q. -- that your father --                           7     relevant or not, but I'm not going to talk
    8   A. No.                                              8     about that in front of the witness.
    9   Q. -- had passed?                                   9          MR. SPARKS: Okay.
   10   A. No.                                             10          MS. SCULLY: I'm simply asking if she's
   11   Q. And why not? You said you didn't --             11     kept track of --
   12   A. I didn't need to because I don't believe that   12          THE WITNESS: Oh, go on ahead.
   13     she knew how to reach me.                        13          MS. SCULLY: -- her father's work.
   14   Q. And -- and why do you say that?                 14          THE WITNESS: Sorry.
   15          MR. JONES: I'm -- I'm -- I'll object        15          MR. SPARKS: Go ahead and answer that
   16     to this line of questioning. I -- I can't        16     question.
   17     imagine why the -- the circumstances around      17          MR. JONES: Can you repeat it? I
   18     Ms. Hofeller's communications with her -- her    18     forgot it.
   19     mother relating to her father's death could      19          Can you -- can you read back the last
   20     possibly have any relevance here. It             20     question?
   21     seems -- it seems vexatious.                     21          MS. SCULLY: I can reask the question.
   22          MR. SPARKS: Are you going to instruct       22   BY MS. SCULLY:
   23     the witness not to answer?                       23   Q. Between July 2014 and August 6 -- I'm sorry,
   24          MR. JONES: She's not my witness.            24     July 2014 and August 16th, 2018, have you
   25   A. I was -- let's see. No, I didn't ask her why    25     followed any of your father's work?

                                                   170                                                    172

                                                                43 (Pages 169 to 172)
 DISCOVERY COURT REPORTERS                   www.discoverydepo.com                           1-919-424-8242
 STEPHANIE HOFELLER                                                                                     May 17, 2019
Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 62 of 125
   1    A. That is a very vague question. Maybe you         1          MR. JONES: These are 5 and 6?
   2      could be more specific. I was not in              2          MS. SCULLY: Yes.
   3      communication with him. In what way would I       3   BY MS. SCULLY:
   4      follow his work?                                  4   Q. Ms. Hofeller, have you had an opportunity to
   5    Q. Have -- did you read articles about any work     5      review the documents that's been put in front
   6      your father was doing in redistricting            6      of you marked Exhibit 5 and Exhibit 6?
   7      between July 2014 and August 16th, 2018?          7   A. Let me look quickly at 6. Yes.
   8    A. I quite certainly may have read any number of    8   Q. Yes.
   9      the many, many newspaper articles about my        9   A. Yeah.
  10      father who was rather well-known including       10   Q. Have you seen the documents marked as Exhibit
  11      the one I just mentioned, the New York Times     11      5 and Exhibit 6 before?
  12      article that was his obituary. I read that.      12   A. I have never seen this page right here
  13    Q. Did you read any articles or any statements     13      (indicates).
  14      made by Common Cause about your father's         14   Q. When you're pointing to this page right here,
  15      work?                                            15      which one are --
  16    A. I do not recall having made note of the name    16   A. This one on top, the first page --
  17      Common Cause until such point as my father       17   Q. -- you referring to?
  18      was already deceased. I really wasn't that       18   A. -- of Exhibit 5, I have never seen this
  19      involved.                                        19      before. I have seen the -- the -- this page
  20    Q. Ms. Hofeller, have you ever been charged with   20      is familiar to me.
  21      a crime?                                         21   Q. And when you're saying this page, I just want
  22           MR. SPARKS: Objection. Ob- -- this is       22      to reflect for the record on the document
  23      totally inadmissible. I mean, this is            23      marked as Exhibit 5, you're referring to the
  24      absolutely inadmissible. Don't answer that.      24      second page which has the caption, Notice of
  25      Go ahead.                                        25      Hearing on Incompetence Motion in the Cause

                                                   173                                                            175

    1           MS. SCULLY: You're going to instruct        1     and Order Appointing Guardian Ad Litem?
    2      her not to answer?                               2   A. Yes.
    3           MR. SPARKS: I am instructing her not        3   Q. Okay. And have you seen the third page of
    4      to answer that question.                         4     the document?
    5           MS. SCULLY: Okay.                           5   A. No.
    6           MR. BRANCH: Okay.                           6   Q. In the document marked Exhibit 5, the second
    7           MS. SCULLY: Oh, did I give you one          7     page that you've seen, did you see that on or
    8      that's got any markings on it? I don't think     8     about October 29th, 2018, that there was
    9      so.                                              9     going to be a hearing for your mother
   10           MR. SPARKS: Here, you can --               10     regarding her in- -- whether she was
   11           MS. SCULLY: That's all right. No,          11     incompetent or not?
   12      that's all right. I'll give you one in one      12   A. On or about.
   13      second. Sorry. I just...                        13          MR. SPARKS: Ask the question again,
   14           THE WITNESS: Oh, more -- you would         14     please.
   15      have --                                         15   BY MS. SCULLY:
   16           MR. SPARKS: Please.                        16   Q. Do you recall when you first saw the second
   17           THE WITNESS: Yeah. Okay.                   17     page of the document marked Exhibit 5?
   18           (HOFELLER EXHIBIT 5 was marked for         18   A. Yes.
   19      identification.)                                19   Q. When?
   20           MS. SCULLY: I seem to have lost mine.      20   A. I think it was a few -- few days later.
   21      I'm going to have this one marked also at the   21   Q. A few days later from --
   22      same time.                                      22   A. After it was filed.
   23           (HOFELLER EXHIBIT 6 was marked for         23   Q. -- when?
   24      identification.)                                24   A. A few days after it was filed. I mean, I
   25           MR. BRANCH: Thank you.                     25     guess that it was filed on the 29th

                                                   174                                                            176

                                                                44 (Pages 173 to 176)
 DISCOVERY COURT REPORTERS                   www.discoverydepo.com                                1-919-424-8242
 STEPHANIE HOFELLER                                                                            May 17, 2019
Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 63 of 125
   1     considering that this is stamped there.           1     basis for seeking your -- to find your mother
   2   Q. And --                                           2     incompetent, you understood that those were
   3   A. I did not see it on the 29th.                    3     the grounds that were being alleged, correct?
   4   Q. Your recollection is that you recall seeing      4   A. I understood that these were the facts set
   5     the second page of the document marked as         5     forth that the petitioner alleges are
   6     Exhibit 5 a few days after October 29th,          6     grounds, yes.
   7     2018, correct?                                    7   Q. One of the facts that were set forth that the
   8   A. Correct.                                         8     petitioner alleged that were grounds was that
   9   Q. The document marked as Exhibit 6 which           9     the respondent is believed to be under the
  10     states, Petition for Adjudication of             10     influence of a previously estranged child.
  11     Incompetence and Application for Appointment     11     Since appearance of child financial assistant
  12     of Guardian or Limited Guardian, have you        12     hired for respondent quit her employment upon
  13     seen that document before?                       13     concerns of personal safety based on actions
  14   A. Yes.                                            14     of -- actions of previously estranged child.
  15   Q. When did you first see that document?           15     Respondent removed appointed attorney-in-fact
  16   A. A few days after it was filed.                  16     over security of funds.
  17   Q. You understood that one of the grounds that     17         Did you disagree with those assertions?
  18     was asserted by the petitioner for seeking to    18          MR. JONES: I'll -- I'm going to
  19     have your mother found incompetent, if you       19     object.
  20     refer to the --                                  20   A. The --
  21   A. Yes, I understand --                            21          MR. JONES: I think that you're just --
  22   Q. -- second page --                               22   A. The -- you know what --
  23   A. -- what's written here.                         23          THE REPORTER: One -- one at a time.
  24   Q. You had knowledge of that?                      24          MR. JONES: Hold on. Hold on. I'm
  25   A. I have know- -- I had knowledge of what was     25     going to object. I -- I think at this point

                                                  177                                                    179

   1     written here when I saw the document.             1     you're just harassing the -- the witness.
   2   Q. And when you're referring to what was written    2           MR. SPARKS: Yeah.
   3     here, you are referring to -- on the second       3           MR. JONES: She's not my witness so I'm
   4     page under Paragraph 5 there are four grounds     4     not going to -- but it seems --
   5     listed as the grounds for seeking to have         5   A. This is not for me to say.
   6     your mother found incompetent. You                6           MR. SPARKS: I believe the same thing.
   7     understood those, correct?                        7     I -- I believe the same thing. If -- if you
   8           MR. SPARKS: Objection as to                 8     want to ask about the factual basis of this,
   9     characterization. They're allegations. I          9     I don't understand how it has anything to do
  10     understand that I'm parsing -- I'm being a       10     with something so we're going to take a
  11     lawyer here, but they are allegations and        11     break -- or can you answer -- there's a
  12     that -- to the extent that you're saying         12     question on the table. Can you answer the
  13     they're grounds, they're -- they're verified     13     question?
  14     or they're -- they're true...                    14           THE WITNESS: No.
  15           Do you understand they're allegations?     15           MR. SPARKS: Okay. Let's you and I
  16           THE WITNESS: I understand that they        16     talk, please, if we can take a break.
  17     are allegations.                                 17     Thanks.
  18   BY MS. SCULLY:
                                                          18           Not you -- not you and I.
  19   Q. I'll reask the question, Ms. Hofeller. Did
                                                          19           THE WITNESS: Oh, good. Excellent.
  20     you -- you understood -- when you're saying,
                                                          20           THE VIDEOGRAPHER: Going off the
  21     I understood what is written here, I'm just
                                                          21     record. Time is 2:23 p.m.
  22     trying to make sure we have agreement on the
                                                          22           (Whereupon, there was a recess in the
  23     record that the here you're referring to are
                                                          23     proceedings from 2:23 p.m. to 2:36 p.m.)
  24     the four allegations that are set forth on
                                                          24           (HOFELLER EXHIBIT 7 was marked for
  25     the second page of Exhibit 6 as the alleged
                                                          25     identification.)

                                                  178                                                    180

                                                               45 (Pages 177 to 180)
 DISCOVERY COURT REPORTERS                  www.discoverydepo.com                           1-919-424-8242
 STEPHANIE HOFELLER                                                                                    May 17, 2019
Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 64 of 125
   1           THE VIDEOGRAPHER: Going back on the                1     had concluded that based on the interview of
   2       record. The time is 2:37 p.m.                          2     the petitioner's attorney and a review of
   3    BY MS. SCULLY:                                            3     your mother's medical records, that she
   4    Q. Ms. Hofeller, have you had an opportunity to           4     believed the petitioner had met the burden to
   5       review the document that's marked Exhibit 7            5     show reasonable cause to believe that your
   6       that's in front of you?                                6     mother was --
   7    A. Let me -- let me finish.                               7   A. My mother didn't have --
   8    Q. Please, take your time. Tell me when you're            8   Q. -- incompetent?
   9       ready.                                                 9   A. -- and attorney.
  10    A. Hold on. Get my glasses. Is this -- when              10          MR. SPARKS: Stop, please.
  11       was this filed? What is the date on this? I           11          THE WITNESS: I'm sorry.
  12       don't see the date that it was filed. Is it           12          MR. SPARKS: Thank you. Go ahead.
  13       on the second page?                                   13          THE WITNESS: I'm sorry.
  14    Q. It's -- the document is dated on Page 4,              14   A. No. The answer to your question is no.
  15       the -- November 5th, 2018.                            15   Q. Did you at any point in time become aware
  16    A. Oh, okay. All right. All right. I've                  16     that Ms. Riddick had informed the court that
  17       had -- I've reviewed this.                            17     she was concerned that your mother's
  18    Q. Ms. Hofeller, my first question is, have you          18     well-being and estate were at risk without
  19       prior to today seen the document that's               19     the appointment of an interim guardian?
  20       marked as Exhibit 7?                                  20   A. Not really, no. No. No.
  21    A. I don't believe that I did ever see this one,         21   Q. Were you aware that the guardian ad litem had
  22       no. No.                                               22     informed the court that you had had until
  23    Q. Were you at any point aware that a guardian           23     recently an estranged relationship with your
  24       ad litem had been appointed in the                    24     mother?
  25       incompetency proceedings related to your              25   A. Was I aware that Erin Riddick specifically

                                                           181                                                   183

    1     mother?                                                 1     said that I had a previously estranged
    2   A. A guardian ad litem?                                   2     relationship?
    3   Q. Yes.                                                   3   Q. Yes.
    4   A. As in the guardian ad litem, Erin Riddick?             4   A. I don't think I was aware specifically that
    5   Q. Yes.                                                   5     Erin Riddick said that, no. No, I wasn't.
    6   A. At -- ask again. Was I at some point aware             6          (HOFELLER EXHIBIT 8 was marked for
    7     that a guardian ad litem had been                       7     identification.)
    8     appointed --                                            8          MS. SCULLY: Can you provide Exhibit 8,
    9   Q. Yes.                                                   9     please, to the witness.
   10   A. -- at -- yes. Yes.                                    10          THE WITNESS: I never saw this. I'm
   11   Q. When did you first become aware of the                11     sorry.
   12     appointment of a guardian ad litem?                    12   BY MS. SCULLY:
   13   A. I think that that was part of the original            13   Q. Ms. Hofeller, you've had an opportunity to
   14     petition. Yes, it was. Erin Riddick was                14     review the document marked as Exhibit 8?
   15     appointed guardian ad litem when the petition          15   A. Uh-huh.
   16     was filed. When that was served I was aware            16   Q. I believe you said a moment ago you've not
   17     of the fact that a guardian ad litem had been          17     previously seen the document marked as
   18     appointed for my mother.                               18     Exhibit 8?
   19   Q. Did you ever have any communications with             19   A. That's correct.
   20     Ms. Riddick?                                           20   Q. This is the first time you've seen the
   21   A. No. She never reached out to me.                      21     document marked as Exhibit 8?
   22   Q. Did you ever reach out to Ms. Riddick                 22   A. Yep.
   23     directly?                                              23   Q. You were aware, is it correct, that the court
   24   A. No.                                                   24     had entered an order appointing an interim
   25   Q. Did you ever become aware that Ms. Riddick            25     guardian of your mother, correct? Whether

                                                           182                                                   184

                                                                      46 (Pages 181 to 184)
 DISCOVERY COURT REPORTERS                           www.discoverydepo.com                          1-919-424-8242
 STEPHANIE HOFELLER                                                                              May 17, 2019
Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 65 of 125
    1     you'd seen the document or not, you -- you        1     was after Doug Noreen was retained that I saw
    2     were aware that the court had appointed an        2     the paperwork; otherwise, I would not be --
    3     interim guardian for your mother?                 3     not really --
    4   A. At what point?                                   4   Q. Do --
    5   Q. On or about November 6th, 2018.                  5   A. -- don't tend to be in communication with the
    6   A. I was aware that the hearing -- the result of    6     Wake County court as a -- as a matter of
    7     the hearing was a interim guardian appointed,     7     course.
    8     I believe, yes.                                   8   Q. Did someone represent your mother prior to
    9   Q. You were aware that there was an interim         9     Doug Noreen entering his appearance and
   10     guardian appointed over both your mother's       10     representing her in the incompetency
   11     person and over her estate, correct?             11     proceeding?
   12   A. You know, again, I am reading these             12   A. No.
   13     documents. I am not an attorney in these         13   Q. When did Mr. Noreen first begin to represent
   14     matters. In that that is the proper              14     your mother?
   15     interpretation of these documents, I was         15   A. I think that his first conversation with her
   16     aware of what these documents said. My           16     was one or two days after the preliminary.
   17     mother's attorney handled the matter from        17   Q. What preliminary?
   18     that point forward, so my awareness would        18   A. The one at which apparently the interim
   19     extend to reading this as a layperson. So        19     guardian -- the one requested in these
   20     if -- if it says -- if you're asking me was I    20     documents that I explained that I had seen.
   21     aware that -- that this was done, I -- yes,      21   Q. One or two days after the document that's
   22     I -- I guess. I'm not --                         22     marked Exhibit 6, the petition for
   23   Q. Contemporaneous with the proceedings that       23     incompetence?
   24     were ongoing, the incompetency proceedings,      24   A. Yes. Isn't there a -- yeah. I think that --
   25     were you communicating with your mother's        25     if I -- let's see. November 8th rings a bell

                                                    185                                                    187

   1      attorney about the proceedings?                   1     for the day that my mother retained Doug
   2    A. Well, this is a -- this has -- this had been     2     Noreen.
   3      going on -- this was on -- going on for quite     3   Q. November 8th --
   4      a while. At -- at some point I did have           4   A. Uh-huh.
   5      communication with my mother's attorney on        5   Q. -- 2018?
   6      this matter, yes.                                 6   A. Yeah.
   7    Q. And your mother's attorney on this matter I      7          MS. SCULLY: Can you provide the
   8      believe you said was Douglas Noreen?              8     witness Exhibit 9.
   9    A. That's right.                                    9          (HOFELLER EXHIBIT 9 was marked for
  10    Q. Did Mr. Noreen share with you or discuss with   10     identification.)
  11      you the fact that an interim guardian over       11   BY MS. SCULLY:
  12      your mother's estate and over her person was     12   Q. Ms. Hofeller, actually, before I review
  13      going to be appointed by the court?              13     Exhibit 9, I had one follow-up question on
  14    A. Going to be? No.                                14     Exhibit 8. If I could turn your attention
  15    Q. Did he share with you that it was, in -- that   15     back to Exhibit 8.
  16      it did, in fact, occur?                          16         Were you aware that the interim guardian
  17    A. I don't think that --                           17     of the estate that was appointed in these
  18           MR. SPARKS: Objection. You're
                                                           18     proceedings was Everett Bolton?
  19      assuming facts not in -- in evidence and I --
                                                           19   A. Yes.
  20      you might want to find out when Doug Noreen
                                                           20   Q. Did you have any communications with
  21      became her mother's attorney. Just a hint.
                                                           21     Mr. Bolton at any point in time?
  22      Go ahead and answer the question to the
                                                           22   A. No.
  23      best -- if you can, please.
                                                           23   Q. No?
  24    A. I think that the actual -- the -- the moment
                                                           24   A. No.
  25      when I finally saw the result of that was --
                                                           25   Q. Thank you. Were you aware that the Wake

                                                    186                                                    188

                                                                47 (Pages 185 to 188)
 DISCOVERY COURT REPORTERS                    www.discoverydepo.com                          1-919-424-8242
 STEPHANIE HOFELLER                                                                                  May 17, 2019
Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 66 of 125
   1     County Human Services was appointed as the        1   Q. At this point --
   2     interim guardian over your mom's person?          2   A. -- all these dates.
   3   A. Was that the name? I thought it was              3   Q. -- in time, February 6, 2019, was Mr. Sparks
   4     LifeLinks? Oh, that was the one they              4      representing you in any other matters other
   5     suggested, maybe. I -- I was aware that it        5      than your mom's incompetency proceedings?
   6     was a -- a -- a body of some sort rather than     6   A. I -- not -- not -- what else was going on
   7     a -- an individual.                               7      then?
   8   Q. Did you at any point in time have any            8   Q. You were having communications with Mr. Speas
   9     communications with anyone at Wake County         9      and --
  10     Human Services?                                  10   A. Oh. Only in that --
  11   A. No.                                             11   Q. -- Ms. Meese [sic].
  12   Q. Turning your attention to Exhibit 9, I          12   A. Only in that -- I'm sorry. Only in that
  13     believe you had an opportunity to review that    13      he -- he was kind enough to allow me to use
  14     a few moments ago, correct?                      14      his office address as a service address where
  15   A. Yeah.                                           15      I could receive service.
  16   Q. Have you seen the document marked as Exhibit    16   Q. Did you have any communications with your
  17     9 before today?                                  17      mother's counsel, Mr. Noreen, about the
  18   A. I don't -- okay. Report of the -- of the        18      subpoena that was issued to her in -- in this
  19     guardian ad litem. I think I reviewed it         19      litigation?
  20     briefly.                                         20   A. No, I did not.
  21   Q. It appears on Exhibit 9, last page, there's a   21   Q. I take it you didn't have any communications
  22     certificate of service and it reflects           22      with the interim guardian over her estate
  23     that -- do you see the last page there?          23      about the subpoena that was directed to her
  24   A. Oh. Oh, okay. I -- I was going to say, this     24      in this litigation, correct?
  25     isn't...                                         25   A. Yes.

                                                  189                                                             191

   1   Q. On that page it reflects that -- Tom Sparks      1   Q. And you didn't have any communications with
   2     is listed as your attorney?                       2     the interim guardian over her person
   3   A. Yes.                                             3     regarding the subpoena that was issued upon
   4   Q. Yes. At this point in time, No- -- February      4     her in this litigation, correct?
   5     6, 2019, was Tom Sparks acting as your            5   A. That is correct.
   6     attorney in these proceedings?                    6          MS. SCULLY: Can you show the witness
   7           MR. SPARKS: What -- what is this            7     Exhibit 10.
   8     proceeding? I want to make sure you               8          (HOFELLER EXHIBIT 10 was marked for
   9     understand.                                       9     identification.)
  10           MS. SCULLY: Sorry.                         10   BY MS. SCULLY:
  11   BY MS. SCULLY:                                     11   Q. Ms. Hofeller, have you had -- had an
  12   Q. The incompetency proceedings for your mother.   12     opportunity to review the document marked
  13   A. Yes.                                            13     Exhibit 10?
  14   Q. When did you first retain Mr. Sparks in         14   A. Yes.
  15     connection with your mother's incompetency       15   Q. Have you seen the document marked as Exhibit
  16     proceedings?                                     16     10 before?
  17   A. Was it December or January? I don't -- it --    17   A. Yes.
  18     it's all a blur. I think it was early            18   Q. When did you first see the document marked as
  19     January. It was after the hol- -- no. It         19     Exhibit 10?
  20     was --                                           20   A. Sometime after. I really don't know exactly
  21           THE WITNESS: I think you -- you got        21     when. My attorney received --
  22     back to me during the holiday -- what I felt     22          MR. SPARKS: Some -- sometime after
  23     was the holiday time. There you go. Thank        23     when? Please tell her.
  24     you.                                             24   A. The 7th day of February, 2019.
  25   A. I'm sorry. I can't keep track of --             25   Q. Were you aware prior to February -- the date

                                                  190                                                             192

                                                                48 (Pages 189 to 192)
 DISCOVERY COURT REPORTERS                  www.discoverydepo.com                                 1-919-424-8242
 STEPHANIE HOFELLER                                                                                   May 17, 2019
Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 67 of 125
   1      on the document marked as Exhibit 7, February     1      guardian over your mother's estate and over
   2      7, 2019, that there was a plan to dismiss the     2      her person?
   3      incompetency proceedings and submit to the        3   A. Yes. I'm trusting you that those are the
   4      court the settlement agreement that had been      4      right dates.
   5      entered into among the interested parties?        5          MS. SCULLY: If I could just have a
   6    A. You know, I was represented by my attorney at    6      moment to look through my notes, I believe I
   7      that time and he was in communication with my     7      don't have any further questions. Might have
   8      mother's attorney. What I was and wasn't          8      a couple col- -- follow-ups.
   9      aware of, that would be really difficult to       9          THE VIDEOGRAPHER: Going off the
  10      say what and when and how and to what degree     10      record. The time is 2:57 p.m.
  11      because it was being negotiated. I was,          11          (Whereupon, there was a recess in the
  12      again, represented by counsel so I wasn't        12      proceedings from 2:57 p.m. to 2:58 p.m.)
  13      really being spoken to directly on these         13          THE VIDEOGRAPHER: Going back on the
  14      matters other than my attorney.                  14      record. The time is 2:58 p.m.
  15    Q. You understood that Exhibit 10 was a motion     15                EXAMINATION
  16      to dismiss that was submitted to the court       16   BY MR. BRANCH:
  17      along with a settlement agreement that was in    17   Q. Good afternoon, Ms. Hofeller. My name is
  18      the process of being executed, correct?          18      John Branch. I am counsel for the intervenor
  19           MR. JONES: And I'll -- I'll -- I'll         19      defendants and with the Shanahan Law Group
  20      object. I think the witness has already          20      law firm here in Raleigh. Appreciate you
  21      testified that she was communicating with her    21      kind of plowing through things today. I know
  22      attorney here so it seems like anything that     22      there's been a lot and my hope is that I
  23      she learned from her attorney would be           23      don't have very many topics for you to cover
  24      privileged.                                      24      and we can get out of here on a fairly quick
  25           THE WITNESS: Yes.                           25      basis. But what -- what's going to happen is

                                                  193                                                             195

    1           MR. SPARKS: Your -- your awareness of       1     I'm going to jump around some because my
    2     it -- she's asked about your awareness of it.     2     colleague has covered 95 percent of what I
    3     Will you --                                       3     had on my list to cover. So if you would be
    4   A. Yes. At some --                                  4     patient with me if I do that, and if you
    5           MR. SPARKS: -- answer her question.         5     don't understand any of the questions that I
    6   A. -- point I was aware of -- of this, yes.         6     pose, want me to restate anything, please
    7   Q. Do you know if the settlement agreement that     7     feel free to ask me to do so. I'm happy to
    8     is attached as Exhibit A to what's been           8     accommodate you as best --
    9     marked as Exhibit 10, do you know if that, in     9   A. Thank you.
   10     fact, was ultimately signed by all the           10   Q. -- that I can.
   11     individuals that are --                          11         My first question is, what's your home
   12   A. I would --                                      12     address?
   13   Q. -- listed on --                                 13   A. I stated that I wanted that protected.
   14   A. -- not --                                       14     I'm --
   15   Q. -- Page 6 and 7?                                15   Q. And --
   16   A. I'm sorry. I would not be able to tell you      16   A. -- a survivor of domestic violence and these
   17     if this is exactly like the one that's signed    17     documents proliferate at an amazing rate. I
   18     without seeing the signatures on it. I was       18     don't believe that it's in my best interest
   19     not a signator. I would not have a
                                                           19     or -- it's a risk to my safety. That -- that
   20     familiarity to the point where I would be
                                                           20     address is -- I've been able to have it
   21     able to say that this is the one that was
                                                           21     sealed with courts in the past. I think it's
   22     signed.
                                                           22     well established that I'm --
   23   Q. Is it correct that you were aware that
                                                           23   Q. Well, and --
   24     between the period November 6th, 2018, and
                                                           24   A. -- at risk.
   25     February 7th, 2019, there was a interim
                                                           25   Q. -- with all due respect, ma'am, I -- I don't

                                                  194                                                             196

                                                                49 (Pages 193 to 196)
 DISCOVERY COURT REPORTERS                   www.discoverydepo.com                                 1-919-424-8242
 STEPHANIE HOFELLER                                                                                      May 17, 2019
Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 68 of 125
    1     know that part of your personal history and       1            MR. JONES: Agree to disagree. If
    2     I'm not --                                        2       she's outside the range of the -- the
    3   A. Uh-huh.                                          3       subpoena range of the court I think you can't
    4   Q. -- trying to antagonize you by asking you        4       subpoena her.
    5     your home address. However, there's a             5            MR. SPARKS: So that we can move on,
    6     process that the parties have agreed to with      6       we've been here for a long time, may I
    7     regard to having documents held confidential      7       interject with a question or two, please --
    8     and highly confidential in the context of         8            MR. BRANCH: Uh-huh.
    9     this litigation. And so what I would suggest      9            MR. SPARKS: -- if -- if that's okay
   10     is that if you're asking that the -- your        10       with you because it's out of order?
   11     address that you -- that would be -- that the    11            At this time, Ms. Hofeller, are you
   12     parties would agree that it is confidential      12       willing to have -- allow me to accept service
   13     or highly confidential, I'm certain that we      13       of documents on your behalf?
   14     would not have an objection to it so long as     14            THE WITNESS: I am, yes.
   15     we --                                            15            MR. SPARKS: If that changes, will you
   16          MR. SPARKS: She can be served at my         16       provide to me an address at which you can be
   17     office. She's not going to agree to reveal       17       served, wherever that address is, and give me
   18     that. If you want to go to the court and --      18       permission to let all these fine people know
   19     and compel that, you can go to the court and     19       and everybody that's -- every attorney
   20     compel that, but --                              20       involved in this case know where that address
   21          MR. BRANCH: Okay.                           21       might be?
   22          MR. SPARKS: -- she can be served at my      22            THE WITNESS: Yes. Yes, as long as it
   23     office.                                          23       doesn't appear on any of these documents.
   24   BY MR. BRANCH:                                     24            MR. SPARKS: No. No. No. I didn't
   25   Q. And just -- just so we're clear, for purposes   25       ask you for your home address. I said an

                                                  197                                                             199

    1     of any later subpoenas that's served in --        1      address --
    2     that are served in the context of this            2          THE WITNESS: Oh, yes.
    3     lawsuit, trial subpoenas or any other             3          MR. SPARKS: -- at which you can be
    4     documents, you're willing to be served            4      served.
    5     through counsel here as opposed to at your        5          THE WITNESS: Yes. Absolutely.
    6     house?                                            6          MR. SPARKS: Okay. Is that -- is that
    7          MR. JONES: Hold on.                          7      sufficient, sir?
    8          MR. SPARKS: At this time are you             8          MR. BRANCH: Yeah, I think that's fine.
    9     willing to have that done?                        9          MS. SCULLY: Yeah.
   10          THE WITNESS: Yes.                           10          MR. SPARKS: Thank you. I'm sorry to
   11   BY MR. BRANCH:                                     11      interrupt.
   12   Q. All right. And in the event that you are --     12          MR. BRANCH: No. No. Well, that was
   13     you withdraw that authorization for your         13      very helpful so thank you for interrupting.
   14     lawyer, would you then be willing to provide     14          THE WITNESS: Thanks.
   15     us with your home address so that we can         15   BY MR. BRANCH:
   16     serve you with process?                          16   Q. Why did you pick Common Cause to reach out to
   17          MR. JONES: I'll object. She's               17      you -- or to reach out to with regard to
   18     outside -- she lives outside the range of the    18      finding an attorney to represent your mother
   19     subpoena range of the court. She already         19      in the competency dispute?
   20     testified --                                     20          MR. JONES: Objection, asked and
   21          MR. BRANCH: I mean, doesn't mean we         21      answered earlier.
   22     can't subpoena her and we have a right to --     22   A. I answered that question I thought pretty
   23     in the event that we believe that her            23      thoroughly.
   24     testimony is necessary at trial to subpoena      24   Q. And maybe I missed it, but I'd just like to
   25     her to testify and --                            25      go back over it just for a little bit. I

                                                  198                                                             200

                                                                 50 (Pages 197 to 200)
 DISCOVERY COURT REPORTERS                   www.discoverydepo.com                                   1-919-424-8242
 STEPHANIE HOFELLER                                                                                   May 17, 2019
Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 69 of 125
   1       mean, why -- again, why Common Cause?                  1          MR. BRANCH: -- different question.
   2            MR. JONES: Objection, asked and                   2   A. -- position. This was just what he did.
   3       answered.                                              3          MR. SPARKS: Please.
   4            MR. BRANCH: And, again, she can answer            4          THE WITNESS: I'm sorry.
   5       the question.                                          5   BY MR. BRANCH:
   6    A. They are local. They're local and I needed             6   Q. Was your father retained by parties in
   7       to, you know, ascertain who was local as far           7     litigation with Common Cause?
   8       as local attorneys, and their knowledge of             8          MR. JONES: Objection. There's no
   9       the politicization of my family affairs as it          9     establishment of any foundation.
  10       pertains to anyone who is involved on this            10          MR. BRANCH: I'm asking if she has
  11       level with politics, it seemed that they              11     knowledge of that.
  12       would comprehend that.                                12   A. I don't know the details of how my father was
  13    Q. And why -- why did it seem like Common Cause          13     actually involved in all of this. I don't
  14       would have a comprehension of the                     14     know the details. I -- he -- he was all over
  15       politicization of your family's affairs?              15     the country all the time my whole entire
  16    A. Because all of the attorneys involved in all          16     childhood. I don't know when he signed on
  17       of these matters would have an understanding          17     with who in what capacity, whether he was
  18       of it.                                                18     working for the RNC, whether he was a
  19    Q. So that's because Common Cause had attorneys          19     consultant. I don't know those details. It
  20       that had been involved in legal matters with          20     would be very -- I don't know. It seems
  21       knowledge of the politicization of your               21     almost like it -- it -- we're trying to
  22       family's affairs?                                     22     establish that I would misstate. I would
  23    A. How shall I put this? Your average American           23     rather just go ahead and say that I don't
  24       doesn't understand what redistricting even            24     know these details. If you continue to press
  25       is, so attorneys that are involved in matters         25     me to tell you yes or no, eventually there is

                                                           201                                                  203

    1     that pertain to it are much more likely to              1     an idea that I will say that I know something
    2     understand the importance of my father's                2     that I wasn't aware of.
    3     position on these matters.                              3   Q. And I -- to be clear, I don't know is a
    4   Q. Okay. And prior to reaching out to Common              4     perfectly valid answer. If you don't know,
    5     Cause about the -- about the topics on which            5     you don't know. That's fine. I'm not trying
    6     you reached out to them, you were aware that            6     to press you for a certain answer. I'm
    7     they -- that Common Cause was involved in               7     trying to understand what it is you do
    8     litigation regarding redistricting?                     8     actually know.
    9   A. Yes.                                                   9   A. And, again, I've really tried to --
   10   Q. And were you -- and you were aware that they          10          MR. JONES: There's no --
   11     had taken positions adverse to those of your           11          THE WITNESS: Okay.
   12     father or your father's businesses?                    12   A. I tried to address it before.
   13   A. You know, my father --                                13   Q. And so are you aware that the redistricting
   14          MR. JONES: Oh, object. Object.                    14     maps at issue in this case are ones that were
   15          MR. SPARKS: She --                                15     passed by the North Carolina General Assembly
   16          MR. JONES: Ans and ans --                         16     in 2017?
   17          MR. SPARKS: She --                                17   A. Passed by? You mean -- no. No, I wasn't
   18          MR. JONES: Asked and answered.                    18     aware.
   19          MR. SPARKS: She actually said that --             19   Q. Okay. Well, are you aware that redistricting
   20          THE WITNESS: Yeah.                                20     maps are enacted laws by the North Carolina
   21          MR. JONES: You just changed the word              21     General Assembly in North Carolina?
   22     antagonistic to adverse. It's been asked and           22   A. No.
   23     answered multiple times.                               23   Q. And you weren't -- I believe you just
   24          MR. BRANCH: Well, then it's a --                  24     testified that you weren't aware that the
   25   A. And this wasn't my father's --                        25     maps that are being challenged by the

                                                           202                                                  204

                                                                      51 (Pages 201 to 204)
 DISCOVERY COURT REPORTERS                            www.discoverydepo.com                        1-919-424-8242
 STEPHANIE HOFELLER                                                                              May 17, 2019
Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 70 of 125
    1     plaintiffs in this lawsuit are ones that were     1   A. -- a smartphone?
    2     enacted in 2017?                                  2   Q. -- an Android? Yes. That --
    3   A. No. I didn't know --                             3   A. Yes, I have a smartphone.
    4   Q. Okay.                                            4   Q. Okay. And what kind of a phone is it? Is it
    5   A. -- any of those state- -- specifics.             5     an iPhone, Android?
    6   Q. If -- on the assumption that I'm correct that    6          MR. JONES: Ob- -- object. This is --
    7     the General Assembly passed the maps that are     7     this is ri- -- ridiculously irrelevant.
    8     at issue in this litigation in 2017, would it     8          MR. BRANCH: It is not.
    9     be correct to say that you had no                 9   BY MR. BRANCH:
   10     communications with your father about those      10   Q. You can answer.
   11     maps that were passed?                           11   A. It's -- it's either an iPhone or an Android.
   12   A. I don't know when he started drawing those      12   Q. All right. And it's one specific device. Is
   13     maps. My fa- -- I was an only child. My          13     that the same device that you have used since
   14     father and I spoke about a lot of matters        14     September 30th of 2018?
   15     right up until the point when I didn't speak     15   A. No.
   16     to him anymore. So I have no idea whether or     16   Q. Okay. How many different devices have you
   17     not the maps that he was drawing the last        17     used since September 30th of 2018 associated
   18     time I spoke to him were those maps. I would     18     with your primary telephone number?
   19     have no way of knowing that.                     19   A. Two.
   20   Q. So you have no way of knowing one way or        20   Q. Two?
   21     another?                                         21   A. Two, I think, yeah.
   22   A. That's right.                                   22   Q. Okay. Do you --
   23   Q. Okay. Did you -- what's -- I'm not trying to    23   A. I don't know. These were not associated with
   24     raise the same concerns you have about your      24     the same phone number. I -- I'm a popular
   25     address, but I do have some questions about      25     person. I don't tend to just give my phone

                                                  205                                                      207

    1     the use of your phone. So --                      1     number out and I also tend to -- to find that
    2   A. The use of my what?                              2     it's better when you're on Google to -- to
    3   Q. Your --                                          3     not be quite as consistent as most of -- most
    4          MS. SCULLY: Phone.                           4     people are.
    5   BY MR. BRANCH:                                      5           MR. SPARKS: Do you need to take a
    6   Q. Your cell phone. And so I'm going to ask you     6     break?
    7     what your cell phone number is so...              7           THE WITNESS: No. No, I don't.
    8          MR. JONES: I'll --                           8   A. So, no, it hasn't been the same phone number.
    9   BY MR. BRANCH:                                      9   Q. Okay. And -- all right. So the question I
   10   Q. Are you willing -- are you willing to share     10     had was actually as to the device that you
   11     that for the --                                  11     use, the physical hardware. And what I was
   12   A. No.                                             12     asking, and it was based on an assumption
   13   Q. Okay. Let me ask the question a different       13     that I think turned out not to be correct,
   14     way. Have you used the same -- do you have a     14     was how many different devices have you used
   15     smartphone that you use -- that is associated    15     since September 30th of 2018 to present day?
   16     with the regular phone number that you use       16   A. I think it's two. Two.
   17     and give out to people?                          17   Q. Okay. Okay. Do you -- did you change phone
   18   A. Forgive me for being a little bit concerned     18     numbers when you changed devices at some
   19     about where -- I mean, I -- what can I say?      19     point during that period of time?
   20     I mean, I -- the -- what -- what period of       20   A. Yes.
   21     time are we talking about here? I mean...        21   Q. Okay. Can you tell me approximately when
   22   Q. Current -- let's say today do you have an       22     that was?
   23     iPhone?                                          23   A. Late last year, I think.
   24   A. Do I have --                                    24   Q. Towards the -- do you think possibly
   25   Q. Do you have --                                  25     December? I'm not looking for a specific

                                                  206                                                      208

                                                                52 (Pages 205 to 208)
 DISCOVERY COURT REPORTERS                   www.discoverydepo.com                            1-919-424-8242
 STEPHANIE HOFELLER                                                                                      May 17, 2019
Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 71 of 125
   1       date.                                                 1   A. I don't think so.
   2    A. Possibly, yeah.                                       2   Q. Okay. So you wouldn't have lost any of the
   3    Q. Okay. Can you tell me why you switched phone          3     text messages that have been sent to or from
   4       numbers and devices?                                  4     you with regard to the new phone?
   5    A. Old -- old device, running out of storage. I          5   A. I don't suppose that I would have.
   6       didn't have a contract so...                          6   Q. Okay. And the old phone, I believe you
   7    Q. Okay. Did you keep the old device?                    7     testified that you gave -- you erased the
   8    A. For a while I did.                                    8     information that was on the old phone and
   9    Q. And where is it now?                                  9     gave it to a friend of yours in January or
  10    A. I gave it to a friend. Cleared it off, reset         10     February of this year?
  11       it to factory settings, and gave it to a             11   A. Sometime early this year, yeah.
  12       friend of mine who couldn't afford to buy a          12   Q. Okay. What -- I'm shifting topics back to
  13       new one.                                             13     the -- the devices that you turned over to
  14    Q. Okay. And when did you do that                       14     Arnold & Porter in connection with the
  15       approximately?                                       15     subpoena. What computers or other electronic
  16    A. January, February, sometime in there.                16     devices did you use to read the contents of
  17    Q. All right. And is that -- you testified              17     those hard drives or thumb drives?
  18       earlier when you were asked about the --             18   A. A laptop.
  19       being -- whether you're in possession of the         19   Q. Was it just one laptop?
  20       text messages with Mr. Speas that some of the        20   A. Yes.
  21       old text messages had been deleted. Were             21   Q. And do you still have possession of the
  22       they -- when you talked about --                     22     laptop?
  23    A. That's why I got a --                                23   A. Yes, I do.
  24    Q. -- them being --                                     24   Q. Okay.
  25    A. -- new phone.                                        25          MR. BRANCH: All right. If we can go

                                                          209                                                          211

    1          MR. SPARKS: Let him --                            1     off the record for a couple minutes, I'm just
    2          THE WITNESS: I'm sorry.                           2     about done.
    3          MR. SPARKS: Let him answer --                     3         MS. SCULLY: I want to talk about
    4          THE WITNESS: I'm sorry.                           4     something.
    5          MR. SPARKS: -- ask the question,                  5         THE VIDEOGRAPHER: Going off the
    6     please.                                                6     record. The time is 3:15 p.m.
    7   BY MR. BRANCH:                                           7         (Whereupon, there was a recess in the
    8   Q. Yeah. Well, I think -- you -- you can go              8     proceedings from 3:15 p.m. to 3:18 p.m.)
    9     ahead and explain. Can you tell me what                9         THE VIDEOGRAPHER: Going back on the
   10     happened?                                             10     record. The time is 3:18 p.m.
   11   A. Yeah. My phone started running out of                11         MR. BRANCH: Nothing further.
   12     storage, it couldn't do the updates, and as           12         MR. SPARKS: Nothing from me.
   13     it ran more and more out of storage, it was           13         MR. JONES: Nothing from me either.
   14     dropping -- it was dropping things like text          14         THE VIDEOGRAPHER: This concludes the
   15     messages and -- yeah. Both the iPhones and            15     video deposition. Time going off the record
   16     the androids do that so...                            16     is 3:18 p.m.
   17   Q. Okay. And then after it was dropping text            17            [SIGNATURE RESERVED]
   18     messages, you went and got a new phone?               18      [DEPOSITION CONCLUDED AT 3:18 P.M.]
   19   A. You know, as -- at my earliest convenience I         19
   20     got a new phone.                                      20
   21   Q. Okay. And -- and to the extent that                  21
   22     you've -- well, strike that.                          22
   23          Has -- have you encountered the same             23
   24     problems with dropping phone calls and text           24
   25     messages since you've had your new phone?             25


                                                          210                                                          212

                                                                      53 (Pages 209 to 212)
 DISCOVERY COURT REPORTERS                            www.discoverydepo.com                            1-919-424-8242
 STEPHANIE HOFELLER                                                                                       May 17, 2019
Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 72 of 125
   1   A C K N O W L E D G E M E N T OF D E P O N E N T            1   STATE OF NORTH CAROLINA )
   2                                                                              )CERTIFICATE
   3       I, STEPHANIE HOFELLER, declare under the                2   COUNTY OF WAKE      )
                                                                   3
   4   penalties of perjury under the State of North
   5   Carolina that I have read the foregoing 212 pages,          4           I, LISA A. WHEELER, RPR, CRR, Court
   6   which contain a correct transcription of answers
                                                                   5   Reporter and Notary Public, the officer before whom
   7   made by me to the question therein recorded, with
                                                                   6   the foregoing proceeding was conducted, do hereby
   8   the exception(s) and/or addition(s) reflected on
                                                                   7   certify that the witness whose testimony appears in
   9   the correction sheet attached hereto, if any.
                                                                   8   the foregoing proceeding was duly sworn by me; that
  10          Signed this, the _____ day of
                                                                   9   the testimony of said witness was taken by me to
  11   _________, 2019.
                                                                  10   the best of my ability and thereafter transcribed
  12
                                                                  11   by me; and that the foregoing pages, inclusive,
  13
                                                                  12   constitute a true and accurate transcription of the
                                                                  13   testimony of the witness.
  14                  __________________________
                                                                  14           I do further certify that I am neither
  15                    STEPHANIE HOFELLER
                                                                  15   counsel for, related to, nor employed by any of the
  16
                                                                  16   parties to this action and, further, that I am not
  17   State of:______________                                    17   a relative or employee of any attorney or counsel
  18   County of:_____________                                    18   employed by the parties thereof, nor financially or
  19       Subscribed and sworn to before me this                 19   otherwise interested in the outcome of said action.
  20   ______ day of _____________, 2019.                         20           This the 20th day of May, 2019.
  21
                                                                  21
  22                  __________________________                  22                ____________________________
  23                    Notary Public                             23                 Lisa A. Wheeler, RPR, CRR
  24   My commission expires:____________________                 24                 Notary Public #19981350007
  25                                                              25


                                                            213                                                     215

   1           ERRATA SHEET
   2   Case Name: COMMON CAUSE, ET AL. VS. DAVID R.
   3         LEWIS, ET AL.
   4   Witness Name: STEPHANIE HOFELLER
   5   Deposition Date: FRIDAY, MAY 17, 2019
   6   Page/Line    Reads         Should Read
   7   ____/____|_____________________|___________________
   8   ____/____|_____________________|___________________
   9   ____/____|_____________________|___________________
  10   ____/____|_____________________|___________________
  11   ____/____|_____________________|___________________
  12   ____/____|_____________________|___________________
  13   ____/____|_____________________|___________________
  14   ____/____|_____________________|___________________
  15   ____/____|_____________________|___________________
  16   ____/____|_____________________|___________________
  17   ____/____|_____________________|___________________
  18   ____/____|_____________________|___________________
  19   ____/____|_____________________|___________________
  20   ____/____|_____________________|___________________
  21   ____/____|_____________________|___________________
  22   ____/____|_____________________|___________________
  23   ____/____|_____________________|___________________
  24   _______________________           _________________
  25    Signature                Date


                                                            214

                                                                       54 (Pages 213 to 215)
 DISCOVERY COURT REPORTERS                             www.discoverydepo.com                          1-919-424-8242
 STEPHANIE HOFELLER                                                             May 17, 2019
Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 73 of 125
          A            141:21 169:1        103:23 169:15     213:8            anyway 40:7
  à 119:16             186:24              184:16 189:14    Android 207:2,5    131:1,4
  a.m 1:15 5:3       ad 4:19,22 11:18    agree 197:12,17     207:11           apartment 20:11
    43:21,23,23,25     176:1 181:24        199:1            androids 210:16    20:16,20,25
    86:17,19,19,21     182:2,4,7,12      agreed 197:6       anecdotal 32:15    22:5,9 23:14
  Abha 162:14          182:15,17         agreement           34:15 140:14      24:10 25:20
  ability 94:23        183:21 189:19       178:22 193:4     angry 99:8         26:12 27:6,21
    215:10           ad-stick 11:20        193:17 194:7     ans 202:16,16      35:19 38:24
  able 24:20 28:18   ad-sticks 23:21     ahead 8:1 10:20    answer 7:19,24     47:10 52:21
    28:23 29:8       adapter 29:4          14:20 34:5        8:1,8 12:22       112:13
    31:17,17 37:7    add 19:6              66:23 75:16       42:8 48:1        apologize
    62:23 84:20      addition(s)           79:18 81:24       56:22 65:13       114:25 169:5
    85:15 130:14       213:8               106:15 144:5      66:7 67:6        apparently
    146:14 147:7     additional 15:13      157:19 159:22     68:13 69:12,14    72:23 168:3
    156:10 160:16      21:14 138:19        172:12,15         69:15,22 71:11    187:18
    194:16,21        address 9:20          173:25 183:12     71:18 75:16      appeal 34:10,23
    196:20             15:9,10 82:16       186:22 203:23     79:18 80:1        60:15 102:25
  absolutely 26:9      130:13 132:16       210:9             81:24 86:8        103:7,14,20
    63:1 173:24        141:21 191:14     ahold 71:7          88:14,20 112:8   appeals 34:12
    200:5              191:14 196:12     al 1:4,8 5:6,9      118:1 137:16     appear 15:4
  academic 103:3       196:20 197:5        214:2,3           145:25 156:12     46:11 77:20
    105:5 145:14       197:11 198:15     Alexandria          159:22 160:3      154:18 199:23
  accept 143:21        199:16,17,20        24:24 51:25       170:23 172:3     appearance 78:1
    146:3,4 199:12     199:25 200:1      alive 30:13         172:15 173:24     179:11 187:9
  accepted 145:6       204:12 205:25     Allan 59:10         174:2,4 180:11   appeared 12:4
  accepting 35:5     addressed 15:7      allegations         180:12 183:14     25:9 54:25
  access 160:16        44:18 129:1         178:9,11,15,17    186:22 194:5      79:20 149:19
    164:13           adequate 146:16       178:24            201:4 204:4,6     155:25
  accommodate        Adjudication        alleged 178:25      207:10 210:3     appearing 129:5
    196:8              4:16 177:10         179:3,8          answered 57:8     appears 44:17
  accuracy 66:11     admissibility       alleges 179:5       75:15 76:6        45:21 46:10,21
  accurate 8:4         102:20 134:5,6    allegiance 37:20    79:22 81:23       76:16,17,19,25
    126:22 160:24    admitted 37:17      allegiances 38:1    86:7 106:22       77:9 127:4
    215:12           advance 75:18       allow 191:13        113:16 145:21     168:20 189:21
  accurately           109:4 133:1         199:12            145:23 158:8      215:7
    140:12             141:5,25          allowed 88:12       160:1 165:16     Application
  accusation           151:21              104:2 137:19      165:17,20         4:17 177:11
    67:15            adverse 202:11      alongside 105:2     200:21,22        appointed 58:24
  accustomed 55:6      202:22            alter 18:24         201:3 202:18      179:15 181:24
    114:8 133:16     affairs 201:9,15    altered 131:12      202:23            182:8,15,18
    160:19             201:22            amazing 196:17     answering 80:8     185:2,7,10
  achieve 133:3      affiliated 104:19   ambiguous          answers 213:6      186:13 188:17
  Acknowledged       affirmed 6:11         64:17 66:6       antagonistic       189:1
    7:20             afford 209:12       American            90:14,18 91:4    appointing
  acting 190:5       afternoon             201:23            202:22            176:1 184:24
  action 103:5         195:17            amount 83:12       antagonize        appointment
    215:16,19        age 139:24            140:20 163:19     197:4             4:17,21 177:11
  actions 179:13       152:21            amounted 72:5      anybody 150:20     182:12 183:19
    179:14           ago 36:22 48:16     and- 2:6,21        anymore 40:12     Appreciate
  actual 28:19         68:25 80:23       and/or 71:10        205:16            195:20

                                                                                         216
 DISCOVERY COURT REPORTERS           www.discoverydepo.com                    1-919-424-8242
 STEPHANIE HOFELLER                                                             May 17, 2019
Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 74 of 125
  appropriate        ascertain 201:7    assumption           114:9 115:6    123:12,21
    29:2 62:9        aside 83:12,16       46:17,18 205:6     119:22 122:23  129:25 130:17
    96:17              83:20 124:8        208:12             125:22 133:16  142:11 161:10
  approximately        151:4 169:3      assure 29:18         134:14 136:18  172:19 181:1
    93:7 96:18       asked 11:2 26:18   assured 40:8         144:7 201:8,16 188:15 190:22
    97:1 108:22        30:24 40:2       attached 194:8       201:19,25      195:13 200:25
    110:17 124:21      47:25,25 51:14     213:9            August 171:16    211:12 212:9
    132:13 138:25      57:7 63:13,17    Attachments          171:20 172:23 backed 29:14
    165:1 208:21       71:5,9,17,20       4:15               172:24 173:7   87:15
    209:15             71:21,22,23,24   attempt 66:10      authenticate    background
  archival 103:3       72:7 75:14         73:9,13 75:17      136:25 171:23  148:16
  archive 150:6        76:5 81:23         75:20 130:7      author 33:2     backup 11:21
  area 141:1           86:6 102:2       attempts 73:12     authorization    12:6 78:25
  Aria 162:10          106:21 109:17      140:3              198:13         122:15
  Arnold 2:3 5:17      110:1 112:5,6    attend 171:9       available 54:3  backups 51:23
    6:19 15:8          113:15 121:7     attention 33:7       109:6          56:16 71:13
    44:18 45:5,10      122:16 139:11      44:12 55:7       Avenue 2:4,19    78:2 84:2
    45:11,12 46:22     142:10 145:9       76:14 78:11      average 140:7    87:10,21,25
    46:24 47:2,17      145:20 158:8       160:21 188:14      201:23         111:10 146:22
    48:14,18 49:9      165:17 194:2       189:12           aware 33:16,17  bag 23:19,20
    59:16 60:8         200:20 201:2     attitude 144:10      34:9 40:9     BakerHostetler
    64:10 65:8,18      202:18,22        attorney 5:22        57:10 58:22    2:17 6:5
    67:20 68:17        209:18             10:1,2,16 27:2     59:1 133:15   band 78:9 80:24
    69:6,19 74:12    asking 68:20         31:18 58:11        168:15,24     bank 54:5
    75:5 76:3 79:5     108:8 121:23       59:8,8 68:7,14     169:15 181:23 base 129:23
    79:12 80:12        137:11 148:5       69:3,24 70:5,6     182:6,11,16,25based 106:4
    82:21,23 83:1      172:10 185:20      70:9 82:10         183:15,21,25   137:16 145:15
    89:2 113:4,13      197:4,10           91:12,14 96:2      184:4,23 185:2 146:1 179:13
    114:20,24          203:10 208:12      96:4,4,7,8,17      185:6,9,16,21  183:1 208:12
    131:21 134:22    assembled 12:5       97:7 98:16         188:16,25     basic 19:24
    136:11 146:10    Assembly             107:8 114:12       189:5 192:25   41:14 50:4
    147:15 148:24      204:15,21          123:25 131:24      193:9 194:6,23 84:17 122:24
    149:15 150:9       205:7              131:24 141:18      202:6,10 204:2basically 108:5,8
    150:20,25        assert 51:17         183:2,9 185:13     204:13,18,19   131:2 139:9,11
    151:7 157:25     asserted 95:24       185:17 186:1,5     204:24         154:10 158:25
    161:23 163:16      177:18             186:7,21 190:2   awareness        169:20
    163:22 164:5     asserting 49:23      190:6 192:21       119:13 185:18 basis 179:1
    164:15,25        assertion 99:15      193:6,8,14,22      194:1,2        180:8 195:25
    165:11,25        assertions 36:13     193:23 199:19                    beat 119:17
    166:13,17,20       179:17             200:18 215:17           B        begins 5:4
    211:14           assistant 179:11   attorney-client    B 4:7           begun 102:5
  arrival 52:13      associated           62:17,19 69:11   back 21:12 26:1 behalf 61:25
  arrived 49:13        206:15 207:17    attorney-in-fact    28:10,13,15     199:13
  article 33:10,21     207:23             179:15            32:21 38:10    belief 56:14
    59:21 102:8,23   assume 64:1        attorneys 37:15     42:12 43:24     100:9
    169:10 173:12      74:18 78:15        62:13 67:10       46:8 51:24     believe 6:25 38:2
  articles 84:9,11   assumed 56:1,19      93:19 95:18       55:13,19 59:21  46:7,14 47:24
    84:12 173:5,9      87:24 116:4        97:11 101:24      74:4,8,9 76:8   48:6 52:24
    173:13           assuming             104:10,13         86:20 89:8      53:4,15 58:17
  articulate 88:22     186:19             107:2,6 114:8     107:22 123:1    62:8 63:8 74:3

                                                                                        217
 DISCOVERY COURT REPORTERS          www.discoverydepo.com                     1-919-424-8242
 STEPHANIE HOFELLER                                                              May 17, 2019
Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 75 of 125
    76:8 82:15         117:17 125:25     43:18 47:4          111:2,15         cartography
    84:10 91:8         140:13 145:13     86:12,13 123:3      120:24 122:12      140:5
    92:13 100:3,3      158:24 200:25     123:5 161:5         125:14,14,16     case 5:12 9:2,6
    105:17 107:17      206:18            180:11,16           125:17 130:8       9:17 17:8 31:2
    107:24 111:14    blankly 137:14      208:6               132:7 136:12       35:4 36:3
    121:4,4 123:18   blue 25:4 78:9     brief 7:8 25:24      136:22 137:1,4     38:14 42:12,18
    125:6 126:20       78:10,11,12,13    130:7 132:20        137:4 138:17       44:9 55:23
    143:8 156:7      Bluetooth 139:3     132:22              138:22,25          58:13,14,17,18
    170:12 180:6,7   blur 190:18        briefly 25:1         139:15 140:17      60:11 90:24
    181:21 183:5     blurry 88:4         42:15 189:20      called 101:2         103:2 105:10
    184:16 185:8     Board 2:11 5:23    bring 13:24          121:16,20          111:4 116:23
    186:8 189:13     Bob 31:15 36:25     143:2               130:2 136:17       119:21 124:18
    195:6 196:18       89:12 93:16      bringing 99:5      calls 62:3 73:11     127:3 168:16
    198:23 204:23      94:6,10 162:24   Brooks 8:24          87:18 108:25       199:20 204:14
    211:6            body 189:6         brought 32:14        109:5 139:4        214:2
  believed 35:17     bold 62:15          33:6 91:22          210:24           cases 84:5
    114:3 179:9      Bolton 188:18       135:9             camps 100:12       cash 53:20
    183:4              188:21           burden 183:4       capacity 1:7 5:7   casual 25:24
  bell 187:25        bolts 124:13       buried 22:25         203:17             121:21 138:6
  belonged 12:13     book 24:2 33:16     30:2              caption 175:24       153:18,22
    25:21 40:2       bookshelf 24:9     business 27:2      car 137:12           157:12
    50:5 82:1        bore 73:18          51:9,18 55:1        138:22 139:3     caught 153:2
    112:3,14         bored 159:9         55:13 56:24       card 52:20 53:21   cause 1:4 5:6
  belonging 13:2     bottom 10:21        57:4 59:15          53:23 54:1,5       31:9,14,17,25
  beltway 140:16       15:19 167:5       60:7 61:7,7,11    care 9:24 22:23      32:13 33:24
  beneficiaries      box 15:4,21         69:5 70:15,17       37:20              36:13 37:1,7
    120:18             22:21 23:2        70:23 71:1        career 61:2          38:12 56:12
  beneficiary          26:3 29:3         72:5 74:15        careful 19:6         57:20,24 59:6
    82:10              44:17,21 45:3     75:12,24 76:2       29:21 134:14       59:16 60:7
  benefit 43:11        45:4,6,7 112:7    81:19,19 82:17    Carolina 1:1,19      76:4 89:9,10
  best 14:1 64:20      133:4 163:21      82:18 83:23         2:12,14,24 3:4     89:24 90:10,14
    65:5,16 67:12    box-style 24:2      108:10 127:11       3:9,18 5:11,22     90:25 91:3
    91:16 94:23      boxes 23:23         142:6 145:17        8:14 11:8          92:8,16 98:4
    110:14,25        Braden 133:22      business-style       12:20 13:4,14      98:14 100:25
    115:1,9,11       Branch 3:3 4:4      110:24              33:18 35:24        104:18 106:24
    124:11 126:25      5:24,24 88:5,8   businesses           52:17 79:7,14      125:23 162:20
    134:17 138:16      162:11 167:10     202:12              80:6 88:9,13       163:1,3,6,9,23
    140:22 186:23      167:12 174:6     busy 95:16           90:8 91:5          173:14,17
    196:8,18           174:25 195:16    buy 209:12           105:7,8 128:6      175:25 183:5
    215:10             195:18 197:21                         129:8 204:15       200:16 201:1
  better 99:16         197:24 198:11            C            204:20,21          201:13,19
    114:21 115:13      198:21 199:8     C 2:1 3:1 5:1        213:5 215:1        202:5,7 203:7
    132:5 156:10       200:8,12,15        162:10 213:1     Carolina's 33:12     214:2
    208:2              201:4 202:24       215:1,1            34:22            CC 133:20
  beyond 62:21         203:1,5,10       cable 29:2         Caroline 67:11     CC'd 133:12,18
    76:21 104:22       206:5,9 207:8    cables 29:4          119:2 125:21     cell 108:10 206:6
    105:10 119:2       207:9 210:7      call 11:20 12:1      126:1 133:15       206:7
  bias 37:16           211:25 212:11      94:1,1,4 95:18     137:6 138:12     census 43:2
  bit 33:6 88:3,3    brand 78:21          108:12 109:23      138:17 142:23    centered 40:6
    99:23 103:9      break 8:7,9          110:7,8,12,18      143:20 153:23      154:1

                                                                                           218
 DISCOVERY COURT REPORTERS          www.discoverydepo.com                     1-919-424-8242
 STEPHANIE HOFELLER                                                                May 17, 2019
Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 76 of 125
  certain 52:25       childhood 22:21     clients 62:1         57:20,24 59:6      162:16,19,20
    73:17 84:2,4        203:16            close 109:13         59:15 60:7         166:24 170:18
    101:19 103:19     children 29:24        132:19 140:25      76:4 89:9,10       182:19 188:20
    103:24 127:10       30:1 51:3         closed 105:22        89:24 90:10,14     189:9 191:8,16
    127:10 132:17       54:19 80:20       closer 140:22        90:25 91:3         191:21 192:1
    197:13 204:6        83:4,11 85:9      coffin 23:1          92:8,16 98:4       205:10
  certainly 42:22       85:10 148:13      Coie 162:17          98:14 100:25     communiques
    67:9 68:2           150:5               164:8              104:18 106:24      109:15
    136:3 155:17      children's 150:5    col- 195:8           125:22 162:20    community
    173:8             choose 64:22        colleague 196:2      163:1,3,6,8,23     20:14 72:14
  certificate 4:14      65:19             colleagues 97:25     173:14,17        comparison
    189:22            choosing 67:15        149:1 166:6        200:16 201:1       85:21
  certify 215:7,14    chose 37:21         collected 51:16      201:13,19        compel 197:19
  cetera 30:19        Chris 72:9            143:14             202:4,7 203:7      197:20
  chain 67:13         cigarette 86:15     collective 66:10     214:2            compensations
    115:14            circumstances       colloquialism      communicate          163:24
  Chairman 1:7          111:25 170:17       119:16 136:19      75:3 89:21       competence
    5:7               civil 35:14 61:15   Color 4:11           91:10              91:20 153:12
  challenge 91:19       63:24 124:1       colors 17:25       communicated       competency
  challenged          clar- 66:14         combination          74:13 91:17        200:19
    204:25            clarification         94:8               93:24 109:8      complete 8:4
  challenging           49:6 122:17       come 25:15         communicating        65:2
    153:11            clarified 64:20       26:21 27:5         81:7 185:25      completely 43:8
  chance 23:6           65:4,15 66:12       36:6 37:16         193:21             49:3 103:21
    113:1 114:10        66:13 67:3          47:9 71:25       communication      comprehend
    153:4             clarifies 64:8        74:8 103:4         62:17 89:11,14     201:12
  change 31:3         clarify 12:24         104:4 125:19       89:20 92:20      comprehension
    74:6 208:17         36:4 46:4           139:11 154:22      93:4,8 94:10       201:14
  changed 73:19         49:10 67:9          154:24 160:16      97:10 107:2      computer 12:6,9
    88:14 202:21        106:10 111:15       169:7              109:1,21 121:1     26:20,23 27:8
    208:18              112:20 150:21     comes 101:5          122:23 123:17      28:23 29:8,15
  changes 19:10         153:5 160:2       comfortable          123:22,25          30:12 71:15
    19:18 199:15        165:21 166:8        135:7,10           124:19 133:11      79:1 83:8
  changing 88:21      clarifying 69:2     coming 99:20         135:13 149:11      87:14 112:24
  characterizati...     96:1                101:5 141:18       152:3 162:21       154:21 156:7
    178:9             classic 116:9       comment 32:22        173:3 186:5        157:16
  characterize        clean 19:16           36:18 59:23        187:5 193:7      computers 70:18
    91:6              clear 12:25         commented          communicatio...      70:21 87:5,15
  characterizes         23:19 27:9          36:11,12           62:19 68:21        87:22 89:4
    67:2                56:22 57:13,15    commingled           89:8 92:19         142:5 155:7
  charged 147:1         101:5 104:3         128:24             94:11 95:3         211:15
    173:20              116:18,19         commission           96:18 106:5      concern 61:18
  charges 52:20         125:20 130:22       213:24             107:5 108:22       69:4 98:21
  check 49:20           140:10 147:9      Committee 1:8        130:9 132:14       101:10 105:9
    163:13              197:25 204:3        5:8                133:9 135:24     concerned 29:25
  checked 48:24       Cleared 209:10      Common 1:4 5:6       136:5,7,10         37:18 62:14
    155:1             clearing 132:25       31:9,13,17,25      141:13,19          105:23 146:19
  child 139:20        clearly 35:22,23      32:12 33:24        157:5 161:13       159:8 183:17
    179:10,11,14        118:9               36:13,25 37:6      161:16,19          206:18
    205:13            client's 62:23        38:12 56:12        162:7,10,13,14   concerning

                                                                                            219
 DISCOVERY COURT REPORTERS            www.discoverydepo.com                     1-919-424-8242
 STEPHANIE HOFELLER                                                             May 17, 2019
Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 77 of 125
    63:25 71:6        49:17            contention           126:11 127:15      128:21 131:15
    91:1            consider 81:8        117:16             129:16,19,22       143:25 144:25
  concerns 64:5       83:5             contents 18:24       130:6 133:25       145:19 146:6
    68:15 179:13    considerations       28:19 29:9         135:18 145:15      148:9,11
    205:24            163:24             45:4,6 49:8        153:14 154:6       149:17 151:1
  concluded 183:1   considered           76:18 115:3        156:25 157:2       155:11 159:20
    212:18            81:12,15,20,21     211:16             161:19,22          163:16 164:22
  concludes           81:25            context 98:24        162:2,3,6,9        165:2,3 166:21
    212:14          considering 64:1     99:14,22 102:8     166:18             171:10,17
  conclusion 62:4     84:20 142:15       119:6 143:2      copied 146:23        177:7,8 178:7
    123:18            177:1              154:4 197:8      copies 30:7 83:3     179:3 184:19
  conditional       consistent 208:3     198:2              146:8,12           184:23,25
    50:24           consistently       continue 74:6        147:14,16          185:11 189:14
  condolences         27:22              172:1,2 203:24     148:7,10,12,22     191:24 192:4,5
    93:21           constant 152:2     continued 3:1        149:8 150:18       193:18 194:23
  conduct 67:21     constitute           34:7 110:2         165:12 166:11      205:6,9 208:13
  conducted           215:12             139:6              168:3              213:6
    164:11 215:6    constitutional     contract 209:6     copy 82:11         correction 213:9
  conference          90:4             contradictions       107:11 146:14    correctly 36:24
    136:22 137:1    consult 122:25       99:3               146:17 166:5       92:4 155:5
  confident 156:4   consultant 61:20   control 40:11        167:15,23        counsel 2:2,11
  confidential        149:2 203:19     convenience          168:10,17,20       2:16 3:2,6 5:13
    197:7,8,12,13   consulting 68:6      210:19             168:21,25          7:21 38:4
  confidentiality     113:24           conversation       corner 24:1          44:14 67:21
    117:25          contact 21:25        25:24 31:23      corpse 112:19        68:3,14 69:1
  confirm 24:20       71:6 75:17,20      36:5 50:14       correct 7:7 8:15     69:18 78:7
    50:4 80:3         108:9              51:6 56:23         9:8,22 10:1        191:17 193:12
    104:10,12       contacted 31:8       57:2 60:5          12:2,11 19:22      195:18 198:5
    131:11 156:10     31:13 36:25        93:10,13,23        20:18 30:13,14     215:15,17
    156:18            170:5 171:1        94:13,19 96:24     38:9,15 48:10    counsel's 88:10
  confirmed 93:15   contacting 37:2      97:4,14 100:4      48:11 50:19,20   count 147:13
  confirming 95:6     37:6 98:4          101:21,23          50:22 51:12,13   country 203:15
  confused 42:5     contain 79:2         102:5 104:6        51:22 58:8,20    County 1:2 5:11
    103:9 157:25      213:6              107:16 110:24      58:25 61:8,9       187:6 189:1,9
  confusion         contained 12:19      113:18 118:24      61:13,14,16        213:18 215:2
    166:10            13:9 46:3          121:3,22           62:2,25 63:1,2   couple 10:19
  congressional       62:11 64:14        122:20 123:19      63:7,15,16         16:12 22:15,16
    85:16 103:25      70:23 76:11,24     124:22 125:6       65:9,20 70:17      24:21 41:11,14
  connect 29:7        77:14,18 84:3      125:11 126:17      74:13 76:12,13     94:21 133:12
    31:24             85:3 89:1,4        126:21 138:6       77:14,15 79:8      147:18 195:8
  connected 28:23     94:24 113:21       141:14 143:10      80:12 81:10        212:1
    38:13             113:22 127:22      153:22 154:1       87:6,10,11       couples 160:20
  Connecticut         128:25 150:24      157:12 158:21      89:12,13 90:12   course 26:5
    2:19            containing 15:1      158:24 160:18      90:16 91:5         31:20 32:7
  connection 25:2   contains 62:16       161:24 187:15      92:7 105:19        38:21 40:16
    37:8 38:8         62:18            conversations        106:7,20 108:1     41:2 56:9
    51:11 61:19     Contemporan...       36:6 38:19,22      108:20 109:2       84:13,14 112:8
    139:3 190:15      185:23             59:5 92:14         112:22 113:8,9     148:12 187:7
    211:14          content 28:20        99:24 101:14       113:14 116:1     court 1:1,1 3:16
  connectors          116:22 154:20      113:10 118:18      123:22 128:20      5:10,10,15

                                                                                          220
 DISCOVERY COURT REPORTERS         www.discoverydepo.com                     1-919-424-8242
 STEPHANIE HOFELLER                                                              May 17, 2019
Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 78 of 125
    67:13 96:14       213:1              102:6,8 161:14     3:2               device 18:12
    103:16 104:1     D.C 2:4,19 15:9     214:2             defendants 1:9       46:25 49:1
    106:12,13         131:24            day 21:5 47:2       2:11,16 5:25        54:15 76:15
    169:17 183:16    dad 116:12          60:14 136:20       6:3,6 44:9          78:22 207:12
    183:22 184:23     149:21             169:12 188:1       116:20 117:18       207:13 208:10
    185:2 186:13     Dad's 55:15         192:24 208:15      118:11 195:19       209:5,7
    187:6 193:4,16   Dale 26:21,22,22    213:10,20         definitely 137:6   devices 11:7,15
    197:18,19         26:23,25 55:1      215:20            degree 62:25         11:21 12:7,8
    198:19 199:3      55:11 60:4        days 28:12 52:25    193:10              12:13,19 13:9
    215:4             61:8 71:6,10       53:5 74:4 93:1    delayed 13:25        13:15,16 15:1
  courts 196:21       71:10,17 72:2      97:1 176:20,21    delete 19:4          15:15,22 17:20
  cousin 71:24        72:10,12,21,23     176:24 177:6      deleted 209:21       18:19,20,22,25
    72:19 120:2       73:2 74:13,23      177:16 187:16     deliver 134:25       19:5,13,19,25
  cover 25:8 78:10    74:24 75:2,4       187:21            demographer          20:5,8,24 21:7
    78:11,13,16,17    86:24 87:14       dead 74:25          154:5               21:10,15 23:11
    78:21 195:23      89:4 142:8,21      80:22 82:2        demographics         23:15 24:17
    196:3             142:25 143:3,9     100:7,18           105:2 140:5         25:3,11 27:18
  covered 71:8        143:16,22         Deakins 2:22 6:2   Department           27:20 28:15,19
    128:5,13          144:18 151:12     deal 98:24          2:12                29:7 30:16,20
    135:25 196:2      154:11 155:6      dealing 98:22      deponent 3:6 6:8     31:1,4,8,22
  covers 33:2        Daley 32:16,22      118:20            deposition 1:12      32:9,12 33:24
  coworker            33:1,11 59:21     death 20:17         5:4 7:9 48:3        35:17 36:1
    165:24            102:6,8            21:21,24 27:7      136:24 141:6,9      37:3 38:11,23
  coworkers 97:24    Daley's 33:16,21    27:15 41:22        156:16 212:15       39:4 41:5
    150:18           Dalton 27:1         42:4 100:2,5       212:18 214:5        42:11,17 54:15
  Cox 2:13 5:21       142:9 146:2        100:12 101:8      describe 102:13      111:7,11
    5:21             Daniel 161:20       112:13,15         DESCRIPTION          122:14 207:16
  Crabtree 53:17     data 18:12 19:19    170:19             4:8                 208:14,18
  created 51:10       28:6 30:20        deathbed 100:20    designed 139:23      209:4 211:13
    83:24             43:2 64:22        debit 53:21,22     desk 22:16           211:16
  creating 30:21      65:5,17,18,20      54:1,5            desktop 27:8       died 21:18 72:4
  creative 60:22      77:5 79:21        decade 36:22        148:16              154:17
  credit 52:20        80:17,18 81:10    deceased 20:11     destroyed 81:3     different 46:13
  crime 173:21        112:24 113:6       32:21 81:17       detail 98:11         77:4,5 78:3
  criminology         116:15 118:4,5     152:6 173:18       110:21 111:5,7      84:7 131:23
    149:2             118:6 127:23      December 101:1     detailed 95:25       167:25 203:1
  cross 159:4         127:24,24,25       107:17,24          114:2               206:13 207:16
  CRR 1:23 3:17       128:1,17,18,19     120:25 124:23     details 21:14        208:14
    215:4,23          128:20,24          190:17 208:25      52:12 60:18       differently
  curious 60:11       129:4             decide 114:9        91:11 113:1         110:5
    145:9,10         date 5:3 10:4      decided 14:1        203:12,14,19      difficult 77:23
  Current 206:22      117:15 181:11     deciding 79:24      203:24              83:2,9 84:23
  custody 67:14       181:12 192:25     decision 134:21    determinations       85:11 193:9
    115:14            209:1 214:5,25     135:1,2            63:12,14          dig 30:3
  cut 119:9          dated 10:5         decisions 64:25    determine 62:10    direct 82:13
  CV 63:11            181:14            declare 213:3       63:21 64:13         146:2
  CVS 1:2 5:12       dates 191:2        decorative          83:9 157:7        directed 191:23
                      195:4              148:17             158:3             direction 64:7
          D          David 1:7 5:6      def- 6:2           development        directive 129:6
  D 4:1 5:1 213:1     32:16,22 59:20    Defendant-Int...    36:7              directly 38:13

                                                                                          221
 DISCOVERY COURT REPORTERS          www.discoverydepo.com                     1-919-424-8242
 STEPHANIE HOFELLER                                                               May 17, 2019
Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 79 of 125
    45:9,12 73:4       31:20 32:4,7      185:13,15,16       57:1,5,12            94:11,20,21,24
    104:19 127:5       33:20 37:1        187:20 196:17      59:22 60:1           95:3,8,10,13
    131:3,5,14         51:7 57:24        197:7 198:4        62:11 64:24          96:18 130:9
    141:25 152:12      58:3,9            199:13,23          67:19,20 70:24       132:13 133:8
    153:11,11        disguised 36:16    doing 8:9 108:9     70:24 74:11,12       133:10
    182:23 193:13    dismiss 4:24        114:8 122:1        77:10,18,19,25     e-mailed 130:12
  director 31:16       193:2,16          129:24,24          78:8 80:15,15      e-mails 53:25
  disagree 179:17    displayed 22:23     134:2,4 173:6      81:11,13 87:9      ear 116:13
    199:1            dispute 200:19     dollars 132:21      87:9,16,16         earlier 9:5 30:12
  disclosed 35:10    distinguish        domestic 196:16     89:1,2 100:24        44:8,15 48:6
    40:13 56:18        85:15            door 22:19          101:15 102:7,9       58:18 61:6,16
  discovered         distributed        dot 159:4           104:15 111:18        70:14 78:6,14
    56:25              166:11           Doug 186:20         112:22,22            80:14 86:23
  discoveries        district 85:17      187:1,9 188:1      113:12,13,20         89:9 131:13
    56:21            districts 32:20    Douglas 59:12       113:21 114:4,4       135:5 166:16
  discovery 3:16       33:13 34:22       186:8              114:5,6 117:11       168:15,23
    35:11,11,12,12     35:4 43:3        drained 122:3       117:11 118:7         169:3 171:13
    35:14 40:15        103:25 169:17    draped 23:1         134:22,23            200:21 209:18
    56:19            Ditched 165:7      drawer 147:21       135:16,16          earliest 210:19
  discriminated      divide 100:11       147:23             146:9,9,12,13      early 50:9 59:4
    37:18            Division 1:1       drawers 22:16       147:19,20            89:15 92:24
  discuss 31:21        5:11              23:24 24:4         155:8,9 164:12       96:25 190:18
    59:13 73:10,14   divorce 81:4        29:3               164:12 165:10        211:11
    97:19 98:12      doctors 150:4      drawing 11:8        165:11 211:17      easy 71:6
    100:22 113:1     document 9:15       46:1,1 205:12      211:17             echoing 116:13
    118:25 119:20      44:13 46:9        205:17            driving 83:15       Eddie 5:19
    124:16,17          52:21 63:15,18   drawn 56:8          85:1 141:3           67:11 107:10
    127:20 186:10      63:21,22,23       90:22             drop 74:7             107:25 119:1
  discussed 38:11      152:10 175:22    drew 36:20         dropped 7:3           125:21 126:1
    41:6 55:22         176:4,6,17       drive 8:18 11:20    136:23               133:15 137:7
    56:3,14 59:18      177:5,9,13,15     32:24 45:22,25    dropping 139:4        142:22 153:23
    70:8 97:3          178:1 181:5,14    46:2,3,6,12,13     210:14,14,17       Edenton 2:14
    110:23 113:7       181:19 184:14     46:15,20 49:17     210:24             edge 153:20
    119:11 122:19      184:17,21         54:20,21,22,24    drops 139:5         Edwin 2:8
    128:10,14          185:1 187:21      55:10,17,21       due 196:25            135:19
    135:22 136:6       189:16 192:12     56:3 59:23        duly 215:8          effects 113:2
    161:25             192:15,18         74:19 76:11,17    dump 107:21         effort 78:19
  discussing 13:16     193:1             76:19,25 77:11    duplicate 155:17      108:25 112:16
    23:11 32:9       documentation       77:14 78:2         155:18             efforts 55:12
    33:11 35:1         65:2              80:2,2,3,4        duplicative 89:3      79:10
    36:8 57:19,22    documents           146:21,22         dying 27:11         eight 16:19 93:1
    102:18 127:19      10:22 11:2        150:1 156:2        113:3                96:25
    160:14             29:24 52:16,18   drives 11:18,25                        either 24:22
  discussion 34:8      73:18,18,19       12:1 16:2,7,8,9           E             57:16 60:19
    40:16 41:2         79:13 81:1        16:12,23,24       E 2:1,1 3:1,1,3,4     116:19,24
    67:10,12 98:6      83:24 84:4        17:21,21 23:20      4:1,7 5:1,1         120:9 141:8,20
    110:2 114:23       85:5 96:11,12     23:25 24:7,7        213:1,1,1,1,1       143:15 151:12
    115:24 119:4       96:14 120:16      29:5 34:7 36:5      214:1,1,1           153:14 207:11
    132:22 142:17      146:6 163:16      46:13,23 47:1       215:1,1             212:13
  discussions          175:5,10          47:14,14 50:10    e-mail 94:6,10      Elections 2:11

                                                                                            222
 DISCOVERY COURT REPORTERS          www.discoverydepo.com                      1-919-424-8242
 STEPHANIE HOFELLER                                                                May 17, 2019
Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 80 of 125
    5:23             erased 211:7          35:2,5,19         Excuse 17:5          111:5 210:9
  electronic 10:15   Erin 182:4,14         42:21 103:1         25:17            explained 59:10
    11:6,15 48:9       183:25 184:5        104:2,16          executed 193:18      72:1 110:6
    48:13,17 64:10   err 64:6              105:19,21,23      Exhibit 4:9,11       116:17 139:18
    80:15 82:20      errors 35:3           106:2 115:16        4:12,13,14,16      187:20
    83:8 101:16      escully@bake...       129:10 130:16       4:19,20,22,24    explaining 116:8
    155:10 164:20      2:20                134:7 186:19        9:11,14 14:15    explicitly 56:1
    211:15           espeas@poyn...      ex- 139:15            14:18 44:13        56:10 116:22
  element 38:3         2:10                159:13              45:17,21 46:21     118:9 129:7
  Elias 162:7        esquire 9:25        exact 67:18           64:12 76:8,12    exposed 122:7
  Elizabeth 2:18       144:9               105:24 108:5        76:25 77:20      express 38:22
    6:4 44:7         essentially 29:14     111:22 131:8        78:12 141:10       157:19
    161:17             131:25              132:2               167:6,8 168:8    expressed 33:22
  emotion 25:16      establish 71:25     exactly 15:5          168:9,9,20         51:8 93:21
    101:7              203:22              16:10,17,18         174:18,23          157:19
  emotionally        established           23:3 27:10,13       175:6,6,10,11    expressing
    122:3,3            127:2,21            42:9 64:24          175:18,23          42:19 120:5
  emotions 99:3        130:13 196:22       67:8 71:6 85:1      176:6,17 177:6     153:24
    153:19           establishment         94:8 97:8           177:9 178:25     extend 185:19
  emphasis 149:4       203:9               107:23 120:12       180:24 181:5     extended 25:21
  employed 63:6      estate 4:13 42:3      130:6 132:7         181:20 184:6,8   extensions 84:17
    215:15,18          58:24 82:9          133:5 150:15        184:14,18,21       84:19
  employee 215:17      96:3 120:21,22      192:20 194:17       187:22 188:8,9   extent 47:11
  employment           151:15 168:22     exaggeration          188:13,14,15       117:10 118:13
    179:12             168:25 183:18       158:25              189:12,16,21       178:12 210:21
  empty 16:12          185:11 186:12     examination 4:2       192:7,8,13,15    external 11:18
  enacted 204:20       188:17 191:22       4:3,4 6:15 44:5     192:19 193:1       11:20,25 12:1
    205:2              195:1               78:7 195:15         193:15 194:8,9     12:8 16:7,9,23
  encountered        estimate 83:21      examine 149:19      exist 155:16         17:21 24:6
    210:23             84:23 85:11       examined            existed 74:20        29:5 54:22,23
  encouraged         estranged             152:14              117:10 119:3       56:25 57:5
    21:11              179:10,14         example 77:25       existence 119:5      76:17,19 77:10
  ends 118:1           183:23 184:1        78:5 83:3 84:8    expect 123:25        78:22 111:7,11
  Enforcement        et 1:4,8 5:6,9        133:21 148:14       129:4              112:21 113:20
    2:11               30:19 214:2,3     exasperate          expectation          122:14
  engage 64:12       etched 46:6           118:15              118:2 159:16     extra 112:16
  engaged 61:12      Ethics 2:11         exceeded 157:1      expected 52:3      extremely 122:2
  entered 58:23      evasive 126:4       Excellent 6:24      expecting 94:1     eyebrows
    129:10 184:24      159:24              7:8 18:10           98:5 122:7         117:17
    193:5            evening 23:13         35:25 180:19      experience
  entering 187:9       54:10             exception(s)          35:15                    F
  entire 49:8 56:6   event 198:12,23       213:8             expert 51:11       F 215:1
    203:15           eventually 28:10    exchanged 94:5        60:19 61:20,22   fa- 205:13
  entirety 65:18       107:1 135:11      exchanges 133:5       62:2 83:24       face 79:17
    80:7 115:2,10      203:25            exchanging            105:1 113:23     facing 91:19
  entitled 116:11    Everett 188:18        125:12 136:4        131:6,25         fact 32:19 34:21
    116:21 117:1,4   everybody 88:9      excited 30:4        experts 61:12        39:10 46:16
    117:25 118:16      133:18 199:19       51:2              expires 213:24       51:13 55:22
  entitlement        evidence 14:2       exclusively         explain 34:20,25     57:10,12,20
    120:6              34:13,17 35:2       95:19 166:4         95:25 110:5        70:6 71:12

                                                                                            223
 DISCOVERY COURT REPORTERS           www.discoverydepo.com                      1-919-424-8242
 STEPHANIE HOFELLER                                                             May 17, 2019
Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 81 of 125
    80:4 88:24       36:20,22 37:17     60:7 61:20          139:25 143:5       54:24 84:6
    97:23 105:10     40:10 41:18,22     62:11 69:5          144:15 152:14      98:15 116:16
    116:6 119:2,5    42:4,12,13         70:15,18,23         190:22             140:24 179:1
    124:25 127:16    49:4 50:5          71:3 74:17,21     Fiduciary 3:7        186:20 208:1
    128:11 133:15    55:16 56:6         75:23 76:20       figured 169:18     finding 72:18
    134:12 143:9     60:21 61:7,10      80:16 81:9,17     file 49:11 62:23     132:18 200:18
    152:5 153:15     71:10 72:4,4       81:18 83:14         84:17,19         fine 7:22 14:20
    166:19 169:16    74:15,23,25        84:18 85:24       filed 5:9 176:22     42:10 199:18
    182:17 186:11    75:12 76:1         87:6,12 99:9        176:24,25          200:8 204:5
    186:16 194:10    78:23 81:1,14      100:23 101:15       177:16 181:11    finish 7:17,18
  factory 209:11     82:1,3,13,16       105:18 113:22       181:12 182:16      8:8 34:3 40:21
  facts 179:4,7      83:22 84:15        118:5 127:8,17    files 13:11 19:4     66:19 80:9
    186:19           85:6,8,9 90:7      127:24,25           19:8,11,19         181:7
  factual 180:8      90:12,15 91:5      128:17 139:16       20:19 29:13      fire 81:3
  fair 77:16 85:18   93:22 97:24        142:6 144:23        30:18,20 31:3    firm 63:7 195:20
    86:5 135:12      98:10,17,19        145:17 149:10       35:19 40:1,6     firmly 125:7
  fairly 195:24      99:13,17,19,25     155:10 157:9        42:22 43:8,12    firms 63:9
  fairness 36:14     100:4,12 101:9     158:18 160:20       47:9 48:9,17     first 6:11 9:19
  familiar 37:21     104:19 105:3       168:25 169:4,8      49:25 50:3,6       13:1 14:22,23
    51:25 60:18      105:11,16          169:12 170:19       50:12,15,16,18     15:6 20:3
    61:15 93:18      106:19 112:4       171:19 172:13       50:22 51:20,22     21:17 25:15,16
    103:20 141:1     112:10,20          172:25 173:14       52:9 56:11,13      28:21 31:13,15
    154:19 175:20    113:7,11           202:2,12,25         56:18 57:13,14     32:14 33:14
  familiarity        118:15 122:8     Fayetteville 1:18     57:18,21 64:10     34:13 36:6
    84:18 194:20     128:18 132:6       2:8                 64:13,23 71:3      44:12,16 49:16
  family 25:21       134:12 139:21    February 10:5         71:15 74:17,21     51:20,22 53:20
    58:16 72:25      143:11 144:8       11:1 39:2           75:5 76:24         54:8,17,24
    73:18 101:13     147:6,12 149:9     190:4 191:3         79:2,24,25         57:19,25 58:3
    119:25 120:5     151:15 152:6       192:24,25           82:18,20 83:8      73:15,21 74:2
    155:24 158:15    154:3,17 155:8     193:1 194:25        83:14,17,22        81:2 89:10,16
    171:25 201:9     159:10 164:19      209:16 211:10       85:3,12,19,22      90:24 92:20,25
  family's 201:15    169:25 170:7     FedEx 14:11           87:13 114:16       93:1,4,7,23,24
    201:22           171:2,3,10,14      45:7 132:19         116:22 118:8       96:24,25 97:10
  far 8:17 17:12     171:15 173:6       163:11,14,15        129:7 131:11       97:14 102:22
    17:25 105:23     173:10,17          163:21              145:11 146:17      104:5 107:8
    110:9 123:23     202:12,13        feel 50:23 81:7       148:25 149:7       109:9 110:7,11
    140:20 156:6     203:6,12           99:7 134:9,16       149:14,19          110:18 111:2
    156:20 157:12    205:10,14          147:1 156:4         155:11,17          111:14 120:24
    159:7 167:3    father's 11:7        196:7               157:8 158:3,12     122:12 123:16
    201:7            12:19 13:13      feeling 114:17        158:12             141:7 146:20
  Farr 2:23 6:1,1    21:24 22:12        121:25 122:4      fill 21:13           146:23 151:17
    17:5,13 47:25    23:16 24:10        169:13            finally 186:25       155:22 165:8
    48:4 69:23       25:17 26:14      felt 29:17 30:2     financial 43:11      168:9 169:4
    70:4 115:19      27:1,7 29:3        38:1 40:4           179:11             175:16 176:16
  father 8:24        30:21 31:5         42:21 60:20,24    financially          177:15 181:18
    12:14 13:2       47:10 48:8,25      71:7 74:5 87:3      215:18             182:11 184:20
    16:16 20:12,15   50:12 51:9         90:2 95:12        find 14:11 23:9      187:13,15
    21:18 27:3,11    54:8 55:1,3,11     97:23 100:7         26:6 30:7          190:14 192:18
    27:12 29:19      56:24 57:4,17      104:18,21           31:18 48:8         196:11
    30:12 32:21      57:21 59:15        117:19 132:4        50:17 51:9       five-minute

                                                                                         224
 DISCOVERY COURT REPORTERS        www.discoverydepo.com                      1-919-424-8242
 STEPHANIE HOFELLER                                                               May 17, 2019
Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 82 of 125
    43:18             foundation             61:4 69:17       65:1,6,19          206:6 212:5,9
  fixture 56:5          203:9                70:7 105:4       66:23 75:16        212:15
  flag 22:24 23:1     founding 64:4          136:4 204:15     79:18,25 81:24   good 6:17 29:17
  flap 15:12          four 16:9,23           204:21 205:7     92:18 106:15       60:4 67:13
  flip 10:19 14:20      24:6 53:5,7        General's 5:22     124:12 131:3       86:24 104:11
    15:12,18,25         74:3 92:14,18      gentleman          144:5 157:19       104:20 140:11
    17:18 18:10         129:21 178:4         154:24           158:2,18,20        144:19 168:4,4
  flipped 18:3          178:24             genuinely 143:8    159:22 160:19      180:19 195:17
  focus 13:6 15:19    fourth 46:10         Geographic 27:3    172:12,15        Google 169:9
    83:16 156:15      frankly 98:1           72:3 74:20       173:25 183:12      208:2
  focused 59:6          99:23 110:6          142:5            186:22 190:23    gotten 26:15
  focusing 58:10        127:25             Gersch 161:14      197:18,19          35:18 38:24
    168:8             free 196:7           getting 20:24      200:25 203:23      71:11 73:3
  folder 55:5 84:9    Friday 1:16            25:11 27:18,20   210:8 211:25       103:13 157:21
  folders 50:4 55:9     132:24 214:5         30:3 31:8      goes 117:22        grabbed 48:25
    84:3 85:3         friend 80:23           116:14 118:24 going 5:2 14:3      grand 96:20
  follow 173:4          209:10,12            133:3,4 134:18   17:15 21:12      grandfather
  follow-up 44:10       211:9                157:24 171:24    26:4,5 36:9        85:5
    95:17 109:25      friendly 110:24      gift 32:24         39:25 40:24      grandmother's
    188:13            friends 80:22,25     gifts 82:14        43:20,24 56:8      120:7
  follow-ups 195:8      97:24 119:25       gist 32:19         67:7 70:10       grandparents
  followed 171:19       120:5                111:23           79:23 86:10,14     23:2
    172:25            frightened 153:3     give 8:4 28:1      86:16,20 88:8    great 7:15 8:3,14
  following 62:16     front 45:8,19          31:18 42:23      95:14 98:9         9:1,5,24 10:3
  follows 6:14          168:7 172:8          70:11 84:23      100:11 101:3       10:14,19 12:3
  foregoing 213:5       175:5 181:6          85:11 93:25      103:12,15          14:4 15:6,12
    215:6,8,11        frustrated 36:9        97:10 112:18     109:5 117:20       17:3 18:3 20:3
  forensic 131:6      full 6:21 136:18       114:22 115:2     121:6,24 123:8     27:16,20 28:9
    131:25 147:2      function 43:2          135:6,11 142:2   123:12 125:3,4     29:22 38:18
  forget 138:4        functional 41:25       167:14 174:7     130:14,22          43:19 98:24
  Forgive 206:18      funding 160:15         174:12 199:17    131:1 133:3      great-grandpa...
  forgot 172:18       funds 160:16           206:17 207:25    134:21,24          25:22 30:6
  Forks 2:23 3:17       179:16             given 58:1 71:12   135:6 141:2      ground 7:9
  form 12:21 17:9     funeral 171:3,9        72:4 81:11,17    142:15 146:24    grounds 177:17
    37:12 88:11,18    funny 103:8            111:16,19,21     151:22 152:11      178:4,5,13
    149:24 163:13     furniture 25:19        111:24 125:25    152:18 153:5,6     179:3,6,8
  formal 63:3         further 95:13          139:12           153:8 156:16     Group 3:3,7
  format 10:15          101:22 111:5       giving 40:18       159:14 160:16      5:25 195:19
    126:23              114:19 172:4         41:4 135:7       161:6,10         growing 140:15
  forms 150:3           195:7 212:11         157:11           166:20 170:22    grumbles 35:13
  forth 130:18          215:14,16          glance 155:22      171:21,25        grumbling
    178:24 179:5,7    furthest 36:19       glasses 181:10     172:1,2,3,7        35:13
  forward 185:18                           go 7:4,8 8:1       174:1,21 176:9   guaranteed
  found 23:10                 G              14:12,12,20      179:18,25          40:12
    29:1,3,12,22      G 5:1 213:1            17:15 22:2,4     180:4,10,20      guard 153:3
    47:12 54:18       game 17:6              22:11,11,13      181:1 186:3,3    guardian 4:17
    58:20 65:3        gasoline 52:20         28:10 34:5       186:13,14          4:18,19,21,22
    117:18 130:3      gender-based           38:10,10 40:11   189:24 191:6       58:23 176:1
    156:15 169:25       149:4                43:17 49:7       195:9,13,25        177:12,12
    177:19 178:6      general 1:1 5:10       52:19 55:13,19   196:1 197:17       181:23 182:2,4

                                                                                           225
 DISCOVERY COURT REPORTERS               www.discoverydepo.com                 1-919-424-8242
 STEPHANIE HOFELLER                                                             May 17, 2019
Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 83 of 125
   182:7,12,15,17    62:11 64:23      hide 116:10          164:21 165:4      I's 159:5
   183:19,21         67:19 70:24      highly 197:8,13      196:11 197:5      i.e 120:15
   184:25 185:3,7    74:11,19 76:25   highway 14:13        198:15 199:25        155:19
   185:10 186:11     77:18 78:2,4,8   hint 186:21         hon- 96:22         idea 56:7 79:23
   187:19 188:16     80:2,3,15        HIPAA 149:24        honest 60:18          109:25 124:6
   189:2,19          81:11,13 84:1      150:2             honestly 16:10        131:8 135:10
   191:22 192:2      87:8,16 89:1     hired 179:12         53:5 75:2            142:14 152:15
   195:1             95:24 100:24     historical 42:22     87:20 89:6           158:19 159:3
  guess 124:10       101:15 102:7,9     65:2 104:22        94:9 107:17          204:1 205:16
   157:24 176:25     104:15 111:18    historically 91:3    116:4,6 119:10    identical 78:1
   185:22            112:22 113:12    history 197:1        119:15 125:24     identification
  guidance 69:2      113:20 114:4,5   Hofeller 1:13        126:3 130:5          9:12 14:16
                     117:11 126:2       4:8,9,12,13 5:5    135:9 138:10         167:7,9 174:19
          H          134:22 135:16      6:8,10,17,23       140:23 141:23        174:24 180:25
  H 4:7,12 214:1     139:2 146:8,12     7:1,4 8:24,25      149:18,21            184:7 188:10
  half 72:5          146:21,22          9:11,22 14:15      151:23 158:14        192:9
  half-uncle 120:2   150:1 155:8        37:15 44:1,7       169:23            identified 57:4
  hand 134:24        156:2 164:11       86:23 88:24       hope 98:15         identify 5:13
  handle 59:11       165:10 211:17      90:7,15 123:15     195:22               59:7,9
  handled 131:2    hardware             161:13 167:6,8    hoped 30:7         idolized 98:2
   185:17            208:11             168:7,11,22       hopes 31:16 37:6   ignored 50:11
  hands 18:9 81:6 Hargett 3:4           173:20 174:18     hoping 78:24       III 3:3
   157:23          Harris 72:20         174:23 175:4       147:6             image 15:19
  handwriting        120:2,9            178:19 180:24     hospitals 150:3       16:1 18:11
   44:18,21,24     Hartsough 8:25       181:4,18 184:6    hostile 99:5          99:1,6,6
   45:1 46:5         72:9               184:13 188:9      hotel 28:21 53:4   images 14:25
   76:20           head 41:1 53:6       188:12 192:8       53:8,10,12           18:5,14
  handwritten        66:25 123:4        192:11 195:17      54:11             imagine 170:17
   10:4 46:1         126:3              199:11 213:3      hour 86:11         immediately
  happen 100:1,5 heads-up 121:8         213:15 214:4       140:18,19            22:20 25:6
   195:25            142:3            Hofeller's          hours 49:7,14,24      77:12 82:22
  happened 56:21 health 149:16,20       170:18             50:1,2 82:22         151:19
   72:18 125:7       150:10           Hofellerism          85:2              implication
   210:10          heard 106:3          119:16            house 1:8 5:8         105:25
  happening        hearing 94:25      hol- 190:19          24:23 52:13       implied 102:9
   153:21            175:25 176:9     hold 27:22 65:24     72:13 81:2           128:12
  happens 105:9      185:6,7            65:25,25 66:18     105:22 106:11     importance
  happy 8:9        heirloom 25:19       86:1 112:12        132:19 198:6         139:16 202:2
   148:18 196:7    held 54:5 197:7      179:24,24         household 88:4     important 161:1
  harassing 180:1 Hello 6:18            181:10 198:7      Howerton 3:12         172:5
  hard 11:18,25    help 37:7 74:8     holiday 109:19      huh 118:12         impression
   16:7,9,23         154:24             190:22,23         human 99:2,6          34:11 77:22
   17:21 23:25     helped 59:7,9      holidays 109:14      189:1,10             93:25 102:24
   24:6 29:5       helpful 200:13       124:25 125:9      hunch 78:23           103:13 112:18
   32:24 34:7      helping 72:25      home 49:13           169:13,23            124:3,15 132:9
   36:5 54:21,22     130:18,20          51:24 52:1,6,9    hundred 132:21        152:7 167:2
   54:23 55:10,17 hereto 213:9          55:4 71:4,4,14    hundreds 54:18     impressions
   55:21 56:3,25 hero's 99:6            80:16 105:14      husband 165:7         124:24
   57:5,12 59:22 hey 133:22             147:17,17,23                         in- 176:10
   59:23 60:1      hi 133:23 138:12     148:8 154:14             I           in-person 141:4

                                                                                          226
 DISCOVERY COURT REPORTERS        www.discoverydepo.com                      1-919-424-8242
 STEPHANIE HOFELLER                                                                May 17, 2019
Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 84 of 125
  inadmissible       influence 179:10      70:12            interrupt 17:6      Jacobson 161:20
    173:23,24        inform 151:13       instructs 7:24       200:11            Jane 32:3 37:2
  inappropriate        170:5             integrity 14:2     interrupting          92:5,8 94:7,25
    171:6            information           43:6 64:21         200:13              95:4 104:7,12
  Inasmuch 24:18       29:10,11 46:20      65:17 115:13     intervenor 5:25       105:17 107:16
  incident 23:12       47:15,16 48:9       115:15 147:2       195:18              108:6 121:5
  incidental 61:3      48:12 55:14,16    intend 41:13       interview 32:16       142:1
  incidentally         55:20 56:17       intended 76:2        32:17 102:6       January 125:10
    99:14              62:12 64:15         135:14             183:1               125:13 126:16
  incidentals          68:16 69:5        intent 112:11      Intro- 108:4          126:19 168:12
    95:20              70:22 76:10       intention 13:24    introduce             190:17,19
  includable           77:17 80:4          118:3 119:19       108:11              209:16 211:9
    126:24             88:25 89:3          130:17 147:10    introduced          jbranch@sha...
  include 90:6         92:1 104:21       intentionally        108:4               3:5
  included 126:25      106:6,18 113:4      51:18            involved 37:24      jewelry 22:21
    127:18             113:22 114:3      intentions           40:14 71:9,17       26:3 112:7
  including 43:7,8     116:7 117:1,2       116:16             71:19 92:1          120:7
    47:5 113:23        117:6,10          interaction          97:16,20          job 140:2
    120:17 173:10      125:25 126:23       143:11             102:17 120:9      John 3:3 5:24
  inclusive 215:11     127:17 149:16     interchangeable      120:11,15,20        195:18
  incompetence         150:11,16,19        126:6              124:7 138:11      joke 59:25
    4:17 175:25        150:19,24         interest 33:19       139:20,21         jokingly 100:15
    177:11 187:23      151:4,6 152:1       50:9 51:8          173:19 199:20     Jones 2:3 4:2
  incompetency         157:8 158:4         55:23 56:13        201:10,16,20        5:17,17 6:16
    38:8 91:22         165:24,25           57:11,21 61:2      201:25 202:7        6:19 9:10,13
    92:2 96:11         166:12 211:8        72:17 90:2         203:13              14:14,17 15:8
    97:16,21 99:10   informed 60:20        100:25 103:3     involving 13:4        17:14 43:17
    118:19 119:1       183:16,22           104:23 105:5       149:6               44:1 47:19,22
    119:14 120:10    initial 37:1 51:6     120:23 145:13    iPhone 206:23         57:7 61:23
    152:13 181:25      113:18 135:13       153:24 196:18      207:5,11            62:3 64:16
    185:24 187:10    initially 10:15     interested 61:5    iPhones 210:15        65:10,21,25
    190:12,15          50:10 90:17         72:15 84:14      irony 100:17          66:3,21,23
    191:5 193:3        104:18              120:13 193:5     irrelevant 43:1       67:1 68:19
  incompetent        initiate 107:5        215:19             207:7               69:12 75:14
    4:15 58:20         109:23            interesting 85:6   issuance 141:22       76:5 79:15
    176:11 177:19    initiated 94:4        90:23 169:19     issue 42:5 57:23      81:22 86:6,10
    178:6 179:2        125:16            interim 4:19,21      151:22 154:22       86:13 87:18
    183:8            inside 16:20          58:22 183:19       204:14 205:8        88:16,17
  increasingly         22:23 23:2          184:24 185:3,7   issued 142:8,21       106:21 113:15
    130:22             140:15              185:9 186:11       142:24 143:3        136:11 137:2
  independent        insight 42:23         187:18 188:16      151:12,13,18        137:13,16,19
    38:4 98:16,19      104:24              189:2 191:22       151:20,24           137:21,23,25
  indicate 52:22     instantly 130:12      192:2 194:25       158:22 168:10       138:7,17 141:5
  indicates 139:24   instruct 69:13      interior 15:20       168:16,22,24        141:14 145:20
    175:13             69:13,14 88:20    interject 68:10      191:18 192:3        159:11,14
  individual 189:7     170:22 172:3        199:7            issues 33:3 36:15     161:24 162:22
  individuals          174:1             interpretation       83:19 152:21        165:14,17
    138:19 194:11    instructing           185:15           issuing 151:21        167:14,17,20
  infant 54:19         174:3             interrogatory                            167:23 168:1
    80:20            instruction           153:24                  J              170:15,24

                                                                                            227
 DISCOVERY COURT REPORTERS           www.discoverydepo.com                      1-919-424-8242
 STEPHANIE HOFELLER                                                          May 17, 2019
Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 85 of 125
    171:5,11         95:12 96:1,1,7   95:23 96:6        157:13 160:2,9    laws 204:20
    172:17 175:1     98:3 107:20      98:23 99:16,21    161:1 163:10      lawsuit 6:20
    179:18,21,24     117:17 126:2     100:10,14,15      165:22 166:14       34:21 198:3
    180:3 193:19     140:23 147:6     100:19 101:10     166:15 167:3        205:1
    198:7,17 199:1   191:13 195:21    102:12,12         168:14,23         lawyer 37:8 38:6
    200:20 201:2     207:4            103:17,19         169:14 171:7        62:5 92:10
    202:14,16,18   kinds 29:21        104:9,9,11        179:22 185:12       102:15 132:10
    202:21 203:8     56:11 60:23      105:3 107:20      192:20 193:6        155:13 178:11
    204:10 206:8     77:5             108:12,17         194:7,9 195:21      198:14
    207:6 212:13   knew 12:25 13:1    109:5,13,14,15    197:1 199:18      lawyers 13:17
  journalist 33:2    29:19,20 36:21   109:24 110:3,4    199:20 201:7        15:22 16:3
  journalistic       37:15,22,25      110:9 111:8,22    202:13 203:12       17:22 18:22
    34:14            43:4 49:21       112:6,17 115:4    203:14,16,19        19:21 24:8
  journey 142:14     71:9 74:23       116:2,3,9,12      203:20,24           27:23 31:1
  Jr 2:8 108:1       84:18 90:1,14    117:14,15,16      204:1,3,4,5,8       36:2 38:14
  judgment 42:24     91:3 99:13,14    117:21,23         205:3,12            41:6 42:11,17
  July 41:23         100:15 103:24    118:12 119:7      207:23 210:19       43:13 57:15
    171:15,20        103:24 105:15    119:10,13        know- 177:25         68:22 101:22
    172:23,24        115:6 117:20     120:3,7 121:7    knowing 55:11        102:1,16,17
    173:7            140:7 152:2,22   121:17,19,21      146:24 147:8        103:17 133:17
  jump 196:1         156:3 170:13     121:24 122:5,8    205:19,20           159:4
  Justice 1:1 2:12 know 8:7,19        122:24 123:23    knowledge          layperson
    5:10             11:18 12:6       124:5,7,8         177:24,25           185:19
                     13:8 16:9,11     125:19 126:4,6    201:8,21          leading 12:22
          K          16:13,14 25:6    126:24,25         203:11            learn 21:17
  K 213:1            25:7,18,21,24    127:10,13        known 56:17          169:8
  Kathleen 4:12      26:10,11 29:19   129:21 130:1,3                      learned 21:20,24
    8:25 168:11      29:20 32:14      130:18 132:5            L             169:4 171:4
  Kaye 2:3           33:7,15 35:7     132:20,24        L 213:1              193:23
  keep 49:2          37:14,20,22      133:1,5,7,10     la 53:14,19        leave 75:21
    112:23 122:9     38:3 42:3,8      133:19 134:8       119:16           leaving 125:8
    147:21 148:20    45:1 46:9,12     134:14,14,17     label 18:12 45:3   led 100:9
    190:25 209:7     46:16,19,23      134:19,23          45:7 46:6        left 9:21 22:15
  keeping 67:16      47:6 49:15,25    136:19 137:18      76:21              22:22 23:3
    117:14           51:21 52:7,11    137:20 138:15    labeled 13:11        64:24 72:2
  keepsake 22:20     55:14 56:10      139:12,14          35:23 62:6         81:6,14 82:8
  keepsakes 22:17    59:2 60:1        140:5,8,11,12    Lamar 27:1           94:8 112:10
  Kentucky 8:13      63:20,24 68:6    140:14,25        laptop 26:19,22      130:2
    8:16 14:11       70:25 73:2       142:15,17          27:8 29:1 49:3   legal 3:16 62:4
    28:11,13,16      74:14 75:5       143:5,12,22        148:14 211:18      63:2 96:12
    74:4,7,8         76:10,15,18,20   144:7,13,15        211:19,22          152:10 201:20
    130:19 147:17    76:21 77:7,24    146:21,23        lasted 97:1        legalese 132:7
    147:23 148:6,9   78:19 81:5       148:21 149:18      140:17           legislation
    164:21 165:5     82:5 83:3,10     149:23,25        Late 208:23          144:13,13
  kept 139:3 143:8   84:15 87:2       150:8,13,14      laugh 28:5         legislative 2:16
    147:20 172:11    88:24 89:6,7     152:8,9,11,12    laughed 36:23        6:2,5 12:20
  Khanna 162:14      89:24 90:17,18   152:12,17,20     law 3:3 5:25         33:13 34:22
  kind 23:24 24:2    90:23,23 92:10   153:18 155:3       35:3 62:25         35:4 44:9
    32:15 64:20      92:15 93:6       155:14 156:6       63:6,9 195:19      85:16 116:20
    85:25 91:13      94:3 95:7,22     156:20 157:10      195:20             117:18 118:10

                                                                                      228
 DISCOVERY COURT REPORTERS        www.discoverydepo.com                   1-919-424-8242
 STEPHANIE HOFELLER                                                                 May 17, 2019
Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 86 of 125
  legislators 32:25      106:1              look 10:3,12              M            91:1 102:10
     102:10 139:23    literally 104:20        12:12 14:22      M 2:8,13 213:1      204:14,20,25
  legislature 11:9       112:3 120:20         15:7 18:1 23:4   ma'am 196:25        205:7,11,13,17
  length 157:1           142:18 148:25        26:13 28:18,24   Mackie 38:16        205:18
  let's 7:16 13:6     litigation 2:13         29:8 50:16        67:11 115:8,17    March 14:5
     38:10 74:1          3:7 35:14,21         52:4 54:9 60:1    115:19,20,21       165:1,6
     83:16 122:25        37:14,24 56:4        96:21 100:20      115:25 116:25     mark 9:10 14:14
     122:25,25           56:5,7 61:16         116:21 117:1,4    118:19 119:2       133:22,23
     170:25 180:15       61:17 63:24          145:12 157:7      126:12,18          162:7
     187:25 206:22       73:5,7 96:4          157:15 158:13     127:16 128:15     marked 9:11,14
  letters 30:19          107:3,6,9            175:7 195:6       128:23 129:17      10:20 14:15,18
     50:8 62:15          117:13,22          looked 24:18        129:20 130:10      44:13 45:16
     80:24,25 85:4       122:6 144:16         28:20 36:22       132:14 133:25      63:18 64:8,11
     85:5                145:18 191:19        48:7,16 50:3,9    135:20,23          141:10 167:4,6
  letting 160:19         191:24 192:4         118:8 120:16      136:6 138:17       167:8,13 168:8
  level 103:6            197:9 202:8          129:10 155:14     141:20,21          174:18,21,23
     139:25 201:11       203:7 205:8        looking 16:22       143:15 144:21      175:6,10,23
  Lewis 1:7 5:6       litigations 51:12       22:17,18 25:10    145:16 151:10      176:6,17 177:5
     214:3               61:13                25:18 26:8        151:13 153:15      177:9 180:24
  Lexington           little 25:15 33:6       29:13,23 44:15    154:7 155:6        181:5,20 184:6
     160:17              33:8 85:22,23        51:8 54:23        162:4              184:14,17,21
  life 29:25 56:6        88:2 97:23           57:16,17 59:22   maiden 7:6          187:22 188:9
     58:16 98:25         99:23 103:9          79:2,6 83:7,11   mail 49:21 130:5    189:16 192:8
     101:11 128:2        117:16 120:12        83:13,17 84:16    131:5,14 135:2     192:12,15,18
     139:19 165:8        140:13 144:12        85:2,12 91:12    mailed 121:12       193:1 194:9
  LifeLinks 189:4        148:17 158:24        137:14 155:2      131:16            markings 174:8
  light 49:15            200:25 206:18        155:23 158:16    main 22:18         married 7:1
  liked 78:23         live 8:12,14,16         158:19 208:25    mainstream          159:10 160:20
  limit 79:10            165:7              loss 21:23 93:22    33:7              masala 127:23
  limited 4:18        lived 20:12           lost 174:20        maintain 66:11     Massachusetts
     113:6 177:12     lives 198:18            211:2             66:11 146:18       2:4
  line 126:13         living 20:16,21       lot 35:12 83:13    maintained         material 46:2
     129:17 170:16       24:23 56:6           84:10,19 96:5     117:12 147:16      51:16 56:2
     172:1,2             71:14                99:19 101:7,7     148:8              77:13 81:18,20
  lines 66:9 88:3     Lizon 4:10 7:1,2        103:11 109:18    maintaining         111:4,6 131:22
     108:8 123:20        7:4 9:22             110:21 124:17     147:1              166:4
  lining 25:5         LLP 15:8                125:1,2,2        majority 85:18     materials 11:11
  Lisa 1:23 3:17      local 93:19             129:4 130:4      making 16:13        11:23 14:5
     215:4,23            201:6,6,7,8          139:14,15         33:7 46:17,18      30:10,16 45:9
  list 10:22 11:1     located 53:8            147:5 152:5       49:14 51:14        45:13 47:13
     133:20 137:12    location 20:9           160:21 195:22     64:9 139:12        48:7,13 49:8
     196:3            lockbox 24:13           205:14           man 61:1 98:21      51:10 54:7,9
  listed 178:5        lodge 70:10           lots 64:18          105:11             54:25 61:21,22
     190:2 194:13     long 53:1 93:7,9      Louise 6:23 7:2    managed 122:8       61:25 62:6,10
  litem 4:19,23          110:17 138:25      love 165:9         manipulate 31:3     65:8 69:19
     176:1 181:24        197:14 199:6       lower 103:15       Map 33:17           74:14 79:6,11
     182:2,4,7,12        199:22               105:22 106:11    maps 11:8 12:20     79:19 82:25
     182:15,17        longer 72:24            106:12,13         30:22 36:23        83:6,20,25
     183:21 189:19       100:8 109:18       luck 93:21          85:16,17 90:6      85:20 101:16
  literal 104:24         122:10 155:9                           90:11,19,20        105:19 114:5

                                                                                             229
 DISCOVERY COURT REPORTERS                www.discoverydepo.com                   1-919-424-8242
 STEPHANIE HOFELLER                                                           May 17, 2019
Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 87 of 125
   122:16 127:18      98:20,21          102:6             missed 155:25      55:24,25 56:11
   128:16 131:14      101:19 102:2     merely 49:11        200:24            56:24 57:3,10
   143:16 147:15      106:12 112:4      50:3              missing 72:16      57:20 58:10,20
   148:23 149:9       112:25 116:10    merits 98:13       misstate 203:22    58:23 59:14
   150:9,12,25        118:22 119:9      119:20            mistaken 88:16     60:5 61:1,1
   151:7 154:3,8      120:14,20        mess 120:21        mistakenly 47:7    71:23 72:1
   159:17,19          123:23 125:5     message 23:8        48:25             73:6,10,14
   160:7 164:11       131:16,18         75:21 94:9        mix 77:4           74:9 81:12,14
   164:14,17,20       134:13 140:22     107:11,25         mixed 47:7 84:4    81:25 82:10
   164:21 165:12      148:4 153:9       108:3,14 130:2    mixture 77:4       91:10,12,19
   166:17,20          157:11,17        messages 94:6      modify 19:8        95:21 96:8
  matter 5:5 51:13    159:9 166:14      94:14 107:21      mom 55:14,20       97:8 99:12,16
   57:23 60:16        166:14,25         125:8,13 133:7     59:6 149:20       101:3 105:12
   64:2 68:2,7        169:18 173:23     141:17 209:20      153:16 154:7      112:6 118:21
   93:16 98:13        176:24 198:21     209:21 210:15      157:8             121:25 128:19
   100:18 101:12      198:21 201:1      210:18,25         mom's 189:2        130:18 149:16
   101:13 102:18      204:17 206:19     211:3              191:5             150:11 151:14
   102:25 103:22      206:20,21        met 44:7 183:4     moment 10:17       152:3,9,18
   104:1,6,17        means 120:15      metal 46:7          14:19 17:18       153:2 155:9
   105:21,22         meant 49:5        miles 8:19          48:16 60:13       156:13 157:15
   106:3,7 114:11    measure 140:11    mind 78:18          68:25 102:22      158:21 159:16
   114:13 115:7      meat 160:18        130:12             146:15 149:22     160:6 164:19
   117:8,15          media 49:12       mine 22:17,20       160:14 184:16     166:19,24
   118:10 119:1       65:3 67:17        28:7 29:13         186:24 195:6      168:11,16
   119:20 124:1,8     101:23 127:1      47:6 50:7         moments 189:14     170:2,4,19
   124:14 125:23      127:22            64:23 79:3        money 133:1        176:9 177:19
   129:5 139:18      medical 149:25     80:18 81:16        163:8,25          178:6 179:1
   140:4 153:25       150:4,5 183:3     82:2 112:10,15    monies 163:23      182:1,18 183:6
   154:2 155:19      Meese 191:11       116:7 147:4        164:2,4,7         183:7,24
   159:7 185:17      meeting 141:4      149:1,7,25        month 13:22        184:25 185:3
   186:6,7 187:6     member 163:1       150:1 166:4        20:4              187:8,14 188:1
  matters 29:25      members 2:11       174:20 209:12     monthly 53:22      190:12 200:18
   34:10,11 43:8      158:15           mingle 77:6        months 52:14      mother's 37:9
   59:12 61:18       memento 147:5     mingled 77:6        57:25 58:4        50:23 52:6,9
   63:25 71:5        memory 152:20      98:25 128:11       169:15            52:13,21 98:13
   77:5 98:21         152:20 153:16    minute 139:7       morning 6:17       118:4 154:20
   103:10 130:21      153:17            145:12             44:8              154:20 156:2
   148:21 149:12     mention 32:8      minutes 85:12      mother 8:25        156:20 158:3
   171:25 185:14      127:6             93:10 97:2         12:17 13:2        160:11 183:3
   191:4 193:14      mentioned 34:13    110:20 140:22      20:12,15,21       183:17 185:10
   201:17,20,25       35:3 51:1         212:1              21:1,6,25         185:17,25
   202:3 205:14       57:10 84:12      mischar- 47:20      22:10,11 25:12    186:5,7,12,21
  may- 109:3          102:23 104:7     mischaracteri...    25:25 26:18       190:15 191:17
  mean 17:5 23:4      105:17 111:9      144:3 145:4        27:4,13 31:19     193:8 195:1
   35:17 48:21        118:23 127:11     159:22             36:10 37:25      motion 4:20,24
   55:19 58:4,5       134:2 142:2,4    mischaracteri...    38:5,7 39:21      133:21 175:25
   63:16 77:23        142:7,20          37:13 47:22        40:17,18 41:3     193:15
   83:2,10 84:24      151:10 155:21     65:11 66:5         42:1 50:13,14    move 72:13,15
   85:15 86:25        173:11            79:16              50:21 51:7,14     72:25 199:5
   90:20 94:13       mentioning        misclar- 67:2       52:23 53:2       moved 53:14

                                                                                       230
 DISCOVERY COURT REPORTERS         www.discoverydepo.com                    1-919-424-8242
 STEPHANIE HOFELLER                                                               May 17, 2019
Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 88 of 125
   118:11 157:3         74:13 112:20      79:7,14 80:5        64:16 65:21      offense 144:8
  multiple 88:13        119:19 128:9      88:9,12 90:8        66:4 67:1        offensive 99:23
   202:23               145:6 175:12      91:5 105:7,8        68:19 69:7       offer 32:11
  multitude 84:4        175:18 182:21     128:6 129:8         79:16 88:10,18   offhand 16:6
  multitudes 99:3       184:10            204:15,20,21        170:15 171:5       76:22 77:24
  music 80:22         new 17:6 34:12      213:4 215:1         171:21 179:19      92:17 138:15
                        35:2,2,5 60:16   Notary 6:12          179:25 193:20    office 5:22 14:12
          N             60:16 90:19,20    213:23 215:5        198:17 202:14      45:7 87:6
  N 2:1 3:1 4:1 5:1     90:24 103:22      215:24              202:14 207:6       95:15 132:19
   213:1,1,1,1          104:2 106:2      note 23:8 149:7    objection 7:25       191:14 197:17
  N.W 2:19              143:7 154:15      173:16              12:21 37:11,12     197:23
  name 6:21 7:1,6       156:1 157:16     noted 94:24          39:10,18 47:19   officer 215:5
   9:20 53:10,12        169:9 171:8      notes 195:6          57:7 62:3        official 1:7 5:7
   54:12 72:8           173:11 209:13    noteworthy           65:10 66:4         42:3
   73:19 169:9,12       209:25 210:18     55:18 63:10         69:21 70:11      Ogletree 2:22
   173:16 189:3         210:20,25        notice 73:17,20      75:14 76:5         6:1
   195:17 214:2,4       211:4             158:17 175:24       81:22 86:6       oh 13:8 28:22
  named 89:11         news 84:8,10       noticed 25:14        87:18 88:15        34:4 47:21
   161:17 162:10      newspaper           55:3,9 133:22       106:21 113:15      49:13 71:23
  names 93:18,19        173:9            notification         144:1 145:3,20     73:16 133:22
   93:20 95:6         nice 58:1           53:25               158:7 159:21       144:2 163:10
   97:11 98:6,8       night 28:21        November 58:6        165:14 171:11      167:22 172:12
   120:13,18            53:12,20,21       59:4,4 89:16        173:22 178:8       174:7,14
   136:16 138:10        54:16,17,24       89:16 92:25         186:18 197:14      180:19 181:16
   138:14,14,19       nights 53:7,7       93:2 96:25          200:20 201:2       189:4,24,24
  Nash 2:22           nine 16:19 93:1     181:15 185:5        203:8              191:10 200:2
  nature 56:4           97:1              187:25 188:3      objections 17:7      202:14
  NC 2:9 18:12        No- 190:4           194:24              17:8 88:12       okay 7:3,8,10
  near 28:7 52:20     Nods 41:1 66:25    number 4:8 5:12    observed 49:11       8:10,16,19,22
   53:17                123:4             45:16,17,21,22      149:23             9:3,9,19,24
  necessarily         noncommunic...      46:21 76:8        obtain 144:22        10:3,8,25 11:5
   115:4                73:8              108:13 139:5        150:4              11:11,14,17,23
  necessary 96:16     nonhuman 98:3       173:8 206:7,16    obtained 112:1       12:3,8,12,16
   198:24             nonre- 128:5        207:18,24         obvious 13:12        13:20 15:25
  need 12:9 55:8      nonspecific         208:1,8             129:3,3            16:6,25 17:13
   55:25 96:2,8         157:18           numbers 95:6       obviously            18:10,21 19:2
   98:10,11           Nope 141:7          208:18 209:4        116:23 129:8       19:10,23 20:1
   106:10 110:1       Noreen 59:12       nuts 124:13        occur 89:14          20:3,7,13,15
   123:2 161:4          186:8,10,20      NW 2:4               186:16             20:19,24 21:1
   167:12 170:12        187:1,9,13                          occurred 59:3        21:3,6,9,9,12
   208:5                188:2 191:17             O            141:15             21:15,17,20
  needed 109:16       normal 52:15       O 5:1 213:1,1      October 20:6,20      22:4 23:10,14
   117:19 160:7         152:21           oath 7:12            21:3 22:6,9        23:17 24:6,12
   201:6              North 1:1,19       Ob- 61:23 81:22      52:7,10,11         24:16,25 25:12
  negotiated            2:12,14,24 3:4     87:18 165:14       58:6 59:21         26:4,11,20
   193:11               3:9,18 5:11,21     173:22 207:6       73:22,22 74:2      27:4,16,16,18
  neither 153:23        8:14 11:8        obituary 169:10      165:6 176:8        28:1,4,14,18
   215:14               12:19 13:4,14      171:8 173:12       177:6              28:22 29:6
  never 49:3 60:17      33:12,18 34:21   object 7:21 21:6   October/Nove...      30:15,18,24
   63:4,6,12 69:2       35:24 52:17        39:6,7,15          58:9 59:5          31:7,12,20,24

                                                                                            231
 DISCOVERY COURT REPORTERS           www.discoverydepo.com                     1-919-424-8242
 STEPHANIE HOFELLER                                                                May 17, 2019
Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 89 of 125
    32:2,7,11 33:5     89:19 100:7,18      p.m 123:9,11,11     35:18 51:24      people 11:19
    37:5,5 38:6,10     102:11 116:4,8        123:13 161:7,9    52:1 72:13        48:2 61:18
    38:16,18,21        121:23 153:4          161:9,11          79:1              64:6 71:22
    39:2,6,10,14       169:25                180:21,23,23     park 140:24        72:22 98:1,9
    39:24 40:16,19   ones 16:15              181:2 195:10     parsing 178:10     98:17,23 99:4
    40:24,25 41:5      204:14 205:1          195:12,12,14     part 73:5 89:3     99:13,21
    41:9,9,15,16     ongoing 73:6            212:6,8,8,10      137:7 150:6       100:11,19
    41:17,21,24        99:11 185:24          212:16,18         159:25 182:13     105:14,15
    42:3,6,10,15     oOo-- 3:19            package 14:25       197:1             140:24 199:18
    43:16 45:9,18    open 23:17 24:5         15:10,14 16:3    particularly       206:17 208:4
    49:6 66:16         49:11,19 50:2         16:21 18:9        93:9             percent 196:2
    67:1 74:2          84:5,20 104:17      pad 63:10          parties 37:23     perfectly 204:4
    103:18 114:25    opened 42:4           page 4:1,8 9:19     120:14 193:5     period 28:2
    116:9 121:13       49:25 60:17           10:20,21 14:23    197:6,12 203:6    50:11 52:22
    123:2,20 124:5   operating 17:12         15:6,13,18,25     215:16,18         58:5 59:2
    132:1,13 137:9   Operation 33:16         18:10 44:16      partisan 36:14     72:24 92:23
    149:23 157:25    opinion 36:17           45:21 46:10,21    36:17 104:22      129:9 132:20
    161:4 167:19     opportunity             76:12,14,16,19   partner 27:2       165:5 194:24
    172:9 174:5,6      175:4 181:4           76:25 77:7        55:1 61:8         206:20 208:19
    174:17 176:3       184:13 189:13         78:11 175:12      70:15 81:19      perjury 213:4
    180:15 181:16      192:12                175:14,16,19      142:7            Perkins 162:17
    189:18,24        opposed 46:5            175:21,24        party 14:3 38:2    164:8
    197:21 199:9       153:10 198:5          176:3,7,17        67:18 73:7       permission 40:2
    200:6 202:4      opposing 73:7           177:5,22 178:4    106:17 131:1,3    40:18 41:4
    204:11,19        opposite 46:14          178:25 181:13     131:5 133:4       50:22,23,25
    205:4,23           87:24 106:19          181:14 189:21    passed 134:13      108:8 199:18
    206:13 207:4     order 4:20 58:22        189:23 190:1      170:1,9 204:15   person 9:20
    207:16,22          176:1 184:24          194:15            204:17 205:7      31:13 58:24
    208:9,17,17,21     199:10              Page/Line 214:6     205:11            60:21 71:21
    209:3,7,14       organization          pages 10:19        passing 169:4,8    89:21 98:22
    210:17,21          31:9                  17:16 213:5       171:4,16          99:2 117:24
    211:2,6,12,24    original 124:21         215:11           passive 66:6       185:11 186:12
  old 85:4 209:5,5     130:17 182:13       paid 53:20,20,21   patient 196:4      189:2 192:2
    209:7,21 211:6   originally 13:23      paper 118:8        Paul 2:13 5:21     195:2 207:25
    211:8              36:25 134:23        paperless 53:24    pay 53:18         person's 125:4
  Oldham 27:1,5      other's 160:22        papers 23:25        160:21           personable 33:8
    55:2,12 61:8     outcome 215:19        paperwork          paycheck          personal 29:9,11
    61:11 70:16,25   outreach 89:10          187:2             132:25            30:10,18 33:8
    73:2,4,14        outside 15:14         par 56:9           paying 55:6        42:13 47:15
    74:14,24 75:4      99:22 172:6         Paragraph          PC 51:24 52:1      48:10,12 50:17
    75:18,20 87:14     198:18,18             178:4             55:4 71:4,4       55:17 63:25
    89:5 142:9,21      199:2               paramount           154:14,16,25      64:23 72:16
    142:25 143:3     overnight 47:4          105:6             155:21 158:13     79:1 82:6,7
    143:16,23        overwhelmed           Pardon 34:1        pcox@ncdoj.g...    83:19,20 85:20
    144:22 145:18      25:16               parents 8:23        2:15              87:25 98:25
    146:2 151:12     owned 81:3              24:23 41:12      penalties 213:4    105:9 113:2,6
    155:7                                    72:25 154:16     penchant 100:16    116:7,15 117:4
  Oldham's 76:2              P             parents' 22:22     pencils 147:22     117:9 118:3,4
  once 40:9,10       P 2:1,1 3:1,1 5:1       26:12 27:21      pending 34:12      118:6,17
    73:15 77:9         213:1                 29:15 30:11      pens 147:21        127:24,24

                                                                                            232
 DISCOVERY COURT REPORTERS               www.discoverydepo.com                  1-919-424-8242
 STEPHANIE HOFELLER                                                                 May 17, 2019
Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 90 of 125
   128:2,4,11,18        207:4,24,25        97:15,20            57:9 59:13         48:14,18 49:9
   128:19,19            208:8,17 209:3     100:23 101:15       67:23 69:1         59:16 60:8
   129:4 149:15         209:25 210:11      101:25 102:16       73:8,9 81:16       64:11 65:8,18
   150:10,24            210:18,20,24       106:5 107:1         82:25 83:16        67:20 68:17
   154:14,21            210:25 211:4,6     121:5,16            97:19 98:7         69:6 74:12
   156:7 158:13         211:8              162:21              100:22 112:14      75:5 76:3 79:5
   165:23 171:25      phones 107:20      Pinsky's 92:15        116:3 119:11       79:12 80:12
   179:13 197:1       Photocopied        place 140:24          121:22 122:10      82:21,23 83:1
  personally 35:11      4:11               165:9               122:21 125:20      89:2 113:5,14
   43:12 45:3         photograph         plaintiff 36:19       126:9,21           114:20,24
   150:17               14:24 15:20      plaintiffs 1:5 2:2    132:17 134:18      131:21 134:22
  pertain 202:1         17:16 44:16        5:18,20 6:20        134:20 135:1,5     136:11 146:10
  pertained 13:13     photographed         9:6,17 39:3         135:14 139:6       147:16 148:24
  pertaining 100:6      77:19              44:15 116:20        141:20 142:9       149:15 150:10
  pertains 201:10     photographs          205:1               142:17 152:17      150:20 151:1,8
  pertinent 35:6        4:11 14:24       plaintiffs' 13:17     158:2 164:1,4      158:1 161:23
   35:16,20 40:6        15:14 16:22        15:21 16:3          164:12 171:3       163:16,22
   87:4 139:18          17:17,20 18:4      17:22 18:22         173:17 179:25      164:5,15 165:1
   143:13               29:10,23 30:9      19:20 24:8          181:23 182:6       165:11 166:1
  petition 4:16         30:19 46:11        27:23 31:1          183:15 185:4       166:13,18,21
   58:19 91:22          50:8,18 83:18      36:2 38:14          185:18 186:4       211:14
   177:10 182:14        85:7 141:10        41:6 42:11,17       188:21 189:8      Porter's 69:19
   182:15 187:22        148:13 155:24      43:13 78:7          190:4 191:1       portion 10:4
  petitioner          physical 20:9      plan 134:24           194:6,20          pose 196:6
   120:16 177:18        208:11             193:2               205:15 208:19     position 37:19
   179:5,8 183:4      physically 13:24   planned 135:15       Pointer 115:5       122:8 202:3
  petitioner's          148:1            plans 74:6           pointing 175:14     203:2
   183:2              pick 64:22 65:19   plastic 23:20        pointless 160:13   positions 202:11
  phase 34:24           112:19 200:16    play 37:16           points 57:9        positive 41:18
  Phillips 31:15,21   picking 67:15      pleasantries         poke 55:8           41:24
   31:24 36:25        picture 15:7         136:4              polite 108:9,18    possessed 60:25
   89:12,18,20,25       23:1 45:22       please 5:13 6:21      130:1 134:8,15    possession 16:13
   91:9,11,17,21        77:8,9,12          20:3,7 46:4        political 37:19     57:6 71:1
   91:25 92:5           78:13 166:6        49:10 66:18         42:25 60:23        75:22 81:2
   94:12,19,20        pictured 76:11       69:15,21 86:1       61:5 64:4          89:5 113:12
   162:22,24          pictures 26:7        86:8 174:16         105:2,3 154:4      154:8 155:10
  philosophy            30:4,5,5 51:3      176:14 180:16       169:21             155:16 164:18
   60:23 64:4           54:18 80:20,21     181:8 183:10       politicization      209:19 211:21
   105:4 169:22         80:22 83:4,11      184:9 186:23        201:9,15,21       possessions
  phone 49:2            148:15,18          192:23 196:6       politicizing        72:16 143:12
   91:18 92:14          158:14,14          199:7 203:3         58:16             possibility 51:2
   93:3 95:11,18        166:5              210:6              politics 38:3       59:14 60:6
   107:18 108:10      Pinsky 32:3,5,8    pleasure 44:4         201:11             106:2,6 121:2
   108:25 109:4         32:12 33:21,23   plowing 195:21       pops 130:11        possibly 143:13
   111:15 124:21        34:20 35:25      plug 12:9            popular 207:24      155:15 157:22
   125:2 126:19         36:7 37:2        PNC 54:6             Porter 2:3 5:18     170:20 208:24
   130:8 136:12         38:11,12 92:6    point 12:23,24        6:19 15:8          209:2
   139:15 140:21        92:8,10,12,19      13:8 31:7           44:19 45:5,10     posterity 147:7
   167:1 206:1,4        93:5,8,24 95:4     34:15 50:6          45:11,12 46:22    potential 104:15
   206:6,7,16           96:10,19,25        51:14,19 55:22      46:24 47:2,17      105:7 115:16

                                                                                             233
 DISCOVERY COURT REPORTERS           www.discoverydepo.com                       1-919-424-8242
 STEPHANIE HOFELLER                                                            May 17, 2019
Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 91 of 125
   134:6            pretty 19:24        153:17 210:24    proliferate         36:1 45:4,6,8
  potentially        52:2,15,15        procedure          196:17             49:16 92:5
   26:14 104:16      62:15 71:8         105:13           prominently         105:20 107:1
   116:14 124:7      81:5 95:19        proceed 114:22     22:24              119:18 132:5
  PowerPoint         101:5,17,17        115:2            promise 143:6       134:17 148:15
   139:22            114:14 118:14     proceeding 4:15   prompted            152:14 159:5
  Poyner 1:17 2:7    118:14 128:4,9     38:8 62:18        169:11             160:9 168:7
   5:19 115:1        153:1 200:22       95:21 171:22     proper 11:19        169:3 175:5
   117:12 131:17    previously 6:25     187:11 190:8      29:4 114:18        201:23
   131:17 135:19     12:13 56:20        215:6,8           185:14            putting 49:21
   157:23 158:22     82:1 179:10,14    proceedings       properly 116:21     83:5,12,16,19
   162:3 164:2       184:1,17           43:23 86:19      property 80:21      151:3
  precious 28:6     primary 207:18      92:2 96:11        82:7,7 142:16
   80:17,18         principally         97:17,21 99:11   proprietary                Q
  precision 78:20    11:22 37:3         118:20 120:10     84:21             qualified 62:21
  predicated         146:19 158:13      123:11 153:10    protected 118:4    question 7:18,24
   95:17            principle 72:17     161:9 180:23      118:5,6 196:13     8:8 14:22
  predictable        101:10             181:25 185:23    protecting 62:14    17:10 40:22
   118:14           printed 45:8        185:24 186:1     provably 40:6       48:1 65:13
  prefer 11:19       83:3               188:18 190:6     provide 32:12       66:24 67:6
  prefers 95:11     prior 64:9 67:19    190:12,16         33:23 38:23        68:20 69:17
  preliminary        69:18 74:11        191:5 193:3       41:5 42:16         70:3 79:22
   187:16,17         82:20 115:25       195:12 212:8      135:15 165:11      86:5 88:11,19
  prepare 45:3       121:15 141:9      process 40:5       184:8 188:7        102:1,4 113:25
  prepared 40:14     165:10,21,24       42:24,25 49:23    198:14 199:16      146:2 150:21
   90:7,12 122:6     166:2,11           60:22,22 61:5    provided 49:9       156:12 159:23
  prepares 61:21     171:16 181:19      104:24,25         89:2 147:15        159:25 160:5
   61:25             187:8 192:25       135:5 144:11      148:22 149:15      172:16,20,21
  present 3:12       202:4              193:18 197:6      150:9,17,18,23     173:1 174:4
   72:12 166:23     privacy 116:11      198:16            150:25 151:6,7     176:13 178:19
   208:15            117:25            produce 48:12      163:17,18          180:12,13
  presentation      privilege 17:9      130:15 159:17     165:23             181:18 183:14
   139:22            62:15 64:1,17      159:19 160:7     providing 39:7      186:22 188:13
  presented 43:5    privileged 61:22    166:20            39:12,18 43:12     194:5 196:11
  preservation       62:7,11,16,18     produced 10:23     128:16             199:7 200:22
   115:13            62:21,24 63:15     11:3 48:17,21    provision 82:6      201:5 203:1
  preserve 64:21     63:19,22,23        117:13 130:24    pry 41:13           206:13 208:9
   65:5,16 113:8     64:7,14 68:16      143:16 146:9     public 6:12 61:4    210:5 213:7
   147:7             68:23 69:4,9       150:20 164:14     61:4 64:2 75:1    questioning
  preserved 29:18    69:11,24 70:5      164:25            104:11 213:23      170:16
   43:6,7 79:23      193:24            producing 69:18    215:5,24          questions 7:22
   115:16           privileges 64:18    106:17 127:19    pulled 12:5         9:1 19:24
  preserving 14:1   probably 64:6      production 64:9   pulling 134:10      21:13 27:17
   84:14             117:20 119:15      166:17           pullout 23:23       41:10,11,14
  press 203:24       131:4 140:7       professional      purchase 52:20      44:2,10 96:5
   204:6             156:9              98:23,25         purpose 65:1        109:17 110:1
  pressing 57:23    problem 39:11      profit 43:14      purposes 197:25     122:24 137:21
   103:10 148:21     39:18 40:4        programmers       pursuant 10:23      139:10 142:10
  pressure 134:16    153:6,9,12         140:9            put 16:2 18:9       156:24 195:7
  presume 34:16     problems 153:16    progress 36:12     19:23 34:25        196:5 205:25

                                                                                        234
 DISCOVERY COURT REPORTERS         www.discoverydepo.com                    1-919-424-8242
 STEPHANIE HOFELLER                                                               May 17, 2019
Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 92 of 125
  quick 195:24       33:21 62:20         159:1,8,24          138:22 145:17       150:7 183:3
  quickly 133:14     84:11 171:7         160:11,12,17        152:19 163:8      recount 52:12
   175:7             172:19 173:5,8      160:23 169:20       163:22 164:1,4    Red 33:16
  Quinta 53:14,19    173:12,13           173:18 183:20       164:7 192:21      Redistrict 5:8
  quip 144:12        211:16 213:5        187:3 192:20      receiving 10:9      redistricting 1:8
  quipped 34:6       214:6               193:9,13 204:9      115:25 121:15       5:9 13:14 33:3
   59:20           reading 185:12      reask 172:21        receptionist 63:9     35:23 36:15
  quit 179:12        185:19              178:19            recess 43:22          60:19 79:7,14
  quite 116:18,18  Reads 214:6         reason 8:3 33:19      86:18 123:10        80:6 81:9
   117:23 173:8    ready 116:14          103:14 121:20       161:8 180:22        83:23 90:3,5
   186:3 208:3       181:9               145:10 154:19       195:11 212:7        90:11 99:9
                   realized 60:13      reasonable          reclaim 55:12         100:1 105:1
          R          60:14 70:22         183:5             recognize 9:15        113:23 117:3
  R 2:1,3 3:1 5:1    139:8             reasons 22:18         14:23 15:13,19      128:6 129:8
    15:8 214:1,1,2 really 13:3 22:15     42:13               16:1 17:19,23       173:6 201:24
    215:1            25:9,10 27:13     reassured 40:7        18:4 25:1           202:8 204:13
  rainbow 17:25      29:12,17 30:3     recall 10:9 13:20     138:20 168:9        204:19
  raise 205:24       32:15,18 34:14      18:14 35:10         168:13            redraw 32:20
  raised 117:17      43:3,4 50:6         46:2,25 53:6      recognized            33:12
  Raleigh 1:19 2:9   55:6 58:13          53:13 54:12         24:21 25:5        redrawn 91:2
    2:14,24 3:4,9    59:25 60:17,20      67:8 82:19          51:24 67:12       redundant
    3:18 8:17        61:2 64:19          92:4,20 93:12       78:8                146:25
    13:25 22:5,9     74:23 81:7          97:2,6,22         recollection        refer 37:7
    28:9,12,21       84:22,24 89:6       107:15 108:3        76:23 77:13,17      177:20
    38:2 52:25       89:6 95:11,22       111:12 114:15       91:16 110:15      reference 32:15
    53:8 72:13,14    95:25 96:2,22       115:22 119:4        111:1,20          references
    73:15,16,21      97:22 98:1,1,1      122:20 124:20       121:16 137:17       109:16
    74:8 98:9,16     98:2,12,15          125:15 126:2        138:16 177:4      referral 31:18
    130:15,23        99:21 101:18        126:17 127:14     record 5:2,14         58:11,11 91:9
    134:25 156:5     101:19 102:11       127:15 128:22       6:22 8:1 19:16      93:16 118:25
    156:11 195:20    103:10,10           137:10 138:10       21:22 43:17,21      119:8
  ran 210:13         107:18,22           138:20 140:23       43:25 86:17,21    referrals 58:2
  range 198:18,19    108:24 109:24       161:15,22           123:9,13,15       referred 59:10
    199:2,3          110:23 112:25       173:16 176:16       161:7,11            59:12
  rarely 100:20      115:23 116:6        177:4               175:22 178:23     referring 58:19
  rate 196:17        116:16 117:14     recalling 59:22       180:21 181:2        78:14,16 80:19
  raw 153:19         119:18 122:5        94:23               195:10,14           90:5 102:15
  re- 30:20 94:3     122:21 124:3      receipt 163:17        212:1,6,10,15       119:24 163:15
    123:1            124:10 125:7      receipts 52:24      recorded 80:23        175:17,23
  reach 70:25 73:9   127:22 129:2      receive 39:3          213:7               178:2,3,23
    73:13 94:7       131:6 134:9         53:25 107:14      records 51:10       reflect 46:11
    95:15 97:11      136:1 140:25        191:15              55:13 56:24         52:16,24 63:23
    170:1,13         143:8 145:12      received 9:2,5        57:4 59:15          175:22
    182:22 200:16    146:19 148:20       9:16 10:11,25       60:7 69:6         reflected 213:8
    200:17           149:18,23           13:7,23 14:5        70:17 71:1        reflects 189:22
  reached 31:15      153:1,21,25         16:21 18:23         75:8,11,24          190:1
    89:25 91:8       154:1,15 156:1      58:11 60:8          76:1,3 81:8       refusing 143:21
    182:21 202:6     156:13,14           79:4 87:17          82:17 83:23         146:3,4
  reaching 202:4     157:2,10,13,17      103:5 107:12        144:22 145:18     regard 104:17
  read 32:17 33:11   157:20 158:11       107:25 131:10       149:25 150:4,6      197:7 200:17

                                                                                            235
 DISCOVERY COURT REPORTERS         www.discoverydepo.com                       1-919-424-8242
 STEPHANIE HOFELLER                                                               May 17, 2019
Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 93 of 125
    211:4            relatively 154:15   reporter 5:15        179:9,12,15        183:2 184:14
  regarding 99:25    relatives 85:8        6:12 7:15        responding           188:12 189:13
    101:8 113:22     release 150:2         179:23 215:5       75:18 143:24       192:12
    176:10 192:3       166:12            Reporters 3:16     response 13:17     reviewed 46:19
    202:8            relevance 134:5     repository           15:3,16,22         46:23 55:10
  Regardless           134:6 170:20        104:21             16:4 17:23         181:17 189:19
    125:16           relevant 35:20      represent 5:15       18:23 19:21      reviewing 76:24
  regards 128:18       48:20 79:21,21      6:20 14:4          24:8 27:24         82:25 83:6,22
  regular 56:5         100:8 111:4         16:20 37:21        31:2 39:8,12       85:19,20,22
    206:16             114:9,11,13,19      44:8 88:17         39:19 41:7       ri- 207:7
  reim- 163:12         124:10,11,14        168:21 187:8       64:11 68:17      Riddick 182:4
  reimbursed           124:18 126:8        187:13 200:18      69:19 75:13        182:14,20,22
    132:23             127:2 128:1       representation       79:12 88:15,21     182:25 183:16
  reimbursement        133:18 136:3        67:22              102:1,3,4          183:25 184:5
    163:11,14,18       143:7 149:5       represented          109:8 111:13     ridiculously
    163:20             155:23 157:22       90:3 193:6,12      113:5 128:23       207:7
  rejected 32:20       166:3 172:5,7     representing 6:7     143:17 146:1     right 6:24 7:5
  relate 99:10       remained              48:3 90:1          146:10 159:20      8:11 9:7 11:14
    149:9              154:13              106:25 187:10      160:8              12:12 14:6
  related 29:25      remember 13:22        191:4            responsive           17:1 20:17
    30:21 31:4         16:6,10,17,18     republic 64:5        11:12,24 154:9     22:24 24:11,15
    47:6 48:19         18:1,2 31:12      request 79:5,19      158:5              31:7,10 33:1
    50:17 54:25        54:21 97:8        requested          rest 154:12          33:22 36:12
    55:5,10,15,16      105:24 108:5        187:19           restate 196:6        38:6,12 68:11
    55:20 58:15        109:24 110:13     requesting 11:6    restaurants          84:21 88:5
    70:17,23 72:3      121:3 123:24      requests 11:12       52:19              91:13 100:18
    74:14,21 75:8      126:9,20 128:7      11:24            result 117:21        103:18 138:9
    75:11 76:1         131:7 132:2,15    research 109:16      146:4 185:6        149:22 153:20
    79:13 81:18        133:20 136:15       123:1,21           186:25             174:11,12
    82:17 83:18,18     137:11 138:12       129:25 134:2,3   retain 146:8         175:12,14
    83:22 85:13,14     142:22 151:23       149:2              190:14             181:16,16
    85:20,22 100:1     152:24 155:12     reseat 49:17       retained 61:12       186:9 195:4
    116:23 117:2     remembered          reserved 17:8        62:1 68:1          198:12,22
    118:9 127:5,8      78:20               212:17             187:1 188:1        205:15,22
    127:9 128:7,17   remembers           reset 209:10         203:6              207:12 208:9
    129:9 149:12       27:13             resided 164:19     retirement           209:17 211:25
    149:13,20        remind 88:8           165:4              20:14 72:14      rights 90:4
    150:11,16        removable 24:4      residence 164:18   retrieve 70:16     rings 187:25
    157:8 158:17       25:8              resident 105:8       70:18            risk 183:18
    158:18 181:25    remove 65:7,20      resisted 73:11     return 73:11         196:19,24
    215:15           removed 47:15       resisting 99:15    returned 147:11    RNC 203:18
  relating 34:21       179:15            respect 59:6       returns 128:8      Road 2:23 3:17
    79:6 81:8        repeat 132:7          68:15 80:5       reveal 197:17      role 169:20
    144:23 170:19      172:17              82:6 99:11       reverential        room 16:17
  relationship       repeated 143:10       196:25             144:10             22:20 23:16
    41:12,18,25,25     143:10            respond 39:25      review 11:1 47:1     24:10 25:17
    72:10,11,21,22   Reply 95:1            108:14,16          49:8 54:14,15      28:21 48:8
    183:23 184:2     Report 4:19,22      responded            64:13 80:2         49:1 50:13
  relative 36:14       189:18              108:20             164:10,14          54:8 81:14
    215:17           Reported 3:16       respondent           175:5 181:5        136:18

                                                                                           236
 DISCOVERY COURT REPORTERS           www.discoverydepo.com                     1-919-424-8242
 STEPHANIE HOFELLER                                                              May 17, 2019
Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 94 of 125
  root 50:4           61:24 65:12        169:19 170:25    separate 148:20     shifting 211:12
  roughly 8:19,21     66:25 68:11,12     176:7 177:3,15   September           ship 132:21
    13:20             68:24 69:16        181:12,21          21:19 169:6,7     shipment 163:20
  RPR 1:23 3:17       70:7,13 75:10      187:25 189:23      207:14,17         shipping 163:15
    215:4,23          86:2,12 88:6       192:18             208:15            short 24:22
  rubber 25:4         88:23 106:16     seeing 63:18       serious 74:5          167:11
    78:9              123:5,14           133:20 177:4     seriously 98:15     shortly 10:17
  rude 138:1          137:15 138:2,8     194:18           servant 104:11        27:14,15 74:1
  rules 7:9 88:10     145:23 156:24    seek 68:14 69:18   serve 198:16          107:16 154:22
    88:18             157:4 159:12       91:9             served 158:5        show 183:5
  running 107:19      159:15 161:12    seeking 38:7         182:16 197:16       192:6
    209:5 210:11      162:23 165:18      90:11 177:18       197:22 198:1,2    showing 9:14
                      167:4,11,13,21     178:5 179:1        198:4 199:17        14:18
          S           168:2,6 172:4    seen 24:16 36:19     200:4             sic 115:5 135:23
  S 2:1 3:1 4:7 5:1   172:10,13,21       82:11 116:5      service 4:14 75:1     191:11
    214:1             172:22 174:1,5     120:17 141:7,9     143:21 145:7      side 9:21 19:23
  sad 101:9           174:7,11,20        168:14,17,25       146:3,5 171:3       48:3 57:16
  safe 24:13          175:2,3 176:15     175:10,12,18       171:10 189:22       106:19
  safety 179:13       178:18 181:3       175:19 176:3,7     191:14,15         sides 46:14
    196:19            184:8,12 188:7     177:13 181:19      199:12            signator 194:19
  sausage 144:14      188:11 190:10      184:17,20        Services 189:1      signature 10:5
  saved 84:12         190:11 192:6       185:1 187:20       189:10              212:17 214:25
  saw 13:1 22:20      192:10 195:5       189:16 192:15    set 78:5,5 90:22    signatures
    30:15 77:11       200:9 206:4      Select 1:8 5:8       122:24 139:10       194:18
    133:21 145:11     212:3            selection 65:6       169:17,17         signed 194:10,17
    154:13 155:1    se 34:19           send 13:15 42:10     178:24 179:4,7      194:22 203:16
    169:9 176:16    sealed 45:6          45:4,9,13        settings 209:11       213:10
    178:1 184:10      196:21             121:6            settlement 193:4    significant 37:25
    186:25 187:1    search 169:11      sending 16:14        193:17 194:7      sim- 33:25
  saying 60:1       season 109:19        18:21 19:20      seven 16:19         similar 56:5
    69:25 94:6,15 second 15:12           30:25 49:22      Shanahan 3:3          77:11,21
    94:15 102:7       66:18 73:16,25     121:2 165:10       5:24 195:19       simply 34:6
    103:17 104:8      174:13 175:24      165:25           shape 145:7           36:17 105:21
    108:3 111:12      176:6,16 177:5   Senior 1:7 5:7     share 91:15,21        120:18 172:10
    128:7,8 175:21    177:22 178:3     sense 7:19 120:5     91:25 96:10       sincere 100:13
    178:12,20         178:25 181:13    sensitive 134:11     113:19 114:2      single 17:15
  says 9:21,24      secret 67:16         152:5,22           157:6 167:18      sir 200:7
    10:22 62:20     secure 154:25      sent 13:20 14:5      168:1 186:10      sitting 23:17
    185:20          security 179:16      14:25 15:5,10      186:15 206:10       76:9 150:8
  scanned 150:3     see 9:19 10:5,21     15:15,21 16:3    shared 60:12          157:16
  scared 152:18       18:8,11 29:9       17:22 18:15        149:1,8 155:4     situation 37:9
  schedule 108:25     30:4,19 33:1       24:7 27:23         155:5               74:4
    130:8             34:18 44:20,21     32:20 39:4       sharing 128:23      situations 84:2,8
  Scholer 2:3         45:23 52:5         45:11,12 46:22     151:25            Six 2:23 3:17
  scope 79:17         74:2 117:19        46:24 47:2,16    she'd 154:21        skeptical 35:8
  scrapbook 84:15     118:11 129:4       48:13 73:17      sheet 213:9         skepticism 42:19
  Scully 2:18 4:3     140:6 149:20       85:5 121:18      shelf 23:16,18      skills 62:9 63:21
    6:4,4 12:21       152:9 155:1        131:22 142:18      23:22 24:3        slower 49:18
    37:12 44:6,7      157:16 167:19      150:3 163:21     sheltered 122:9     smartphone
    47:24 48:5        167:25 168:13      166:5 211:3      shelves 24:3          206:15 207:1,3

                                                                                          237
 DISCOVERY COURT REPORTERS         www.discoverydepo.com                      1-919-424-8242
 STEPHANIE HOFELLER                                                             May 17, 2019
Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 95 of 125
  Smoak 2:22         66:7,18,22         119:1 120:25        134:3 149:3,3    Square 2:18
  smoke 86:15        68:9 69:7,10       121:1 122:13        153:17 158:15    stack 23:21
  snapshot 43:10     69:15,21 70:2      123:17,19           183:25 184:4     stamped 177:1
  snide 84:25        70:10 75:16        124:20 125:12     specifics 55:7     standard 55:3
  software 84:22     79:18 80:9,11      125:14 126:12       97:6 205:5       Stanton 2:3 5:17
  solid 66:9         81:24 86:1,8       126:18 127:16     specify 129:2        6:19 15:8
  somebody           86:22 106:10       128:15,22         speculate 87:20      136:10 138:17
    132:11 135:11    106:15 123:2,6     129:17 133:8,9      114:19             161:24
    136:2            137:2 138:18       133:11 134:1      speculated         stanton.jones...
  someone's 125:3    144:1,3,5          135:13,19,23        87:20              2:5
  someplace 148:8    145:3 158:7        136:6 141:5,19    speculation        start 19:15
  son 166:7          159:21 161:2,4     141:21 143:15       87:19 99:19      started 23:5
  soon 130:23        167:24 168:4       144:21 145:16     speculations         205:12 210:11
  sorry 18:17        170:22 171:21      151:10,12           117:24           starters 20:10
    19:14 21:22      172:9,15           153:15 154:6      spell 95:8         starting 109:13
    28:5 34:4        173:22 174:3       155:6 156:24      spelled 99:18        109:18
    40:23 47:21      174:10,16          157:5 162:4       spend 83:11,13     state 1:1 2:11
    58:8 60:4 63:5   176:13 178:8       167:16 191:8        133:1              5:23 6:21 7:25
    66:2,20 70:2     180:2,6,15         209:20            spending 103:11      8:12 10:17
    75:9,25 80:10    183:10,12        Speas's 109:9       spent 82:21,24       32:25 35:4
    86:4 106:11,14   186:18 190:1,5   Special 2:13          83:7,17,21         66:3 67:18
    114:1 115:12     190:7,14 191:3   specialized           85:2,12,19,19      102:10 139:23
    115:21,23        192:22 194:1,5     132:11              85:21 100:21       213:4,17 215:1
    117:7 119:9      197:16,22        specific 31:12        140:21 159:10    state- 205:5
    136:15 145:2     198:8 199:5,9      33:19 57:2        spite 42:13        stated 42:21
    148:4 150:21     199:15,24          76:10,23 77:13    spoke 41:21          56:1 105:21
    164:24 172:14    200:3,6,10         77:17 79:5          50:13 72:19        196:13
    172:23 174:13    202:15,17,19       91:10 98:6,8        90:24 94:5       statement 32:18
    183:11,13        203:3 208:5        102:3 114:7,16      102:22 109:11      54:1
    184:11 190:10    210:1,3,5          119:14,21           109:20 113:3     statements
    190:25 191:12    212:12             121:19 127:13       118:2 125:12       53:22 127:10
    194:16 200:10 speak 39:21 70:9      133:10 145:4        139:14,15          173:13
    203:4 210:2,4    89:17 92:12        173:2 207:12        141:24 205:14    states 177:10
  sort 23:8 24:12    99:1 107:8         208:25              205:18           stay 28:9 53:1,1
    25:18,22,23      108:7 205:15     specifically 20:8   spoken 138:13        53:18
    33:6 36:17     speaking 35:25       23:7 26:17          171:14,15        stayed 28:12
    64:12 71:24      88:12,15           29:12 33:14         193:13             53:3,4,11,12
    77:3 95:16,20    144:20             50:7 51:15        spot 134:11          54:11
    96:8 109:6     Speas 2:8 5:19       52:8 59:11,18     Springmoor         staying 24:22
    119:15 121:20    5:19 17:11         61:17 65:1          20:12,13,14,16   step 125:24
    132:12 140:14    38:16 48:2         70:8 71:7 77:2      20:20,25 22:5    Stephanie 1:13
    160:19 189:6     67:11 106:23       77:3 84:13          22:9 24:10         4:9 5:5 6:8,10
  sought 69:2        107:10 108:1       85:2,13,14          26:13 27:6,21      6:23 7:1,2,4
  sound 14:6         108:23 109:2       87:1,22 91:15       35:19 38:25        9:21 213:3,15
  Sounds 43:19       109:11,20          92:3 97:3         Spruill 1:17 2:7     214:4
  sources 99:20      110:8,11,19        99:18 100:6         5:20 115:1,5     steps 70:16
  South 3:8          111:1,12,17,20     111:10,17           117:12 131:17    Stewart 2:22
  Sparks 3:8 6:7,7   113:18 114:2       112:11 114:20       131:17 135:19    stipulations 17:7
    9:25 34:2        115:8,17,24        120:1 124:18        157:23 158:23    stood 78:18
    37:11 65:24      116:24 118:18      127:20 128:6,8      162:3 164:2      Stop 183:10

                                                                                          238
 DISCOVERY COURT REPORTERS        www.discoverydepo.com                      1-919-424-8242
 STEPHANIE HOFELLER                                                                May 17, 2019
Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 96 of 125
  stor- 81:21         submit 193:3       suggest 197:9       tag 125:2            122:12 123:16
  storage 11:7,15     submitted          suggested 189:5     take 8:9 10:11       126:11 138:25
    11:21 12:13,18      193:16           Suite 1:18 2:8,18     14:19 17:17        141:14 207:18
    13:15,16 15:1     subpoena 4:9,12      2:23 3:4,8,17       19:6 21:1,10     telephonic 89:21
    15:15,22 17:20      4:13 9:2,6,16    summarized            25:13 26:4,6,8     89:23
    18:11,19,20,21      10:9,11,23,25      140:12              26:14,21 27:12   tell 6:12 7:13
    18:25 19:5,13       11:6,12,25       Superior 1:1          28:14 43:18        8:22 17:19
    19:19 23:11,15      13:7,18,23         5:10                47:3 49:7          20:3,7 24:25
    24:16 25:3,11       15:3,16,23       supporters            50:22 51:1,4       39:6,14,17,24
    28:14 29:7          16:4 17:23         97:25               68:8,13 77:11      42:15 55:13,19
    30:16,20 31:1       18:23 19:21      suppose 211:5         80:1 86:12,13      57:3 93:12
    31:4,8,22 32:8      24:9 27:24       supposed 23:4         109:18 112:7       97:2 110:22,25
    33:24 35:17         31:2 39:3,7,8      88:10               123:5 157:6        111:25 114:21
    37:3 38:11,23       39:11,12,15,19   Supreme 104:1         161:4 167:20       115:1,8 124:1
    39:4 41:5           39:22,25 41:3    sure 13:3 16:14       167:23 171:9       130:5 143:15
    42:11 46:25         41:7 57:11         47:5 48:18,20       180:10,16          151:17,21,25
    49:1 78:22          59:17 60:9         48:24 49:14,20      181:8 191:21       152:17 160:6
    107:19 111:7        64:11 68:18        51:14 74:22         208:5              181:8 192:23
    111:11 122:14       69:20 75:13,19     94:9,17 101:17    taken 5:5 7:12       194:16 203:25
    146:16 209:5        79:4,12,17         101:17 102:21       27:7,10 55:12      208:21 209:3
    210:12,13           80:8 103:6         112:16 122:14       57:6 70:16         210:9
  stored 30:11          113:5 116:1        124:4,9,13          87:14,15,23      telling 27:5
    112:24              121:2,9,10,15      128:9 134:9         142:6 154:11     temp 63:8
  stories 85:6          121:17 130:16      141:24 147:3        154:12 202:11    ten 93:10 97:1
  straight 14:3         141:22 142:8       148:5 154:25        215:9              110:20
    24:3                142:20,24          155:14 156:3      tales 140:14       ten- 8:18
  Strategies 27:3       143:3,17,24        156:22 157:14     talk 7:17 73:12    ten-minute
    72:3 74:20          146:3,10           178:22 190:8        97:15 109:10       124:21
    142:5               151:11,14,18     surprise 143:23       121:1 152:5      tend 107:21
  strategist 144:19     154:9 158:5,22   surprised 14:13       172:6,7 180:16     187:5 207:25
  street 1:18 2:8       159:20 160:8       142:24              212:3              208:1
    2:14 3:4,8 63:5     168:10,15,17     surprises 144:6     talked 55:7        tendency 29:20
  stressed 122:2        168:21,24        surrounding           69:24 70:5,6     term 64:17
  strictly 60:15        169:1 191:18       37:24               101:6 133:7      terms 14:6 43:4
  strike 210:22         191:23 192:3     survey 25:14          151:11 164:10      74:24,25 103:1
  stuck 54:17           198:19,22,24       126:22 157:21       209:22             105:20 119:19
  student 169:21        199:3,4 211:15     158:16            talking 114:15     terse 108:19
  studied 105:3       subpoenaed         survivor 196:16       116:6 123:16     test 140:6
  study 96:22           9:20             swear 5:16            141:2,15 145:5   testified 6:13
    149:5             subpoenas 198:1    switched 209:3        206:21             48:6 58:18
  studying 103:12       198:3            sworn 6:11          taught 40:10         61:6,15 63:19
  stuff 26:21 60:4    Subscribed           213:19 215:8        147:12             65:4,15 67:3
    75:23 86:24         213:19                               tax 128:8            68:25 70:14
    87:1,2,2,3        substance 136:7            T           taxes 127:12,17      76:9 78:6,14
    128:1 133:2       substantive        T 4:7 213:1,1         127:20             80:14 86:23
    135:7 147:22        75:21              214:1,1 215:1     teams 133:17         87:8 89:9 91:8
    154:12 158:19     substantively        215:1             telephone 94:18      92:4 105:17
    159:2               97:15            T's 159:4             109:21 110:7       123:18 131:13
  stumbled 62:22      suddenly 129:5     table 157:17          110:12,18          133:24 150:23
  subject 117:23      sufficient 200:7     180:12              111:2 120:24       164:17 165:22

                                                                                            239
 DISCOVERY COURT REPORTERS           www.discoverydepo.com                      1-919-424-8242
 STEPHANIE HOFELLER                                                             May 17, 2019
Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 97 of 125
    166:16 168:14    96:9 106:11        114:16 119:15       43:3 47:14         44:3 50:11
    168:23 169:3     109:7 132:12       119:18 121:6        49:12 52:3         52:22 53:2,3,3
    171:13 193:21    147:12 155:15      122:21 124:15       74:25 90:25        58:4 59:2,13
    198:20 204:24    180:6,7            125:5,9,10,10       100:24 102:20      67:23 68:3
    209:17 211:7   things 10:22         125:18,18           103:19 131:13      69:1 72:17,24
  testify 198:25     11:2 22:12         126:15,15           131:16,19          74:22 82:24,25
  testimony 8:5      23:5 25:20,25      127:6,7 128:4       140:9 168:2        83:5,7,10,13
    37:13 47:23      26:7,14,17         128:12 129:1,2      189:3 200:22       83:17,21 85:19
    65:11 66:5       29:21,22 30:6      130:25 133:11    thread 96:22          85:22 86:14,17
    67:2 88:21       30:10 34:14        134:18 136:1     threads 94:21         86:21 92:23
    94:18 128:14     47:9 50:17         136:22 138:14    three 48:4 49:14      95:10 97:19
    145:8 155:5      55:8,24 56:8       139:25 140:19       49:24 50:1,2       98:8 100:21,22
    156:23 157:11    60:24 67:16,16     141:23,23,25        53:6 74:3          101:6 102:23
    198:24 215:7,9   72:2 85:4 88:1     142:7 143:4,20      82:22 92:13,13     103:12 109:6
    215:13           95:7 99:4          144:15 149:23       92:18 94:14        109:11,14,20
  text 107:10,11     100:19 101:3,4     150:2 151:19        129:21             123:9,13
    107:14,21,25     103:17 112:2,3     151:23,24        thrilled 28:6         124:24 126:13
    108:3,11,14,20   114:8 118:7        152:7,10,15,15      80:17              129:9,11
    108:22 109:1,9   120:6,7 121:24     152:19 153:18    thrown 90:12          132:20 134:20
    133:7 209:20     125:5 127:8,12     153:21 154:15    thumb 11:20           135:14 138:20
    209:21 210:14    131:11 133:12      157:2,20            12:1 16:2,8,12     139:19 140:21
    210:17,24        133:13 147:9       163:10 166:25       16:24 17:21        141:3,7,20
    211:3            147:11 148:17      169:14 171:6        23:20 24:7         144:20 156:5
  thank 17:13        148:25 149:5       174:8 176:20        45:22,25 46:2      157:2 158:2
    27:16 41:9       150:7 155:20       179:21,25           46:3,11,13,13      161:7,11 164:1
    44:1,2 49:6      155:23,24          182:13 184:4        46:15,20 47:13     164:5,7,13
    66:22 94:15      160:19 169:22      186:17,24           54:20 67:20        165:5,8 171:4
    108:1 123:7      171:23 195:21      187:15,24           70:24 74:12        171:15 174:22
    161:5 167:10     210:14             189:19 190:18       76:11 77:19        179:23 180:21
    167:24 168:2   think 8:21 26:2      190:21 193:20       80:2,4,15 87:9     181:2,8 183:15
    174:25 183:12    26:6 27:13         196:21 199:3        87:16 89:1         184:20 188:21
    188:25 190:23    30:24 32:23        200:8 207:21        112:22 113:12      189:8 190:4,23
    196:9 200:10     34:25 35:6         208:13,16,23        113:20 114:4,5     191:3 193:7
    200:13           49:14,23 52:18     208:24 210:8        117:11 134:23      195:10,14
  thanks 8:11        53:5,20,24         211:1               135:16 146:9       198:8 199:6,11
    94:25 168:5      59:20 60:10,12   thinking 84:5         146:13 147:18      203:15 205:18
    180:17 200:14    62:22 63:25        103:1,2 126:5       147:20 155:9       206:21 208:19
  theirs 71:2        65:10 66:8,8,9   third 14:3 15:18      164:12 165:10      212:6,10,15
  Theodore           68:4,20 70:1       67:17 131:1,3       211:17           times 29:16
    161:17           74:9,24 79:16      131:5 176:3      Thursday              52:13 71:14
  theoretical        79:21,22 92:11   third-party           136:21 137:1       78:3 88:13
    65:23            93:22,23 94:3      131:15,21           141:16             89:17 92:12
  theoretically      94:14,16,16      Thomas 2:23        till 112:14           169:10 171:8
    142:11           95:5,9,10,12       4:13 8:24           132:24             173:11 202:23
  thereof 215:18     96:2,15,20         168:22           time 10:9 13:6      tired 123:6
  they'd 59:7        100:6 101:22     thomas.farr@...       14:9 20:19,22      161:5
    111:19 151:11    102:11 104:6,7     2:25                22:8 28:2,12     title 92:15
  thing 23:22        105:23 109:3,3   thoroughly            33:15 34:8       titled 56:19
    25:23 70:7       109:12 110:4       200:23              35:8 41:21       today 7:9,13,22
    84:6 95:16       111:9,19         thought 23:6          43:10,21,25        8:5 44:2,11

                                                                                         240
 DISCOVERY COURT REPORTERS        www.discoverydepo.com                      1-919-424-8242
 STEPHANIE HOFELLER                                                             May 17, 2019
Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 98 of 125
    76:9 86:23          66:11 67:14         74:11 76:8      47:12 61:19        49:3 119:22
    87:8 95:15          115:15 120:13       77:7 78:11      82:24 84:24      untoward 155:2
    110:17 136:11     transparent           79:11 82:20,22  94:17 102:21     updates 210:12
    139:11 150:8        115:14              89:8 189:12     103:21 106:4     usable 104:16
    168:18 181:19     treasure 30:2       Twice 73:15       121:11 126:7     USB 49:16
    189:17 195:21     trial 34:24 103:6   two 13:10,11      128:14 140:1     use 26:10 29:1
    206:22              198:3,24            46:10,12,14     147:24 149:14      49:2 51:5 66:5
  today's 5:3         tried 71:25           49:14,24 50:1   151:3 155:4        78:23 102:19
    141:5,9             148:20 204:9        50:2 57:25      156:22 159:25      105:18,20
  told 50:15 87:7       204:12              58:4 70:19,20   177:21 178:10      106:1 191:13
    94:7 112:21       trip 73:15,16,21      71:22 77:25,25  178:15,16          206:1,2,15,16
    113:11 115:17       73:21,25 74:2       82:21 87:5      180:9 190:9        208:11 211:16
    116:25 122:1      trips 24:22           94:14,16 96:20  196:5 201:24     useful 106:7,18
    122:13 129:14     trouble 132:17        96:20 109:4,4   202:2 204:7      usually 55:4
    145:6 152:16        132:18 160:13       109:5 130:24   understandable      118:1 120:21
    152:23 159:18     Trudy 72:20           139:7 155:7,17  140:4
    160:10 163:5        120:2               155:20 167:25 understandably             V
  Tom 3:8 6:1,7       true 178:14           187:16,21       152:13           vacation 125:4
    9:24 48:2           215:12              199:7 207:19   understanding     vaccination
    167:14,18,18      trust 85:4            207:20,21       26:16 36:24        150:6
    190:1,5             160:15              208:16,16       50:21 60:25      vague 111:7
  tom@fidlitlaw...    trusting 195:3      type 52:21 78:22  64:3 82:9          173:1
    3:10              trusts 120:17         103:19 134:3    87:12 102:14     vaguely 51:25
  tone 157:18         truth 6:12,13,13      153:24          103:4 104:4      valid 204:4
    160:22              7:13              typed 169:9       113:19 117:9     value 34:16
  top 9:21 15:7       truthful 8:4        typically 78:21   129:6,11,13,14     42:23,24
    53:6 126:2        try 7:16 55:12                        131:7,19 132:3     104:22
    167:5 175:16      trying 97:7                 U         132:10 146:1     variety 99:20
  topic 95:20           98:12,14 126:3    U.S 104:1         156:19,19,20     Various 119:25
    149:6               137:25 140:23     Uh-huh 27:19      171:22 201:17    vendor 45:10,14
  topics 195:23         142:13 145:7        44:22 142:12   understood          131:15,21,23
    202:5 211:12        147:24 159:24       151:5 184:15    12:18 27:4         132:9
  total 82:24 92:13     160:23 178:22       188:4 197:3     61:6,10 70:14    verified 178:13
    96:20               197:4 203:21        199:8           79:8 87:9        versus 5:6
  totally 173:23        204:5,7 205:23    ultimately        90:10 106:24     vexatious
  touch 36:1 92:5     turn 44:12 65:7       194:10          144:20 145:15      170:21
    129:23              65:17 76:3,14     un- 7:23 138:3    146:5 159:6      victimology
  touched 49:4          115:9 116:14        144:17          177:17 178:7       149:3
  town 37:22            134:21 188:14     unable 144:22     178:20,21        video 5:4 212:15
    105:13 125:3      turned 67:17        uncle 71:23 72:7  179:2,4 193:15   Videographer
  track 107:22          68:16 74:16         120:9          undertake 79:10     3:12 5:2 43:20
    172:11 190:25       75:4,13 78:24     unclear 120:4,12 unfolded 25:25      43:24 86:16,20
  Trae 3:12             80:7 113:4,13       120:19         unfortunate         123:8,12 161:6
  training 62:9         146:5 148:23      unconditionally   58:16              161:10 180:20
    63:2,3              171:24 208:13       81:15          unique 60:25        181:1 195:9,13
  transcribed           211:13            underlying       uniquely 60:20      212:5,9,14
    215:10            turning 43:2          36:15          unnatural 138:5   Videographers
  transcription         45:16 59:14       understand 7:12 unpleasant           3:16
    213:6 215:12        60:6 64:14          7:23 8:2 11:5   105:13           VIDEOTAPED
  transparency          67:19 69:4          40:17 41:3     unrelated 43:9      1:12

                                                                                         241
 DISCOVERY COURT REPORTERS            www.discoverydepo.com                  1-919-424-8242
 STEPHANIE HOFELLER                                                          May 17, 2019
Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 99 of 125
  view 34:15 98:7     212:3             43:5 59:21       Wheeler 1:23      words 42:16
    100:12           wanted 26:2,24     64:20 65:5,16     3:17 215:4,23     104:23 105:24
  viewpoint 43:1      33:23 36:4        88:24 91:6       widow 119:18       108:6 111:22
  violation 90:3      38:23 48:20       95:12 107:22     wife 81:17         131:8 132:2
  violence 149:4      50:16 71:11,18    114:21 115:1     willing 108:7     work 11:8 12:19
    196:16            73:2,3 84:15      119:12 159:5,6    109:10 198:4,9    13:4,13 26:18
  Virginia 24:24      87:3 95:5         160:9 171:20      198:14 199:12     26:20,22 30:21
    80:22             99:17,20,25       173:3 205:19      206:10,10         31:5 51:11
  virus 154:22        100:5 112:4,21    205:20,20        wills 120:17       55:1,5,11,15
  vision 98:3         112:23 113:11     206:14           wish 51:17         55:17,21 56:13
  visit 22:2,4        116:16 124:3,9   we'll 8:8 12:1     100:21            57:21 61:20
    160:17            124:12,13         123:20,21        wished 93:21       63:8 71:3 74:6
  visiting 22:10      134:9 135:15      168:1            withdraw           74:21 75:1
    29:15 52:23       141:1 142:2      we're 8:9 16:21    198:13            81:9,9 83:14
    130:20            147:2 152:8       129:24,24        witness 5:16       83:23 84:18
  voice 66:6 130:5    165:21 166:8      137:13,25         34:1 43:19        85:13 86:3
  voicemail           196:13            167:11 168:4      44:4 47:21        87:22 90:15
    125:13           Washington 2:4     171:24 172:2      62:4 66:2,20      91:4 99:9,22
  voluntary 124:5     2:18,19 15:9      180:10 197:25     67:25 68:5        100:1,6,7,21
  voter 105:8        wasn't 10:16       203:21            69:9 70:1 75:9    106:19 113:23
  voters 90:2         12:25 13:2       we've 13:16        80:10 86:14       113:24 122:9
    106:25            16:14 22:13       17:11 23:11       88:14,17          127:8,9,25
  voting 43:2         23:22 24:3        32:9 41:6         106:13 123:4      128:1,2,12,17
  vs 1:6 214:2        27:9 47:6         86:10 159:11      136:13,17         130:19 139:16
  vulnerable          48:19,21,23       159:14 161:24     137:7,18,20,22    144:23 147:9
    122:4             55:18 59:25       199:6             137:24 144:2,4    149:2,10,13
  vultures 119:17     60:15 62:24      weather 136:2      145:2 156:25      154:4,12
    119:23            66:14 68:6       week 89:16         161:3 170:23      155:11 157:9
                      78:19 93:9        103:23 109:12     170:24 172:8      158:17,18
         W            95:25 96:17       136:21            172:12,14         160:20,22
  W 213:1             98:5,12 102:20   weekend 136:21     174:14,17         171:19 172:13
  wait 132:24         102:25 103:11    weeks 154:17       178:16 180:1,3    172:25 173:4,5
  Wake 1:2 5:11       103:16,20        well-being         180:14,19         173:15
   187:6 188:25       113:3 115:5       183:18            183:11,13        work-related
   189:9 215:2        120:20 122:22    well-known         184:9,10 188:8    51:15 56:2
  walked 22:19        124:17 130:22     173:10            190:21 192:6      57:12,14,18
   25:16              135:10 140:4,8   went 6:25 28:13    193:20,25         87:1,13
  wall 83:5           140:25 141:2      28:15 44:14       198:10 199:14    worked 62:13
  want 8:7 34:2       148:5 153:6,8     51:13 52:6,8      199:22 200:2,5    63:4,6 98:18
   41:10 42:16        156:1,5 157:11    72:16 78:21       200:14 202:20     105:1 163:3
   68:9 92:18         166:10 167:3      112:15 118:11     203:4 204:11     working 105:16
   94:17 111:15       173:18 184:5      123:15 158:11     208:7 210:2,4     114:12,14
   112:17 118:13      193:8,12          210:18            214:4 215:7,9     115:7 125:23
   124:16,16          202:25 204:2     weren't 24:12      215:13            133:17 162:2
   132:25 134:15      204:17            64:8 81:2        witness's 37:13    162:17 163:6
   143:6 156:22      watch 144:14       122:14 129:23    wonder 32:23       164:8 203:18
   159:8 172:5       way 12:10 13:12    140:24 204:23     118:12           works 92:8
   175:21 180:8       17:11,24 19:8     204:24           wonderful 165:9    161:23
   186:20 190:8       29:17 34:25      West 2:14 3:8     word 124:11       worried 159:1
   196:6 197:18       36:21 42:20       80:21             126:25 202:21    worry 159:18

                                                                                      242
 DISCOVERY COURT REPORTERS         www.discoverydepo.com                   1-919-424-8242
 STEPHANIE HOFELLER                                                             May 17, 2019
Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 100 of 125
   160:10                   0             215:24          20th 215:20        601 2:4
  worship 98:10      014001 1:2 5:12                      212 213:5          649-9998 3:18
  wouldn't 79:25                                 2        223 3:8            650 8:21
   84:20 85:15             1             2 4:11 10:20     229-0845 3:9       6th 185:5 194:24
   129:4 135:9     1 4:9 9:11,15           14:15,19 44:13 23 18:10
   152:9 153:2       64:12                 45:17,22 46:21 27601 2:9 3:4              7
   211:2           1:04 123:11,13          76:8,12 77:1   27603 2:14 3:9     7 4:19 76:14,16
  wow 57:22 84:22  1:50 161:7,9            77:20 78:12    27609 2:24 3:18      76:19,25
  written 80:24    1:57 161:9,11           141:11         29th 176:8,25        180:24 181:5
   120:18 162:14   10 4:24 71:13         2:23 180:21,23     177:3,6            181:20 193:1,2
   177:23 178:1,2    192:7,8,13,16       2:36 180:23                           194:15
   178:21            192:19 193:15       2:37 181:2                3         716-6900 2:15
  wrong 16:15        194:9               2:57 195:10,12   3 4:12 167:4,5,6   783-6400 2:9
   169:24          10:24 43:21,23        2:58 195:12,14     168:8,9,10       787-9700 2:24
  wrote 50:8 80:25 10:46 43:23,25        20001-3743 2:4 3:15 212:6,8         7th 192:24
                   1000 3:17             20036-5403 2:19 3:18 212:8,10,16      194:25
          X        1050 2:19             2009 71:13         212:18
  X 4:1,7 130:4,4                        2011 78:4 79:6   300 3:4                    8
                   11 71:13 139:24
    130:4          11-hour 8:18            79:13 80:5     300,000 72:6       8 4:20 184:6,8
                   11-year-old           2013 78:5 81:4   301 1:18 2:8         184:14,18,21
          Y                              2014 41:23       30th 21:19 169:6     188:14,15
                     140:8
  yeah 10:13       11:39 86:17,19          171:16,20        169:7 207:14     856-9494 3:5
    16:25 17:2,4   11:59 86:19,21          172:23,24        207:17 208:15    861-1500 2:20
    17:11 19:15    1100 2:18,23            173:7                             8th 187:25 188:3
    34:5 49:24                           2017 79:7,14              4
                   114 2:14                                                          9
    61:17 66:21    11th 52:10,11           80:5 204:16    4 4:13 15:25
    67:5 75:9 86:3                         205:2,8          45:16,21 46:21   9 4:9,22 77:7
                     73:23                                                     188:8,9,13
    110:16 119:17 12:47 123:9,11         2018 20:6,21       76:12 167:5,5
    126:15 135:6                           21:4,19 22:6     167:8 168:8,20     189:12,17,21
                   128 3:4                                                   9:38 1:15 5:3
    144:2,4 166:9 13th 10:6 14:6           22:10 52:7       181:14
    166:14 167:16                          58:7,9 73:23   4208  2:23 3:17    900 3:8
                     165:1,6                                                 919 2:9,15,24
    174:17 175:9   14 4:11                 107:25 108:1   44 4:3
    180:2 187:24                           120:25 124:23 45 140:22             3:5,9,18
                   15 78:12                                                  942-5000 2:5
    188:6 189:15   15th 168:12             165:6 169:7
    200:8,9 202:20 167 4:12,13                                     5         95 196:2
                                           171:16,20
    207:21 209:2                           172:24 173:7   5 4:14 174:18
                   16th 172:24                              175:1,6,11,18
    210:8,11,15      173:7                 176:8 177:7
    211:11                                 181:15 185:5     175:23 176:6
                   17 1:16 214:5                            176:17 177:6
  year 9:5 20:4    174 4:14,16             188:5 194:24
    41:22 208:23                           207:14,17        178:4
                   17th 5:3                               50 17:16
    211:10,11      18 1:2 5:12             208:15
  years 30:12                            2019 1:16 5:4    52 159:10
                     16:24,25 24:7                        5th 181:15
    41:19,20 61:13 180 4:19                10:6 39:2
    80:23 159:10   184 4:20                165:1,6 168:12          6
  Yep 184:22       188 4:22                190:5 191:3
  York 169:10                                             6 4:2,16 172:23
                   18th 74:10              192:24 193:2
    171:8 173:11                                            174:23 175:1,6
                   1900 1:18 2:8           194:25 213:11
  young 139:19                                              175:7,11 177:9
                   192 4:24                213:20 214:5
                                                            178:25 187:22
                   195 4:4                 215:20
          Z                                                 190:5 191:3
                   19981350007           202 2:5,20
                                                            194:15

                                                                                         243
 DISCOVERY COURT REPORTERS             www.discoverydepo.com                 1-919-424-8242
Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 101 of 125




                  EXHIBIT B
                         Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 102 of 125
                                                                                                                      OGLETREE, DEAKINS, NASH,

               Ogletree                                                                                               SMOAK & STEWART, P.C.
                                                                                                                      Attorneys at Law


               Deakins                                                                                                4208 Six Forks Road, Suite 1100
                                                                                                                      Raleigh, NC 27609
                                                                                                                      Telephone: 919-787-9700
                                                                                                                      Facsimile: 919-783-9412
                                                                                                                      www.ogletree.com

           Phillip J. Strach
           919-789-3179
           phillip.strach@ogletree.com

                                                                            May 31,2019

           Mr. Stanton Jones
           Via Email (Stanton.jones@an1oldporter.co1n)
           Arnold & Porter
           601 Massachusetts Ave., NW
           Washington, DC 20001
             RE:       Common Cause, et al. v. David R. Lewis, et al.
                       Wake County Superior Court Case No.: 18-cvs-014001

           Dear Stanton:

           We write today on behalf of legislative defendants in the following cases arising out of North
           Carolina: Dickson v. Rucho, 11-cvs-16896 (N.C. Sup. Ct.) NC NAACP v. McCrory, (1 :13-cv-00658
           (M.D.N.C.) Currie v. North Carolina, 13-cvs-1419 (N.C. Sup. Ct.) Harris v. Cooper, 1:13-cv-00949
           (M.D.N.C) Covington v. North Carolina, 1:15-cv-00399 (M.D.N.C.) Common Cause v. Rucho, 1:16-
           cv-01026 (M.D.N.C) the matter referenced above, and any cases consolidated or combined with the
           foregoing matters.

           Our clients are extremely concerned and disturbed about recent revelations regarding the materials
           produced by Stephanie Hofeller in response to the document subpoena issued to her by Plaintiffs on
           February 13, 2019. These materials were not made available to us until the evening of Friday, May
           3rd, after the Court in the referenced matter ordered Plaintiffs to produce the entirety of the materials
           to all parties as clearly required by the North Carolina Rules of Civil Procedure.

           Now that we have been able to process our own complete index of the data taken by Ms. Hofeller, we
           make several observations. First, it is apparent that the index of the files you deem "sensitive personal
           information" is woefully incomplete. For instance, even simple searches of our complete index reveal
           that files containing confidential financial information were left out of the 1,001 files Plaintiffs
           designated "Highly Confidential/Outside Attorney's Eyes Only." As a result, and for the additional
           reasons discussed below, Legislative Defendants hereby designate the entirety of the materials
           produced by Ms. Hofeller as ((Highly Confidential/Outside Attorney's Eyes Only" pursuant to the
           Consent Protective Order in force in the referenced action.

           Next, our clients are deeply concerned that Plaintiffs and/or their counsel have been reviewing files
           in the Hofeller materials without first providing Legislative Defendants or the rightful owner of the
           materials an opportunity to conduct a privilege review. That there are many files in these materials
           that are protected by the attorney-client or work product privilege, or protected expert witness


Atlanta • Austin • Berlin (Germany) • Birmingham • Boston • Charleston • Charlotte • Chicago • Cleveland • Columbia • Dallas • Denver • Detroit Metro • Greenville • Houston
Indianapolis • Jackson • Kansas City • Las Vegas • London (England) • Los Angeles • Memphis • Mexico City (TYiexico) • Miami • Milwaukee • Minneapolis • Morristown
Nashville • New Orleans • New Yorl< City • Oklahoma City • Orange County • Paris (France) • Philadelphia • Phoellix • Pittsbmgh • Portland, 1vfE • Portland, OR • Raleigh
Richmond • St Louis • St Thomas • Sacramento • San Antonio • San Diego • San Francisco • Seattle • Stamford • Tan1pa • Toronto (Canada) • Ton:ance • Tucson • Washington
         Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 103 of 125

May 31,2019
Page 2


materials, is beyond dispute. As just an example, the following filepath names from our index contain
protected North Carolina case-related materials:

       NC\ESOOOlA\C\NC 2015 Backup\NC Jan 2015 Expert Report\2014 GENERAL ELECTION
       SUMMARY.pdf

       NC\ESOOOlA\C\NC 2015 Backup\NC Jan 2015 Expert Report\CVAP ACS 2009-2013.xlsx

       NC\ESOOOlA\C\NC 2015 Backup\NC Jan 2015 Expert Report\North Carolina Declaration
       January 8 2014 1430.doc

       NC\ESOOOlA\C\NC 2015 Backup\NC Jan 2015 Expert Report\North Carolina Declaration
       January 17 2014 2300.doc

       N C\ESOO 18A\C\~$Covington - Named Plaintiffs - For Mapping.xlsx

The file names alone clearly reveal that these are expert witness materials created by Dr. Hofeller in
connection with North Carolina legal matters. These materials may not be accessed or viewed by
Plaintiffs or their counsel unless and until our clients or the rightful owner of the materials have had
an opportunity to determine whether these and other North Carolina-related files are covered by any
applicable privilege. While Dr. Hofeller was not an attorney, he often worked with North Carolina
attorneys in developing expert reports and other materials for use in litigation. In this work Dr.
Hofeller communicated with attorneys and developed drafts, most or all of which would be privileged
and not discoverable, much less reviewable by opposing lawyers. Not only have you apparently been
reviewing likely privileged materials, Plaintiffs actually filed some of them in their April 26, 2019
filing in this case.

Moreover, the manner in which Plaintiffs came into possession of these files raise grave questions for
our clients. At her deposition in the referenced case on May 17, 2019, Ms. Hofeller testified that she
took the storage devices that she ultimately turned over pursuant to the subpoena while visiting her
mother on October 11, 2018 at her mother's apartment at Springmoor Retirement Community (52:6-
15). Ms. Hofeller asked her mother if she could take the drives because she was looking for pictures
and other documents of hers that she thought might be on the drives. (26:5-1 0; 50:2-19). Notably,
however, Ms. Hofeller testified that she was aware that a guardian had been appointed over both her
mother and her mother's estate shortly after this encounter with her mother. (194:23-195 :2). This
casts serious doubt on her mother's ability to consent to Ms. Hofeller's taking of the devices and Ms.
Hofeller' s providing of those devices to counsel for Plaintiffs after her mother was placed under
guardianship.

Worse still, is that Ms. Hofeller testified she assumed that there would be work files on the devices,
and wasn't surprised when she found such work materials on the drive as Dr. Hofeller "always had
information related to his work on the personal hard drive." (55 :3-18). Yet, Ms. Hofeller had no
discussions with her mother regarding if there was any business information contained on the drives
as she "didn't wish to assert [herself] into the business intentionally" (51 :6-18). Moreover, upon
plugging the drives into her own laptop, Ms. Hofeller found information pertinent to Dr. Hofeller' s
work. (29: 12-30:23) She testified that despite not discussing the business materials with her mother
         Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 104 of 125

May 31 , 2019
Page 3


that she "was more like, Common Cause may have an interest in these work files. " (56:12-13).
Further, Ms. Hofeller reviewed all of the drives prior to sending them to counsel for Plaintiffs. (46:19-
24). There is no doubt, then, that Ms. Hofeller was aware that she was delivering Dr. Hofeller' s
confidential work files to counsel for Plaintiffs in this case.

Indeed, when Ms. Hofeller first reached out to Bob Phillips at Common Cause, it was for a referral
to find an attorney for her mother during the incompetency proceedings. (31: 15-32:6). She stated
that she contacted Common Cause because she wanted "independent" counsel for her mother, and
was concerned about potential political allegiances of lawyers she did not know in Raleigh. (3 7: 14-
38:9). She originally spoke with Bob Phillips in early November, 2018 by phone. (89:8-23).
However, she also indicated that at the time she reached out, she knew that Common Cause was
"representing the interest of voters that felt that this redistricting represented a violation of their
constitutional rights" including maps that were drawn by Dr. Hofeller. (89:24-90:9). She also
understood that she lmew that Common Cause had historically been antagonistic to Dr. Hofeller's
work. (91 :3-7).

Ms. Hofeller was referred by Mr. Phillips to Jane Pinsky, another employee of Common Cause. Ms.
Hofeller first brought up the drives in an "anecdotal" way in December, 2018 to Pinsky, indicating
she had some hard drives of Dr. Hofeller's. (32:14-35:24; 100:22-101:1). Pinksy then explained to
Ms. Hofeller that a current case was on appeal, but that in a new case about state legislative districts
they would be "accepting new evidence." (33:20-35:15). Ms. Hofeller praised Common Cause for
their "progress" in that this was "the furthest [she had] ever seen a plaintiff get with anything [her]
father drew." (36: 12-20). Ms. Pinksy then put Ms. Hofeller in touch with Eddie Speas and Caroline
Mackie. (38: 10-17).

Mr. Speas texted Ms. Hofeller shortly after her conversation with Ms. Pinksy in December 2018 and
Ms. Hofeller then spoke with Mr. Speas and Ms. Mackie around the holidays. (38:10-17; 108-110).
At the time of these conversations, Mr. Speas and Ms. Mackie were aware that there were issues
regarding Mrs. Hofeller' s competency. (118:19-119:3).

In those calls, Ms. Hofeller indicated that she had material that might be relevant to the case,
specifically external storage devices, she wanted to provide to them. (111 :3-16; 38:21-39:1 ). She
also disclosed that these drives contained information regarding personal data for herself and her
parents in addition to the work data (127: 15-128: 20). Some of this personal data included personal
health information about both Tom and Kathy Hofeller as well as Stephanie Hofeller' s children.
(149: 14-150:7).

Rather than advise Ms. Hofeller to seek the advice of an attorney for herself or her mother, Mr. Speas
and Ms. Mackie told her that it would be best to turn over the data in its entirety rather than piece
meal. (115:8-20). Ms. Mackie and Mr. Speas also told her that ((anyone " including plaintiffs or
legislative defendants) could only look at the content of items that were explicitly and obviously
related to this case) and as a result) she should not be concerned about a privacy issue with her or
her mother. (115:24-117:8).
         Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 105 of 125
May 31 , 2019
Page 4


When asked whether Ms. Hofeller engaged in any sort of review to determine whether the files on
the drives contained privileged information, she testified that she had been told that the best way to
"preserve the integrity" of the data was not to pick and choose and to leave everything as it was (64:9-
65:5). Specifically, "in the discussion that I had with the attorneys Caroline Mackie and Eddie Speas,
there was a discussion on how it would be best recognized in court as ... a good chain of custody,
transparency. There would be no accusation of picking and choosing, of keeping some things secret
and some things not if the media were turned over to a third party in its exact state." (67:7-18; 79:19-
25).

These are just the facts our clients know from Ms. Hofeller' s deposition and other evidence so far. It
appears that serious questions exist as to whether Kathy Hofeller was competent to give any alleged
consent to Stephanie Hofeller to take Kathy Hofeller's property, or the property of any other
individuals or entities, or whether Kathy Hofeller was taken advantage of by her estranged daughter.
Even if Kathy Hofeller was competent to give Stephanie Hofeller permission to take these materials,
which we doubt, grave questions exist as to whether Kathy Hofeller could even give permission to
her daughter to take drives containing information belonging to Dr. Hofeller' s business. Serious
questions also exist as to whether Plaintiffs' counsel should have advised Ms. Hofeller to seek counsel
in transferring this property and whether Ms. Hofeller was misled as to what aspects of that property,
if even properly in her possession, should be turned over to the Plaintiffs. Serious questions also exist
as to whether Plaintiffs' counsel encouraged Ms. Hofeller to transfer this property despite knowing
that it contained or likely contained privileged information. At a minimum, North Carolina counsel
would be familiar with N.C. R. Civ. P. 26(b)(4)(d)-(e), which protects draft reports and expert
communications with counsel from discovery. Ms. Hofeller herself appears to have understood that
such materials and communications existed on these drives yet counsel for Plaintiffs took no steps to
ensure they did not come into possession of, much less review, such privileged materials and
communications.

As our forensic vendor is continuing the process of processing the vast amount of data Ms. Hofeller
took, we have not yet had an opportunity to examine all of the North Carolina-related files that may
exist. Therefore, we reserve the right to identify and communicate any additional improper conduct
that we may discover as we review the files. In the meantime, based on the undisputed facts known
to the parties thus far, we demand that Plaintiffs and their counsel do the following immediately:

    (1) immediately cease and desist reviewing all materials produced by Ms. Hofeller, and
        particularly all files unrelated to North Carolina. Plaintiffs' counsel Speas and Mackie assured
        Ms. Hofeller that only files related to this case could be reviewed, but it is clear based on
        recent events that Plaintiffs have not kept their word with Ms. Hofeller;

    (2) immediately cease and desist providing any or all of these materials to third parties unrelated
        to this case, as you have apparently recently done in a matter pending in New York;

    (3) return all of the produced materials to the Trustee for the Kathleen H. Hofeller Irrevocable
        Trust to allow for a privilege review of Dr. Hofeller' s documents;
         Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 106 of 125
May 31,2019
Page 5


   (4) identify by name all individuals you employ who have reviewed the produced materials, the
       date(s) on which they reviewed those materials, and which materials they reviewed with
       sufficient specificity that we can determine which materials are at issue;

   (5) inform us which of these wrongfully produced materials have been shared outside your firms,
       including but not limited to any expert witnesses in this case, and, if so, with whom and which
       materials with sufficient specificity to allow us to assess the scope of the intrusion into
       protected materials; and,

   (6) attest that all copies of the materials wrongfully produced by Ms. Hofeller are no longer in
       your possession and have been destroyed.

We remain willing to meet and confer on these issues, but must insist on your compliance with the
North Carolina Rules of Civil Procedure and Rules of Professional Responsibility. Should you persist
in neglecting your professional responsibilities, our clients are considering all options available to
them to enforce their rights. We appreciate your attention and compliance with the steps outlined
above by June 5, 2019.

                                              Sincerely,




                                           Phillip J. Strach


CC: All Counsel of Record
PJS:amr

                                                                                             38739743 .1
Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 107 of 125




                  EXHIBIT C
       Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 108 of 125


                                                                      R. Stanton Jones
                                                                      +1 202.942.5563 Direct
                                                                      Stanton.Jones@arnoldporter.com




                                                     June 5, 2019


     VIA E-MAIL

     Phillip J. Strach
     Ogletree, Deakins, Nash,
       Smoak & Stewart, P.C.
     4208 Six Forks Road, Suite 110
     Raleigh, NC 27609
     phillip.strach@ogletree.com

             Re:     Common Cause v. Lewis, 18 CVS 0140001 (Wake County Sup. Ct., N.C.)

     Dear Mr. Strach:

             On behalf of Plaintiffs in the above-captioned lawsuit, I write in response to your
     May 31, 2019 letter on behalf of Legislative Defendants in both this case and several
     other cases concerning certain electronic storage devices produced by Stephanie Hofeller
     to Plaintiffs in response to their February 13, 2019 subpoena to Ms. Hofeller (the
     “Hofeller files”). Your letter (1) purports to designate the entirety of the Hofeller files as
     “Highly Confidential/Outside Attorneys’ Eyes Only” pursuant to the Consent Protective
     Order in this case, (2) asserts that Plaintiffs’ counsel have “likely” reviewed “privileged
     materials” of Legislative Defendants contained on the devices at issue, (3) expresses
     concern about the manner in which Plaintiffs received the devices from Ms. Hofeller in
     response to their subpoena, (4) makes several specific demands, and (5) suggests, without
     specificity or elaboration, that Plaintiffs’ counsel have been “neglecting [their]
     professional responsibilities.”

             Your letter is not only baseless in every respect, but also troubling in its own
     right. We are concerned that Legislative Defendants are attempting—unilaterally and
     without authorization—to designate evidence produced by a third party in discovery
     pursuant to a lawful subpoena as Highly Confidential under the Court’s Consent
     Protective Order, apparently in an effort to conceal their own wrongdoing. Such
     wrongdoing appears to include false statements made by Legislative Defendants to
     federal courts, the Superior Court in this case, and the people of North Carolina.



Arnold & Porter Kaye Scholer LLP
601 Massachusetts Ave, NW | Washington, DC 20001-3743 | www.arnoldporter.com
     Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 109 of 125




Phillip J. Strach
June 5, 2019
Page 2

I.       Legislative Defendants Have No Authority to Unilaterally Designate the
         Hofeller Files as Highly Confidential Under the Consent Protective Order

         Your letter purports to “designate the entirety of the materials produced by Ms.
Hofeller as ‘Highly Confidential/Outside Attorneys’ Eyes Only’ pursuant to the Consent
Protective Order in” this case. But the Consent Protective Order does not authorize
Legislative Defendants to designate any of the Hofeller files as Highly Confidential, let
alone all of them. Paragraph 1 of the Order states: “To fall within the scope of this
Agreement, any such Confidential material shall be designated as ‘CONFIDENTIAL’ or
‘HIGHLY CONFIDENTIAL/OUTSIDE ATTORNEYS’ EYES ONLY,’ by the Party
producing the material.” 4/5/19 Consent Protective Order ¶ 1 (emphasis added).
Paragraphs 2 and 3 confirm that only “[t]he producing Party may designate” materials as
“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL.” Id. ¶¶ 2, 3 (emphasis added).
Specifically, “[t]he producing Party may designate as ‘CONFIDENTIAL’ any materials
that it produces in the litigation” subject to meeting certain confidentiality criteria, id. ¶ 2,
and “[t]he producing Party may designate as ‘HIGHLY CONFIDENTIAL/OUTSIDE
ATTORNEYS’ EYES ONLY’ (a) any non-public personal information, or (b) any
CONFIDENTIAL material that the producing party reasonably and in good faith
believes” meets certain additional criteria. Id. ¶ 3; see also id. ¶ 13 (stating that the Order
applies equally to “information produced by a non-Party”).

        Thus, the Consent Protective Order does not authorize anyone other than the party
or non-party “producing the material” to designate such material as either Confidential or
Highly Confidential. Legislative Defendants are not “the producing Party” of the
Hofeller files, but instead are a “receiving party” of those files. Ms. Hofeller produced
the Hofeller files, and she did not designate any of them as Confidential or Highly
Confidential. To the contrary, Ms. Hofeller has testified to her desire that her father’s
political and redistricting work be made available to serve as “a snapshot in time” and a
“repository for . . . historical value” to provide “insight into the process -- the literal
process.” S. Hofeller Dep. at 42:10-43:16; 104:12-105:16.

        Furthermore, Legislative Defendants’ stated justification for attempting to
designate the Hofeller files as Highly Confidential is pretextual. Your letter asserts that,
in addition to the 1,001 files designated Highly Confidential pursuant to the Court’s May
1, 2019 Order, the devices include additional files containing “confidential financial
information.” But your letter does not identify any such files, nor have you even
attempted to establish that the number of such files is more than a small fraction of the
total Hofeller files. If you are genuinely concerned about the privacy of files containing
“confidential financial information,” you should identify each such file, and Plaintiffs
will consider joining in a motion asking the Court to designate such files as Confidential
  Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 110 of 125




Phillip J. Strach
June 5, 2019
Page 3

or Highly Confidential, as appropriate. But your invocation of some small, unidentified
number of files containing unspecified “confidential financial information” as a basis to
designate hundreds of thousands of other files as Highly Confidential is unreasonable.
The pretextual nature of your purported concern for the Hofeller family’s privacy is
further laid bare by the fact that you attempted to designate “the entirety” of the files as
Highly Confidential just one day after several of the Hofeller files—which exposed
misconduct by federal government officials—were submitted to a federal district court
and the United States Supreme Court in a case of national public importance.

         While Plaintiffs would consider, as stated, jointly moving the Court to designate
as Confidential or Highly Confidential any specific additional files containing
“confidential financial information” for which a confidentiality designation would be
appropriate, Legislative Defendants’ attempt to unilaterally designate “the entirety” of the
Hofeller files as Highly Confidential is not authorized under the Consent Protective Order
and is therefore without legal effect.

II.     Legislative Defendants’ Privilege Claims Are Meritless

        A.      Plaintiffs’ Counsel Have Acted Properly and Responsibly At All
                Times and Have Not Reviewed Any Conceivably Privileged Materials

        Your letter asserts that Plaintiffs’ counsel have “apparently been reviewing likely
privileged materials” of Legislative Defendants. That assertion in wrong on every level.

        First, while your letter asserts that there are “many” privileged materials among
the Hofeller files, your letter identifies only five specific documents that you say are
“expert witness materials created by Dr. Hofeller in connection with North Carolina legal
matters.” Plaintiffs’ counsel have no intention of reviewing any of those five documents.
Nor have Plaintiffs’ counsel reviewed—or have any intention of reviewing—any other
draft expert report or draft declaration prepared in connection with litigation.

         Second, your letter asserts that Plaintiffs “actually filed some” “likely privileged”
materials in their April 26, 2019 Supplemental Reply Brief. You do not identify which of
the files included in Plaintiffs’ April 26 reply brief are supposedly “likely privileged,”
and for good reason. Legislative Defendants’ own April 29, 2019 response to Plaintiffs’
reply brief precludes Legislative Defendants from claiming privilege over the files
included in the reply—or, indeed, over any draft maps or analyses of draft maps in the
Hofeller files that existed before July 1, 2017. In their April 29 response, Legislative
Defendants asserted that they had no “knowledge” of Dr. Hofeller’s work creating draft
maps and analyses of draft maps before July 1, 2017, and Legislative Defendants
  Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 111 of 125




Phillip J. Strach
June 5, 2019
Page 4

specifically denied that they “authorized or were aware of any of the maps or charts
Plaintiffs highlighted.” Having taken these positions that they had no knowledge of and
did not authorize the creation of the material by Dr. Hofeller, Legislative Defendants
cannot now contend that the materials are privileged as to them. Moreover, if Legislative
Defendants had authorized Dr. Hofeller to draft these maps, they should be public records
under state law and responsive to Plaintiffs’ discovery requests in this case.

        Additionally, in the more than one month since Plaintiffs’ April 26 reply,
Legislative Defendants never sought a protective order as to any materials included in the
reply or asked that the reply be placed under seal.

        B.      Legislative Defendants Have Waived Any Privilege Claim

       In any event, Legislative Defendants have waived any privilege they may have
held over any information on the Hofeller files, several times over.

                1.     Legislative Defendants’ Failure to Object to Plaintiffs’
                       Subpoena or Move to Quash Waived Any Privilege Claim

        As you know, we sent Legislative Defendants’ counsel written notice of
Plaintiffs’ subpoena to Ms. Hofeller on February 13, 2019, the same day we served the
subpoena. The subpoena sought “[a]ny storage device in [Ms. Hofeller’s] possession,
custody, or control that contains” either any documents relating to Dr. Hofeller’s work on
the challenged state House and state Senate Plans or any information “related to” any
such documents. Legislative Defendants could have filed protective objections or a
motion to quash, but they did not do so. As the Court has acknowledged: “No objection
to or motion to quash the subpoena was filed by any party to this action or Ms. Hofeller.”
5/1/19 Order at 1; see also S. Hofeller Dep. at 39:2-20.

         Legislative Defendants’ failure to object to the subpoena or move to quash—even
though the subpoena on its face sought materials related to Dr. Hofeller’s work for
Legislative Defendants—constitutes a clear waiver of any privilege. A party “waive[s]
its privilege by its own inaction” when it “fail[s] to act to protect any privilege when
served with copies of [a third-party] subpoena.” Am. Home Assur. Co. v. Fremont Indem.
Co., 1993 WL 426984, at *3-4 (S.D.N.Y. Oct. 18, 1993). “Where a party is aware” that a
subpoenaed third party may possess the party’s privileged information, “the burden falls
on that party to take affirmative steps to prevent the disclosure in order [to] preserve the
privilege as to itself.” Id. at *4. “The failure to act to prevent or object to the disclosure
of confidential communications when a party knows or should know that privileged
documents may be disclosed by another party waives the privilege with respect to the
  Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 112 of 125




Phillip J. Strach
June 5, 2019
Page 5

party failing to act.” Id.; see also Ravenswood Inv. Co., L.P. v. Avalon Corr. Servs., Inc.,
2010 WL 11443364, at *2 (W.D. Okla. May 18, 2010) (“Because Defendant did not state
its claim of privilege within fourteen days of service of the subpoena on [a third party],
the Court concludes Defendant has waived any such claim.”); Patterson v. Chicago Ass’n
for Retarded Children, 1997 WL 323575, at *3 (N.D. Ill. June 6, 1997) (“By failing to
object” to third-party subpoena, party “essentially waived her claim to privilege, and the
information gleaned via the subpoena may be used.”); Scott v. Kiker, 59 N.C. App. 458,
461, 297 S.E.2d 142, 145 (1982) (“Defendant . . . waived his privilege because he failed
to object to the testimony.”).

        Here, “[t]he broad scope of that subpoena” to Ms. Hofeller “should reasonably
have alerted” Legislative Defendants “to the possibility that [Ms. Hofeller] might produce
the [allegedly] privileged documents.” Am. Home Assur., 1993 WL 426984, at *4.
Legislative Defendants’ “failure to take any steps to prevent the disclosure of [allegedly]
privileged documents waived the privilege they seek to assert.” Id.

                2.     Legislative Defendants’ Successful Demand That Plaintiffs
                       Transmit Complete Copies of All of the Hofeller Files to the
                       Other Defendants Waived Any Privilege Claim

         Legislative Defendants independently waived any privilege by demanding that
Plaintiffs transmit complete copies of all of the Hofeller files to State Defendants and
Intervenor Defendants. Following the Court’s April 30 hearing, Plaintiffs transmitted
complete copies of the full contents of the storage devices—without filtering out any of
the files—to Intervenor Defendants and State Defendants, neither of which holds any
privileged relationship with Legislative Defendants. Legislative Defendants successfully
requested that the Court order Plaintiffs to transmit complete copies of the devices to all
Defendants even though weeks earlier, on April 9, 2019, Plaintiffs sent you a searchable
index of file names and file paths that made apparent the devices contain files involving
Dr. Hofeller’s work for Legislative Defendants in litigation and other contexts.
Legislative Defendants could have requested protective measures before these files were
provided to the State Defendants and Intervenor Defendants, but they did not.

        Given that “the documents were revealed to third parties without objection”—at
Legislative Defendants’ request, no less—Legislative Defendants have waived any claim
of privilege over them. Durham Indus. Inc. v. N. River Ins. Co., 1980 WL 112700, at *2
(S.D.N.Y. May 8, 1980): see also Scott v. Glickman, 199 F.R.D. 174, 179 (E.D.N.C.
2001) (finding waiver where no “reasonable protective measures were employed in order
to safeguard claims of privilege” or “to ensure confidentiality” before documents were
produced); Parkway Gallery Furniture, Inc. v. Kittinger/Penn. House Grp., Inc., 116
  Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 113 of 125




Phillip J. Strach
June 5, 2019
Page 6

F.R.D. 46, 50 (M.D.N.C. 1987) (“the privilege may be lost even by inadvertent disclosure
when a person fails to take affirmative action and institute reasonable precautions to
ensure that confidentiality will be maintained”).

       Not only did Legislative Defendants demand that Plaintiffs disseminate the
Hofeller files to the other Defendants, Legislative Defendants did so knowing that State
Defendants have not been aligned with them in this litigation. In re Martin Marietta
Corp., 856 F.2d 619, 625 (4th Cir. 1988) (finding waiver where party disclosed
documents to government actors who were “adverse during the proceedings at issue”);
Navajo Nation v. Peabody Holding Co., 255 F.R.D. 37, 48 (D.D.C. 2009) (finding waiver
where a party placed allegedly privileged materials “in the hands of” a potentially
adverse party).

                3.     Any Work-Product Protection Is Defeated by Plaintiffs’
                       Substantial Need for Information and Inability to Obtain It
                       Elsewhere

        Any possible claim of work-product privilege over materials related to Dr.
Hofeller’s work during the Covington remedial phase and/or in drawing the 2017 Plans is
also defeated by Plaintiffs’ substantial need for the materials and the prejudice to
Plaintiffs and the public interest that would ensue were they concealed.

       “The work product doctrine” is “a qualified privilege for certain materials
prepared by an attorney acting on behalf of his client in anticipation of litigation.” State
v. Hardy, 293 N.C. 105, 126, 235 S.E.2d 828, 841-42 (1977). It does not protect
materials if a party shows “a ‘substantial need’ for the document and ‘undue hardship’ in
obtaining its substantial equivalent by other means.” Evans v. United Servs. Auto. Ass’n,
142 N.C. App. 18, 28, 541 S.E.2d 782, 789 (N.C. Ct. App. 2001) (quoting N.C. Gen. Stat.
§ 1A-1, Rule 26(b)(3)).

        Even based on a limited review of non-privileged materials, it is clear that
Plaintiffs have a substantial need for the Hofeller files related to Dr. Hofeller’s work
during the Covington remedial phase and/or in drawing the 2017 Plans, and that
Plaintiffs—and the public—would suffer an extreme hardship if they were concealed.
The files reveal evidence of false statements and material omissions to the federal district
court in Covington, which will be highly relevant to the merits of Plaintiffs’ claims as
well as any remedial process.
    Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 114 of 125




Phillip J. Strach
June 5, 2019
Page 7

                           a.       Legislative Defendants Made False Statements to the
                                    Covington Court to Avoid Special Elections in 2017

        The Hofeller files reveal that Legislative Defendants made false statements to the
Covington district court about when the 2017 Plans were created. As a result of those
false statements, the court did not order special elections in 2017 that would have
jeopardized Republican super-majority control of the state House and state Senate.1

        As you know, following the U.S. Supreme Court’s decision in Covington on June
5, 2017, the Covington district court ordered briefing on whether to conduct special
elections under remedial state House and state Senate plans in 2017 or instead wait until
the 2018 elections to implement remedial plans. In a brief submitted to the Covington
court on July 6, 2017, Legislative Defendants repeatedly stated that no work on remedial
plans had yet begun, and that Legislative Defendants therefore needed a long period of
time to draft new plans. For instance, Legislative Defendants told the court:

        The General Assembly had not “start[ed] the laborious process of redistricting
         earlier” than July 2017. Covington, ECF No. 161 at 28.

        It had not been “necessary to begin the process” of drawing new districts “until at,
         the earliest, the end of the current Supreme Court term” on June 30, 2017. Id. at
         29.

        “The General Assembly could begin the process of compiling a record in July
         2017 with a goal of enacting new plans by the end of the year.” Id. at 28-29.

        In the “interim” between the Supreme Court’s stay of the district court’s judgment
         on January 10, 2017 and the end of the Supreme Court term on June 30, 2017,
         rather than engage in “drawing remedial legislative districts,” “the North Carolina
         General Assembly did just what the Supreme Court allowed it to do – enact
         policies and legislation that benefit the State as a whole.” Id. at 28.




1
  In their April 29, 2019 filing in the instant case, Legislative Defendants asserted that certain of the
Hofeller files from before October 31, 2016 may be privileged because they may have been prepared in
connection with a declaration that Dr. Hofeller submitted in Covington on October 31, 2016. Legislative
Defendants provided no support for this claim of possible privilege, but in any event, all of the Hofeller
files underlying the discussion in this section post-date October 31, 2016.
  Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 115 of 125




Phillip J. Strach
June 5, 2019
Page 8

       “This Court should not short-circuit that process [of redistricting] by forcing the
        General Assembly to draw new maps without first engaging in the legislative and
        public consultation that this inherently policy-driven task necessitates.” Id. at 4.

       “Proceeding on [its proposed] timeline will allow the General Assembly to
        receive public input, engage in internal discussions about the design of remedial
        districts, prepare draft remedial plans, receive public responses to those draft
        remedial plans, and incorporate public feedback into the final plans.” Id. at 2.

       “Investigating, drawing, debating, and legislatively enacting satisfactory
        redistricting plans in time to hold elections in November 2017 or January 2018
        would not even begin to allow [for sufficient] input by the public and other
        members of the General Assembly. And if the process and evidence relied upon
        by the General Assembly in 2011, developed over five months, was insufficient, it
        would be impossible for the General Assembly to establish a proper record in just
        a few days or weeks.” Id. at 13.

Similarly, at a July 27, 2017 hearing, Legislative Defendants’ counsel stated:
“[R]edistricting is a very arduous, difficult task. It takes a lot of time and attention.”
ECF No. 181 at 87:18-19.

        Based on these statements by Legislative Defendants, the Covington court denied
the plaintiffs’ request to order special elections in 2017. The court credited Legislative
Defendants’ assertion that “Plaintiffs’ proposed August 11, 2017, deadline will provide
them with insufficient time to conduct public hearings and engage in the robust
deliberations necessary to develop districting plans.” Covington v. North Carolina, 267
F. Supp. 3d 664, 666 (M.D.N.C. 2017). While the court admonished Legislative
Defendants for not having started the process sooner, the court agreed with Legislative
Defendants that “there are many benefits to a time line that allows for the General
Assembly (1) to receive public feedback on the criteria to be used in drawing the
remedial districts and proposed remedial districting plans applying those criteria; (2) to
revise the proposed plans based on that feedback; and (3) to engage in robust
deliberation.” Id. at 667. Thus, the court concluded, an expedited schedule for adopting
remedial plans, as needed to hold special elections in 2017, “[did] not provide the
General Assembly with adequate time to meet their commendable goal of obtaining and
considering public input and engaging in robust debate and discussion.” Id.

         During the remedial phase through the fall of 2017, Legislative Defendants
continued stating that no work had been done—including by Dr. Hofeller—to create new
districts before July 2017:
  Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 116 of 125




Phillip J. Strach
June 5, 2019
Page 9

       Representative Lewis made the following statement at a July 26, 2017 hearing of
        the Joint Redistricting Committees (ECF 184-7 at 11-12):

                REP MICHAUX: Are there any other maps that have not yet been
                released? For instance, anything that has been drawn by Dr. Hofeller or
                anybody else that you know of that have not yet been released?

                REP. LEWIS: Not that I know of, sir.

       Representative Lewis made the following statements at an August 4, 2016 hearing
        of the Joint Redistricting Committees (ECF 184-8 at 72-73):

                REP. MICHAUX: Can you assure this body right now that no redistricting
                maps have yet been drawn?

                REP. LEWIS: I can assure this body that none has been drawn at my
                direction and that I have direct knowledge of. The only map I’m aware of
                was submitted by an independent group and presented to this committee
                last week.

                ...

                REP. MICHAUX: Just to be clear, I’m talking about anything that any
                chairman or members of the Republican Party or anybody. No map has
                yet been drawn that should be handed out here? I’m -- people are
                concerned about the fact -- they think you’ve already drawn the maps. I
                want to make sure, coming from you, that you have not yet drawn maps.

                REP. LEWIS: Thank you for the question. I have not yet drawn maps nor
                have I directed that maps be drawn, nor am I aware of any other entity
                operating in conjunction with the leadership that has drawn maps.

On September 7, 2017, Legislative Defendants submitted the hearing transcripts
containing these statements to the district court in connection with securing the court’s
approval of the 2017 Plans.

       In a September 22, 2017 submission to the Covington court seeking approval of
the 2017 Plans, Legislative Defendants further stated: “Shortly following this Court’s
order of July 31, 2017, the legislative leaders, Senator Ralph Hise and Representative
David Lewis, met with the map drawing consultant, Dr. Hofeller. Redistricting concepts
  Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 117 of 125




Phillip J. Strach
June 5, 2019
Page 10

were discussed with Dr. Hofeller as leaders made plans to comply with the Court’s
Order.” ECF No. 192 at 6.

        Likewise, in this case, Legislative Defendants have stated to the Superior Court
that no draft maps existed prior to July or August 2017. For instance:

         In response to one of Plaintiffs’ interrogatories asking about any “draft or copy”
          of “all or parts of the 2017 Plans before August 10, 2017,” Legislative
          Defendants responded: “To the best recollection of [Legislative] Defendants, no
          drafts of the 2017 Plans existed prior to August 10, 2017.”

         On April 26, 2019, Legislative Defendants stated in a Superior Court filing that
          “no legislative redistricting was occurring prior to July 2017,” and that “July 1,
          2017 to August 31, 2017 represented the period of time that the legislature was
          actually engaged in and preparing for legislative redistricting.”

         At an April 30, 2019 hearing, Plaintiffs’ counsel stated that July and August
          2017 were the “timeframes when the redistricting actually occurred.”

       The Hofeller files reveal, however, that Dr. Hofeller had not only created
numerous iterations of draft maps before July 2017, but that he had substantially
completed the 2017 Plans by the end of June 2017. Specifically, the files show that Dr.
Hofeller had already completed over 97% of the new Senate plan and over 90% of the
new House plan by June 2017.

        These facts are inconsistent with Legislative Defendants’ prior statements to
courts and the public that they had not “start[ed] the laborious process of redistricting”
before July 2017, that “no legislative redistricting was occurring prior to July 2017,” that
“no drafts of the 2017 Plans existed prior to August 10, 2017,” that they wanted to “first
engag[e] in . . . legislative and public consultation” before “draw[ing] new maps,” that
they needed “[]sufficient time” in July and August 2017 “to conduct public hearings and
engage in the robust deliberations necessary to develop districting plans,” that they only
began discussing “redistricting concepts” with Dr. Hofeller in August 2017, and so on.

        The inaccuracy of the above statements, and the fact that the entire public
redistricting process in the fall of 2017 appears to have been a charade, are obviously
relevant to Plaintiffs’ claims on the merits, as well as the procedures to be used in any
remedial process should Plaintiffs prevail. Plaintiffs cannot obtain this evidence from
any other source, and there would be substantial hardship to Plaintiffs and the public
interest were the truth concealed.
  Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 118 of 125




Phillip J. Strach
June 5, 2019
Page 11

                      b.      Legislative Defendants Made False Statements to the
                              Covington Court About the 2017 Redistricting Process
                              and the Criteria Used to Create the Remedial Plans

       In its July 31, 2017 order declining to order special elections in 2017 and allowing
more time for the creation and enactment of remedial plans, the Covington court ordered
Legislative Defendants to file, within seven days of enacting new plans, the following:

       “a description of the process the Senate Redistricting Committee, House
        Redistricting Committee, and General Assembly followed in enacting the new
        plans, including the identity of all participants involved in the process”;

       “any alternative district plans considered by the Senate Redistricting Committee,
        House Redistricting Committee, or the General Assembly”; and

       “the criteria the Senate Redistricting Committee, House Redistricting Committee,
        and General Assembly applied in drawing the districts in the new plans.”

Covington, 267 F. Supp. 3d at 668.

        The Hofeller files reveal that statements in Legislative Defendants’ September 7,
2017 submission to the Covington court are false or misleading. In purporting to give a
“Description of the 2017 Redistricting Process,” Legislative Defendants suggested that
the process began “[o]n June 27, 2017,” when Senate President Pro Tempore Phil Berger
and House Speaker Tim Moore approved a contract with Dr. Tom Hofeller as a
mapdrawing consultant for Rep. David Lewis and Sen. Ralph Hise, the forthcoming
chairs of the 2017 redistricting committees in the House and the Senate.” ECF No. 184 at
4. In reality, Dr. Hofeller had been drawing draft remedial maps since at least August
2016, and the new maps were substantially complete by June 27, 2017. In describing
“Alternative Districting Plans Considered,” Legislative Defendants listed various
alternative maps proposed by other members of the General Assembly, but did not list the
numerous iterations of alternative draft maps that Dr. Hofeller had created. Id. at 9-10.

        In the same submission, under the heading “Criteria Applied in Drawing the 2017
House and Senate Districts,” Legislative Defendants stated that the criteria “used to draw
new districts in the 2017 House and Senate Redistricting plans” were those adopted by
the House and Senate Redistricting Committees “[o]n August 10, 2017.” Id. at 6, 10. Of
course, Dr. Hofeller had already completed drawing many of the districts by June 2017,
over a month-and-a-half before August 10, 2017. Therefore, the criteria adopted by
  Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 119 of 125




Phillip J. Strach
June 5, 2019
Page 12

House and Senate Redistricting Committees on August 10, 2017 definitively were not the
actual criteria “used to draw” these districts.

         Again, the fact that the “Adopted Criteria” of the General Assembly were not the
real criteria used by Dr Hofeller to create the 2017 Plans is highly relevant to the merits
of Plaintiffs’ claims as well as any remedial process should Plaintiffs prevail, and there
would be prejudice to Plaintiffs and the public interest if these facts were covered up.

                       c.      Legislative Defendants Made False Statements About
                               the Use of Racial Data in Creating the Remedial Plans

         Legislative Defendants made additional false statements to the Covington court
and the public concerning the use of racial data during the 2017 redistricting process. As
you know, after the prior plans were invalidated as unconstitutional racial gerrymanders,
Covington v. North Carolina, 316 F.R.D. 117 (M.D.N.C. 2016), Legislative Defendants
adopted a formal criterion prohibiting use of racial data for the 2017 Plans: “Data
identifying the race of individuals or voters shall not be used in the drawing of legislative
districts in the 2017 House and Senate plans.” ECF No. 184-37 at 2 (emphasis added).

         Further, Legislative Defendants repeatedly stated to the court and the public that
there was not any racial data in the map-drawing software or other databases, and that
they and Dr. Hofeller accordingly did not know the racial composition of the new
districts. As just a few examples, Legislative Defendants said the following:

       “[D]ata regarding the race of voters was not used in the drawing of the districts,
        and, in fact, was not even loaded into the computer used by the map drawer to
        construct the districts.” ECF No. 192 at 28 (court filing) (emphasis added);

       “[W]e have not had and do not have racial data on any of these districts.” ECF
        184-17 (8/24/17 Senate Hr’g Tr. at 66 (statement of Sen. Hise)).

       “Race was not part of the database. It could not be calculated on the system[.]”
        Id. at 102 (statement of Sen. Hise).

       “There was no racial data reviewed in the preparation of this map.” ECF 184-18
        (8/25/17 Hr’g Tr. at 20 (statement of Rep. Lewis)).

       The Hofeller files reveal that none of the above statements were true. Dr.
Hofeller did have “data on the race of voters” “loaded into the computer” he used to
“construct the districts.” Dr. Hofeller’s computer in fact appears to have had data
  Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 120 of 125




Phillip J. Strach
June 5, 2019
Page 13

regarding the racial composition of the proposed districts for each and every iteration of
his draft maps. Every Maptitude file with draft House or Senate districts from 2017—
including draft maps from August 2017 after Legislative Defendants signed an
engagement letter formally retaining Dr. Hofeller to create new maps—appears to have
had racial data for the districts. Images from some of the Maptitude files even reveal that
Dr. Hofeller apparently was displaying the black voting age population or “BVAP” of
the new districts in some of the drafts. Dr. Hofeller also had racial data on the draft
districts in Excel spreadsheets. Legislative Defendants’ statements that racial data “was
not even loaded into the computer used by the map drawer to construct the districts,” that
“[r]ace was not part of the database,” and so on were not true.

         The full details of all of the above false statements will be made clear at trial, but
in light of their existence, any work-product protection that could conceivably apply to
the files at issue is defeated by Plaintiffs’ need for the materials and the inability to obtain
substantially equivalent evidence elsewhere. Hardy, 235 S.E.2d at 841-42. Legislative
Defendants’ apparent attempt to cover up this evidence, including by ineffectually
designating “the entirety” of the Hofeller files as Highly Confidential under the Consent
Protective Order, is troubling.

                                              ***

        Notwithstanding the above, if you believe that there are additional draft expert
reports similar to the specific files identified in your letter, we are willing to meet and
confer about such files. As mentioned, we have no intention of reviewing any such files
and would be willing to consider an accommodation to address your concerns,
notwithstanding your clear waiver of any privilege. To facilitate such a meet-and-confer
process, you should identify each such file, specify the privilege that you believe applies,
and provide appropriate legal and factual support for your contention that the file is
privileged.

III.    Plaintiffs Properly Received the Hofeller Files in Response to their Subpoena

        Your letter expresses concerns about “the manner in which Plaintiffs came into
possession of” the devices. But as you know, on February 13, 2019, Plaintiffs served a
lawful subpoena to Ms. Hofeller, through her lawyer, seeking the entire storage devices,
and Ms. Hofeller produced the devices to Plaintiffs in response to the subpoena. As you
also know from Ms. Hofeller’s deposition on May 17, 2019, when your co-counsel Ms.
Scully questioned Ms. Hofeller about these issues for several hours, Ms. Hofeller testified
that she properly obtained possession of the devices on October 11, 2018 from her
parents’ home in Raleigh, with her mother Kathleen Hofeller’s knowledge and approval.
  Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 121 of 125




Phillip J. Strach
June 5, 2019
Page 14

S. Hofeller Dep. at 20:3-26:10; 52:6-10; 81:8-82:2; 110:17-11:24. Ms. Hofeller testified
that her mother did “not object to [her] taking the devices,” and when asked whether her
mother said “it was okay to take the devices,” Ms. Hofeller testified, “Yes. She
encouraged me too.” Id. at 21:6-11; see id. at 26:3-10 (when Ms. Hofeller asked “Can I
take these?” her mother “said absolutely”). Ms. Hofeller testified that “[her] mother gave
to [her] unconditionally” “everything on those hard drives that [her] father had left in his
room”—the devices were “given to [her] by [her] deceased father’s wife.” Id. at 81:8-
82:2.

         Ms. Hofeller further testified that she properly produced the devices to Plaintiffs
in March 2019 in response to Plaintiffs’ February 13, 2019 subpoena, again with her
mother’s knowledge and approval. Id. at 39:21-41:8. When asked whether her mother
had given “her permission or her okay [for Ms. Hofeller] to provide the storage devices . .
. to the plaintiffs’ lawyers in response to the subpoena,” Ms. Hofeller testified, “Yes.” Id.
at 41:2-8.

        The following responds to the specific “concerns” raised in your letter:

         First, your letter asserts that there is “serious doubt on [Ms. Hofeller’s] mother’s
ability to consent to Ms. Hofeller taking of the devices and Ms. Hofeller’s providing of
those devices to counsel,” because a temporary guardian was appointed for Kathleen
Hofeller “after” she gave the devices to her daughter. That is wrong. As described, Ms.
Hofeller testified that her mother gave her the devices containing the Hofeller files on
October 11, 2018. S. Hofeller Dep. at 52:6-10. It was only weeks later, on November 6,
2018, that an interim guardian ad litem was appointed for Kathleen Hofeller in a then-ex
parte proceeding, in response to a Petition for Adjudication of Incompetence that had
been filed one week earlier. On February 7, 2019, the incompetency petition with respect
to Kathleen Hofeller was dismissed for failure to prosecute—without any finding of
incompetency—after the parties reached a settlement. See In re The Matter of Kathleen
H. Hofeller, 18 SP 2634 (N.C. Super. Feb. 7, 2019). That settlement, among other things,
precludes the parties from bringing future incompetency proceedings against Kathleen
Hofeller. Plaintiffs issued their subpoena to Stephanie Hofeller on February 13, 2019—
after the incompetency proceeding was dismissed. The incompetency proceeding thus
did not begin until after the date when Ms. Hofeller obtained possession of the devices
with her mother’s permission, and the incompetency proceeding concluded (with no
finding of incompetency) before the date when Ms. Hofeller sent the devices to Plaintiffs
in response to their subpoena again with her mother’s permission,

       Second, Ms. Hofeller’s deposition testimony contradicts your assertion that “Ms.
Hofeller had no discussions with her mother regarding if there was any business
  Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 122 of 125




Phillip J. Strach
June 5, 2019
Page 15

information contained on the drives.” When asked whether she had “a specific
conversation with [her] mother to tell her that [she] identified business records of [her]
father’s on” the devices, Ms. Hofeller testified: “All of those points were at some point
mentioned. My mother was aware of the fact that . . . the subpoena for these hard drives
was, in fact, for work-related files only. So not only was it clear to her that there were
work-related files, but it was clear to her that the lawyers that would be looking at it on
either side would not be looking at anything other than my father’s work-related files.”
S. Hofeller Dep. at 56:22-57:18 (emphases added); see id. at 59:13-18 (“Q. At what point
in time did you discuss with your mother the possibility of turning over your father’s
business records to Common Cause or to Arnold & Porter? A. The subpoena. That --
that would be when we specifically discussed that.”).

        Third, your letter’s suggestion that Mr. Speas and Ms. Mackie should have
“advise[d] Ms. Hofeller to seek the advice of an attorney for herself or her mother” is
nonsensical. As you know, Stephanie Hofeller testified that she originally contacted
Common Cause specifically to request a referral to an attorney independent of her father
who could represent her mother in the incompetency proceeding. S. Hofeller Dep. at
31:7-19; 36:24-38:9. Common Cause provided such a referral, leading to Ms. Hofeller’s
mother retaining an attorney to represent her in the incompetency proceeding. Id. at
59:5-12. As to Ms. Hofeller, she is the one who proactively contacted Common Cause,
raised the fact that she had the electronic storage devices, and affirmatively offered to
provide the devices to Common Cause. Id. at 31:7-38:17. We are aware of no obligation
of a lawyer to advise a non-adverse third party like Ms. Hofeller to obtain counsel in
these circumstances, and your letter does not identify any such obligation. In any event,
the point is moot because Plaintiffs served their subpoena on Ms. Hofeller through her
attorney, Tom Sparks, who later defended her deposition in this case. Ms. Hofeller was
represented in connection with Plaintiffs’ subpoena.

        Finally, your letter asserts that Mr. Speas and Ms. Mackie “told [Ms. Hofeller]
that ‘anyone,’ including plaintiffs or legislative defendants, could only look at the content
of items that were explicitly and obviously related to this case, and as a result, she should
not be concerned about a privacy issue with her or her mother.” But Plaintiffs’ counsel
have in fact attempted to shield sensitive personal information of the Hofeller family
from disclosure, including through the designation of such materials as Highly
Confidential pursuant to the Court’s May 1, 2019 Order. It is Legislative Defendants
who successfully insisted that personal sensitive information in the Hofeller files be
shared with other parties in the case, rather than filtered out and never reviewed by
anyone. Beyond that, we understand from Ms. Hofeller that she approves of Plaintiffs’
review and use of the Hofeller files pertaining to Dr. Hofeller’s political and redistricting
work. In any event, while Ms. Hofeller testified that she and her mother “felt . . . that the
    Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 123 of 125




Phillip J. Strach
June 5, 2019
Page 16

process would most likely be centered around provably pertinent files,” Ms. Hofeller also
testified that she “assured her [mother] that she should be aware that once you -- and,
again, this is something my father taught me. Once you let go of it, you don’t have
control of it anymore so you can’t be guaranteed what will and won’t be disclosed, so it’s
something you should be prepared for when you are involved with discovery.” S.
Hofeller Dep. at 40:1-15.

IV.     Legislative Defendants’ Assertions Regarding Plaintiffs’ Counsel’s
        Professional Responsibilities Are Frivolous and Improper

         Your letter states that you “insist on compliance with the North Carolina Rules of
Civil Procedure and Rules of Professional Responsibility,” and that Legislative
Defendants “are considering all options available to them to enforce their rights”
“[s]hould [Plaintiffs’ counsel] persist in neglecting [their] professional responsibilities.”
But you do not identify a single rule of professional conduct purportedly implicated by
Plaintiffs’ counsel’s actions. Your nonspecific references to Plaintiffs’ counsel’s
“professional responsibilities” appear to be nothing more than an attempt to intimidate.
We note that frivolous claims of professional ethics violations made to obtain an
advantage in a civil matter are impermissible, and we refer you to District of Columbia
Rule of Professional Conduct 8.4(g) and North Carolina Rule of Professional
Responsibility 3.1. Under Rule 3.1, “a threat to file disciplinary charges is . . . improper
if the disciplinary charges are frivolous.”2

V.      Legislative Defendants’ Specific Demands Are Baseless and Unreasonable

        First, your letter demands that Plaintiffs “immediately cease and desist reviewing
all materials produced by Ms. Hofeller and particularly all files unrelated to North
Carolina.” But Legislative Defendants, as leaders of the North Carolina General
Assembly, have no legal interest in, and no standing to make demands regarding, files
that are “unrelated to North Carolina.” Moreover, while this demand is predicated on
Legislative Defendants’ (erroneous) understanding of Ms. Hofeller’s intent in producing
the devices in response to Plaintiffs’ subpoena, Ms. Hofeller’s attorney recently
confirmed in writing—prior to the filings in the federal census case—that Ms. Hofeller
consents to use of the Hofeller files in connection with matters outside North Carolina.

         Second, your letter demands that we “immediately cease and desist providing any
or all of these materials to third parties unrelated to this case, as [we] have apparently

2
 Suzanne Lever, I’m Telling Mom! Reporting Professional Misconduct, N.C. State Bar Journal (June
2014), https://www.ncbar.gov/for-lawyers/ethics/ethics-articles/im-telling-mom-reporting-professional-
misconduct.
  Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 124 of 125




Phillip J. Strach
June 5, 2019
Page 17

recently done in a matter pending in New York.” Again, Legislative Defendants have no
standing to make demands regarding materials unrelated to North Carolina. Anyway,
your demand is contrary to hornbook law. “The general rule . . . is that information
produced in discovery in a civil case may be used in other cases.” United States v.
Comstock, 2012 WL 1119949, at *1 (E.D.N.C. Apr. 3, 2012). Sharing discovery with
litigants in other cases is not just permissible, but courts “have overwhelmingly and
decisively endorsed the sharing of discovery information among different plaintiffs, in
different cases, in different courts.” Burlington City Bd. of Educ. v. U.S. Mineral Prod.
Co., 115 F.R.D. 188, 190 (M.D.N.C. 1987) (emphasis added). Absent a protective order
to the contrary (and there is no such order here with respect to the files at issue), nothing
“prevent[s] [a litigant] who lawfully has obtained discovery . . . from using the discovery
elsewhere.” In re Accent Delight Int’l Ltd., 869 F.3d 121, 135 (2d Cir. 2017); see also
Parkway Gallery Furniture, Inc. v. Kittinger/Pennsylvania House Grp., Inc., 121 F.R.D.
264, 268-69 (M.D.N.C. 1988) (“[A] party needs to present good cause for prohibiting the
dissemination of non-confidential discovery information or from prohibiting the
utilization of such discovery in other litigation.”); Ohio Valley Envtl. Coal. v. Elk Run
Coal Co., 291 F.R.D. 114, 122 (S.D. W. Va. 2013) (“[T] he potential use of the fruits of
discovery in other litigation is not, alone, a basis for a protective order.”); FTC v. Digital
Interactive Assocs., Inc., 1996 WL 912156, at *3 (D. Colo. Nov. 18, 1996)
(“[D]issemination of information to litigants in other forums is often encouraged for
purposes of judicial economy.”); United States v. Hooker Chemicals & Plastics Corp., 90
F.R.D. 421, 426 (W.D.N.Y. 1981) (“Use of the discovery fruits disclosed in one lawsuit
in connection with other litigation, and even in collaboration among plaintiffs’ attorneys,
comes squarely within the purposes of the Federal Rules of Civil Procedure”); Patterson
v. Ford Motor Co., 85 F.R.D. 152, 153-54 (W.D. Tex. 1980) (similar).

        Third, your letter demands, bizarrely, that Plaintiffs “return all of the produced
materials to the Trustee for the Kathleen H. Hofeller Irrevocable Trust.” You cite no
legal authority, and we can think of none, for the notion that a litigant can demand that
subpoenaed electronic files be returned to the “Trustee” of a financial trust of the mother
of the subpoenaed individual. Even if Kathleen Hofeller rather than Stephanie Hofeller
had produced the files in response to the subpoena (which she did not), Kathleen Hofeller
is legally competent, and you do not explain why the materials would go to a “Trustee”
rather than to her. It appears that you are making this odd request because Kathleen
Hofeller herself does not want return of the materials.

        Fourth, your letter asks that Plaintiffs identify all “individuals [Plaintiffs’
counsel’s law firms] employ” who have reviewed the “produced materials.” As stated
above, we can represent that no one at our law firms has any intention of reviewing any
of the five specific files identified in your letter as purportedly privileged. We have no
  Case 8:19-cv-02710-GJH Document 40-4 Filed 10/01/19 Page 125 of 125




Phillip J. Strach
June 5, 2019
Page 18

obligation to provide you further information regarding names of attorneys who have
worked on this matter.

         Fifth, your letter also asks which of the files that you characterize as “wrongfully
produced materials have been shared outside [Plaintiffs’ counsel’s] firms.” While we
have no obligation no respond, we can advise you of the following: As you know, on
May 6, 2019, we provided complete copies of all of the Hofeller files to all three sets of
Defendants, including Legislative Defendants represented by you, Intervenor Defendants
represented by separate private counsel, and State Defendants represented by the North
Carolina Attorney General’s Office. We provided complete copies of all of the Hofeller
files to each set of Defendants because you demanded that we do so. We have no
information about whether and to what extent Defendants may have shared files with
others.

       Lastly, your letter demands that Plaintiffs “attest that all copies of the materials
wrongfully produced by Ms. Hofeller are no longer in []our possession and have been
destroyed.” Legislative Defendants have offered no legitimate basis for this demand.
Moreover, given that the Hofeller files reveal wrongdoing by government officials,
“destoy[ing]” the files could constitute spoliation.

                                                Sincerely,

                                                /s/ R. Stanton Jones
                                                R. Stanton Jones
